Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT

TO THE AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 22, 2014

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
among Open Text ULC, as Term Borrower, Open Text ULC, Open Text Holdings, Inc.
and Open Text Corporation, as Revolving Credit Borrowers, the Domestic
Guarantors party thereto, each of the Lenders party thereto, Barclays Bank PLC,
as sole Administrative Agent and Collateral Agent and Royal Bank of Canada, as
Documentary Credit Lender.

RECITALS:

WHEREAS, the Term Borrower, the Revolving Credit Borrowers, the Domestic
Guarantors party thereto, each of the financial institutions and other
institutional lenders party thereto (the “Lenders”), the Administrative Agent,
the Collateral Agent and the Documentary Credit Lender are parties to the Credit
Agreement dated as of October 2, 2006, as amended by the First Amendment made as
of February 15, 2007, and a Second Amendment dated as of September 24, 2009, as
amended and restated by the Amended and Restated Credit Agreement made as of
November 9, 2011, as amended by the First Amendment dated as of December 16,
2013, and as further amended, supplemented or otherwise modified (the “Credit
Agreement”; capitalized terms not otherwise defined in this Amendment have the
same meanings given to them in the Credit Agreement);

WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Credit Agreement as hereinafter set forth;

WHEREAS, the Administrative Agent has requested that the Loan Parties agree to
amend certain other provisions of the Credit Agreement as hereinafter set forth;

WHEREAS, the Administrative Agent, the Collateral Agent, the Revolving Credit
Lenders, the Majority Lenders and the Loan Parties party hereto are willing to
amend the Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO CREDIT AGREEMENT

 

  1.

The Table of Contents of the Credit Agreement is hereby amended by adding as new
Schedules thereto the following:

“Schedule 3 – Revolving Credit Commitments/ Swing Line Lender’s Commitment/
Documentary Credit Commitments

Schedule 14 – Second Amended and Restated Credit Agreement”.

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

  2.

Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in their proper alphabetical order:

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that LIBOR Advance; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that LIBOR Advance,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that LIBOR Advance.

“Second Amended and Restated Credit Agreement” means that certain Second Amended
and Restated Credit Agreement in the form of Schedule 14 attached hereto.

“Second Amendment” means that Second Amendment to this Agreement, dated as of
December 22, 2014, between the Borrowers, the Domestic Guarantors, the
Administrative Agent, the Collateral Agent and the Lenders listed on the
signature pages thereto.

“Second Amendment Effective Date” has the meaning specified in the Second
Amendment.

 

  3.

The definition of each of “Acquisition”, “Cash Management Bank”, “Eligible Cash
Management Agreements”, “Foreign Lender”, “GAAP”, “Immaterial Subsidiary”,
“Material Agreements” and “Permitted Debt” in Section 1.01 of the Credit
Agreement is hereby amended and restated by replacing the reference to the words
“Closing Date” with the words “Second Amendment Effective Date”.

 

  4.

(a) Clause (i) of the definition of “Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

“(i) the Revolving Credit Facility, U.S. $300,000,000, as such amount may be
increased or reduced pursuant to the terms hereof (the “Revolving Credit
Commitment”)”

(b) Clause (iii) of the definition of “Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following phrase immediately
following the words “Documentary Credit Lender’s Commitment”: “means, at any
time, the relevant amount designated as such and set forth opposite such
Lender’s name on Schedule 3 hereof or in the assignment and assumption agreement
executed and delivered pursuant to Section 16.01(2) pursuant to which

 

Open Text Corporation –Second Amendment

 

- 2 -



--------------------------------------------------------------------------------

it shall become a party hereto (as reduced or increased in accordance with the
terms hereof);”

 

  5.

The definition of “Eurodollar Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

““Eurodollar Rate” means for any Interest Period as to any LIBOR Advance,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits in
U.S. Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits in U.S. Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period or (iii) in the event the rates referenced
in the preceding clauses (i) and (ii) are not available, the rate per annum
determined by the Administrative Agent to be the average offered quotation rate
by major banks in the London interbank market to Barclays for deposits in U.S.
Dollars (for delivery on the first day of the relevant period) of amounts in
same day funds comparable to the principal amount of the LIBOR Advance for which
the Eurodollar Rate is then being determined with maturities comparable to such
Interest Period as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period; provided that
if LIBO Rates are quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the Interest Period elected, the LIBO Rate shall
be equal to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i), (ii) or (iii) is below zero,
the Eurodollar Rate will be deemed to be zero.”

 

  6.

The definition of “FATCA” in Section 1.01 of the Credit Agreement is hereby
amended and restated as follows:

““FATCA” means Section 1471 through 1474 of the Code as of the date hereof (or
any amended or successor provisions that are substantively comparable and not
materially more onerous to comply with) and any current or future regulations
thereunder or official interpretation thereof, any intergovernmental agreement
entered into in respect thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with).”

 

Open Text Corporation –Second Amendment

 

- 3 -



--------------------------------------------------------------------------------

  7.

The definition of “Relevant Repayment Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

““Relevant Repayment Date” means (a) in respect of Accommodations Outstanding
under the Revolving Credit Facility, the earlier of (i) December 22, 2019 and
(ii) in the event that the Term Loan Facility is not repaid in full on or prior
to such date in accordance with Section 2.09, the fifth anniversary of the
Closing Date (b) in respect of Accommodations under the Term Loan Facility, the
fifth anniversary of the Closing Date.”

 

  8.

Section 2.05(1) of the Credit Agreement is hereby amended by inserting the
following words immediately before the period: “and the Revolving Credit
Commitments shall be terminated on the Relevant Repayment Date”.

 

  9.

Section 2.05 of the Credit Agreement is hereby amended by adding the following
as clause (4) thereof:

(4) On the date of any prepayment pursuant to Section 2.06(5), the Revolving
Credit Commitments of each Lender so prepaid shall be reduced to zero.

 

  10.

Section 2.12(1)(b) of the Credit Agreement is hereby amended by replacing the
words “the Closing Date” with the words “no later than 90 days after the Second
Amendment Effective Date”.

 

  11.

Section 2.12(1)(d) of the Credit Agreement is amended by (i) replacing the words
“the First Amendment Effective Date” with the words “January 16, 2014” and
(ii) by inserting immediately following the words “(each a “Debenture”) the
following clause:

“and with respect to any such Debenture, Borrower and its subsidiaries shall
obtain flood certifications with respect to all properties covered or to be
covered by a mortgage in the United States and evidence of flood insurance with
respect to each such property that is located in a community that participates
in the National Flood Insurance Program and is located in a Special Flood Hazard
Area (Zone A or V) identified by the Federal Emergency Management Agency (a
“Flood Hazard Property”), in each case in compliance with any applicable
regulations or other requirements of any Governmental Authority and cause to be
maintained flood insurance with respect to each Flood Hazard Property that is
located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations or other
requirements of any Governmental Authority, and prior to the taking of the
Debenture.”

 

  12.

Section 2.12(1)(e) of the Credit Agreement is hereby amended by (i) replacing
the number “30” with the number “60” and (ii) replacing the words “Closing Date”
with the words “Second Amendment Effective Date” :

 

  13.

Each of sections 2.03(1) and (2), 6.01(1), (8), (9)-(12), (16)-(19), (27),
(28) and (29), 7.02(7) and 7.02(9)(c) and (g) of the Credit Agreement are hereby
amended

 

Open Text Corporation –Second Amendment

 

- 4 -



--------------------------------------------------------------------------------

 

by replacing all references to the words “Closing Date” with the words “Second
Amendment Effective Date”.

 

  14.

Section 2.12(2) of the Credit Agreement is hereby amended by replacing the words
“Original Closing Date” with the words “Second Amendment Effective Date”.

 

  15.

Section 6.01(6) of the Credit Agreement is hereby amended by, in the second
sentence thereof, replacing the words “prior to the Closing Date, since June 30,
2010” with the words “prior to the Second Amendment Effective Date, since
June 30, 2014”.

 

  16.

Section 6.01(26) of the Credit Agreement is hereby amended and restated as
follows:

“Economic Sanctions; Anti-Money Laundering Laws. None of the Loan Parties or any
of their Subsidiaries, nor, to the knowledge of any of them without any
investigation by any of them, any director, officer or employee of any of the
Loan Parties or their Subsidiaries is, or is controlled or majority owned by
Persons: (i) with whom dealings are restricted under any sanctions administered
or enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. State Department, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or Canada (collectively, “Sanctions”), or
(ii) that are located, organized or resident in a country or territory that is,
or whose government is, the subject of Sanctions (currently, Cuba, Iran, North
Korea, Sudan and Syria);

None of the Loan Parties or any of their Subsidiaries (a) is in violation of any
applicable Sanctions or applicable Anti-Terrorism Law, or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or applicable Sanctions or (b) has used the
proceeds of any Accommodation to make any direct or indirect unlawful payment to
any foreign or domestic government official or employee, or “foreign official”
(as defined in the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”), in contravention of
the FCPA, the Bribery Act 2010 of the United Kingdom, as amended, the Corruption
of Foreign Public Officials Act (Canada) (the “CFPOA”) or any other applicable
anti-corruption or anti-bribery laws or statutes.”

 

  17.

Section 7.01(19)(b) of the Credit Agreement is hereby amended by:

(a) replacing the words “Within five (5) Business Days of the Closing Date” with
the words “Within sixty (60) Business Days of the Second Amendment Effective
Date” and

 

Open Text Corporation –Second Amendment

 

- 5 -



--------------------------------------------------------------------------------

(b) replacing the words “consistent with those delivered on the Closing Date”
with the words “consistent with those delivered on the Second Amendment
Effective Date pursuant to clause F of Section 4 of the Second Amendment”.

 

  18.

Clause (i) of the second paragraph of Section 9.02(5) of the Credit Agreement is
hereby amended by replacing the words “Internal Revenue Service Form W-8BEN”
with “, as appropriate, Internal Revenue Service (“IRS”) Form W-BEN or IRS Form
W-8BEN-E”.

 

  19.

Clause (iii) of the second paragraph of Section 9.02(5) of the Credit Agreement
is hereby amended by inserting the words “or IRS Form W-8BEN-E” immediately
after “IRS Form W-8BEN”.

 

  20.

Section 9.02 of the Credit Agreement is hereby amended by adding the following
as clause (7) thereof:

“For purposes of determining withholding Taxes imposed under FATCA, from and
after the Second Amendment Effective Date, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Revolving Credit Facility as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
This section 9.02(7) shall not affect the FATCA status of any other borrowing or
facility under this Agreement, including the Term Loan Facility and borrowings
thereunder.

 

  21.

Section 9.02 of the Credit Agreement is hereby amended by adding the following
as clause (8) thereof:

“Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 16.01(8) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (8).”

 

  22.

A new Article 25 is hereby added to the Credit Agreement to read as follows:

 

Open Text Corporation –Second Amendment

 

- 6 -



--------------------------------------------------------------------------------

Second Amended and Restated Credit Agreement. Each Revolving Credit Lender
hereby agrees that this Agreement shall be automatically amended and restated to
be in the form of the Second Amended and Restated Credit Agreement on the date
on which the conditions precedent set forth in Section 5.01 of the Second
Amended and Restated Credit Agreement are satisfied (or waived in accordance
with Section 17.01), which shall be notified to the Revolving Credit Lenders and
the Borrowers by the Administrative Agent and such notification shall be
conclusive and binding.”

 

  23.

The Schedules to the Credit Agreement are hereby amended by:

(i) adding Schedule 1 hereto as Schedule 3 therein;

(ii) replacing Schedule 6 therein with Exhibit A hereto;

(iii) adding Exhibit B hereto as Schedule 14 therein; and

(iv) replacing Schedules A through L therein with Exhibit C hereto.

SECTION 2. ADDITIONAL BORROWER DESIGNATION

 

  1.

Pursuant to Section 2.03(2) of the Credit Agreement, Open Text hereby designates
Open Text Holdings, Inc. (the “New Designated Borrower”) as a “Designated
Borrower” in the capacity as a Revolving Credit Borrower under and for all
purposes of the Credit Agreement.

 

  2.

The Administrative Agent and the Revolving Credit Lenders acknowledge and agree
that the New Designated Borrower shall be entitled to utilize the Credit
Facilities provided for in the Credit Agreement as a Revolving Credit Borrower
effective as of the Second Amendment Effective Date.

 

Open Text Corporation –Second Amendment

 

- 7 -



--------------------------------------------------------------------------------

SECTION 3. TERMINATION OF BORROWER STATUS

 

  1.

Open Text hereby terminates Open Text Inc.’s status as a “Designated Borrower”.

 

  2.

The Administrative Agent and the Revolving Credit Lenders acknowledge and agree
that Open Text Inc.’s status as a “Designated Borrower” is terminated effective
as of the Second Amendment Effective Date.

SECTION 4. CONDITIONS PRECEDENT TO EFFECTIVENESS

The provisions set forth in Sections 1 and 2 hereof shall be effective as of the
date first above written (the “Second Amendment Effective Date”) when each of
the following conditions shall have been satisfied (or waived in accordance with
Section 17.01 of the Credit Agreement):

A. the Borrowers, the Domestic Guarantors, the Majority Lenders and each
Revolving Credit Lender have indicated their agreement by the execution and
delivery of the signature pages hereof to the Administrative Agent;

B. a certified copy of (i) the charter documents and by-laws (or equivalent
governing documents) of each Loan Party (other than any Foreign Guarantor);
(ii) the resolutions of the board of directors (or any duly authorized committee
or other governing body thereof) or of the shareholders, as the case may be, of
each Loan Party (other than any Foreign Guarantor) approving the commitment
increase and other matters provided for in this Amendment and approving the
entering into of all other related Credit Documents to which they are a party
and the completion of all transactions contemplated thereunder; (iii) all other
instruments evidencing necessary corporate, company or partnership action of
each Loan Party (other than any Foreign Guarantor) and of any required
Authorization with respect to such matters; and (iv) certifying the names and
true signatures of its officers authorized to sign this Amendment and the other
Credit Documents manually or by mechanical means;

C. a certificate of status, compliance, good standing or like certificate with
respect to each Loan Party (other than any Foreign Guarantor) issued by the
appropriate government official in the jurisdiction of its incorporation;

D. evidence of registration in the necessary jurisdictions of the Encumbrances
or notice thereof in favour of the Collateral Agent, the Administrative Agent or
the Lenders, as required under Law, created by the Security Documents (other
than any Security Documents executed by a Foreign Guarantor) in order to
preserve or protect such Encumbrances for the extended term of the Revolving
Credit Facility;

E. subject to the other conditions of this Section 4 having been satisfied, the
Borrower shall have paid:

(i) to the Administrative Agent for the ratable account and benefit of each
Revolving Credit Lender who has delivered to the Administrative Agent its
executed signature page hereof on or before 6:00 p.m. Eastern Standard Time on
December 19, 2014, a fee as separately agreed between Agent and Borrower; and

 

Open Text Corporation –Second Amendment

 

- 8 -



--------------------------------------------------------------------------------

(ii) all reasonable fees and documented out-of-pocket expenses owing to the
Administrative Agent (including the reasonable fees and out-of-pocket costs of
legal counsel to the Administrative Agent) incurred in connection with the
transactions contemplated under this Amendment in accordance with Section 15.01
of the Credit Agreement.

F. reasonably satisfactory opinions of outside counsel, or, with respect to
general corporate matters, in house counsel to the Loan Parties (other than the
Foreign Guarantors) in the jurisdiction of incorporation of each such Loan Party
and in each jurisdiction specified by the Administrative Agent as is relevant to
confirm, inter alia, corporate existence, due authorization, execution and
enforceability of all Credit Documents and the validity and perfection of the
Encumbrances created by the applicable Credit Documents;

G. a certificate of a Responsible Officer of Open Text attesting to the Solvency
of Open Text and its Subsidiaries, on a consolidated basis and taken as a whole,
in form reasonably satisfactory to the Administrative Agent;

H. a certificate of a Responsible Officer of Open Text confirming that after
giving effect to this Second Amendment, (i) the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct in all
material respects on and as of the Second Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date and (ii) no event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute a Default or an Event of Default; and

I. with respect to the New Designated Borrower, the Administrative Agent shall
have received a Designated Borrower Assumption Agreement and supporting
resolutions, incumbency certificates, an opinion of counsel and information
requested by Lenders in order to comply with the Patriot Act.

SECTION 5. AFFIRMATION.

The obligations of the Loan Parties and each Domestic Guarantor contained in the
Domestic Guarantees shall remain in full force and effect and are hereby
confirmed and continued by this Amendment and are enforceable against the Loan
Parties and each of the Domestic Guarantors. All rights, benefits, interests,
duties, liabilities and obligations of the parties to the Security Documents
(excluding any Security Documents entered into by Foreign Guarantors), as
amended below, are hereby confirmed and continued by this Amendment and continue
to secure, apply and extend to all debts, liabilities and obligations, present
or future, direct or indirect, absolute or contingent, matured or unmatured, at
any time or from time to time due or accruing due and owing by or otherwise
payable by the Loan Parties and each Domestic Guarantor to the Collateral Agent
for the benefit of the Secured Creditors (as defined in the Security Documents),
or any one or more of them, in any currency, under, in connection with or
pursuant to the Domestic Guarantees and any other Credit Document to which the
Loan Parties and each Domestic Guarantor is a party. Without limitation of the
foregoing, all security interests, pledges, assignments and other Encumbrances
previously granted by any Domestic Guarantor, as a Grantor, pursuant to the
Security Documents are confirmed and continued by this Amendment, and all such
security interests, pledges, assignments and other Encumbrances shall remain in
full

 

Open Text Corporation –Second Amendment

 

- 9 -



--------------------------------------------------------------------------------

force and effect as security for all obligations thereunder with no change in
the priority applicable thereto, in each case, subject only to Encumbrances
permitted under the Credit Documents, to the extent provided therein.

References in the Security Documents to which each of the Loan Parties and each
Domestic Guarantor is a party are hereby amended to refer to credit facilities
being made to Open Text ULC and Open Text Holdings, Inc. in addition to Open
Text Corporation.

SECTION 6. MISCELLANEOUS

A. Exiting Lenders. Each Revolving Credit Lender under the Credit Agreement
whose name does not appear on Schedule 1 hereto (each such Revolving Lender, an
“Exiting Lender”) shall cease to be a Revolving Credit Lender from and after the
Second Amendment Effective Date and the commitments and other obligations and
rights with regard to the Revolving Credit Facility (except as expressly set
forth in the Credit Agreement) of such Exiting Lender shall be terminated. On
the Second Amendment Effective Date, Open Text Corporation shall have paid, or
caused to have been paid, to each Exiting Lender all accrued interest and fees
owing to such Exiting Lender on the Closing Date.

B. Additional Revolving Credit Lenders. Each financial institution who has
delivered to the Administrative Agent its executed signature page hereof and who
was not a Revolving Credit Lender prior to the Second Amendment Effective Date
(each such financial institution, a “Additional Revolving Credit Lender”) shall,
from and after the Second Amendment Effective Date, be a Revolving Credit Lender
under the Credit Documents and the Borrowers acknowledge that each Additional
Revolving Credit Lender shall, from and after the Second Amendment Effective
Date, be a Revolving Credit Lender under the Credit Documents. Each Additional
Revolving Credit Lender agrees that it shall be bound by the terms of the Credit
Agreement as a Lender thereunder and that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.

C. Binding Effect. This Amendment shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Administrative Agent, the
Collateral Agent, each of the Lenders and each of the Loan Parties.

D. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

E. Reference to Credit Agreement. On and after the Second Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment.

 

Open Text Corporation –Second Amendment

 

- 10 -



--------------------------------------------------------------------------------

F. Effect on Credit Agreement. Except as specifically amended in Sections 1 and
2 of this Amendment, the Credit Agreement and the other Credit Documents shall
remain in full force and effect and are hereby ratified and confirmed. This
Amendment shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.

G. Execution. The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of the Administrative
Agent, the Collateral Agent or any Lender under the Credit Agreement or any of
the other Credit Documents.

H. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

I. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE LAWS OF CANADA
APPLICABLE IN THAT PROVINCE.

J. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier, facsimile, email or other electronic means shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

Open Text Corporation –Second Amendment

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers.

 

OPEN TEXT ULC, as Revolving Credit Borrower, Term Borrower and Domestic
Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory OPEN TEXT CORPORATION,
as Revolving Credit Borrower and Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory OPEN TEXT HOLDINGS,
INC., as Revolving Credit Borrower and Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory OPEN TEXT CANADA LTD.,
as Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory

 

Open Text Corporation –Second Amendment



--------------------------------------------------------------------------------

VIGNETTE PARTNERSHIP, LP, by its general partner OPEN TEXT CANADA LTD., as
Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory OPEN TEXT INC., as
Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory EASYLINK SERVICES
INTERNATIONAL CORPORATION, as Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory EASYLINK SERVICES USA,
INC., as Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory XPEDITE SYSTEMS, LLC,
as Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

GXS, INC., as Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory GXS INTERNATIONAL,
INC., as Domestic Guarantor By:  

/s/ John Doolittle

  Name:   John Doolittle   Title:   Authorized Signatory

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender, Administrative Agent and Collateral Agent By:  

/s/ Ritam Bhalla

  Name:   Ritam Bhalla   Title:   Director

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Royal Bank of Canada By:  

/s/ Brad Clarkson

  Name:   Brad Clarkson   Title:   Authorized Signatory

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

AOZORA BANK, LTD. By:  

/s/ Masaki Onuma

  Name:   Masaki Onuma   Title:   General Manager

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Wells Fargo Capital Finance, LLC By:  

/s/ John Leonard

  Name:   John Leonard   Title:   Authorized Signatory

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Taiwan Cooperative Bank Ltd

Seattle Branch

By:  

/s/ Ming Chih Chen

  Name:   Ming Chih Chen   Title:   VP & General Manager

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

MUFG UNION BANK N.A. By:  

/s/ Michael McCutchin

  Name:   Michael McCutchin   Title:   Director

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Raymond James Bank, N.A. By:  

/s/ Daniel Simunac

  Name:   Daniel Simunac   Title:   Managing Director & Principal Officer By:  

/s/ Zubair Mumtaz

  Name:   Zubair Mumtaz   Title:   Vice President – Corporate Banking

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A. By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

NATIONAL BANK OF CANADA   By:   /s/ David Sellitto   /s/ David Torrey  

 

  Name:   David Sellitto   David Torrey   Title:   Director   Managing Director

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Bank of America, N.A., Canada Branch By:  

/s/ Jason Hoogenboom

  Name:   Jason Hoogenboom, SVP   Title:   Authorized Signatory

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Citizens Bank, N.A. By:  

/s/ Andrew J. Meara

  Name:   Andrew J. Meara   Title:   Senior Vice President

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Bank of Montreal By:  

/s/ Jeff Currie

  Name:   Jeff Currie   Title:   Director, Authorized Signatory

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

PNC BANK CANADA BRANCH By:  

/s/ Nazmin Adatia

  Name:   Nazmin Adatia   Title:   Senior Vice President

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce By:  

/s/ William J. Chrumka

  Name:   William J. Chrumka   Title:   Executive Director By:  

/s/ Steve Nishimura

  Name:   Steve Nishimura   Title:   Managing Director

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

ICICI Bank Canada By:  

/s/ Sandeep Goel

  Name:   Sandeep Goel   Title:   Senior Vice President & Chief Risk Officer
ICICI Bank Canada By:  

/s/ Lester Fernandes

  Name:   Lester Fernandes   Title:   Assistant Vice President Corporate Banking
ICICI Bank Canada

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

HSBC BANK CANADA, as

Lender

By:  

/s/ Andrew Sclater

  Name:   Andrew Sclater   Title:   Global Relationship Manager Large Corporate
Banking By:  

/s/ Jesse MacMasters

  Name:   Jesse MacMasters   Title:   Head of Large Corporate Banking, Ontario

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

Citibank, N.A., Canadian branch By:  

/s/ Samin Atique

  Name:   Samin Atique   Title:   Authorized Signatory

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI UFJ

(CANADA)

By:  

/s/ Jack Shuai

  Name:   Jack Shuai   Title:   Director and Relationship Manager

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

The Bank of Nova Scotia By:  

/s/ Eddy Popp

 

Eddy Popp

 

Director

By:  

/s/ Duane D’Sa

 

Duane D’Sa

 

Director

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A. By:  

/s/ David F. Gibbs

  Name:   David F. Gibbs   Title:   Managing Director

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA By:  

/s/ Jim McIntyre

  Name:   Jim McIntyre   Title:   Principal By:  

/s/ Quynh Nguyen

  Name:   Quynh Nguyen   Title:   Finance Manager

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

[STATE BANK OF INDIA (CANADA)] By:  

/s/ Pankaj Sharma

  Name:   Pankaj Sharma   Title:  

Vice President Credit TL

(CPC)

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ W.M. McFarland

  Name:   W.M. McFarland   Title:   Senior Vice President, Canada Branch

 

Open Text Corporation – Second Amendment



--------------------------------------------------------------------------------

SCHEDULE 1

REVOLVING CREDIT COMMITMENTS/ SWING LINE LENDER’S COMMITMENT/

DOCUMENTARY CREDIT COMMITMENTS

 

Lender

   Revolving Credit
Commitment      Documentary
Credit
Commitment      Swing Line
Lender’s
Commitment  

Barclays PLC

   $ 55,000,000          $ 5,000,000   

Morgan Stanley Bank, N.A.

   $ 42,500,000         

HSBC Bank Canada

   $ 30,000,000         

Royal Bank of Canada

   $ 30,000,000       $ 35,000,000      

Citibank, N.A., Canadian branch

   $ 30,000,000         

Bank of Tokyo-Mitsubishi UFJ (Canada)

   $ 20,000,000         

National Bank of Canada

   $ 14,500,000         

Bank of Montreal

   $ 10,000,000         

Export Development Canada

   $ 10,000,000         

ICICI Bank Canada

   $ 10,000,000         

Bank of America, N.A., Canada Branch

   $ 8,000,000         

Canadian Imperial Bank of Commerce

   $ 8,000,000         

JPMorgan Chase Bank, N.A.

   $ 8,000,000         

PNC Bank Canada Branch

   $ 8,000,000         

The Bank of Nova Scotia

   $ 8,000,000         

State Bank of India (Canada)

   $ 4,000,000         

Wells Fargo Capital Finance, LLC

   $ 4,000,000            

 

 

       

Total Revolving Credit Commitments

   $ 300,000,000            

 

 

       

 

Open Text Corporation – Second Amendment –Revolving Credit Commitments/ Swing
Line Lender’s Commitment/ Documentary Credit Commitments



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 6

APPLICABLE MARGINS/APPLICABLE FACILITY FEE

 

Consolidated Leverage Ratio

   LIBOR Advances (per annum,
Term Loan)     ABR Advances (per
annum, Term Loan)  

Greater than or equal to 2.25:1.00

     2.75 %      1.75 % 

Less than 2.25:1.00 and greater than or equal to 1.50:1.00

     2.50 %      1.50 % 

Less than 1.50:1.00

     2.25 %      1.25 % 

 

Consolidated Net Leverage Ratio1

   LIBOR Advances
(per annum,
Revolving Credit
Facility);
Documentary Credit
Participation Fee     ABR Advances
(per annum,
Revolving
Credit
Facility)     Facility Fee
(Revolving
Credit
Facility)     Documentary
Credit Fee
(Revolving
Credit
Facility)  

Greater than or equal to 1.50:1.00

     2.25 %      1.25 %      .30 %      .25 % 

Less than 1.50:1.00 and greater than or equal to 1.00:1.00

     2.00 %      1.00 %      .25 %      .25 % 

Less than 1.00:1.00

     1.75 %      0.75 %      .15 %      .25 % 

 

1 

As defined below.

 

Open Text Corporation – Second Amendment –Revolving Credit Commitments/ Swing
Line Lender’s Commitment/ Documentary Credit Commitments



--------------------------------------------------------------------------------

“Consolidated Net Debt for Borrowed Money” means, at any time, (a) (i) all Debt
of Open Text and its Subsidiaries of the types described in clause (i) of the
definition of “Debt” hereunder, determined on a consolidated basis, and (ii) all
Synthetic Debt of Open Text and its Subsidiaries as of such time, determined on
a consolidated basis, minus (b) Unrestricted Cash.

“Consolidated Net Leverage Ratio” means, for any Measurement Period, the ratio
of (a) Consolidated Net Debt for Borrowed Money to (b) Consolidated EBITDA, in
each case for such period.

“Unrestricted Cash” means, at any time, cash and Permitted Investments held in
accounts on the consolidated balance sheet of Open Text as at such date to the
extent that such cash and Permitted Investments would not be required to be
classified as “restricted” in accordance with GAAP (other than related to the
Credit Documents (or the Liens created thereunder)).

 

Open Text Corporation – Second Amendment John



--------------------------------------------------------------------------------

EXHIBIT B

SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. $300,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

OPEN TEXT ULC, OPEN TEXT HOLDINGS, INC. and OPEN TEXT CORPORATION as Borrowers

-and -

THE DOMESTIC GUARANTORS PARTY HERETO

-and -

THE FINANCIAL INSTITUTIONS NAMED HEREIN as Lenders

-and -

BARCLAYS BANK PLC as sole Administrative Agent and Collateral Agent

-and -

ROYAL BANK OF CANADA as Documentary Credit Lender

-and-

BARCLAYS BANK PLC and RBC CAPITAL MARKETS1 as Joint Lead Arrangers and Joint
Bookrunners

Dated as of October 2, 2006,

as Amended as of February 15, 2007,

and as of September 24, 2009,

and as Amended and Restated as of November 9, 2011,

as Amended as of December 16, 2013,

and as of December 22, 2014,

and as Amended and Restated as of the Effective Date

 

1 

RBC Capital Markets is a marketing name for the investment banking activities of
Royal Bank of Canada



--------------------------------------------------------------------------------

ARTICLE 1    INTERPRETATION   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Gender and Number

     45   

Section 1.03

 

Interpretation not Affected by Headings, etc.

     45   

Section 1.04

 

Currency

     45   

Section 1.05

 

Certain Phrases, etc.

     45   

Section 1.06

 

Accounting Terms

     45   

Section 1.07

 

Non-Business Days

     46   

Section 1.08

 

Ratable Portion of Accommodations

     46   

Section 1.09

 

Incorporation of Schedules

     46   

Section 1.10

 

Control of Equity Securities

     46    ARTICLE 2    CREDIT FACILITY   

Section 2.01

 

Availability

     47   

Section 2.02

 

Commitments and Facility Limits

     50   

Section 2.03

 

Designated Borrowers

     50   

Section 2.04

 

Use of Proceeds

     52   

Section 2.05

 

Mandatory Repayments and Reductions of Commitments

     53   

Section 2.06

 

Mandatory Prepayments/Offers to Prepay

     53   

Section 2.07

 

Optional Prepayments and Reductions of Commitments

     54   

Section 2.08

 

Fees

     54   

Section 2.09

 

Payments under this Agreement

     54   

Section 2.10

 

Application of Payments and Prepayments

     55   

Section 2.11

 

Computations of Interest and Fees

     55   

Section 2.12

 

Security

     56   

Section 2.13

 

Cash Collateral

     59   

Section 2.14

 

Defaulting Lenders

     60    ARTICLE 3    REVOLVING CREDIT FACILITY ADVANCES   

Section 3.01

 

The Advances

     63   

Section 3.02

 

Procedure for Borrowing

     63   

Section 3.03

 

Conversions and Elections Regarding Advances

     63   

Section 3.04

 

Circumstances Requiring Floating Rate Pricing

     64   

Section 3.05

 

Interest on Advances

     65   

Section 3.06

 

Swing Line Advances

     66    ARTICLE 4    REVOLVING CREDIT FACILITY - DOCUMENTARY CREDITS   

Section 4.01

 

Documentary Credits

     68   

Section 4.02

 

Issue Notice

     68   

Section 4.03

 

Form of Documentary Credits

     68   

Section 4.04

 

Documentary Credit Reports

     69   

Section 4.05

 

Procedure for Issuance of Documentary Credits

     69   

Section 4.06

 

Payments of Amounts Drawn

     69   

 

i



--------------------------------------------------------------------------------

Section 4.07

 

Risk of Documentary Credits

     70   

Section 4.08

 

Repayments

     71   

Section 4.09

 

Fees

     72   

Section 4.10

 

Existing Letters of Guarantee

     73    ARTICLE 5    CONDITIONS OF LENDING   

Section 5.01

 

Conditions Precedent to the Initial Accommodation

     73   

Section 5.02

 

Conditions Precedent to All Accommodations

     73   

Section 5.03

 

No Waiver

     74    ARTICLE 6    REPRESENTATIONS AND WARRANTIES   

Section 6.01

 

Representations and Warranties

     74   

Section 6.02

 

Survival of Representations and Warranties

     84   

ARTICLE 7

  

COVENANTS OF THE LOAN PARTIES   

Section 7.01

 

Affirmative Covenants

     84   

Section 7.02

 

Negative Covenants

     97   

Section 7.03

 

Financial Covenants

     104    ARTICLE 8    EVENTS OF DEFAULT   

Section 8.01

 

Events of Default

     104   

Section 8.02

 

Remedies Upon Demand and Default

     107    ARTICLE 9    YIELD PROTECTION   

Section 9.01

 

Increased Costs; Reserves on LIBOR Advances

     108   

Section 9.02

 

Taxes

     110   

Section 9.03

 

Mitigation Obligations: Replacement of Lenders

     114   

Section 9.04

 

Illegality; Inability to Determine Rates

     115    ARTICLE 10    RIGHT OF SETOFF   

Section 10.01

 

Right of Setoff

     117    ARTICLE 11    SHARING OF PAYMENTS BY LENDERS   

Section 11.01

 

Sharing of Payments by Lenders

     117    ARTICLE 12    ADMINISTRATIVE AGENT’S CLAWBACK   

Section 12.01

 

Administrative Agent’s Claw back

     119    ARTICLE 13    AGENCY   

Section 13.01

 

Appointment and Authority

     120   

 

ii



--------------------------------------------------------------------------------

Section 13.02

 

Rights as a Lender

     124   

Section 13.03

 

Exculpatory Provisions

     125   

Section 13.04

 

Reliance by Administrative Agent

     126   

Section 13.05

 

Indemnification of Agents

     126   

Section 13.06

 

Delegation of Duties

     127   

Section 13.07

 

Replacement of Administrative Agent or Collateral Agent

     128   

Section 13.08

 

Non-Reliance on Agents and Other Lenders

     129   

Section 13.09

 

Collective Action of the Lenders

     129   

Section 13.10

 

No Other Duties, etc.

     130   

Section 13.11

 

Administrative Agent May File Proofs of Claim

     130    ARTICLE 14    NOTICES: EFFECTIVENESS; ELECTRONIC COMMUNICATION   

Section 14.01

 

Notices, etc.

     131    ARTICLE 15    EXPENSES; INDEMNITY: DAMAGE WAIVER   

Section 15.01

 

Expenses; Indemnity: Damage Waiver

     133    ARTICLE 16    SUCCESSORS AND ASSIGNS   

Section 16.01

 

Successors and Assigns

     135    ARTICLE 17    AMENDMENTS AND WAIVERS   

Section 17.01

 

Amendments and Waivers

     140   

Section 17.02

 

Judgment Currency

     142   

Section 17.03

 

Releases

     143    ARTICLE 18    GOVERNING LAW; JURISDICTION; ETC.   

Section 18.01

 

Governing Law; Jurisdiction; Etc.

     143    ARTICLE 19    WAIVER OF JURY TRIAL   

Section 19.01

 

Waiver of Jury Trial

     144    ARTICLE 20    MISCELLANEOUS   

Section 20.01

 

Counterparts; Integration; Effectiveness; Electronic Execution

     144   

Section 20.02

 

Severability

     145   

Section 20.03

 

Payments Set Aside

     145   

Section 20.04

 

No Waiver; Remedies Cumulative; Enforcement

     145   

Section 20.05

 

Affiliate Activities

     146   

Section 20.06

 

No Advisory or Fiduciary Responsibility

     147    ARTICLE 21    TREATMENT OF CERTAIN INFORMATION: CONFIDENTIALITY   

Section 21.01

 

Treatment of Certain Information: Confidentiality

     148   

 

iii



--------------------------------------------------------------------------------

ARTICLE 22    DOMESTIC GUARANTEE   

Section 22.01

 

Domestic Guarantee

     150   

Section 22.02

 

Indemnity

     151   

Section 22.03

 

Payment and Performance

     151   

Section 22.04

 

Continuing Obligation

     151   

Section 22.05

 

Guarantee Unaffected

     152   

Section 22.06

 

Waivers

     152   

Section 22.07

 

Guaranteed Parties’ Right to Act

     153   

Section 22.08

 

Assignment and Postponement

     154   

Section 22.09

 

Action or Inaction

     154   

Section 22.10

 

Guaranteed Parties’ Rights

     155   

Section 22.11

 

Demand

     155   

Section 22.12

 

No Representations

     155   

Section 22.13

 

Keepwell

     155   

Section 22.14

 

Intercreditor Agreement

     156    ARTICLE 23    AFFIRMATION OF GUARANTEES AND SECURITY DOCUMENTS   

Section 23.01

 

Affirmation

     156    ARTICLE 24    PARALLEL DEBT   

Section 24.01

 

Definitions

     157   

Section 24.02

 

Undertaking

     157   

Section 24.03

 

Characteristics

     157   

Section 24.04

 

Administrative Agent

     157   

Section 24.05

 

Payments of Parallel Debt

     158   

Section 24.06

 

Application of Payments of Parallel Debt

     158   

Section 24.07

 

Application to German Security Only

     158   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Schedules Relating to Accommodations

 

Schedule 1

  

-

  

Form of Borrowing Notice

Schedule 2

  

-

  

Form of Interest Rate Election Notice

Schedule 3

  

-

   Revolving Credit Commitments/ Swing Line Lender’s
Commitment/ Documentary Credit Commitments

Schedule 4

  

-

  

Issue Notice

Schedule 5

  

-

  

Notice Periods and Amounts

Schedule 6

  

-

  

Applicable Margins/Unused Facility Fee

Schedule 7

  

-

  

Form of Compliance Certificate

Schedule 8

  

-

  

[Intentionally deleted]

Forms Schedules/Other Schedules

 

Schedule 9

  

-

  

Assignment and Assumption Agreement

Schedule 10

  

-

  

Designated Borrower Request and Assumption Agreement

Schedule 11

  

-

  

Designated Borrower Notice

Facility Arrangements

 

Schedule 12

  

-

  

Designated Borrowers

Schedule 13

  

-

  

Intercreditor Agreement

Disclosure Schedules

 

Schedule A

  

-

  

Jurisdiction of Incorporation; Equity Securities; Locations; Etc.

Schedule B

  

-

  

Litigation

Schedule C

  

-

  

Location of Business

Schedule D

  

-

  

Trademarks/Patents, etc.

Schedule E

  

-

  

Owned Real Property

Schedule F

  

-

  

Subsidiaries

Schedule G

  

-

  

Material Permits

Schedule H

  

-

  

Material Agreements



--------------------------------------------------------------------------------

Schedule I

  

-

  

Environmental Matters

Schedule J

  

-

  

Exempt Immaterial Subsidiaries

Schedule K

  

-

  

Existing Debt/Liens/Restrictions

Schedule L

  

-

  

Intercompany Securities/Instruments

 

2



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

CREDIT AGREEMENT dated as of October 2, 2006, as Amended as of February 15,
2007, and as of September 24, 2009, and as Amended and Restated as of
November 9, 2011, as amended by the first amendment dated as of December 16,
2013, and as further amended by the second amendment (“Amendment No. 2”) dated
as of December 22, 2014 (the “Second Amendment Effective Date”), and as further
Amended and Restated as of the Effective Date (as defined below) (this
“Agreement”), between OPEN TEXT ULC, OPEN TEXT HOLDINGS, INC. and OPEN TEXT
CORPORATION (collectively the “Borrowers”), the DOMESTIC GUARANTORS PARTY
HERETO, each of the lenders listed on the signature pages hereof or which
pursuant to Section 16.01 becomes a “Lender” hereunder, BARCLAYS BANK PLC, as
sole Administrative Agent and Collateral Agent, ROYAL BANK OF CANADA, as
Documentary Credit Lender.

A. The Borrowers, the financial institutions named therein or who became lenders
thereunder, the Administrative Agent and the Collateral Agent are parties to the
Existing Credit Agreement.

B. Pursuant to Amendment No. 2, the Lenders provided their consent on the Second
Amendment Effective Date to amend and restate the Existing Credit Agreement into
the form of this Agreement, on and subject to the occurrence of the Effective
Date.

C. Unless otherwise defined in these Recitals or this Agreement, capitalized
terms used herein shall have the respective meanings assigned to them in Article
1 and, for the purposes of this Agreement and the other Credit Documents, the
rules of construction set forth in Article 1 shall govern. These Recitals shall
be construed as part of this Agreement.

FOR VALUE RECEIVED, the parties agree that the Existing Credit Agreement be, and
it hereby is, amended and restated as follows:

ARTICLE 1

INTERPRETATION

 

Section 1.01 Defined Terms

As used in this Agreement, the following terms have the following meanings:

“ABR Rate” means, on any day, the greater of (i) the rate of interest
established by the Administrative Agent from time to time as its prime
commercial lending rate for such day for borrowings in U.S. Dollars, changing
effective on the date of announcement of said corporate base rate changes,
(ii) the Federal Funds Rate plus 0.50% per annum and (iii) one month Eurodollar
Rate plus 1.00% per annum. The corporate base rate is not necessarily the lowest
rate charged by the Lender acting as the Administrative Agent to its customers.

“ABR Advance” has the meaning specified in the definition of “Advance” herein.



--------------------------------------------------------------------------------

“Accommodation” means (i) an Advance made by a Lender on the occasion of any
Borrowing; (ii) the creation and issue of Documentary Credits by a Documentary
Credit Lender; and (iii) the making of a Swing Line Advance by a Swing Line
Lender (each of which is a “Type” of Accommodation).

“Accommodation Notice” means a Borrowing Notice or an Interest Rate Election
Notice, as the case may be.

“Accommodations Outstanding” means, at any time,

(a) in relation to (a) all Revolving Credit Borrowers and all Revolving Credit
Lenders, the amount of all Accommodations outstanding thereunder at such time
made to the Revolving Credit Borrowers by the Revolving Credit Lenders, and
(b) each Revolving Credit Borrower and each Revolving Credit Lender, the amount
of all Accommodations outstanding at such time made to such Revolving Credit
Borrower by such Revolving Credit Lender under its Revolving Credit Commitment;

(b) in respect of Documentary Credits, in relation to all Revolving Credit
Borrowers and all Documentary Credit Lenders, the Face Amount of all Documentary
Credits outstanding at such time issued by each Documentary Credit Lender to any
of the Borrowers (and, for greater certainty, including any Existing Documentary
Credits that remain outstanding); and

(c) in respect of Swing Line Advances, in relation to (a) all Revolving Credit
Borrowers and all Swing Line Lenders, the amount of all Swing Line Advances
outstanding thereunder at such time made to the Revolving Credit Borrowers by
the Swing Line Lenders, and (b) each Revolving Credit Borrower and each Swing
Line Lender, the amount of all Swing Line Advances outstanding at such time made
to such Revolving Credit Borrower by such Swing Line Lender under its Swing Line
Commitment.

In determining Accommodations Outstanding, the aggregate amount thereof shall be
determined on the basis of the aggregate principal amount of all Advances and an
amount equal to the Face Amount of all Documentary Credits for which any of the
Revolving Credit Lenders are contingently liable pursuant to Section 4.05, (and
in respect of each Revolving Credit Lender, a ratable part of such amount). For
purposes of determining amounts of borrowing availability under the Revolving
Credit Facility and Section 2.06 in light of the Revolving Credit Commitment
being expressed in U.S. Dollars, any Accommodation made under the Revolving
Credit Facility that is denominated in any currency other than U.S. Dollars (and
for purposes of such determinations only) shall be converted into its Equivalent
U.S. $ Amount.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Second Amendment Effective Date, by which any Loan Party
directly or

 

- 2 -



--------------------------------------------------------------------------------

indirectly, by means of a take-over bid, tender offer, amalgamation, merger,
purchase of Assets, or similar transaction having the same effect as any of the
foregoing, (a) acquires any business or all or substantially all of the assets
of any Person engaged in any business, (b) acquires control of securities of a
Person engaged in a business representing more than 50% of the ordinary voting
power for the election of directors or other governing body if the business
affairs of such Person are managed by a board of directors or other governing
body, or (c) acquires control of more than 50% of the ownership interest in any
Person engaged in any business that is not managed by a board of directors or
other governing body; provided, that in no event shall any transaction or series
of related transactions for which the aggregate purchase price is less than
U.S. $5,000,000 constitute an Acquisition hereunder.

“Additional Compensation” has the meaning specified in Section 9.01(4).

“Additional Guarantor” has the meaning specified in Section 22.04(1).

“Additional Restructuring and Integration Costs” means restructuring and
integration costs of Open Text and its Subsidiaries incurred in respect of, and
arising within twelve months of, any Permitted Acquisition in an amount not to
exceed 20% of the aggregate purchase price for such Permitted Acquisition;
provided that the aggregate amount for all such costs shall not exceed
U.S. $65,000,000 in any Financial Year.

“Administrative Agent” means Barclays Bank PLC as Administrative Agent for the
Lenders under this Agreement, and any successor appointed pursuant to Section
13.07.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advances” means the advances made by the Lenders pursuant to Article 3 and
“Advance” means any one of such Advances. Advances under the Revolving Credit
Facility shall be denominated in U.S. Dollars. An Advance may (in accordance
with and subject to Articles 2 and 3) be designated as a “LIBOR Advance” or an
“ABR Advance”. Each of a LIBOR Advance and an ABR Advance is a “Type” of
Advance.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent-Related Persons” means each Agent, together with its Related Parties.

“Agents” means the Administrative Agent, the Collateral Agent and the Lead
Arranger.

“Agreement” means this amended and restated credit agreement, as further
amended, restated, supplemented, modified, renewed or replaced from time to
time.

“Amendment No. 2” has the meaning specified in the recitals.

 

- 3 -



--------------------------------------------------------------------------------

“Annual Business Plan” means, for any Financial Year, reasonably detailed
pro-forma balance sheet, statement of operations and statement of cash flows in
respect of Open Text and its Subsidiaries, prepared on a consolidated basis in
accordance with GAAP (subject to the absence of footnotes), in respect of such
Financial Year and each Financial Quarter therein and supported by appropriate
explanations, notes and information, all as approved by the board of directors
of Open Text.

“Anti-Terrorism Law” shall mean any laws relating to terrorism or money
laundering, including the Bank Secrecy Act of 1990, as amended by the USA
PATRIOT ACT, and the laws administered by the United States Treasury
Department’s Office of Foreign Asset Control, the Criminal Code, and the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).

“Applicable Margins” means, at any time, subject to the next following sentence,
the margins in basis points set forth and defined in Schedule 6. In respect of
(i) LIBOR Advances and Documentary Credits, the Applicable Margin shall be the
margin referred to in the column “LIBOR Advances; Documentary Credit
Participation Fee” and (ii) ABR Advances, the Applicable Margin shall be the
margin referred to in the column “ABR Advances”. Each Applicable Margin shall be
adjusted as of the date the Administrative Agent receives the relevant
Compliance Certificate calculating the Consolidated Net Leverage Ratio. If the
Borrowers shall fail to deliver such Compliance Certificate as specified and in
the time periods set forth in Section 8.01(1)(a), the Applicable Margin shall be
the highest possible margin as set forth on Schedule 6 until such time as the
Administrative Agent shall receive such Compliance Certificate.

“Applicable Percentage” means with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments have
terminated or expired, the Applicable Percentages shall be the percentage of the
total Accommodations Outstanding represented by such Lender’s Accommodations
Outstanding.

“Applicant Borrower” has the meaning specified in Section 2.03(2).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assets” means, with respect to any Person, any property (including real
property), assets and undertakings of such Person of every kind and wheresoever
situated, whether now owned or hereafter acquired (and, for greater certainty,
includes any equity or like interest of any Person in any other Person).

 

- 4 -



--------------------------------------------------------------------------------

“Assigned Agreement” means each agreement and hedge agreement in which the U.S.
Grantors have assigned a security interest to the Administrative Agent pursuant
to the terms of the Security and Pledge Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the form of Schedule 9 or any other form approved by the
Administrative Agent.

“Attorney” has the meaning specified in Section 13.01(2).

“Authorization” means, with respect to any Person, any authorization, order,
permit, approval, grant, licence, consent, right, franchise, privilege,
certificate, judgment, writ, injunction, award, determination, direction,
decree, by-law, rule or regulation of any Governmental Authority having
jurisdiction over such Person and having the force of Law.

“basis point” means 1/100th of one percent.

“Beneficiary” means, in respect of any Documentary Credit, the beneficiary named
in such Documentary Credit.

“Benefit Arrangement” means at any time an “employee benefit plan”, within the
meaning of Section 3(2) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any Loan
Party, but does not include a Canadian Pension Plan or a Canadian Benefit Plan.

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended from time to
time.

“Borrower Materials” has the meaning specified in Section 14.01(2).

“Borrower’s Account” means Open Text ULC’s (or other Borrower’s) U.S. Dollar
account, as applicable, the particulars of which shall have been notified to the
Administrative Agent by Open Text ULC or such other Borrower at least one
Business Day prior to the making of any Accommodation.

“Borrowers” means collectively, Open Text, Open Text ULC, Open Text Holdings,
Inc., Designated Borrowers identified in Schedule 12 hereto and Designated
Borrowers that become Designated Borrowers pursuant to Section 2.03, and
“Borrower” means any one of them.

“Borrowing” means a borrowing consisting of one or more Advances.

“Borrowing Notice” has the meaning specified in Section 3.02.

 

- 5 -



--------------------------------------------------------------------------------

“Buildings and Fixtures” means all plants, buildings, structures, erections,
improvements, appurtenances and fixtures (including fixed machinery and fixed
equipment) situate on the Owned Real Properties.

“Business” means the business of software development, maintenance, support,
marketing, distribution, licensing and professional services in connection with
the foregoing.

“Business Day” means any day of the year, other than a Saturday, Sunday or other
day on which banks are required or authorized to close in New York, New York or
Toronto, Ontario and, where used in the context of a LIBOR Advance, is also a
day on which dealings are carried on in the London interbank market.

“Canadian Benefit Plan” means any plan, fund, program or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
employee benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits, under which
any Loan Party has any liability with respect to any of its employees or former
employees employed in Canada, and includes any Canadian Pension Plan.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by any
Loan Party for its employees or former employees, but does not include the
Canada Pension Plan or the Québec Pension Plan as maintained by the Government
of Canada or the Province of Québec, respectively.

“Capital Expenditures” means, in respect of any Person, expenditures made by
such Person for the purchase, lease or acquisition of Assets (other than current
Assets) required to be capitalized for financial reporting purposes in
accordance with GAAP.

“Capital Lease Obligation” of any Person means any obligation of such Person to
pay rent or other amounts under a lease of property, real or personal, moveable
or immoveable, that is required to be capitalized for financial reporting
purposes in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Documentary
Credit Lender (as applicable) and the Revolving Credit Lenders, as collateral
for Documentary Credit obligations, or obligations of Revolving Credit Lenders
to fund participations in respect thereof, cash or deposit account balances or,
if the Documentary Credit Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the Documentary Credit Lender, as applicable (which
documents are hereby consented to by the Revolving Credit Lenders). “Cash

 

- 6 -



--------------------------------------------------------------------------------

Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (i) in the case of Cash Management
Agreements existing on the Second Amendment Effective Date, is a Lender or an
Affiliate of Lender as of the date hereof and (ii) in the case of Cash
Management Agreements entered into after the Second Amendment Effective Date, is
a Lender or an Affiliate of a Lender at the time it enters into a Cash
Management Agreement, in each case in its capacity as a party to such Cash
Management Agreement.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended from
time to time.

“Cdn. $” means lawful money of Canada.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, or (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority. It is understood and agreed that (i) the
Dodd–Frank Wall Street Reform and Consumer Protection Act (Pub.L. 111-203, H.R.
4173), all Laws in connection therewith, all guidelines and directives in
connection therewith and any compliance by a Lender with any request or
directive relating thereto, shall, for the purposes of this Agreement, be deemed
to be adopted subsequent to the date hereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank of International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States or foreign financial
regulatory authorities, in each case pursuant to Basel III, shall be deemed to
be a “Change in Law” regardless of the date adopted, issued, promulgated or
implemented.

“Change of Control” means, any Person (or any two or more Persons acting in
concert) acquires legal or beneficial ownership, either directly or indirectly,
of more than 35% of the Equity Securities of Open Text entitled to vote for the
election of the board of directors of Open Text.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means the Assets of the Loan Parties in respect of which the
Administrative Agent, the Collateral Agent or any Lender has a security interest
pursuant to a Security Document or in which a security interest is intended to
be created in favour of the Administrative Agent, the Collateral Agent or any
Lender pursuant to the terms of a Security Document.

 

- 7 -



--------------------------------------------------------------------------------

“Collateral Account” means the U.S. Grantors’ collateral deposit accounts, if
any, opened at the request of the Administrative Agent for the purpose of
holding proceeds of Collateral.

“Collateral Agent” means Barclays Bank PLC as Collateral Agent for the Lenders
under this Agreement, and any successor appointed pursuant to Section 13.07.

“Commitment” means, at any time, in respect of: (i) the Revolving Credit
Facility, U.S. $300,000,000, as such amount may be increased or reduced pursuant
to the terms hereof (the “Revolving Credit Commitment”); (ii) the Documentary
Credits, U.S. $35,000,000 (the “Documentary Credit Commitment”); and (iii) the
Swing Line Commitments, U.S. $5,000,000, as such amount may be increased or
reduced pursuant to the terms hereof; and provided, for greater certainty, that
(A) the commitments in respect of Documentary Credits constitute part of the
Revolving Credit Commitment, and (B) the Swing Line Commitment constitutes part
of the Revolving Credit Commitment. A “Lender’s Revolving Credit Commitment”, a
“Swing Line Lender’s Commitment” and a “Documentary Credit Lender’s Commitment”
means, at any time, the relevant amount designated as such and set forth
opposite such Lender’s name on Schedule 3 hereof or in the assignment and
assumption agreement executed and delivered pursuant to Section 16.01(2)
pursuant to which it shall become a party hereto (as reduced or increased in
accordance with the terms hereof).

“Commodity Exchange Act” means the U.S. Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate of Open Text signed on its behalf
by its chief executive officer, chief financial officer or any other two senior
officers, in the form attached hereto as Schedule 7.

“Consolidated Assets” means, at any time, the assets of Open Text and its
Subsidiaries, determined on a consolidated basis as of such time in accordance
with GAAP.

“Consolidated Debt” means, at any time, the aggregate amount of all Debt of Open
Text and its Subsidiaries, determined on a consolidated basis as of such time.

“Consolidated Depreciation and Amortization Expense” means, for any Measurement
Period, depreciation and amortization expense of Open Text and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, in respect of Open Text and its Subsidiaries for
any Measurement Period, and without duplication, Consolidated Net Income for
such period increased, to the extent deducted in calculating Consolidated Net
Income, by the sum of (i) Consolidated Interest Expense for such period;
(ii) Consolidated Income Tax Expense for such period; (iii) Consolidated
Depreciation and Amortization Expense for such period; (iv) Restructuring and
Integration Costs and Additional Restructuring and Integration Costs incurred
during such period; (v) stock or stock-option based

 

- 8 -



--------------------------------------------------------------------------------

compensation expenses; (vi) Transaction Costs; and (vii) any non-recurring
non-cash items decreasing Consolidated Net Income for such period (such as, for
clarification, deferred revenue deducted in acquisition accounting), and
decreased by (viii) all cash payments during such period relating to non-cash
charges which were added back in determining Consolidated EBITDA in any prior
period (excluding for purposes of this clause (viii) all Restructuring and
Integration Costs and Additional Restructuring and Integration Costs, in each
case paid in cash during such period), (ix) interest income (except to the
extent deducted in determining Consolidated Interest Expense) and (x) any
non-recurring non-cash items increasing Consolidated Net Income for such period
or which require an accrual of, or reserve for, cash charges for any future
period, all as determined at such time in accordance with GAAP.

For purposes of calculating Consolidated EBITDA for any period pursuant to any
determination of the Consolidated Net Leverage Ratio, if during such period (or
in the case of calculations determined on a pro forma basis, during the period
from the last day of such period to and including the date as of which such
calculation is made) Open Text or one or more of its Subsidiaries shall have
made a Material Disposition or a Material Permitted Acquisition, Consolidated
EBITDA for such period shall be calculated after giving effect thereto on a pro
forma basis calculated on terms reasonably satisfactory to the Administrative
Agent, giving effect to identifiable cost savings documented to the reasonable
satisfaction of the Administrative Agent.

“Consolidated Income Tax Expense” means, for any Measurement Period, the
aggregate of all Taxes (including deferred Taxes) based on income of Open Text
and its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” means, in respect of Open Text and its
Subsidiaries, for any Measurement Period, the sum of, without duplication,
(i) all items properly classified as interest expense in accordance with GAAP
and (ii) the imputed interest component of any element of Consolidated Debt
(such as leases) which would not be classified as interest expense pursuant to
(i), all as determined at such time in accordance with GAAP.

“Consolidated Net Debt for Borrowed Money” means, at any time, (a) (i) all Debt
of Open Text and its Subsidiaries of the types described in clause (i) of the
definition of “Debt” hereunder, determined on a consolidated basis, and (ii) all
Synthetic Debt of Open Text and its Subsidiaries as of such time, determined on
a consolidated basis, minus (b) Unrestricted Cash.

“Consolidated Net Leverage Ratio” means, for any Measurement Period, the ratio
of (a) Consolidated Net Debt for Borrowed Money to (b) Consolidated EBITDA, in
each case for such period.

 

- 9 -



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any Measurement Period, the net income
(loss) of Open Text and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Consolidated Senior Secured Net Debt for Borrowed Money” means, at any time,
(a) the aggregate amount of (i) all Debt of Open Text and its Subsidiaries of
the types described in clause (i) of the definition of “Debt” hereunder and
secured by an Encumbrance on the Assets of Open Text or any of its Subsidiaries,
on a consolidated basis and (ii) all Synthetic Debt of Open Text and its
Subsidiaries and secured by an Encumbrance on the Assets of Open Text or any of
its Subsidiaries as of such time, determined on a consolidated basis, minus
(b) Unrestricted Cash.

“Consolidated Senior Secured Net Leverage Ratio” means, for any Measurement
Period, the ratio of (a) Consolidated Senior Secured Net Debt for Borrowed Money
to (b) Consolidated EBITDA, in each case for such period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the corresponding meaning.

“Credit Documents” means this Agreement, the Documentary Credits, the Security
Documents, the Eligible Hedging Agreements, the Eligible Cash Management
Agreements, certificates and written notices executed by any of the Loan Parties
and delivered to the Collateral Agent, the Administrative Agent or the Lenders,
or any of them, and all other documents designated by their terms as “Credit
Documents” and executed and delivered to the Collateral Agent, the
Administrative Agent or the Lenders, or any of them, by any of the Loan Parties
in connection with the Revolving Credit Facility.

“Custodian” has the meaning specified in Section 13.01(2).

“Debenture” has the meaning specified in Section 2.12(1)(d).

“Debt” of any Person means, at any time, (without duplication), (i) all
indebtedness of such Person for borrowed money including borrowings of
commodities, bankers’ acceptances, letters of credit or letters of guarantee;
(ii) all indebtedness of such Person for the deferred purchase price of property
or services represented by a note or other evidence of indebtedness (other than
trade payables and other current liabilities incurred in the ordinary course of
business); (iii) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property) (but excluding customary title retention provisions in
supply contracts entered into in the ordinary course of business with payment
terms not exceeding 120 days and as

 

- 10 -



--------------------------------------------------------------------------------

to which payments are not overdue by more than 30 days); (iv) all indebtedness
of another Person secured by an Encumbrance on any properties or assets of such
Person (other than Encumbrances being contested in good faith); (v) all Capital
Lease Obligations of such Person; (vi) the aggregate amount at which any shares
in the capital of such Person which are redeemable or retractable at the option
of the holder may be retracted or redeemed for cash or indebtedness of the type
described in clause (i) above provided all conditions precedent for such
retraction or redemption have been satisfied; (vii) all other obligations of
such Person upon which interest charges are customarily paid by such Person;
(viii) the net amount of all obligations of such Person (determined on a
marked-to-market basis) under Hedging Agreements; and (ix) all Debt Guaranteed
by such Person.

“Debt Guaranteed” by any Person means the maximum amount which may be
outstanding at the relevant time of all Debt which is directly or indirectly
guaranteed by such Person or which such Person has agreed (contingently or
otherwise) to purchase or otherwise acquire, or in respect of which such Person
has otherwise assured a creditor or other Person against loss; provided that in
circumstances in which less than such amount has been guaranteed by such Person,
only the guaranteed amount shall be taken into account in determining such
Person’s Debt Guaranteed; and provided further that, for clarification, “Debt
Guaranteed” does not include comfort letters, keep well agreements and other
agreements of similar effect given by such Person in respect of another Person
for the purpose of satisfying Law, retaining officers and directors of such
other Person or financial audits of such other Person, in each case, in
accordance with customary business practices of such Person.

“Debtor Relief Laws” means the BIA, the CCAA, the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, passage of time, or both, would constitute
an Event of Default.

“Default Interest” has the meaning specified in Section 3.05(3).

“Defaulting Lender” means, subject to Section 2.14, any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Documentary Credit
Lender, any Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in

 

- 11 -



--------------------------------------------------------------------------------

Documentary Credits or Swing Line Advances) within two Business Days of the date
when due, (b) has notified the Borrowers or the Administrative Agent or any
Documentary Credit Lender or Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, after the date hereof, (i) become
the subject of a proceeding under any Debtor Relief Law, or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.13)
upon delivery of written notice of such determination to the Borrowers, each
Documentary Credit Lender, each Swing Line Lender and each Lender.

“Deposit Account Control Agreement” has the meaning specified in Section
7.01(15)(c)(i).

“Designated Borrower” means certain Subsidiaries of the Borrowers listed on
Schedule 12 hereto or that may become a party hereto pursuant to Section 2.03.

“Designated Borrower Notice” has the meaning specified in Section 2.03(2).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.03(2).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule B and Schedule I.

 

- 12 -



--------------------------------------------------------------------------------

“Disposition” means with respect to any Asset of any Person, any direct or
indirect sale, lease (where such Person is the lessor of such Asset),
assignment, cession, transfer, exchange, conveyance, release or gift of such
Asset, including by means of a Sale-Leaseback Transaction and “Dispose” and
“Disposed” have meanings correlative thereto; provided that dispositions of past
due accounts receivable in connection with the collection, write down or
compromise thereof in the ordinary course of business shall not constitute
Dispositions.

“Documentary Credit” means a letter of credit (including a standby letter of
credit) or a letter of guarantee issued or to be issued by a Documentary Credit
Lender for the account of a Revolving Credit Borrower pursuant to Article 4 and
denominated in such currency as may be requested by the applicable Borrower and
agreed to by the Documentary Credit Lender (which, in any event, shall include
U.S. $, Cdn. $, Pounds Sterling and Euros) as the same may be amended,
supplemented, extended or restated from time to time.

“Documentary Credit Borrower” means a Revolving Credit Borrower.

“Documentary Credit Borrowing” has the meaning specified in Section 4.06(2).

“Documentary Credit Commitment” means the obligation of a Documentary Credit
Lender to issue Documentary Credits under the Revolving Credit Facility, as such
obligation may be increased or reduced from time to time in accordance with the
provisions of this Agreement.

“Documentary Credit Fee” means the fee in basis points per annum set forth and
defined in Schedule 6, or such other fee as may be agreed between a Borrower and
a Documentary Credit Lender.

“Documentary Credit Lender” means Royal Bank of Canada and any Revolving Credit
Lender that has a Documentary Credit Commitment (and, where the context
requires, also means the issuer of any Existing Documentary Credit which remains
outstanding).

“Documentary Credit Participation Fee” means the fee in basis points per annum
set forth and defined in Schedule 6.

“Domestic Guarantee” means the guarantee of each of the Domestic Guarantors set
forth in Article 22 hereof and any additional guarantee of a Domestic Guarantor
in respect of the Guaranteed Obligations. For the avoidance of doubt, no Person
shall guarantee its own Obligations.

“Domestic Guarantor” means Open Text and each Subsidiary of Open Text (other
than any Excluded Subsidiaries) organized under the laws of Canada or of a
jurisdiction located within Canada or the United States or which has otherwise
executed the Domestic Guarantee, in each case, in its capacity as a guarantor
under the Domestic Guarantee.

 

- 13 -



--------------------------------------------------------------------------------

“EBITDA” means, as to any Subsidiary of Open Text for any Measurement Period,
and without duplication, net income (or loss) of such Subsidiary for such period
increased, to the extent deducted in calculating net income (or loss), by the
sum of (i) interest expenses of such Subsidiary for such period; (ii) income tax
expenses of such Subsidiary for such period; (iii) depreciation and amortization
expenses of such Subsidiary for such period; (iv) such Subsidiary’s ratable
share of Restructuring and Integration Costs and Additional Restructuring and
Integration Costs incurred during such period; (v) stock or stock-option based
compensation expenses of such Subsidiary; (vi) such Subsidiary’s ratable share
of Transaction Costs; and (vii) any non-recurring non-cash items decreasing net
income of such Subsidiary for such period (such as, for clarification, deferred
revenue deducted in acquisition accounting), and decreased by (viii) all cash
payments made by such Subsidiary during such period relating to non-cash charges
which were added back in determining EBITDA in any prior period (excluding for
purposes of this clause (viii) such Subsidiary’s ratable share of Restructuring
and Integration Costs and Additional Restructuring and Integration Costs, in
each case, paid in cash during such period), (ix) interest income (except to the
extent deducted in determining interest expense) of such Subsidiary and (x) any
non-recurring non-cash items increasing net income of such Subsidiary for such
period or which require an accrual of, or reserve for, cash charges for any
future period, all as determined at such time in accordance with GAAP.

“Effective Date” means the date on which the conditions precedent set forth in
Section 5.01 have been satisfied and the Administrative Agent has provided
notice of such satisfaction to the Borrowers and the Lenders.

“Effective Yield” means, as to any Debt, the yield thereon, whether in the form
of interest rate, margin, original issue discount, up-front fees, interest rate
floors or similar devices, all recurring fees and all other fees, or otherwise;
provided that original issue discount and up-front fees shall, for floating rate
Debt, be equated to interest rate assuming a 4-year life to maturity; and
provided further that “Effective Yield” shall not include arrangement fees or
similar fees paid to the arrangers or lenders for such Debt.

“Eligible Assignee” means any Person (other than a natural person, any Loan
Party (except assignments to the applicable Borrower pursuant to Section 16.01)
or any Affiliate of a Loan Party), in respect of which any consent that is
required by Section 16.01 has been obtained.

“Eligible Cash Management Agreements” means any Cash Management Agreement that
is in existence as of the Second Amendment Effective Date or entered into after
the Second Amendment Effective Date, in each case, by and between the Loan
Parties and any Cash Management Bank.

“Eligible Hedging Agreements” means one or more agreements between the Loan
Parties and certain of the Lenders or an Affiliate of a Lender (collectively,
the “Hedge Lenders”) evidenced by a form of agreement approved by the
International Swaps and Derivatives Dealers Association, Inc. (or other form
approved by the Administrative

 

- 14 -



--------------------------------------------------------------------------------

Agent) using the full two-way payment method to calculate amounts payable
thereunder and evidencing (i) any interest rate hedge (including any interest
rate swap, cap or collar); or (ii) any foreign exchange hedge, provided that any
such hedging agreements entered into by any Loan Party and any Person at the
time that such Person was a Lender hereunder shall continue to be an Eligible
Hedging Agreement notwithstanding that such Person ceases, at any time, to be a
Lender hereunder.

“Encumbrance” means any hypothec, mortgage, pledge, security interest, lien,
charge or any encumbrance of any kind that in substance secures payment or
performance of an obligation of any Loan Party and includes the interest of a
vendor or lessor under any conditional sale agreement, capitalized lease or
other title retention agreement.

“Environmental Laws” means all Laws relating to the environment, occupational
health and safety matters or conditions, Hazardous Substances, pollution or
protection of the environment, including Laws relating to (i) on site or
off-site contamination; (ii) occupational health and safety relating to
Hazardous Substances; (iii) chemical substances or products; (iv) Releases of
pollutants, contaminants, chemicals or other industrial, toxic or radioactive
substances or Hazardous Substances into the environment; and (v) the
manufacture, processing, distribution, use, treatment, storage, transport or
handling of Hazardous Substances, the clean-up or other remediation thereof, and
including, without limitation, the Canadian Environmental Protection Act, 1999
S.C. 1999, c.33, the Fisheries Act R.S.C. 1985, c.F.14, Transportation of
Dangerous Goods Act, S.C. 1992 c.34, the Migratory Birds Convention Act, S.C.
1994, c. 22, the Species at Risk Act S.C. 2002, c. 29, the Hazardous Products
Act R.S.C. 1985, c.H-3, the Canada Shipping Act 2001, S.C. 2001, c.26, the
Canada Wildlife Act R.S.C. 1985, c.W-9, the Clean Air Act, 42 U.S.C. § 7401 et
seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., the Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 11001
et seq., the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Safe Drinking Water
Act, 42 U.S.C. § 300f et seq., and the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq..

“Environmental Liabilities” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, Open Text or any of their Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) Borrower’s, Open Text’s or any of its Subsidiaries’
generation, use, handling, collection, treatment, storage, transportation,
recovery, recycling or disposal of any Hazardous Substances, (c) exposure to any
Hazardous Substances, (d) the release or threatened release of any Hazardous
Substances into the environment, or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permits” includes all permits, certificates, approvals,
registrations and licences issued by any Governmental Authority to any of the
Loan Parties or to the

 

- 15 -



--------------------------------------------------------------------------------

Business pursuant to Environmental Laws and required for the operation of the
Business or the use of the Owned Real Properties or other Assets of any of the
Loan Parties.

“Equivalent U.S. $ Amount” means, with respect to an amount denominated in U.S.
Dollars, such amount, and with respect to an amount denominated in any other
currency, the equivalent in U.S. Dollars of such amount determined at the
Exchange Rate on the applicable Valuation Date.

“Equity Securities” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of, such Person’s capital, whether outstanding
on the Effective Date or issued after the Effective Date, including any interest
in a partnership, limited partnership or other similar Person and any beneficial
interest in a trust, and any and all rights, warrants, options or other rights
exchangeable for or convertible into any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

“ERISA Group” shall mean, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any of the Loan Parties, are treated as a single employer under Section 414 of
the Internal Revenue Code.

“Euros” means the single currency of the participating members of the European
Union.

“Eurodollar Rate” means for any Interest Period as to any LIBOR Advance, (i) the
rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits in
U.S. Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits in U.S. Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period or (iii) in the event the rates referenced
in the preceding clauses (i) and (ii) are not available, the rate per annum
determined by the Administrative Agent to be the average offered quotation rate
by major banks in the London interbank market to Barclays for deposits in U.S.
Dollars (for delivery on the first day of the relevant period) of amounts in
same day

 

- 16 -



--------------------------------------------------------------------------------

funds comparable to the principal amount of the LIBOR Advance for which the
Eurodollar Rate is then being determined with maturities comparable to such
Interest Period as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period; provided that
if LIBO Rates are quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the Interest Period elected, the LIBO Rate shall
be equal to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i), (ii) or (iii) is below zero,
the Eurodollar Rate will be deemed to be zero.

“Event of Default” has the meaning specified in Section 8.01(1).

“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into U.S. Dollars, Euros or another currency (the
“Exchanged Currency”), as set forth on such date on the relevant Reuters screen
at or about 11:00 a.m. (London, England time) on such date. In the event that
such rate does not appear on the Reuters screen, the “Exchange Rate” with
respect to exchanging such Pre-Exchange Currency into such Exchanged Currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrowers or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
Pre-Exchange Currency are then being conducted, at or about 11:00 a.m., local
time, on such date for the purchase of the Exchanged Currency, with such
Pre-Exchange Currency for delivery two Business Days later; provided, that if at
the time of any such determination, no such spot rate can reasonably be quoted,
the Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Exchanged Currency” has the meaning specified in the definition of “Exchange
Rate” herein.

“Excluded Hedging Obligation” means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the U.S.
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 22.13 and any
and all Guarantees of such Guarantor’s Hedging Obligations by other Guarantors)
at the time the Guarantee of such Guarantor or the grant of such security
interest becomes effective with respect to such Hedging Obligation. If a Hedging
Obligation arises under a master agreement governing more than one hedge, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to hedges for which such Guarantee or security interest is or
becomes illegal.

 

- 17 -



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (i) any non-wholly owned Subsidiary of Open Text,
(ii) any Immaterial Subsidiary and (iii) any other Subsidiary of Open Text
(other than a Borrower) to the extent that the entering into of a Guarantee in
respect of the Revolving Credit Facility would give rise to material adverse tax
consequences or would be materially restricted or limited or prohibited by Law;
provided that, except as set forth in the succeeding proviso, Open Text and the
other Loan Parties shall represent, in the aggregate, at least 75% of
Consolidated EBITDA (the “Minimum Percentage”), and Open Text shall be obligated
to designate one or more Subsidiaries that would otherwise qualify as Excluded
Subsidiaries as Material Subsidiaries in order to comply with the terms of this
proviso; provided further that if, solely as a result of material adverse tax
consequences or material restrictions or limitations or prohibitions of Law, the
Loan Parties are unable to comply with the foregoing proviso, then the Minimum
Percentage may be lower than 75%, provided that Open Text certifies to the
Administrative Agent the nature of such restrictions, prohibitions or tax
consequences in reasonable detail. Notwithstanding anything to the contrary
contained in this definition, (i) to the extent that the financial results of
any Subsidiary of Open Text negatively impact Consolidated EBITDA for any
Measurement Period, such Subsidiary shall be disregarded for purposes of the
calculations contained in the foregoing two provisos; (ii) no Subsidiary shall
be deemed to be an Excluded Subsidiary if it has guaranteed any Indebtedness
incurred pursuant to clause (b) or (o) of the definition of Permitted Debt or
Refinancing Debt in respect thereof; and (iii) with respect to any Immaterial
Subsidiary acquired after the Effective Date, such Immaterial Subsidiary shall
not be subject to the representations, warranties, covenants, Events of Default
and other provisions in the Credit Documents for a period of twelve months
following any such acquisition; provided that such twelve month period may be
extended upon notice to the Administrative Agent in connection with tax filings
or assessments necessary to complete any dissolution, winding up, merger or
amalgamation of any such Immaterial Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of a Loan Party hereunder or under any Credit Document, (a) Taxes imposed on or
measured by its net income or capital, and franchise Taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or resident or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes or any
similar Tax imposed by any jurisdiction in which the Lender is located, (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the applicable Borrower under Section 9.03(2) or a Foreign Lender that becomes a
party hereto during the continuance of an Event of Default), any withholding Tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 9.02(5), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the applicable Borrower with respect to

 

- 18 -



--------------------------------------------------------------------------------

such withholding Tax pursuant to Section 9.02(1), and (d) any United States
federal withholding Taxes that are imposed under FATCA.

“Exempt Immaterial Subsidiary” has the meaning specified in the definition of
“Immaterial Subsidiary” herein.

“Existing Credit Agreement” means that certain Credit Agreement initially dated
as of October 2, 2006, as amended as of February 15, 2007 and as of
September 24, 2009, as amended and restated as of November 9, 2011, as further
amended as of December 16, 2013 and as further amended by Amendment No. 2 as of
the Second Amendment Effective Date, by and among the Borrowers party thereto,
Barclays Bank PLC as administrative agent, the other financial institutions
party thereto and the lenders party thereto from time to time.

“Existing Credit Facility” means the Existing Credit Agreement.

“Existing Documentary Credits” means outstanding Documentary Credits issued
prior to the Effective Date by any Documentary Credit Lender and set out in
Schedule N.

“Face Amount” means, in respect of a Documentary Credit, the maximum amount
which the Documentary Credit Lender is contingently liable to pay to the
beneficiary thereof.

“Facility” means the Revolving Credit Facility and any Incremental Facility that
is not implemented in the form of an increase to the Revolving Credit Facility.

“Facility Fee” means the applicable fee in basis points per annum set forth and
defined in Schedule 6. The Facility Fee shall be adjusted as of the earlier of
(i) 3 Business Days after the date the Administrative Agent receives the
relevant Compliance Certificate calculating the Consolidated Net Leverage Ratio;
and (ii) the latest date specified in Section 8.01(1)(a) for the delivery of the
relevant Compliance Certificate.

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (or
any amended or successor provisions that are substantively comparable and not
materially more onerous to comply with) and any current or future regulations
thereunder or official interpretation thereof, any intergovernmental agreement
entered into in respect thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with).

“Federal Funds Rate” means for any day, the rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day; provided (i) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding

 

- 19 -



--------------------------------------------------------------------------------

Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Administrative Agent, in its capacity as a Lender, on such day on
such transactions as determined by Administrative Agent.

“Fees” means the fees payable by the Borrowers under this Agreement or under any
other Credit Document.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Open Text.

“Financial Quarter” means, in respect of any Loan Party, a period of
approximately three consecutive months in each Financial Year ending on
March 31, June 30, September 30, and December 31, as the case may be, of such
year.

“Financial Year” means the financial year of Open Text commencing on or about
July 1 of each calendar year and ending on June 30 of such calendar year.

“Foreign Guarantee” means the guarantee of each of the Foreign Guarantors, which
guarantee shall, in each case, contain substantially the terms set forth in
Article 22 hereof with such adjustments as may be reasonably necessary in order
to comply with the requirements of Law in the jurisdiction in which such Foreign
Guarantor is organized and/or existing, such adjustments to be in form and
substance reasonably satisfactory to the Administrative Agent, and any
additional guarantee of a Foreign Guarantor in respect of the Guaranteed
Obligations. For the avoidance of doubt, no Person shall guarantee its own
Obligations.

“Foreign Guarantor” means each Subsidiary of Open Text (that is not a Domestic
Guarantor or an Excluded Subsidiary), in each case in its capacity as a
guarantor under a Foreign Guarantee.

“Foreign Lender” means any Lender that is not resident for income tax or
withholding tax purposes under the laws of the jurisdiction in which the
applicable Borrower is resident for tax purposes on the Effective Date and that
is not otherwise considered or deemed in respect of any amount payable to it
hereunder or under any Credit Document to be resident for income tax or
withholding tax purposes in the jurisdiction in which the applicable Borrower is
resident for tax purposes by application of the laws of that jurisdiction. For
purposes of this definition, Canada and each Province and Territory thereof
shall be deemed to constitute a single jurisdiction and the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Plan” means any benefit plan, other than a Canadian Benefit Plan or
Canadian Pension Plan, sponsored, maintained or contributed to by any Loan Party
that under applicable law other than the laws of the United States or any
political subdivision

 

- 20 -



--------------------------------------------------------------------------------

thereof, is required to be funded through a trust or other funding vehicle other
than a trust or funding vehicle maintained exclusively by a Governmental
Authority.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee or similar
official to administer any such Foreign Plan, or alleging the insolvency of any
such Foreign Plan or (d) the incurrence of any liability by any Loan Party under
applicable law on account of the complete or partial termination of such Foreign
Plan or on account of the complete or partial withdrawal of any participating
employer therein.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Documentary Credit Lender, such Defaulting Lender’s ratable share
of the outstanding Documentary Credit obligations other than Documentary Credit
obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of Swing Line Advances other than Swing Line Advances as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” means accounting principles generally accepted in the United States
applied on a consistent basis; provided, however, that, in the event of any
change in GAAP from those applied in the preparation of the financial statements
of Open Text most recently delivered on or prior to the Effective Date that
would affect the computation of any financial covenant, ratio, accounting
definition or requirement set forth in this Agreement or any other Credit
Document, if Open Text or the Majority Lenders shall so request, the
Administrative Agent, the Majority Lenders and the Borrowers shall negotiate in
good faith, each acting reasonably, to amend such financial covenant or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided, further, that, until so amended as provided in the preceding
proviso, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP without regard to such change therein, and (b) the Loan
Parties shall furnish to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement, setting forth a
reconciliation between calculations of such financial covenant or requirement
made before and after giving effect to such change in GAAP; provided, further,
that, notwithstanding any other provision contained herein, any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
continue to be treated as an operating lease (and any future lease, if it were
in effect on the date hereof, that would be treated as an operating lease for
purposes of GAAP as of the date hereof shall be treated as an operating lease),
in each case, for purposes of this Agreement, notwithstanding any change in GAAP
after the date hereof.

 

- 21 -



--------------------------------------------------------------------------------

“German Guarantee” means a Foreign Guarantee granted under German law.

“German Security” means any security or guarantee created or expressed to be
created under the German Security Documents.

“German Security Documents” means any document entered into by any Loan Party or
any of its Subsidiaries creating or expressed to create a mortgage, charge,
pledge, lien, guarantee (including any Foreign Guarantee) or other security
interest securing any obligation of any Person or any other agreement or
arrangement having a similar effect in respect of the Credit Documents under
German law.

“Governmental Authority” means the government of Canada, the United States or
any other nation, or of any political subdivision thereof, whether provincial,
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supra-national bodies such as the European Union or
the European Central Bank and including a Minister of the Crown, Superintendent
of Financial Institutions or other comparable authority or agency.

“Guaranteed Obligations” has the meaning specified in Section 22.01.

“Guaranteed Parties” has the meaning specified in Section 22.01.

“Guarantees” means, collectively, the Domestic Guarantee and the Foreign
Guarantee, and “Guarantee” means any one of them.

“Guarantors” means, collectively, the Domestic Guarantors and the Foreign
Guarantors, and “Guarantor” means any one of them.

“GXS Acquisition” means the acquisition by Open Text of all of the equity
interests of GXS Group, Inc. pursuant to the GXS Acquisition Agreement.

“GXS Acquisition Agreement” means Agreement and Plan of Merger dated as of
November 4, 2013, by and among Open Text, Ocelot Merger Sub, Inc., a
wholly-owned Subsidiary of Open Text, GXS Group, Inc. and Global Acquisition LLC
as stockholders’ representative.

“GXS Indebtedness” means, collectively, (i) that certain Credit and Guaranty
Agreement, dated as of December 23, 2009, among GXS Worldwide, Inc., a Delaware
corporation, certain subsidiaries of GXS Group, Inc., as guarantors, the lenders
party thereto from time to time, Wells Fargo Foothill, Inc., as administrative
agent and Wilmington Trust FSB as collateral trustee, Wells Fargo Foothill,
Inc., Barclays Capital, the investment banking division of Barclays Bank PLC,
J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as joint lead
arrangers and joint bookrunners, Barclays Capital, the investment banking
division of Barclays Bank PLC and J.P. Morgan Securities, Inc., as
co-syndication agents, and Citigroup Global Markets Inc., as

 

- 22 -



--------------------------------------------------------------------------------

documentation agent, as amended; (ii) the notes issued under the Indenture dated
as of December 23, 2009, among GXS Worldwide, Inc., a Delaware corporation, the
guarantors party thereto and U.S. Bank National Association, as trustee and
Wilmington Trust FSB, as collateral trustee, as amended; and (iii) the notes
issued under the Purchase Agreement, dated October 5, 2007, by and between GXS
Holdings, Inc. and General Electric Capital Corporation, as amended.

“Hazardous Substance” means any substance, waste, liquid, gaseous or solid
matter, fuel, micro-organism, sound, vibration, ray, heat, odour, radiation,
energy, plasma and organic or inorganic matter, alone or in any combination
which is regulated under any applicable Environmental Laws as hazardous waste, a
hazardous substance, a pollutant, a deleterious substance, a contaminant or a
source of pollution or contamination under any Environmental Law.

“Hedge Lenders” has the meaning specified in the definition of “Eligible Hedging
Agreements” herein.

“Hedging Agreements” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments to current or former directors,
officers, employees or consultants (in their capacities as such) of Open Text or
any of its Subsidiaries shall be a Hedging Agreement.

“Hedging Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act,
including any Hedging Agreements.

“Immaterial Subsidiary” means any Subsidiary of Open Text that has less than as
at the end of any Measurement Period (i) U.S. $20,000,000 of EBITDA and
(ii) U.S. $40,000,000 of Assets. Notwithstanding anything to the contrary
contained in this Agreement, Open Text may from time to time designate, by
notice to the Administrative Agent, Immaterial Subsidiaries representing, in the
aggregate at any time, up to 5% of Consolidated EBITDA (measured as at the end
of the most recently-ended period of four consecutive Financial Quarters at such
time) as being exempt from Section 7.02 and Section 8.01 of this Agreement (any
such Immaterial Subsidiary, an “Exempt Immaterial Subsidiary”). As of the the
Second Amendment Effective Date, any such Exempt Immaterial Subsidiaries are set
forth on Schedule J hereto.

“Impermissible Qualification” means, relative to (i) the financial statements or
notes thereto of any Person; or (ii) the opinion or report of any independent
auditors as to any financial statement or notes thereto, any qualification or
exception to such financial

 

- 23 -



--------------------------------------------------------------------------------

statements, notes, opinion or report, as the case may be, which (a) is of a
“going concern” or similar nature; or (b) relates to any limited scope of
examination of material matters relevant to such financial statement, if such
limitation results from the refusal or failure of such Person to grant access to
necessary information therefore within the power of such Person to so grant.

“Incremental Advances” has the meaning specified in Section 2.01(4).

“Incremental Commitment” means any commitment made by a Lender to provide all or
any portion of any Incremental Facility.

“Incremental Facility” has the meaning specified in Section 2.01(4).

“Indemnified Liabilities” has the meaning specified in Section 15.01(2).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 15.01(2).

“Information” has the meaning specified in Section 6.01(6).

“Instruments” means (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, or (ii) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder, or (iii) chattel paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods, or (iv) documents of title or any
other writing that purports to be issued by or addressed to a bailee and
purports to cover such goods in the bailee’s possession as are identified or
fungible portions of an identified mass, and that in the ordinary course of
business is treated as establishing that the Person in possession of it is
entitled to receive, hold and dispose of the document and the goods it covers,
or (v) any document or writing commonly known as an instrument.

“Intellectual Property” means domestic and foreign: (i) patents, applications
for patents and reissues, divisions, continuations, renewals, extensions and
continuations-in-part of patents or patent applications; (ii) proprietary and
non-public business information, including inventions (whether patentable or
not), invention disclosures, improvements, discoveries, trade secrets,
confidential information, know-how, methods, processes, designs, technology,
technical data, schematics, formulae and customer lists, and documentation
relating to any of the foregoing; (iii) copyrights, copyright registrations and
applications for copyright registration; (iv) mask works, mask work
registrations and applications for mask work registrations; (v) designs, design
registrations, design registration applications and integrated circuit
topographies; (vi) trade names, business names, corporate names, domain names,
website names and world wide web addresses, common law trade-marks, trade-mark
registrations, trade mark applications, trade

 

- 24 -



--------------------------------------------------------------------------------

addresses and logos, and the goodwill associated with any of the foregoing;
(vii) computer software and programs (both source code and object code form),
all proprietary rights in the computer software and programs and all
documentation and other materials related to the computer software and programs;
and (viii) any other intellectual property and industrial property.

“Intellectual Property Rights” has the meaning specified in Section 6.01(10).

“Intercompany Instruments” means all Instruments issued by or evidencing an
obligation of any Loan Party to another Loan Party or any Subsidiary of a Loan
Party to a Loan Party.

“Intercompany Securities” means all Securities issued by any Loan Party to
another Loan Party or any Subsidiary of a Loan Party to a Loan Party.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
January 16, 2014 between the Administrative Agent and the Term B Agreement Agent
in the form of Schedule 13 hereto.

“Interest Period” means, for each LIBOR Advance, a period which commences (i) in
the case of the initial Interest Period, on the date the LIBOR Advance is made
or converted from another Type of Accommodation, and (ii) in the case of any
subsequent Interest Period, on the last day of the immediately preceding
Interest Period in respect of a maturing LIBOR Advance, and which ends, in
either case, on the day selected by the applicable Borrower in the applicable
Borrowing Notice or Interest Rate Election Notice. The duration of each Interest
Period shall be 1, 2, 3 or 6 months (or, if available to all Lenders making the
applicable LIBOR Advances, 12 months), unless the last day of a LIBOR Interest
Period would otherwise occur on a day other than a Business Day, in which case
the last day of such Interest Period shall be extended to occur on the next
Business Day, or if such extension would cause the last day of such Interest
Period to occur in the next calendar month, the last day of such Interest Period
shall occur on the preceding Business Day.

“Interest Rate Election Notice” has the meaning specified in Section 3.03(3).

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

- 25 -



--------------------------------------------------------------------------------

“Investment Credit” means the amount of any dividends, distributions, returns of
capital, repayments of loans or similar payments paid to any Loan Party during
the term of this Agreement by any Person in which Investments may be made under
Section 7.02.

“Investments” means, as applied to any Person (the “investor”), any direct or
indirect purchase or other acquisition by the investor of, or a beneficial
interest in, Equity Securities of any other Person, including any exchange of
Equity Securities for Indebtedness, or any direct or indirect loan, advance
(other than advances to directors, officers and employees for moving, travel and
entertainment expenses, drawing accounts and similar expenditures in the
ordinary course of business) or capital contribution by the investor to any
other Person, including all Indebtedness and accounts receivable owing to the
investor from such other Person that did not arise from sales or services
rendered to such other Person in the ordinary course of the investor’s business,
or any direct or indirect purchase or other acquisition of bonds, notes,
debentures or other debt securities of, any other Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment minus
any amounts (a) realized upon the disposition of assets comprising an Investment
(including the value of any liabilities assumed by any Person other than the
Borrowers or any Subsidiary in connection with such disposition),
(b) constituting repayments of Investments that are loans or advances or
(c) constituting cash returns of principal or capital thereon (including any
dividend, redemption or repurchase of equity that is accounted for, in
accordance with GAAP, as a return of principal or capital).

“investor” has the meaning specified in the definition of “Investments” herein.

“Issue” means an issue of a Documentary Credit by a Documentary Credit Lender
pursuant to Article 4.

“Issue Date” has the meaning specified in Section 4.02(1).

“Issue Notice” has the meaning specified in Section 4.02(1).

“ITA” has the meaning specified in Section 6.01(17).

“Laws” means all legally enforceable statutes, codes, ordinances, decrees,
rules, regulations, municipal by-laws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions, rulings
or awards, policies, voluntary restraints, guidelines, or any provisions of the
foregoing, including general principles of common and civil law and equity,
binding on the Person referred to in the context in which such word is used; and
“Law” means any one of the foregoing.

“Lender’s Revolving Credit Commitment” has the meaning specified in the
definition of “Commitment” herein.

“Lead Arranger” means Barclays Bank PLC.

 

- 26 -



--------------------------------------------------------------------------------

“Lenders” means, collectively, the financial institutions and other Persons set
forth on the signature pages hereof as Lenders, and any assignee thereof
pursuant to the provisions of this Agreement upon such assignee executing and
delivering an Assignment and Assumption to each applicable Borrower and the
Administrative Agent, or any other Person which becomes a Lender party to this
Agreement, and in the singular any one of such Lenders. A Lender which, at any
relevant time, has (i) a Revolving Credit Commitment is sometimes referred to
herein as a “Revolving Credit Lender”; (ii) a Documentary Credit Commitment is
sometimes referred to herein as a “Documentary Credit Lender”; and (iii) a Swing
Line Commitment is sometimes referred to herein as a “Swing Line Lender”.

“LIBOR Advance” has the meaning specified in the definition of “Advances”
herein.

“Loan Parties” means, collectively, the Borrowers, the Domestic Guarantors and
the Foreign Guarantors, and “Loan Party” means any one of them.

“Majority Lenders” means, at any time, Lenders whose Revolving Credit
Commitments at such time, taken together, are greater than 50% of the aggregate
amount of the Revolving Credit Commitments at such time.

“Material Adverse Effect” means a material adverse effect on: (i) the business,
operations, financial condition, liabilities (contingent or otherwise) or
properties of Open Text and its Subsidiaries taken as a whole; (ii) the ability
of the Loan Parties, taken as a whole, to perform their obligations under the
Credit Documents; or (iii) the rights or remedies of the Administrative Agent
and the Lenders under the Credit Documents, taken as a whole.

“Material Agreements” means those agreements (as amended, supplemented, revised
or restated as permitted herein from time to time) of any of the Loan Parties
the breach, non-performance or cancellation of which or the failure of which to
renew, termination, revocation or lapse would reasonably be expected to have a
Material Adverse Effect and which cannot promptly be replaced by an alternative
comparable contract with comparable commercial terms, which agreements, if any,
as of the the Second Amendment Effective Date, are listed on Schedule H (as
amended, restated, supplemented or replaced as permitted hereunder).

“Material Disposition” means any Disposition or series of related Dispositions
that involves Assets having a fair value, or consideration received for such
Assets, in excess of U.S. $30,000,000.

“Material Owned Real Property” means any owned real property (or owned
immoveable property, as applicable) of any Loan Party acquired after the
Effective Date having a fair value or book value of greater than
U.S. $5,000,000.

 

- 27 -



--------------------------------------------------------------------------------

“Material Permits” means the Authorizations, the breach, non-performance,
cancellation or non-availability of which or failure of which to renew would
reasonably be expected to have a Material Adverse Effect.

“Material Permitted Acquisition” means any Permitted Acquisition which involves
consideration in excess of U.S. $30,000,000.

“Material Subsidiary” means any Subsidiary of Open Text other than an Excluded
Subsidiary (but including any Subsidiary that has been designated as a Material
Subsidiary as provided in the definition of “Excluded Subsidiary”).

“Measurement Period” means, as of any date of determination, the four
consecutive Financial Quarters most recently ended.

“Minimum Percentage” has the meaning specified in the definition of “Excluded
Subsidiary” herein.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Loan Party or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five (5) plan
years, has made or had an obligation to make such contributions and excludes any
Canadian Benefit Plan.

“Multiple Employer Plan” shall mean a Plan which has two (2) or more
contributing sponsors (including any Loan Party or any member of the ERISA
Group) at least two of whom are not under common control, as such a plan is
described in Sections 4063 and 4064 of ERISA.

“Non-Consenting Lender” has the meaning specified in Section 17.01(6).

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Open Text, its Affiliates, its Subsidiaries or their Securities.

“Non-Public Lenders” means Lenders that wish to receive Non-Public Information
with respect to Open Text, its Affiliates, its Subsidiaries or their Securities.

“Obligations” means all debts, liabilities and obligations of or owing by the
Loan Parties to any Guaranteed Party at any time and from time to time, present
and future, direct and indirect, absolute and contingent, matured or not
(including all Accommodations), arising from this Agreement, any Eligible Cash
Management Agreements, any Eligible Hedging Agreements or any other Credit
Document, and all amendments, restatements, replacements, renewals, extensions,
or supplements and continuations thereof, and whether the Loan Parties are bound
alone or with another or others, and whether as

 

- 28 -



--------------------------------------------------------------------------------

principal or surety, and including without limitation, all liabilities of the
Loan Parties arising as a consequence of their failure to pay or fulfill any of
such debts, liabilities and obligations.

“Obligor” has the meaning specified in Section 7.01(15)(c)(ii).

“Open Text” means Open Text Corporation.

“Original Closing Date” means November 9, 2011.

“Original Currency” has the meaning specified in Section 17.02(1).

“Other Currency” has the meaning specified in Section 17.02(1).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document.

“Owned Real Properties” means, collectively, the land and premises listed on
Schedule E and the Buildings and Fixtures thereon.

“Participant” has the meaning assigned to such term in Section 16.01(5).

“Participant Register” has the meaning specified in Section 16.01(8).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Permitted Acquisitions” means any Acquisition by a Loan Party which (i) is of a
Person carrying on a business which is the same as or related, ancillary,
incidental or complementary to the business carried on by any Loan Party (or if
an asset Acquisition, is of assets used or useful in a business which is the
same as or related, ancillary, incidental or complementary to the business
carried on by any Loan Party); (ii) Open Text has provided a certificate of the
chief financial officer containing information in reasonable detail regarding
the cost of such Acquisition, the projected earnings of such Acquisition, the
financial and acquisition structure of such Acquisition, audited financial
statements of the subject of such Acquisition for the previous two years to the
extent available, and financial projections, on a quarterly basis, for the
succeeding year, and on an annual basis for the year thereafter (or such later
period as the Administrative Agent may reasonably request); (iii) the Lenders
will have a security interest over the assets to be acquired, subject only to
Permitted Exceptions and Permitted Encumbrances (and if such Acquisition is an
Acquisition of Equity Securities of any Person that is a Material Subsidiary,
also a full liability guarantee (subject to any limitations imposed by Law on
the amount of such liability) and a security interest over the assets of such
Person, subject

 

- 29 -



--------------------------------------------------------------------------------

only to Permitted Exceptions and Permitted Encumbrances), or arrangements
satisfactory to the Administrative Agent, acting reasonably, shall have been
made for the providing of such guarantee and the obtaining of such security
interests, as applicable, within a period not to exceed 60 days following the
date of such Acquisition; (iv) the Loan Parties have demonstrated that after
giving effect to such Acquisition, that they will be in compliance with the
financial covenant set forth in Section 7.03 as at the date of such Acquisition,
and at all relevant times during the period of 12 months thereafter (calculated
on a pro forma basis and based on the projected performance of such Acquisition
for such 12 month period); and (v) if such Acquisition is an Acquisition of
Equity Securities of any Person, such acquiring Person acquires a percentage of
the Equity Securities of such Person sufficient to permit such acquiring Person
to effect the acquisition of 100% of the Equity Interests of such Person in a
subsequent transaction under Law.

“Permitted Debt” means,

 

  (a)

Debt hereunder or under any other Credit Document;

 

  (b)

Debt existing on the Second Amendment Effective Date, and set forth in Schedule
K and, in case of the Term B Credit Agreement up to U.S. $250,000,000 in
aggregate principal amount of “Incremental Term Facilities” permitted under the
Term B Credit Agreement on the terms in effect as of the date hereof;

 

  (c)

[Reserved].

 

  (d)

[Reserved].

 

  (e)

intercompany Debt permitted by Section 7.02(9)(b) or (c), which Debt shall, if
owing to a Loan Party, be pledged, subject to Permitted Exceptions, to the
Administrative Agent or the Collateral Agent, as applicable, under the
applicable Security Agreement;

 

  (f)

Capital Lease Obligations in an aggregate amount of not more than
U.S. $80,000,000 (or the equivalent thereof in any other currency) at any time
outstanding;

 

  (g)

Debt secured by Purchase Money Mortgages in an aggregate amount of not more than
U.S. $55,000,000 (or the equivalent thereof in any other currency) at any time
outstanding;

 

  (h)

[Reserved].

 

  (i)

[Reserved].

 

  (j)

Debt owing in connection with the acquisition of real property located at 275
Frank Tompa Drive, Waterloo, Ontario, the lender of record of which

 

- 30 -



--------------------------------------------------------------------------------

 

at closing of such mortgage debt was Computershare Trust Company of Canada;

 

  (k)

any obligation in respect of judgments that do not result in an Event of Default
under Section 8.01(1)(j);

 

  (l)

Refinancing Debt incurred in respect of any of the foregoing or in respect of
clause (o) below;

 

  (m)

Debt consisting of letters of credit and guarantees of local bank guarantees of
performance of the obligations of Subsidiaries under leases of facilities of the
Loan Parties, in an aggregate amount for all such Debt not to exceed
U.S. $60,000,000 at any time;

 

  (n)

Debt consisting of letters of credit issued to support performance obligations
(not constituting Debt of the type described in clause (i) of the definition
therefor) of Open Text and its Subsidiaries under service agreements or licences
in the ordinary course of business;

 

  (o)

Debt in an unlimited amount, whether secured (including by way of Encumbrances
ranking pari passu with the Encumbrances created under the Security Documents)
or unsecured provided that Open Text has demonstrated that it will be in
compliance with a Consolidated Senior Secured Net Leverage Ratio of less than
2.75:1.00 on a pro forma basis at the end of the Financial Quarter immediately
following the incurrence of such Debt for the Measurement Period then ended and
with respect to any secured Debt, subject to intercreditor arrangements
substantially in the form of the Intercreditor Agreement or otherwise
satisfactory to the Administrative Agent (and customary terms of such
arrangements shall be deemed to be satisfactory), and otherwise containing
terms, covenants, and defaults that are not more restrictive, taken as a whole,
than the terms, covenants and defaults contained in the Credit Documents;
provided that if secured, unless otherwise agreed to by the Administrative Agent
in its reasonable discretion, such Debt shall not be secured by any property or
assets of the Loan Parties other than the Collateral; and

 

  (p)

Debt not otherwise permitted above in an aggregate amount not to exceed
U.S. $130,000,000 at any time.

“Permitted Dispositions” means (i) any Disposition of Assets between Loan
Parties; (ii) Dispositions of inventory in the ordinary course of business;
(iii) Dispositions of Assets which are obsolete, redundant or of no material
economic value; (iv) Dispositions of Assets in each Financial Year to a Person
that is not a Loan Party of not more than an amount equal to 20% of Consolidated
Assets in the aggregate for all such Dispositions during such Financial Year
(determined on the first Business Day of such Financial

 

- 31 -



--------------------------------------------------------------------------------

Year); provided that if, for any Financial Year, the amount specified above
exceeds the aggregate amount of applicable Dispositions made by Open Text and
its Subsidiaries, as determined on a consolidated basis during such Financial
Year, the amount set forth above for the succeeding Financial Year shall be
increased by 50% of such excess amount; provided further that all such
Dispositions pursuant to this clause (iv) shall not exceed an aggregate amount
equal to 45% of Consolidated Assets as of January 16, 2014; (v) Dispositions of
Assets in respect of Investments permitted under Section 7.02(9); and
(vi) Dispositions resulting from a transaction permitted under Section
7.02(3)(i) through (iv).

“Permitted Encumbrances” means, with respect to any Person, the following:

 

  (a)

Encumbrances for Taxes, rates, assessments or other governmental charges or
levies or for employment insurance, pension obligations or other social security
obligations, workers’ compensation or vacation pay, the payment of which is not
yet due, or for which installments have been paid based on reasonable estimate
spending final assessments, or if due, the applicable grace period has not
expired or the validity of which is being contested diligently and in good faith
by appropriate proceedings by that Person if either, in the case of such items
being contested, (i) adequate reserves have been maintained in accordance with
GAAP, if applicable or (ii) the applicable liens are not in the aggregate
materially prejudicial to the value of the assets of the Loan Parties taken as a
whole;

 

  (b)

undetermined or inchoate Encumbrances, rights of distress and charges incidental
to current operations which have not at such time been filed or exercised, or
which relate to obligations not due or payable or if due, the validity of which
is being contested diligently and in good faith by appropriate proceedings by
that Person;

 

  (c)

(i) reservations, limitations, provisos and conditions expressed in any original
grant from any Governmental Authority or (ii) other grant of real or immovable
property, or interests therein, which, in the case of this clause (ii), do not
materially affect the use of the affected land for the purpose for which it is
used by that Person;

 

  (d)

licences, permits, reservations, covenants, servitudes, easements, rights-of-way
and rights in the nature of easements (including, without limiting the
generality of the foregoing, licenses, easements, rights-of-way and rights in
the nature of easements for sidewalks, public ways, sewers, drains, gas, steam
and water mains or electric light and power, or telephone and telegraph
conduits, poles, wires and cables) and zoning, land use and building
restrictions, by-laws, regulations and ordinances of federal, provincial,
regional, state, municipal and other governmental authorities,

 

- 32 -



--------------------------------------------------------------------------------

 

which do not materially impair the use of the affected land for the purpose for
which it is used by that Person;

 

  (e)

title defects, encroachments or irregularities which in the aggregate do not
materially impair the use of the affected property for the purpose for which it
is used by that Person;

 

  (f)

the right reserved to or vested in any Governmental Authority by the terms of
any lease, license, franchise, grant or permit acquired by that Person or by any
statutory provision to terminate any such lease, license, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;

 

  (g)

the Encumbrances resulting from the deposit or pledge of cash or securities in
connection with contracts, tenders, bids, performance bonds and similar
obligations or expropriation proceedings, or to secure workers’ compensation,
unemployment insurance, and other social security obligations;

 

  (h)

the Encumbrances resulting from surety or appeal bonds, costs of litigation when
required by Law, liens and claims incidental to current construction,
mechanics’, warehousemen’s, carriers’ and other similar liens, and public,
statutory and other like obligations incurred in the ordinary course of
business;

 

  (i)

Encumbrances given to a public utility or any Governmental Authority when
required by such utility or Governmental Authority in connection with the
operations of that Person in the ordinary course of its business;

 

  (j)

the Encumbrances created by a judgment of a court of competent jurisdiction, as
long as the judgment is being contested diligently and in good faith by
appropriate proceedings by that Person and does not result in an Event of
Default under Section 8.01(1)(j);

 

  (k)

operating leases of vehicles or equipment which are entered into in the ordinary
course of the Business;

 

  (l)

Encumbrances securing Purchase Money Mortgages or Capital Lease Obligations
permitted hereunder;

 

  (m)

the Encumbrances created by the Security Documents;

 

  (n)

Encumbrances securing indebtedness not in excess of an aggregate principal
amount of U.S. $80,000,000 (or the equivalent thereof in other currencies) for
all Loan Parties and their Subsidiaries relating to Assets acquired in
connection with Permitted Acquisitions and Investments

 

- 33 -



--------------------------------------------------------------------------------

 

permitted under Section 7.02(9)(i), in each case made after the Effective Date
by Loan Parties and their Subsidiaries securing debts, liabilities or
obligations, in each case not assumed or incurred in contemplation of such
Acquisition or Investment;

 

  (o)

subdivision agreements, site plan control agreements, development agreements,
facilities sharing agreements, cost sharing agreements and other similar
agreements which do not materially impair the use of the real property subject
thereto for the purpose for which it is used by that Person;

 

  (p)

the rights of any tenant, occupant or licensee under any lease, occupancy
agreement or licence which do not materially impair the use of the real property
subject thereto for the purpose for which it is used by that Person;

 

  (q)

the Encumbrances set forth in Schedule K; provided that, subject to the
Intercreditor Agreement, Encumbrances securing Debt in a principal amount of up
to U.S. $1,050,000,000 under the Term B Credit Agreement (or any Refinancing
Debt in respect thereof (subject to execution of any joinder agreement that may
be required under the Intercreditor Agreement)) shall constitute Permitted
Encumbrances and may rank pari passu with the Encumbrances created by the
Security Documents;

 

  (r)

[Reserved].

 

  (s)

Encumbrances or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided, however, that such Encumbrances or covenants do not
materially and adversely affect the use of the lands by the Loan Parties and
their Subsidiaries;

 

  (t)

Encumbrances consisting of royalties payable with respect to any asset or
property of the Loan Parties and their Subsidiaries, provided that the existence
of any such Encumbrance as of the Second Amendment Effective Date on any
material property or asset of the applicable Loan Party or Subsidiary shall have
been disclosed in writing to the Lenders prior to the Second Amendment Effective
Date;

 

  (u)

statutory Encumbrances incurred or pledges or deposits made in favour of a
Governmental Authority to secure the performance of obligations of any Loan
Party or any of its Subsidiaries under Environmental Laws to which any Loan
Party or Subsidiary or any assets of such Loan Party or such Subsidiary is
subject, provided that no Event of Default shall have occurred and be
continuing;

 

  (v)

Encumbrances arising from the right of distress enjoyed by landlords outside of
the Province of Québec to secure the payment and performance

 

- 34 -



--------------------------------------------------------------------------------

 

of obligations in respect of leased properties in such provinces or an
Encumbrance granted by a Loan Party or a Subsidiary of a Loan Party to a
landlord to secure the payment and performance of obligations in respect of
leased properties in the Province of Québec leased from such landlord, provided
that such Encumbrances are limited to the assets located at or about such leased
properties;

 

  (w)

any and all Encumbrances or title defects that do not materially and adversely
interfere with the ordinary conduct of business of a Loan Party or a Subsidiary
of a Loan Party, if customarily insurable at reasonable cost, and that may be
insured against pursuant to one or more title insurance policies available from
locally recognized insurance companies;

 

  (x)

Encumbrances in favour of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

  (y)

Encumbrances in favour of a financial depositary institution arising (i) as a
matter of law or (ii) to the extent that no funds are subject to a present and
enforceable claim thereunder, under account establishment or maintenance
agreements entered into the ordinary course of business, in each case,
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

 

  (z)

other Encumbrances expressly consented to in writing by the Majority Lenders;

 

  (aa)

Encumbrances (which may rank pari passu with the Encumbrances created by the
Security Documents) securing Debt described in paragraph (o) of the defined term
“Permitted Debt” contained in Section 1.01;

 

  (bb)

Encumbrances not otherwise permitted above securing obligations in an aggregate
amount not to exceed U.S. $80,000,000 at any time; and

 

  (cc)

any extension, renewal or replacement of any of the foregoing.

“Permitted Exceptions” means, as to any Asset of a Loan Party that would
otherwise be required to constitute Collateral, in each case as reasonably
determined by the Administrative Agent (after consultation with Open Text), that
such Asset shall not be required to constitute Collateral if (a) the costs of
obtaining or granting of such security interest or other applicable Encumbrance
at Law are excessive in relation to the value of the security to be afforded
thereby, (b) material adverse tax consequences would result from the grant of
such security interest or other applicable Encumbrance at Law therein (including
that no grant of any security interest is made of the Equity Interests of any
non-U.S. entity treated as a “controlled foreign corporation” within the meaning
of Section 957(a) of the Code to the extent the Equity Interests of such
non-U.S. entity are

 

- 35 -



--------------------------------------------------------------------------------

held by a U.S. entity treated as a corporation for U.S. federal income tax
purposes), or (c) the granting of any Encumbrance or security interest in such
Asset would constitute or result in the abandonment, invalidation,
unenforceability of, or result in any breach, termination or default under, in
each case, any Loan Party’s interest in such Asset, or any agreements relating
to any Loan Party’s interest therein, as applicable after application of the
Uniform Commercial Code or other applicable Law that has the effect of
invalidating anti-assignment provisions in contracts and applicable Laws;
provided, that if the foregoing provisions of clause (c) are applicable, such
Asset and the proceeds of such Asset shall be subject to a trust if not
prohibited by Law or by the terms of such Asset in favour of the Administrative
Agent, for the benefit of the Lenders (which trust, for clarification, prior to
the security interest which would otherwise be granted in or made with respect
to such Asset becoming enforceable, shall not prohibit or limit a Loan Party’s
use and dealing with such Asset and proceeds except to the extent provided for
herein); and, provided further that, for clarification, if any leasehold
interest of any Loan Party shall constitute Collateral, the security therein
shall not be registered against the related real property and the Loan Parties
shall not be required to arrange or deliver title insurance or title opinions,
surveys or other ancillaries relating thereto.

“Permitted Investments” means:

 

  (a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the Government of Canada or of any Canadian
province (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the Government of Canada or of such Canadian
province), in each case maturing within one year from the date of acquisition
thereof;

 

  (b)

investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least “Prime 1”
(or the then equivalent grade) by Moody’s or “A” (or the then equivalent grade)
by S&P or R-1 Low (or the then equivalent) by DBRS;

 

  (c)

investments in certificates of deposit, banker’s acceptances, commercial paper
and time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of Canada or of any Canadian province having, at such date of acquisition,
a credit rating on its long-term unsecured debt of at least “A-” by S&P;

 

  (d)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;

 

- 36 -



--------------------------------------------------------------------------------

  (e)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the Government of the United States of America or
any U.S. State or territory (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the Government of the
United States of America) or, in the case of any Subsidiary located outside of
the United States and Canada, by any member state of the European Union, in each
case maturing within one year from the date of acquisition thereof;

 

  (f)

investments in time deposit accounts, term deposit accounts, certificates of
deposit, money-market deposits, bankers’ acceptances and obligations maturing
not more than 90 days from the date of acquisition thereof issued by any bank or
trust company which is organized under the laws of any member state of the
European Union, and which bank or trust company has, or the obligations of which
bank or trust company are guaranteed by a bank or trust company which has,
capital, surplus and undivided profits in excess of U.S. $500,000,000 (or the
equivalent thereof in Euros or Sterling) and has outstanding debt which is rated
“A” (or such similar equivalent rating) or higher by at least one “nationally
recognized statistical rating organization” (as defined in Rule 436 under the
Securities Act) or by DBRS; and

 

  (g)

other investments to the extent permitted under the investment policy of Open
Text, which investments shall be reasonably acceptable to the Administrative
Agent and not objected to by the Majority Lenders within five Business Days
following notice thereof, in reasonable detail, to the Lenders.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group, and excludes any Canadian Benefit Plan.

“Platform” has the meaning specified in Section 14.01(2).

“Pledged Account Bank” has the meaning specified in Section 7.01(15)(c)(i).

 

- 37 -



--------------------------------------------------------------------------------

“Pledged Deposit Account” means each deposit account as to which a U.S. Grantor
has complied with the requirements of Section 7.01(15)(c) of this Agreement.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect, provided, however, if attachment,
perfection or priority of the Administrative Agent’s or the Collateral Agent’s
security interests in any Collateral are governed by the personal property
security laws of any jurisdiction other than Ontario, “PPSA” shall mean those
personal property security laws in such other jurisdiction for the purposes of
the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions.

“Pre-Exchange Currency” has the meaning specified in the definition of “Exchange
Rate” herein.

“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

“Public Information” means any information, data or materials regarding any Loan
Party that is either (a) publicly available or (b) not material with respect to
any Loan Party, any of its subsidiaries or any of its securities for purposes of
United States or Canadian federal, state or provincial securities laws.

“Public Lender” has the meaning specified in Section 14.01(2).

“Purchase Money Mortgage” means, in respect of any Person, any Encumbrance
charging property acquired by such Person, which is granted or assumed by such
Person, reserved by the transferor (including, Capital Lease Obligations) or
which arises by operation of Law in favour of the transferor concurrently with
and for the purpose of the acquisition of such property, in each case where
(i) the principal amount secured by such Encumbrance is not in excess of the
cost to such Person of the property acquired; and (ii) such Encumbrance extends
only to the property acquired.

“Qualified ECP Guarantor” means, at any time, each Guarantor with total assets
exceeding U.S. $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and, in each case, can
cause another Person to qualify as an “eligible contract participant” at such
time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Refinancing Debt” means, without duplication, Debt that refunds, refinances,
extends or all of the proceeds from which are used to repay (in whole or in
part) any Permitted Debt but only to the extent that (a) such Refinancing Debt
is subordinated to the Debt hereunder at least to the same extent as the Debt
being refunded, refinanced or extended,

 

- 38 -



--------------------------------------------------------------------------------

if at all; (b) the principal amount of such Refinancing Debt has a weighted
average life to maturity not less than the weighted average life to maturity of
the Debt being refunded, refinanced or extended and is scheduled to mature no
earlier than the Debt being refunded, refinanced or extended; (c) such
Refinancing Debt is in an aggregate principal amount (or if issued with original
issue discount, an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount (or, if issued with original issue
discount, the aggregate accreted value) of the Debt being refunded, refinanced
or extended and the amount of any premium reasonably necessary to accomplish
such refinancing, (y) the amount of accrued and unpaid interest, if any, and
premiums owed, if any, not in excess of pre-existing prepayment provisions on
such Debt being refunded, refinanced or extended, and (z) the amount of
customary fees, expenses and costs related to the incurrence of such Refinancing
Debt; and (d) such Refinancing Debt is incurred by the same Person or (i) if
such Debt is of a Loan Party, by another Loan Party or (ii) if such Debt is of a
Subsidiary of a Loan Party that is not a Loan Party, by a Person that is not a
Loan Party.

“Register” has the meaning specified in Section 16.01(3).

“Registered Intellectual Property” means any Intellectual Property in respect of
which ownership, title, security interests, charges or encumbrances are
registered, recorded or noted with any Governmental Authority pursuant to Law.

“Regulation U” means Regulation U or X as promulgated by the Board of Governors
of the Federal Reserve System, as amended from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
(to the extent that such Affiliates are directly involved in the transactions
pursuant to the Credit Documents) and the directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Release” when used as a verb includes release, spill, leak, emit, deposit,
discharge, leach, migrate or dispose into the environment and the term “Release”
when used as a noun has a correlative meaning, but does not include any release,
spill, leak, emission, deposit, discharge, leach, migration or disposition
pursuant to a valid Environmental Permit or in accordance with Environmental
Laws.

“Relevant Repayment Date” means December 22, 2019.

“Responsible Officer” means, with respect to any corporation, the chairman, the
president, any vice president, the chief executive officer, the chief operating
officer or the chief financial officer, and, in respect of financial or
accounting matters, any Financial Officer of such corporation; unless otherwise
specified, all references herein to a Responsible Officer mean a Responsible
Officer of Open Text.

“Restricted Payment” means, with respect to any Person, any payment by such
Person (i) of any dividends on any of its Equity Securities, (ii) on account of,
or for the purpose

 

- 39 -



--------------------------------------------------------------------------------

of setting apart any property for a sinking or other analogous fund for, the
purchase, redemption, retirement or other acquisition of any of its Equity
Securities or any warrants, options or rights to acquire any such shares, or the
making by such Person of any other distribution in respect of any of its Equity
Securities, (iii) of any principal of or interest or premium on or of any amount
in respect of a sinking or analogous fund or defeasance fund for any Debt of
such Person, (iv) of any principal of or interest or premium on or of any amount
in respect of a sinking or analogous fund or defeasance fund for any Debt of
such Person to a shareholder of such Person or to an Affiliate of a shareholder
of such Person, or (v) of any management, consulting or similar fee or any bonus
payment or comparable payment, or by way of gift or other gratuity, to any
Affiliate of such Person or to any director or officer thereof (except as
permitted pursuant to Section 7.02(8)). For the avoidance of doubt, (x) payments
among the Loan Party and (y) repayments of (1) intercompany Debt payable on
demand that is owing to any Loan Party, (2) intercompany Debt owing by any
Subsidiary of Open Text that is not a Loan Party to any other Subsidiary of Open
Text that is not a Loan Party, (3) unsecured intercompany Debt payable that is
owing to any Subsidiary of Open Text that is not a Loan Party by any Subsidiary
of Open Text that is not a Loan Party, but that subsequently becomes a Loan
Party, or (4) unsecured intercompany Debt that is owing by any Loan Party to any
Subsidiary of Open Text that is not a Loan Party in an aggregate amount for all
such Debt under this clause (4) not to exceed U.S. $200,000,000 at any time,
shall not, together with the interest payable on any such Debt, in any such
case, constitute a Restricted Payment, provided that, in the case of the
foregoing clauses (3) (upon the obligor Subsidiary becoming a Loan Party) and
(4), such Debt shall expressly provide that no payments thereunder shall be made
by any Loan Party at any time during the continuance of a Default or an Event of
Default or to the extent that a Default or an Event of Default would result
therefrom pursuant to customary subordination arrangements.

“Restructuring and Integration Costs” means restructuring and integration costs
of Open Text and its Subsidiaries (a) for any Financial Quarter ended prior to
January 16, 2014, (b) after January 16, 2014 through the end of the fourth
Financial Quarter ending after January 16, 2014 in an amount not to exceed
U.S. $40,000,000 in the aggregate and (c) commencing at the beginning of the
fifth Financial Quarter ending after January 16, 2014 through the eighth
Financial Quarter ending after January 16, 2014 in an amount not to exceed
U.S. $30,000,000 in the aggregate.

“Revolving Credit Borrowers” means Open Text, Open Text ULC, Open Text Holdings,
Inc. and any Designated Borrowers from time to time.

“Revolving Credit Borrowing” means a group of Advances of a single Type made by
the Revolving Credit Lenders, as the case may be, on a single date, and if
applicable, as to which a single Interest Period is in effect.

“Revolving Credit Commitment” has the meaning specified in the definition of
“Commitment” herein.

 

- 40 -



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, the revolving credit facility made available
to each Revolving Credit Borrower in accordance with Article 2 for the purposes
specified in Section 2.04.

“Revolving Credit Lender” has the meaning specified in the definition of
“Lenders” herein.

“Revolving Credit Loan” means an Advance under the Revolving Credit Facility or
the issuance of a Documentary Credit under the Revolving Credit Facility and
made by a Revolving Credit Lender for the Account of a Revolving Credit
Borrower.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale-Leaseback Transaction” means, with respect to any Person, any direct or
indirect arrangement entered into after the Effective Date pursuant to which
such Person transfers or causes the transfer of any Assets to another Person and
leases such Assets back from such Person as a Capital Lease Obligation.

“Sanctions” has the meaning specified in Section 6.01(26).

“Second Amendment Effective Date” has the meaning specified in the recitals.

“Secured Obligations” has the meaning specified in Section 22.01.

“Securities” means:

 

  (a)

a document that is (i) issued in bearer, order or registered form, (ii) of a
type commonly dealt in upon securities exchanges or markets or commonly
recognized in any area in which it is issued or dealt in as a medium for
investment, (iii) one of a class or series or by its terms is divisible into a
class or series of documents, and (iv) evidence of a share, participation or
other interest in property or in any enterprise or is evidence of an obligation
of the issuer and includes an uncertificated security; and

 

  (b)

a share, participation or other interest in a Person;

but excludes

 

  (c)

any ULC Shares.

“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Accommodations.

 

- 41 -



--------------------------------------------------------------------------------

“Security” has the meaning specified in Section 2.12(1).

“Security Agreement” has the meaning specified in Section 2.12(1)(c).

“Security Documents” means the Security and Pledge Agreement, the Intercreditor
Agreement, the agreements described in Section 2.12 and any other security
granted to the Collateral Agent, the Administrative Agent or the Lenders,
including, without limitation, pursuant to Section 7.01(15), as security for the
Secured Obligations of any of the Loan Parties under this Agreement and the
other Credit Documents.

“Security and Pledge Agreement” means the Amended and Restated Security and
Pledge Agreement dated as of November 9, 2011, as amended by a First Amendment
to the Amended and Restated Credit Agreement and Amended and Restated Security
and Pledge Agreement dated as of December 16, 2013, and as supplemented by
Security Agreement Supplements dated as of July 2, 2012, and January 16, 2014,
and as further amended, amended and restated, supplemented or otherwise modified
from time to time, by the U.S. Grantors party thereto from time to time.

“Solvent” and “Solvency” mean, with respect to Open Text and its Subsidiaries on
a particular date, (a) (i) the fair value of the assets (on a going concern
basis) of Open Text and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (ii) the present fair saleable value of the property (on a going
concern basis) of Open Text and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business, (iii) Open Text and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured in the ordinary course of business and (iv) Open Text and
its Subsidiaries, on a consolidated basis, are not engaged in, and are not about
to engage in, business contemplated as of such date for which they have
unreasonably small capital and (b) (i) the aggregate of the property of Open
Text and its Subsidiaries is, at a fair valuation, sufficient, or, if disposed
of at a fairly conducted sale under legal process, would be sufficient, to
enable payment of all their obligations, due and accruing due, (ii) Open Text
and its Subsidiaries, taken as a whole, are paying their current obligations in
the ordinary course of business as they generally became due and (iii) Open Text
and its Subsidiaries, taken as a whole, are able to meet their obligations as
they generally become due.

“Specified Loan Party” has the meaning specified in Section 22.13.

“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Section 6.01(1) (as to organizational incorporation and
qualification), Section 6.01(2) (as to corporate power and authority to enter
into and perform its applicable obligations under the Credit Documents),
Section 6.01(3) (as to absence of

 

- 42 -



--------------------------------------------------------------------------------

conflict with constating documents), Sections 6.01(4) and 6.01(5) (as they
relate to due execution, delivery, authorization and enforceability of the
Credit Documents), Section 6.01(24) (as to the Solvency of Open Text and its
Subsidiaries, taken as a whole and on a consolidated basis, and after giving
effect to the Transaction), Section 6.01(22) (as to margin regulations of the
Board of Governors of the Federal Reserve System), Section 6.01(23) (as to the
Investment Company Act of 1940), Section 6.01(26) (as to OFAC and the USA
PATRIOT Act, but only to the extent it would be unlawful for the Lenders to
extend any Advance on the date that the relevant Incremental Facility is
proposed to be drawn).

“Subsidiary” means, at any time, as to any Person, any corporation, company or
other Person, if at such time the first mentioned Person owns, directly or
indirectly, securities or other ownership interests in such corporation, company
or other Person having ordinary voting power to elect a majority of the board of
directors or persons performing similar functions for such corporation, company
or other Person.

“Swing Line Advance” means an Advance made by a Swing Line Lender for the
account of a Borrower.

“Swing Line Commitment” means, as to any Swing Line Lender at any time, the
obligation of such Lender to make Swing Line Advances, as such may be increased
or reduced from time to time.

“Swing Line Lender” means a Lender that has a Swing Line Commitment.

“Swing Line Lender’s Commitment” has the meaning specified in the definition of
“Commitment” herein.

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt”, all (i) obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”),
(ii) obligations of such Person in respect of transactions entered into by such
Person (other than deposit liabilities), the proceeds from which would be
reflected on the financial statements of such Person in accordance with GAAP as
cash flows from financings at the time such transaction was entered into (other
than as a result of equity contributions or the issuance of equity interests)
and (iii) obligations of such Person in respect of other transactions entered
into by such Person that are not otherwise addressed in the definition of “Debt”
or in clause (i) or (ii) above that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

- 43 -



--------------------------------------------------------------------------------

“Term B Agreement Agent” means Barclays Bank PLC, or its successor in interest,
in its capacity as administrative agent and collateral agent under the Term B
Credit Agreement.

“Term B Credit Agreement” means the Credit Agreement dated as of January 16,
2014 by and among Ocelot Merger Sub, Inc., the affiliates of Ocelot Merger Sub,
Inc. party thereto (including Open Text), Barclays Bank PLC as administrative
agent and the lenders party thereto from time to time, as such Credit Agreement
may be further amended, supplemented, restated, amended and restated or modified
from time to time in accordance with Section 7.02(14).

“Term Loan Facility” means the term loan facility under the Existing Credit
Agreement.

“Transaction” means (i) the GXS Acquisition, (ii) payment in full of the GXS
Indebtedness and (iii) the execution, delivery and performance by the Loan
Parties of their obligations under the Credit Documents (as defined in the Term
Loan B Credit Agreement) and the borrowings under the Term Loan B Credit
Agreement on January 16, 2014.

“Transaction Costs” means fees, costs and expenses incurred in connection with
the Transaction (i) for any Financial Quarter ended prior to January 16, 2014
and (ii) thereafter for any Measurement Period ending prior to or at the end of
the fourth Financial Quarter ending after January 16, 2014 in an amount not to
exceed U.S. $40,000,000 in the aggregate.

“Type” has the meaning specified in the definition of “Accommodation” or
“Advance”, as the case may be, herein.

“UCC” means the Uniform Commercial Code as in effect in the jurisdiction of
organization of any applicable Loan Party.

“UK Security Documents” means a Deed of Guarantee and Debenture between Open
Text UK Limited as charging company and Royal Bank of Canada as administrative
agent, as amended, restated, supplemented or otherwise modified from time to
time, or any other document relating to the security interests granted to the
Administrative Agent agreed to in writing between the Administrative Agent and
the relevant Loan Party and subject to the laws of England and Wales.

“ULC” has the meaning specified in the definition of “ULC Shares”.

“ULC Shares” means shares or other equity interests issued by an unlimited
company or an unlimited liability company or unlimited liability corporation
incorporated or otherwise governed by the laws of any of the provinces of Canada
(each, a “ULC”) (other than any shares or other equity interests issued by Open
Text ULC, an unlimited liability company governed by the laws of Nova Scotia, or
any successor thereof which is a ULC).

 

- 44 -



--------------------------------------------------------------------------------

“Unmatured Surviving Obligations” has the meaning specified in Section
7.01(15)(c).

“Unrestricted Cash” means, at any time, cash and Permitted Investments held in
accounts on the consolidated balance sheet of Open Text as at such date to the
extent that such cash and Permitted Investments would not be required to be
classified as “restricted” in accordance with GAAP (other than related to the
Credit Documents (or the Liens created thereunder)).

“U.S. Dollars” and “U.S. $” each mean the lawful money of the United States.

“U.S. Grantor” means Open Text Holdings, Inc. and any other Domestic Guarantor
organized under the laws of a jurisdiction located within the United States.

“Valuation Date” means the date of issuance or the date of continuation (if
continued beyond the then existing expiration date) of any Documentary Credit.

 

Section 1.02 Gender and Number

Any reference in the Credit Documents to gender includes all genders, and words
importing the singular number only include the plural and vice versa.

 

Section 1.03 Interpretation not Affected by Headings, etc.

The provisions of a table of contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

Section 1.04 Currency

All references in the Credit Documents to dollars or $, unless otherwise
specifically indicated, are expressed in U.S. $.

 

Section 1.05 Certain Phrases, etc.

In any Credit Document (i) (y) the words “including” and “includes” mean
“including (or includes) without limitation” and (z) the phrase “the aggregate
of,” “the total of”, “the sum of”, or a phrase of similar meaning means “the
aggregate (or total or sum), without duplication, of”, and (ii) in the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to (or until) but excluding”.

 

Section 1.06 Accounting Terms

All accounting terms not specifically defined in this Agreement shall be
interpreted in accordance with GAAP.

 

- 45 -



--------------------------------------------------------------------------------

Section 1.07 Non-Business Days

Whenever any payment is stated to be due on a day which is not a Business Day,
such payment shall be made (except as herein otherwise expressly provided in
respect of any LIBOR Advance) on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest or Fees, as
the case may be.

 

Section 1.08 Ratable Portion of Accommodations

References in this Agreement to a Lender’s ratable portion of Advances or
ratable share of payments of principal, interest, Fees or any other amount,
shall mean and refer to a ratable portion or share as nearly as may be ratable
in the circumstances, as determined in good faith by the Administrative Agent.
Each such determination by the Administrative Agent shall be prima facie
evidence of such ratable share.

 

Section 1.09 Incorporation of Schedules

The schedules attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of it.

 

Section 1.10 Control of Equity Securities

Any reference to “control” when used in the Credit Documents in reference to
Equity Securities constituting Collateral shall be interpreted by reference to
the Securities Transfer Act (Ontario), the UCC or other relevant Law in effect
in the jurisdiction governing the perfection of a security interest in such
Collateral.

 

Section 1.11 Effectiveness of Amendment and Restatement

This Agreement and the other Credit Documents, shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement and all
other agreements between the parties with respect to the Advances and
Documentary Credits outstanding under the Existing Credit Agreement as of the
Effective Date. The parties hereto acknowledge and agree, however, that (a) this
Agreement and all other Credit Documents executed and delivered herewith do not
constitute a novation or termination of the obligations under the Existing
Credit Agreement and the other Credit Documents as in effect prior to the
Effective Date, (b) such obligations are in all respects continuing with only
the terms being modified as provided in this Agreement and the other Credit
Documents, (c) the security interests and other Encumbrances created under the
Security Documents prior to the date hereof in favour of the Collateral Agent
(as defined in the Existing Credit Agreement) or Barclays Bank PLC, as
Administrative Agent (under the Existing Credit Agreement) for the benefit of
the Secured Parties (as defined in the Security Documents) securing payment of
such obligations are in all respects continuing in full force and effect and
(d) all references in the other Credit Documents (i) to the Existing Credit
Agreement or ‘Credit Agreement’ shall be deemed to refer without further
amendment to this Agreement, (ii) to the ‘Administrative Agent’ shall be deemed
to refer without further amendment to the Administrative Agent as defined in
this Agreement, (iii) to the ‘Lenders’ or a ‘Lender’ shall be

 

- 46 -



--------------------------------------------------------------------------------

deemed to refer without further amendment to the Lenders as defined in this
Agreement, and (iv) to the ‘Collateral Agent’ shall be deemed to refer without
further amendment to the Collateral Agent as defined in this Agreement.

ARTICLE 2

CREDIT FACILITY

 

Section 2.01 Availability

 

  (1)

Each Revolving Credit Lender individually, and not jointly and severally,
agrees, on the terms and conditions of this Agreement, to make Accommodations
ratably to each Revolving Credit Borrower in accordance with such Lender’s
Revolving Credit Commitment. The Swing Line Lender individually, and not jointly
and severally, agrees, on the terms and conditions of this Agreement, to make
Swing Line Advances ratably to each Revolving Credit Borrower in accordance with
such Lender’s Swing Line Commitment. Upon the making of any Swing Line Advance
by any Swing Line Lender, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably agrees to, purchase from such Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to the product of
such Revolving Credit Lender’s ratable share of the Revolving Credit Facility
times the principal amount of such Swing Line Advance. Each Documentary Credit
Lender individually, and not jointly and severally, agrees, on the terms and
conditions of this Agreement, to issue Documentary Credits for the account of
each Revolving Credit Borrower in accordance with such Lender’s Documentary
Credit Commitment under the Revolving Credit Facility.

 

  (2)

Accommodations under (i) the Revolving Credit Facility shall be made available
as ABR Advances, LIBOR Advances and Documentary Credits and (ii) the Swing Line
Commitment shall be made available as ABR Advances on the terms set forth
herein.

 

  (3)

The failure of any Lender to make an Accommodation shall not relieve any other
Lender of its obligation, if any, in connection with any such Accommodation, but
no Lender is responsible for any other Lender’s failure in respect of such
Accommodation.

 

  (4)

Borrower shall have the right, but not the obligation, at any time prior to the
maturity of the Revolving Credit Facility, to increase the Commitments under the
Revolving Credit Facility or create a new tranche of Revolving Credit
Commitments in an aggregate amount not to exceed (i) U.S. $250,000,000 plus
(ii) additional amounts so long as, in the case of this clause (ii), the
Consolidated Senior Secured Net Leverage Ratio, determined on a pro forma basis
giving effect to the incurrence of such Debt and any Debt which would constitute
Consolidated

 

- 47 -



--------------------------------------------------------------------------------

 

Net Debt for Borrowed Money that has been incurred, prepaid or repaid since the
end of the most recent Measurement Period for which financial statements are
available (assuming such Commitments are fully drawn but excluding any proceeds
thereof from Unrestricted Cash) would not exceed 2.75:1.00 (each, an
“Incremental Facility”, and the advances thereunder, “Incremental Advances”)
provided that:

 

  (a)

No Event of Default exists or would exist after giving effect thereto (except in
the case of an Incremental Facility used to finance a Permitted Acquisition, in
which circumstances, no Default or Event of Default under Section 8.01(1)(a),
Section 8.01(1)(b) or Section 8.01(1)(l) exists or would exist after giving
effect thereto) and all applicable representations and warranties pursuant to
Article 6 shall be true and correct in all material respects on the date of the
funding thereof (except in the case of an Incremental Facility used to finance a
Permitted Acquisition, in which circumstances, the Specified Representations
shall be true and correct in all material respects;

 

  (b)

Open Text will be in compliance on a pro forma basis with the financial covenant
in Section 7.03 after giving effect to such Incremental Facility (assuming the
Commitments thereunder are fully drawn);

 

  (c)

Commitments made by way of an increase to the Revolving Credit Commitment shall
be on terms (including, without limitation, currency and Effective Yield) and
conditions identical to those applicable to the then-existing Revolving Credit
Facility;

 

  (d)

In regard to Advances and Commitments made by way of a new tranche of Revolving
Credit Commitments, the Effective Yield for any Incremental Facility shall be
determined by the Borrower and the Lenders of such Incremental Facility;
provided that in the event that the Effective Yield applicable to any
Incremental Facility incurred during the first 18 months following the Effective
Date is greater than the Effective Yield for the Revolving Credit Facility, then
the Effective Yield for the Revolving Credit Facility shall be increased to the
extent necessary so that the Effective Yield for such Incremental Facility is
not more than 50 basis points higher than the Effective Yield for the Revolving
Credit Facility unless the Applicable Margins for the Revolving Credit Facility
are increased by an amount equal to the difference between the Effective Yield
for such Incremental Facility and the corresponding Effective Yield for the
Revolving Credit Facility minus 50 basis points;

 

  (e)

Such increased amounts will be provided by the existing Lenders or new financial
institutions that become Lenders under the Incremental Facility (such new
financial institutions to be reasonably satisfactory to the

 

- 48 -



--------------------------------------------------------------------------------

 

Administrative Agent and, if Swing Line Advances will be made or Documentary
Credits will be issued under the Facility to which such Lender will be a party
(including any Lender who is party to an increase in the Revolving Credit
Facility), the Swing Line Lender and the Documentary Credit Lender), provided
that no existing Lender will be obligated to provide any such Incremental
Facility;

 

  (f)

The Advances and Commitments under any Incremental Facility will not in any
event have a maturity date that is earlier than the Relevant Repayment Date of
the then existing Revolving Credit Facility; provided that Advances and
Commitments made by way of a new tranche of Revolving Credit Commitments shall
be on terms and conditions otherwise substantially similar to those applicable
to the then-existing Revolving Credit Facility and, to the extent not so
substantially similar with the then-existing Revolving Credit Facility, shall be
reasonably satisfactory to the Administrative Agent; and

 

  (g)

Upon the implementation of any Incremental Facility by way of an increase to the
Commitments under the Revolving Credit Facility pursuant to this
Section 2.01(4), (i) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Revolving Credit Lender providing a portion of such Incremental Facility
(each a “Commitment Increase Lender”) in respect of such increase, and each such
Commitment Increase Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Documentary Credits and Swing Line Advances such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Documentary Credits and (B) participations hereunder in Swing Line
Advances held by each Revolving Credit Lender (including each such Commitment
Increase Lender) will equal the percentage of the Total Revolving Credit
Commitment of all Lenders represented by such Revolving Credit Lender’s
Incremental Commitment and (ii) if, on the date of such increase, there are any
Advances outstanding, such Advances shall on or prior to the effectiveness of
such Incremental Facility be prepaid from the proceeds of additional Incremental
Advances made hereunder (reflecting such Incremental Facility), which prepayment
shall be accompanied by accrued interest on the Advances being prepaid and any
costs incurred by any Revolving Credit Lender in accordance with Section 2.15.
The Administrative Agent and the Revolving Credit Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

- 49 -



--------------------------------------------------------------------------------

  (h)

At no time shall there be more than three separate tranches of revolving
facilities hereunder (including Incremental Facilities).

 

  (i)

The Administrative Agent shall have received such other corporate
authorizations, opinions, or documents as the Administrative Agent may
reasonably request.

 

Section 2.02 Commitments and Facility Limits

 

  (1)

The Accommodations Outstanding:

 

  (a)

owing to all Revolving Credit Lenders shall not at any time exceed the Revolving
Credit Commitment, and owing to each Revolving Credit Lender shall not at any
time exceed such Lender’s Revolving Credit Commitment;

 

  (b)

owing to any Swing Line Lender shall not, at any time, exceed the Swing Line
Commitment of such Swing Line Lender; and

 

  (c)

owing to all Documentary Credit Lenders shall not, at any time, exceed the
Documentary Credit Commitment and owing to each Documentary Credit Lender shall
not, at any time, exceed such Lender’s Documentary Credit Commitment.

 

  (2)

The Revolving Credit Facility shall revolve and, except as otherwise provided
herein, no payment under the Revolving Credit Facility shall reduce the
Revolving Credit Commitments. Swing Line Advances shall be available on a
revolving basis and, except as otherwise provided herein, no payment of Swing
Line Advances shall reduce the Swing Line Commitment.

 

  (3)

A conversion from one Type of Accommodation to another Type of Accommodation
shall not constitute a repayment or prepayment.

 

Section 2.03 Designated Borrowers

 

  (1)

The Subsidiaries listed on Schedule 12 (effective as of the Second Amendment
Effective Date), Open Text and such other Subsidiaries of Open Text as may be
reasonably acceptable to the Administrative Agent and the Lenders under the
Revolving Credit Facility or Incremental Facilities (subject to the provisions
of this Section 2.03), shall be “Designated Borrowers” hereunder and may receive
Advances for their respective accounts on the terms and conditions set forth in
this Agreement.

 

  (2)

Open Text may at any time, upon not less than 15 Business Days’ notice to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate itself and any
additional

 

- 50 -



--------------------------------------------------------------------------------

 

Subsidiary (an “Applicant Borrower”) to receive Accommodations under the
Revolving Credit Facility by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Schedule 10 (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the Revolving
Credit Facility provided for herein, the Administrative Agent and the Lenders
under Revolving Credit Facility shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information
(including, without limitation, all such documents or information required to
comply with the Patriot Act), in each case consistent with the documents and
information required to be delivered hereunder with respect to the new Borrowers
on the Second Amendment Effective Date (but with such differences as may be
appropriate in light of applicable local law), and promissory notes signed by
such new Borrowers to the extent any Lenders under the Revolving Credit Facility
so require. If the Administrative Agent and the Revolving Credit Lenders agree
that an Applicant Borrower shall be entitled to receive Accommodations
hereunder, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Schedule 11 (a “Designated Borrower Notice”) to Open Text and the Revolving
Credit Lenders specifying the effective date upon which the Applicant Borrower
shall constitute a Designated Borrower for purposes hereof, whereupon each of
such Lenders agrees to permit such Designated Borrower to receive Accommodations
hereunder under the Revolving Credit Facility, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Revolving Credit Borrower for all purposes of this
Agreement. For the avoidance of doubt, the Administrative Agent and each
Revolving Credit Lender shall act reasonably in determining whether to grant any
designation request by Open Text with respect to an Applicant Borrower under
this Section 2.03(2) and, in the event that the Administrative Agent or any
Revolving Credit Lender, acting reasonably, does not agree that such Applicant
Borrower shall be entitled to receive Accommodations hereunder, then such
Applicant Borrower shall not be a Designated Borrower and may not receive
Accommodations hereunder.

 

  (3)

Each Subsidiary that is or becomes a Designated Borrower pursuant to this
Section 2.03 hereby irrevocably appoints Open Text as its agent for all purposes
relevant to this Agreement and each of the other Credit Documents, including
(i) the giving and receipt of notices (including delivery of any Borrowing
Notice to the Administrative Agent) and (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto. Any notice, demand, consent, acknowledgment, direction,
certification or other communication delivered to Open Text in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

 

- 51 -



--------------------------------------------------------------------------------

 

For the avoidance of doubt, any Subsidiary that becomes a Designated Borrower
after the Effective Date pursuant to this Section 2.03 may not deliver a
Borrowing Notice to the Administrative Agent, and the Administrative Agent shall
only accept Borrowing Notices delivered to it by Open Text on behalf of any such
Designated Borrower.

 

  (4)

Open Text may from time to time, upon not less than 15 Business Days’ notice
from Open Text to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Accommodations payable by such Designated Borrower, or other amounts payable by
such Designated Borrower on account of any Accommodations made to it, in each
case as of the effective date of such termination, unless, in the case of any
outstanding Documentary Credits, on or prior to such effective date of
termination, the applicable Designated Borrower shall have paid to the
Administrative Agent for the account of each applicable Lender an amount in same
day funds equal to the sum of the amount to be drawn or which may be drawn, as
the case may be, by any Beneficiary in the currency in which any Documentary
Credit issued by such Lender for the account of such Borrower is payable, to be
held as cash collateral in respect of Designated Borrower’s obligations for such
Documentary Credits; provided that the Administrative Agent may apply any or all
of such cash and cash collateral to the payment of any or all of such Designated
Borrower’s obligations in respect of such Documentary Credits as such
obligations become due and, pending such application, the Administrative Agent
may (but shall not be obligated to) invest the same in an interest bearing
account in the Administrative Agent’s name, for the ratable benefit of itself
and the applicable Lenders, at such bank or financial institution as the
Administrative Agent may, in its discretion, select; provided further, that if
such Designated Borrower is also a Domestic Guarantor or a Foreign Guarantor,
such termination will not affect such Designated Borrower’s obligations as a
Domestic Guarantor under the Domestic Guarantee or as a Foreign Guarantor under
its Foreign Guarantee, as applicable. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

 

Section 2.04 Use of Proceeds

 

  (1)

The Revolving Credit Borrowers shall use the proceeds of any Accommodations
under the Revolving Credit Facility to fund working capital and general
corporate purposes (including, without limitation, Capital Expenditures,
Permitted Acquisitions and Permitted Investments) on a fully revolving basis.

 

  (2)

No Swing Line Advances shall be used for the purpose of funding the repayment of
principal of any other Swing Line Advance.

 

- 52 -



--------------------------------------------------------------------------------

Section 2.05 Mandatory Repayments and Reductions of Commitments

 

  (1)

Each Revolving Credit Borrower shall repay (subject to Section 8.01) the
Accommodations Outstanding made to such Borrower under the Revolving Credit
Facility together with all interest, fees and other amounts owing in connection
therewith on the Relevant Repayment Date and the Revolving Credit Commitments
shall terminate on the Relevant Repayment Date.

 

  (2)

Each Revolving Credit Borrower shall repay (subject to Section 8.01), with
notice to the Administrative Agent of such repayment, each Swing Line Advance
made to such Borrower upon the earlier of the seventh day following the making
of such Advance and the Relevant Repayment Date in respect of the Revolving
Credit Facility. The Swing Line Commitment shall be permanently reduced from
time to time on the date of each reduction of the Revolving Credit Facility by
the amount, if any, by which the amount of the Swing Line Commitment exceeds the
Revolving Credit Commitments after giving effect to any such reduction of the
Revolving Credit Facility.

 

  (3)

On the date of any prepayment pursuant to Section 2.06(2), the Revolving Credit
Commitments of each Lender so prepaid shall be reduced to zero.

 

Section 2.06 Mandatory Prepayments

 

  (1)

If, as of the last day of each month or, if an Event of Default has occurred and
is continuing, on any day, the Accommodations Outstanding under the Revolving
Credit Facility exceed 100 % of the applicable Revolving Credit Commitment by
reason of exchange rate fluctuations or otherwise, the applicable Revolving
Credit Borrower or Revolving Credit Borrowers shall, on the first Business Day
following such day, repay ABR Advances or LIBOR Advances in the manner set forth
in Section 2.07 (but without regard to the minimum amounts specified therein),
as the case may be, such that the Accommodations Outstanding under the Revolving
Credit Facility, after giving effect thereto, do not exceed the Commitment
thereunder.

 

  (2)

The Borrower shall be required to offer to prepay all Accommodations Outstanding
upon the occurrence of a Change of Control, which offer shall be at 100% of the
principal amount of the Accommodations Outstanding, plus, in each case, any
accrued and unpaid interest, such prepayment to be applied in accordance with
Sections 2.09 and 2.10. Any Lender accepting such offer shall be prepaid in
full; provided that if the Majority Lenders shall have accepted such offer, then
all Lenders shall be deemed to have accepted such offer and the Borrowers shall
prepay all outstanding amounts under the Facilities (including the principal
amount of all Accommodations Outstanding plus any accrued and unpaid interest
and fees but excluding any Documentary Credit obligations, which have been cash
collateralized at the time of any such prepayment in accordance

 

- 53 -



--------------------------------------------------------------------------------

 

with Section 2.13), with such prepayments to be applied in accordance with
Sections 2.09 and 2.10.

 

Section 2.07 Optional Prepayments and Reductions of Commitments

The Borrowers may, subject to the provisions of this Agreement, prepay
Accommodations Outstanding under the Revolving Credit Facility, and reduce the
Commitments (upon three Business Days’ prior notice), at any time without
premium or penalty.

 

Section 2.08 Fees

 

  (1)

The Revolving Credit Borrowers, in respect of the Revolving Credit Facility,
shall pay to the Administrative Agent for the ratable benefit of the Revolving
Credit Lenders, commencing on the Effective Date to but excluding the latest
Relevant Repayment Date in respect of the Revolving Credit Facility, a Facility
Fee (as set forth in Schedule 6) calculated on the undrawn amount of Revolving
Credit Commitments at such time; provided that, for purpose of calculations
under this Section 2.08(1), Swing Line Advances shall not be considered usage.
All Facility Fees will be payable in arrears at the end of each Financial
Quarter and upon any termination of any Revolving Credit Commitment, in each
case for the actual number of days elapsed over a 365 or 366 day year, as the
case may be.

 

  (2)

Open Text shall pay an annual administrative fee to the Administrative Agent in
an amount as agreed to by Open Text and the Administrative Agent.

 

Section 2.09 Payments under this Agreement

 

  (1)

Unless otherwise expressly provided in this Agreement, the applicable Borrower
shall make any payment required to be made by it to the Administrative Agent or
any Lender by depositing the amount of the payment in the relevant currency to
the relevant Borrower’s Account not later than 10:00 a.m. (New York time) on the
date the payment is due. The applicable Borrower shall make each such payment
(i) in U.S. Dollars; and (ii) except as specifically otherwise provided, in the
Equivalent U.S. $ Amount, if the Accommodation was originally made in any other
currency. In respect of the Revolving Credit Facility, the Administrative Agent
shall distribute to each applicable Lender, promptly on the date of receipt by
the Administrative Agent of any payment, an amount equal to the amount then due
each such Lender.

 

  (2)

Unless otherwise expressly provided in this Agreement, the Administrative Agent
shall make Accommodations under the Revolving Credit Facility and other payments
to the applicable Borrower under this Agreement by crediting the applicable
Borrower’s Account (or causing the applicable Borrower’s Account to be credited)
with, or by wire transferring to such account(s) as may be directed by the
applicable Borrower, the amount of the payment not later than 2:00 p.m. (New
York time) on the date the payment is to be made.

 

- 54 -



--------------------------------------------------------------------------------

  (3)

Each Swing Line Lender shall make Swing Line Advances to the applicable Borrower
by crediting the applicable Revolving Credit Borrower’s Account with the amount
of such Swing Line Advance not later than 2:00 p.m. (New York time) on the date
such Swing Line Advance is to be made.

 

  (4)

Each Borrower hereby authorizes each Lender, if and to the extent any payment
owed to such Lender by such Borrower is not made to the Administrative Agent
when due, to charge from time to time any amount due against any or all of such
Borrower’s accounts with such Lender upon notice to such Borrower.

 

Section 2.10 Application of Payments and Prepayments

 

  (1)

All amounts received by the Administrative Agent from or on behalf of a Borrower
and not previously applied pursuant to this Agreement shall be applied by the
Administrative Agent as follows (i) first, in reduction of the Borrower’s
obligation to pay any unpaid interest and any Fees which are due and owing;
(ii) second, in reduction of the Borrower’s obligation to pay any claims or
losses referred to in Section 15.01; (iii) third, in reduction of the Borrower’s
obligation to pay any amounts due and owing on account of any unpaid principal
amount of Advances and Obligations arising under Eligible Cash Management
Agreements and Eligible Hedging Agreements, in each case, which are due and
owing; provided that notwithstanding the foregoing, Obligations arising under
Eligible Cash Management Agreements and Eligible Hedging Agreements shall be
excluded from any such application if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Lender, as the case may be; (iv) fourth, in reduction of the Borrower’s
obligation to pay any other unpaid Accommodations Outstanding which are due and
owing; (v) fifth, in reduction of any other obligation of the Borrower under
this Agreement and the other Credit Documents; and (vi) sixth, to Cash
Collateralize the then Accommodations Outstanding in respect of all Documentary
Credits made to such Borrower; and (vii) seventh, to the applicable Borrower or
such other Persons as may lawfully be entitled to or directed by a Borrower to
receive the remainder.

 

Section 2.11 Computations of Interest and Fees

 

  (1)

All computations of interest shall be made by the Administrative Agent taking
into account the actual number of days occurring in the period for which such
interest is payable pursuant to Section 3.05, and (i) if based on the ABR Rate,
a year of 365 days or 366 days, as the case may be; or (ii) if based on the
Eurodollar Rate, on the basis of a year of 360 days.

 

  (2)

All computations of Fees shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, taking into account the actual

 

- 55 -



--------------------------------------------------------------------------------

 

number of days (including the first day but excluding the last day) occurring in
the period for which such fees are payable.

 

  (3)

For purposes of the Interest Act (Canada), (i) whenever any interest or Fee
under this Agreement is calculated using a rate based on a number of days less
than a full year, such rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate,
(y) multiplied by the actual number of days in the calendar year in which the
period for which such interest or fee is payable (or compounded) ends, and
(z) divided by the number of days comprising such calculation basis; (ii) the
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement; and (iii) the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

 

  (4)

If any provision of this Agreement or of any of the other Credit Documents would
obligate a Loan Party to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by Law
or would result in a receipt by such Lender of interest at a criminal rate (as
such terms are construed under the Criminal Code (Canada)) then, notwithstanding
such provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Law or so result in a receipt by such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to such Lender under the applicable Credit
Document, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to such Lender which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum permitted by that section of the Criminal Code (Canada), the Loan Party
paying the amount shall be entitled, by notice in writing to such Lender, to
obtain reimbursement from such Lender in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Lender to any Borrower, Domestic Guarantor or Foreign Guarantor, as the
case may be. Any amount or rate of interest referred to in this Section 2.11(4)
shall be determined in accordance with generally accepted actuarial practices
and principles and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent shall be
conclusive for the purposes of such determination.

 

Section 2.12 Security

 

  (1)

In each case, subject to Permitted Exceptions, by the applicable dates specified
below, the Borrowers shall provide or cause to be provided by the Domestic

 

- 56 -



--------------------------------------------------------------------------------

 

Guarantors and the Foreign Guarantors, as the case may be, to the Administrative
Agent, for and on behalf of the Lenders, as continuing collateral security for
the present and future indebtedness and liability of the Borrowers, the
obligations of the Domestic Guarantors under the Domestic Guarantee and the
obligations of the Foreign Guarantors under the Foreign Guarantees,
respectively, to the Administrative Agent and the Lenders hereunder and under
the other Credit Documents, the following security (the “Security”), in form and
substance satisfactory to the Administrative Agent, acting reasonably, together
with any relevant reasonably required power of attorney, registrations, filings
and other supporting documentation deemed necessary by the Administrative Agent
or its counsel to perfect the same or otherwise in respect thereof:

 

  (a)

in the case of each Domestic Guarantor, a Domestic Guarantee, which guarantees
shall be reaffirmed as of the Effective Date pursuant to Section 23.01;

 

  (b)

in the case of each Foreign Guarantor, a Foreign Guarantee, which guarantees
shall be reaffirmed as of no later than 90 days after the Second Amendment
Effective Date;

 

  (c)

other than with respect to any Loan Party located outside of Canada and the
United States, general security agreements (which, for greater certainty, shall
not include a hypothec with respect to moveable property located in the Province
of Québec) dated as of the Original Closing Date or thereafter if such Person
became a Loan Party thereafter, and reaffirmed as of the Effective Date pursuant
to Section 23.01, constituting a security interest in all personal property (or
moveable property, as applicable) and assets of the Loan Parties (including all
contract rights, inventory, accounts, general intangibles, Equity Securities,
deposit accounts, trademarks, trade names, other intellectual property,
equipment and proceeds of the foregoing), which security interest shall be of
first priority, subject, if and to the extent applicable, to any Permitted
Encumbrances (each being a “Security Agreement”), and subject to the grace
periods specified in each Security Agreement and in connection with deposit
accounts, Section 7.01(15)(c), with respect to items of Collateral that cannot
be perfected by the filing of a PPSA or UCC financing statement;

 

  (d)

(i) within 60 days following the acquisition of any Material Owned Real Property
or (ii) in the case of the real property located at 5347 West 161st Street,
Brook Park, Ohio by no later than 12 months following January 16, 2014 (if a
Loan Party owns such real property), debentures, mortgages, deeds of trust or
deeds to secure debt (or immoveable hypothec, as applicable) constituting a
charge on such real property (or immoveable property, as applicable) of the Loan
Parties (as determined by the Administrative Agent), which charge shall be a
first ranking and exclusive

 

- 57 -



--------------------------------------------------------------------------------

 

charge, subject, if and to the extent applicable, to any Permitted Encumbrances
(each being a “Debenture”); and

 

  (e)

within 60 days following the Second Amendment Effective Date (or such later date
as the Administrative Agent may agree in its reasonable discretion), in the case
of any Loan Party located outside of Canada and the United States, such security
agreements, debentures, mortgages, pledge agreements or other agreements or
instruments as may be reasonably necessary to reaffirm the security interest in
its assets.

 

  (2)

Subject to Permitted Exceptions, Open Text will from time to time at its expense
duly authorize, execute and deliver (or cause the applicable Loan Party to
authorize, execute and deliver) to the Administrative Agent such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits granted or intended to be granted to the Administrative Agent, or any
Lender or the Collateral Agent by the Credit Documents and of the rights and
remedies therein granted to the Administrative Agent, or any Lender or the
Collateral Agent, including the filing of financing statements or other
documents under any Law with respect to the Encumbrances created thereby. The
Loan Parties acknowledge that the Credit Documents have been prepared on the
basis of Law in effect on the Effective Date, and that changes to Law (including
as a result of the coming into force of the Securities Transfer Act (Ontario) or
any other similar legislation) may require the execution and delivery of
different forms of documentation, and accordingly the Administrative Agent shall
have the right (acting reasonably) to require that the Credit Documents be
amended, supplemented or replaced (and Open Text shall, or shall cause the
applicable Loan Party to duly authorize, execute and deliver to the
Administrative Agent any such amendment, supplement or replacement reasonably
requested by the Administrative Agent with respect to any of the Credit
Documents) within 30 days of written request therefor (i) to reflect any change
in Law, whether arising as a result of statutory amendments, court decisions or
otherwise; (ii) to facilitate the creation and registration of appropriate forms
of security in applicable jurisdictions; or (iii) to confer upon the
Administrative Agent Encumbrances similar to the Encumbrances created or
intended to be created by the Credit Documents. Without limiting the generality
of this Section 2.12(2), the Loan Parties agree that if any such actions shall
be required under applicable law as a result of the amendment and restatement of
the Existing Credit Agreement into the form of this Agreement on the Effective
Date, they shall promptly, or shall cause the applicable Loan Party to promptly,
duly authorize, execute and deliver to the Administrative Agent any such
amendment, supplement or replacement reasonably requested by the Administrative
Agent with respect to any of the Credit Documents.

 

- 58 -



--------------------------------------------------------------------------------

Section 2.13 Cash Collateral

 

  (1)

Upon the request of the Administrative Agent or the Documentary Credit Lender
(i) if the Documentary Credit Lender has honoured any full or partial drawing
request under any Documentary Credit and such drawing has resulted in a
Documentary Credit Borrowing, or (ii) if, as of the Relevant Repayment Date in
respect of the Revolving Credit Facility, any Documentary Credit obligation for
any reason remains outstanding, the Borrowers shall, in each case, immediately
Cash Collateralize the then Accommodations Outstanding of all Documentary Credit
obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the Swing Line Lender or the
Documentary Credit Lender, the Borrowers shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover 105% of all Fronting
Exposure (after giving effect to Section 2.14 and any Cash Collateral provided
by the Defaulting Lender).

 

  (2)

All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent. The Borrowers, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
Documentary Credit Lender and the Lenders (including the Swing Line Lender), and
agrees to create and agrees that the Administrative Agent may maintain, a first
priority security interest (other than an Encumbrance of the type described in
(i) clause (a) of the definition of “Permitted Encumbrances” arising solely by
operation of law and for which payment is not yet due or (ii) clause (y) of the
definition of “Permitted Encumbrances”) in all such cash, deposit accounts and
all balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to this
Section 2.13. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided (other than an Encumbrance of the type
described in (i) clause (a) of the definition of “Permitted Encumbrances”
arising solely by operation of law and for which payment is not yet due or
(ii) clause (y) of the definition of “Permitted Encumbrances”) or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the applicable Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

 

  (3)

Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided hereunder in respect of Documentary Credits or Swing Line
Advances shall be held and applied to the satisfaction of the specific
Documentary Credit obligations or Swing Line Advances, obligations to fund

 

- 59 -



--------------------------------------------------------------------------------

 

participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

  (4)

Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 16.01(2)(f)) or (ii) the Administrative Agent’s good faith determination
that there exists excess Cash Collateral; provided, however, (x) that Cash
Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of a Default under Section 8.01(a), (b), (k) or (l) or an
Event of Default (and following application as provided in this Section 2.13 may
be otherwise applied in accordance with the terms hereof), and (y) the Person
providing Cash Collateral and the Documentary Credit Lender or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

Section 2.14 Defaulting Lenders

 

  (1)

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

  (a)

That Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 17.01(5).

 

  (b)

Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.01), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Documentary Credit Lender or Swing Line Lender hereunder; third, if so
reasonably determined by the Administrative Agent or reasonably requested by the
Documentary Credit Lender or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Documentary Credit or Swing Line Loan; fourth, as the Borrowers may request
(so long as no Default or Event of Default

 

- 60 -



--------------------------------------------------------------------------------

 

exists), to the funding of any Borrowing in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Borrowings under this Agreement and to Cash Collateralize future
Funding Exposure with respect to such Defaulting Lender; sixth, to the payment
of any amounts owing to the Lenders, the Documentary Credit Lender or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Documentary Credit Lender or Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or
Documentary Credit Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Borrowings or Documentary Credit
Borrowings were made at a time when the conditions set forth in Article 5 were
satisfied or waived, such payment shall be applied solely to pay the Borrowings
of, and Documentary Credit Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Borrowings of, or
Documentary Credit Borrowings owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.14 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

 

  (c)

That Defaulting Lender shall not be entitled to receive any fee hereunder for
any period during which that Lender is a Defaulting Lender (and the applicable
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to the Defaulting Lenders.

 

  (d)

During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Documentary Credits or Swing Line Advances
pursuant to Section 3.06, the ratable share of each non-Defaulting Lender shall
be computed without giving effect to the

 

- 61 -



--------------------------------------------------------------------------------

 

Commitment of that Defaulting Lender; provided, that: (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists and the representations
and warranties contained in Article 6 are true and correct in all material
respects on and as of such date, all as though made on and as of such date
except any representation and warranty which is stated to be made as of a
certain date (and then as of such date); and (ii) the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Documentary Credits and Swing Line Advances shall not exceed the positive
difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Advances of that Lender. If the amount of the obligation of a
non-Defaulting Lender to acquire, refinance or fund participations in
Documentary Credits and Swing Line Advances is reallocated pursuant to this
clause (d), then the fees payable to the Lenders pursuant to Section 2.08(1),
Section 4.09(1) and Section 4.09(2) shall be adjusted in accordance such
non-Defaulting Lender’s Applicable Percentage.

 

  (2)

If the applicable Borrower, the Administrative Agent, the Swing Line Lender and
the Documentary Credit Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Borrowings of the other Lenders or take such other actions as
the Administrative Agent may reasonably determine to be necessary to cause the
Borrowings and funded and unfunded participations in Documentary Credits and
Swing Line Advances to be held on a pro rata basis by the Lenders in accordance
with their ratable shares (without giving effect to Section 2.14(1)), whereupon
that Lender will cease to be a Defaulting Lender; provided that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

 

- 62 -



--------------------------------------------------------------------------------

ARTICLE 3

REVOLVING CREDIT FACILITY ADVANCES

 

Section 3.01 The Advances

 

  (1)

The Administrative Agent shall give each applicable Lender prompt notice of any
Borrowing Notice received from each Borrower and of each applicable Lender’s
ratable portion of any Accommodation.

 

Section 3.02 Procedure for Borrowing.

Each Borrowing under the Revolving Credit Facility shall be in a minimum amount
of (i) U.S. $1,000,000 and in an integral multiple of U.S. $100,000 in the case
of Borrowings by way of LIBOR Advances or ABR Advances; and (ii) shall be made
on the number of days prior notice specified in Schedule 5, given not later than
10:00 a.m. (New York time), in the case of ABR Advances, and 12:00 p.m. (New
York time), in all other cases, in each case by the applicable Borrower to the
Administrative Agent. Each notice of a Borrowing (a “Borrowing Notice”) shall be
in substantially the form of Schedule 1, shall be irrevocable and binding on the
applicable Borrower once given by it to the Administrative Agent, and shall
specify (i) the requested date of the Borrowing; (ii) the aggregate amount and
currency of the Borrowing; (iii) the Credit Facility under which such Advance is
requested; (iv) the Type of Advances comprising the Borrowing; and (iv) in the
case of a LIBOR Advance, the initial Interest Period applicable to such Advance.
Upon receipt by the Administrative Agent of funds from the Lenders and
fulfillment of the applicable conditions set forth in Article 5, the
Administrative Agent will make such funds available to the applicable Borrower
in accordance with Article 2.

 

Section 3.03 Conversions and Elections Regarding Advances

 

  (1)

Each Advance shall initially be the Type of Advance specified in the applicable
Borrowing Notice and shall bear interest at the rate applicable to such Type of
Advance (determined as provided in Section 3.05) until (i) in the case of a
LIBOR Advance the end of the initial Interest Period applicable thereto as
specified in the applicable Borrowing Notice, (ii) in the case of an ABR
Advance, the date on which the relevant Type of Advance is repaid in full or is
changed to another Type of Advance pursuant to and to the extent permitted by
Section 3.03(2), or (iii) in the case of any Advance, it is converted to another
Type of Advance pursuant to and to the extent permitted by Section 3.03(2).

 

  (2)

The applicable Borrower may, in respect of the Revolving Credit Facility, elect
to (i) change any Advance (other than a Swing Line Advance) outstanding
thereunder to another Type of Accommodation denominated in the same currency
available thereunder in accordance with Section 3.03(3), (x) in the case of an

 

- 63 -



--------------------------------------------------------------------------------

 

ABR Advance, as of any Business Day or (y) in the case of a LIBOR Advance as of
the last day of the Interest Period, applicable to such LIBOR Advance; or
(ii) continue any LIBOR Advance for a further Interest Period, beginning on the
last day of the then current Interest Period, in accordance with Section
3.03(3).

 

  (3)

Each election to change from one Type of Advance to another Type of Advance
under the Revolving Credit Facility or to continue a LIBOR Advance for a further
Interest Period shall be made on the number of days prior notice specified in
Schedule 5 given, in each case, not later than 12:00 p.m. (New York time) by the
applicable Borrower to the Administrative Agent. Each such notice (an “Interest
Rate Election Notice”) shall be given substantially in the form of Schedule 2
and shall be irrevocable and binding upon the applicable Borrower. If the
applicable Borrower fails to deliver an Interest Rate Election Notice to the
Administrative Agent for any LIBOR Advance as provided in this Section 3.03(3),
such LIBOR Advance shall be converted (as of the last day of the applicable
Interest Period) to and thereafter shall be outstanding as an ABR Advance in
respect of the applicable Borrower. The Borrowers shall not select an Interest
Period which conflicts with the definition of Interest Period in Section 1.01 or
with the repayment requirements contained in Section 2.05.

 

  (4)

Upon the occurrence of, and during the continuance of, an Event of Default, the
Borrowers shall not have the right to convert Advances into, or to continue,
LIBOR Advances, and each LIBOR Advance shall convert to an ABR Advance at the
end of the applicable Interest Period.

 

Section 3.04 Circumstances Requiring Floating Rate Pricing

 

  (1)

If a Lender determines acting reasonably in good faith and notifies Open Text in
writing and the Administrative Agent that (i) by reason of circumstances
affecting financial markets inside or outside Canada, deposits of U.S. Dollars
are unavailable to such Lender; (ii) adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided in the
definition of Eurodollar Rate; (iii) the making or continuation of any LIBOR
Advances has been made impracticable (x) by the occurrence of a contingency
(other than a mere increase in rates payable by such Lender to fund the Advances
or a decrease in the creditworthiness of such Lender) which adversely affects
the funding of the Revolving Credit Facility at any interest rate computed on
the basis of the Eurodollar Rate, or (y) by reason of a change since the date of
this Agreement in any Law or in the interpretation thereof by any Governmental
Authority which affects such Lender or any relevant financial market and which
results in the Eurodollar Rate no longer representing the effective cost to such
Lender of deposits in such market; or (iv) any change to any Law or in the
interpretation or application thereof by any Governmental Authority, has made it
unlawful for such Lender to make or maintain or to give effect to its
obligations in respect of such Advances as contemplated hereby, then,

 

- 64 -



--------------------------------------------------------------------------------

  (a)

the right of a Borrower to select LIBOR Advances, as the case may be, from such
Lender shall be suspended until such Lender determines acting reasonably and in
good faith that the circumstances causing the suspension no longer exist and
such Lender so notifies the Administrative Agent;

 

  (b)

if any affected LIBOR Advance is not yet outstanding, any applicable Borrowing
Notice shall be suspended until such Lender acting reasonably and in good faith
determines that the circumstances causing such suspension no longer exist and
such Lender so notifies the Administrative Agent; and

 

  (c)

if any LIBOR Advance is already outstanding at any time when the right of the
applicable Borrower to select LIBOR Advances is suspended, it and all other
LIBOR Advances in the same Borrowing with respect to such Lender shall (subject
to applicable Borrower having the right to select the relevant Type of Advance
at such time) become an ABR Advance on the last day of the then current Interest
Period or applicable thereto (or on such earlier date as may be required to
comply with any Law).

 

  (2)

The Administrative Agent shall promptly notify Open Text of the suspension of
its right to request a LIBOR Advance from such Lender and of the termination of
any such suspension. Upon notice from the Administrative Agent of the suspension
of the right to request a LIBOR Advance from such Lender, Open Text may
(i) either replace such Lender with a substitute Lender or Lenders, in which
event such Lender shall execute and deliver an assignment and assumption
agreement in favour of such substitute Lender or Lenders pursuant to Section
16.01(2)(e) in respect of the whole of its Commitments; or (ii) prepay all
Accommodations Outstanding of such affected Lender and thereupon reduce such
affected Lender’s Commitments to nil, all without affecting the Commitments of
any other Lenders.

 

Section 3.05 Interest on Advances

The applicable Borrower shall pay interest on the unpaid principal amount of
each Advance made to it, from the date of such Advance until such principal
amount is repaid in full, at the following rates per annum:

 

  (1)

ABR Advances. If and so long as such Advance is an ABR Advance and subject to
clause (3) below, at a rate per annum equal at all times to the ABR Rate in
effect from time to time plus the Applicable Margin, calculated daily and
payable in arrears (i) on the first Business Day of each Financial Quarter in
each Financial Year; and (ii) when such ABR Advance becomes due and payable in
full pursuant to the provisions hereof.

 

- 65 -



--------------------------------------------------------------------------------

  (2)

LIBOR Advances. If and so long as such Advance is a LIBOR Advance and subject to
clause (3) below, at a rate per annum equal, at all times during each Interest
Period for such LIBOR Advance, to the sum of the Eurodollar Rate for such
Interest Period plus the Applicable Margin payable on the earliest of (i) if the
Interest Period is longer than 3 months, every 3 months after the date of the
relevant LIBOR Advance; (ii) on the last day of such Interest Period; and
(iii) when such LIBOR Advance becomes due and payable in full pursuant to the
provisions hereof.

 

  (3)

Default Interest. Upon the occurrence and during the continuance of an Event of
Default, subject to Law, the Borrowers shall pay interest on their respective
obligations in respect of the Revolving Credit Facility (“Default Interest”) on
(i) the unpaid principal amount of each Accommodation Outstanding to each
Lender, payable in arrears on the dates referred to in clause (1) or (2) above,
as applicable, and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (1) or (2) above, as applicable, and (ii) the amount of any interest, fee
or other amount payable under this Agreement or any other Credit Document to the
Administrative Agent or any Lender that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, and, in all other cases, on ABR Advances pursuant to
clause (1) above.

 

Section 3.06 Swing Line Advances

 

  (1)

Each Swing Line Advance shall be in a minimum amount of U.S. $500,000 and in an
integral multiple of U.S. $100,000, shall bear interest at the ABR Rate and
shall be made upon notice given not later than 10:00 a.m. (New York time) by the
applicable Revolving Credit Borrower to the Administrative Agent and the
applicable Swing Line Lender. Each notice of a Swing Line Advance shall be in
substantially the form of Schedule 1, shall be irrevocable and binding on the
applicable Revolving Credit Borrower once given by it to the Administrative
Agent and the applicable Swing Line Lender, and shall specify (i) the date of
the Swing Line Advance, (ii) the amount of the Swing Line Advance and (iii) the
maturity of the Swing Line Advance (which maturity shall be no later than the
seventh day after the requested date of such Swing Line Advance). Upon
fulfilment of the applicable conditions set forth in Article 5, the applicable
Swing Line Lender will, upon notice to the Administrative Agent, make such funds
available to the applicable Revolving Credit Borrower in accordance with Article
2.

 

  (2)

Each Swing Line Lender may, at any time in its sole and absolute discretion,
request on behalf of the applicable Revolving Credit Borrower (and such

 

- 66 -



--------------------------------------------------------------------------------

 

Revolving Credit Borrower hereby irrevocably authorizes each Swing Line Lender
to so request on its behalf), upon notice to the Administrative Agent by such
Swing Line Lender no later than 10 a.m. (New York time) on the applicable date,
that each Revolving Credit Lender make an ABR Advance in an amount equal to such
Revolving Credit Lender’s pro rata share of the amount of Swing Line Advances
made by such Swing Line Lender then outstanding. Such request shall be deemed to
be a Borrowing Notice for purposes hereof and shall be made in accordance with
the provisions of Section 3.02(1) without regard solely to the minimum amounts
specified therein but subject to the satisfaction of the conditions set forth in
Section 5.02 (except that the applicable Revolving Credit Borrower shall not be
deemed to have made any representations and warranties).

 

  (3)

If for any reason any Swing Line Advance cannot be refinanced by a Borrowing as
contemplated by Section 3.06(2), the request for ABR Advances, as the case may
be, submitted by the Swing Line Lender as set forth in Section 3.06(2) shall be
deemed to be a request by such Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Advance
and each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 3.06(2) shall be deemed
payment in respect of such participation.

 

  (4)

If and to the extent that any Revolving Credit Lender shall not have made the
amount of its pro rata share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 3.06(2), such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date of
the applicable Borrowing Notice delivered by the Swing Line Lender until the
date such amount is paid to the Administrative Agent, for the account of the
applicable Swing Line Lender, at the Federal Funds Effective Rate.

 

  (5)

Each Revolving Credit Lender’s obligation to make ABR Advances or to purchase
and fund risk participations in a Swing Line Advance pursuant to this Section
3.06 shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defence or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the applicable Revolving Credit Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default, or (iii) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make ABR Advances pursuant to this Section 3.06 is subject to satisfaction of
the conditions set forth in Section 5.02 (except that the applicable Revolving
Credit Borrower shall not be deemed to have made any representations or
warranties). No funding of risk participations shall relieve or otherwise impair
the obligation of the applicable Revolving Credit Borrower to repay Swing Line
Advances, together with interest as provided herein.

 

- 67 -



--------------------------------------------------------------------------------

ARTICLE 4

REVOLVING CREDIT FACILITY - DOCUMENTARY CREDITS

 

Section 4.01 Documentary Credits

Each Documentary Credit Lender agrees, on the terms and subject to the
conditions of this Agreement, to issue Documentary Credits for the account of
the applicable Documentary Credit Borrower from time to time on any Business Day
prior to the Relevant Repayment Date in respect of the Revolving Credit Facility
to such Documentary Credit Borrower. It is hereby acknowledged and agreed that
each of the Existing Documentary Credits described in Schedule N shall
constitute a “Documentary Credit” for all purposes under this Agreement and
shall be deemed to be issued under this Agreement as of the Effective Date.

 

Section 4.02 Issue Notice

 

  (1)

Each Issue shall be made on notice (an “Issue Notice”) given by the applicable
Documentary Credit Borrower to the Administrative Agent and the Documentary
Credit Lender from which such Documentary Credit Borrower is requesting the
issuance of a Documentary Credit not later than 12:00 p.m. (New York time) on
the number of days’ notice specified in Schedule 5. The Issue Notice shall be in
substantially the form of Schedule 4, shall be irrevocable and binding on the
applicable Documentary Credit Borrower once given by it to the Administrative
Agent and such Documentary Credit Lender, and shall specify (i) the requested
date of Issue (the “Issue Date”); (ii) the Type of Documentary Credit; (iii) the
Face Amount and currency of the Documentary Credit; (iv) the expiration date of
the Documentary Credit; and (v) the name and address of the Beneficiary.

 

  (2)

Each applicable Documentary Credit Borrower shall repay, and there shall become
due and payable on the Issue Date, the principal amount of any Accommodations
Outstanding made to such Borrower which are to be converted in whole or in part,
to Documentary Credits, and interest and all other amounts payable in respect
thereof, all as if such conversion were a prepayment of such Advances pursuant
to Article 2.

 

Section 4.03 Form of Documentary Credits

Each Documentary Credit shall (i) be dated the Issue Date; (ii) have an
expiration date on a Business Day which occurs not later than one year from the
Issue Date (provided that any such Documentary Credit may, in the sole
discretion of the applicable Documentary Credit Lender, provide for automatic
renewal thereof for any stated period or periods of up to one year in duration
in the absence of a timely notice of termination by the issuer of such
Documentary Credit) (but in any event not later than the Relevant Repayment Date
in respect of the Revolving

 

- 68 -



--------------------------------------------------------------------------------

Credit Facility); (iii) comply with the definition of Documentary Credit; and
(iv) be on the standard documentary forms required by the issuing Documentary
Credit Lender.

 

Section 4.04 Documentary Credit Reports

Each Documentary Credit Lender shall furnish to the Administrative Agent on each
Business Day a written report summarizing all Documentary Credit activity
including issuances, increases, draws and the aggregate undrawn Face Amount (in
the applicable currency and Equivalent U.S. $ Amount) and expiration dates of
Documentary Credits issued by such Documentary Credit Lender as of such Business
Day.

 

Section 4.05 Procedure for Issuance of Documentary Credits

 

  (1)

Not later than 12:00 p.m. (local time at the place of Issue) on an applicable
Issue Date, the issuing Documentary Credit Lender will complete and issue an
appropriate Type of Documentary Credit (i) dated the Issue Date; (ii) in favour
of the Beneficiary; (iii) in a Face Amount and currency equal to the amount
referred to in Section 4.02(1); and (iv) with the maturity date as specified by
the applicable Borrower in its Issue Notice.

 

  (2)

No Documentary Credit shall require payment against a conforming draft to be
made hereunder on the same Business Day upon which such draft is presented, if
such presentation is made after 10:00 a.m. (New York time) on such Business Day.

 

  (3)

Prior to the Issue Date, the applicable Documentary Credit Borrower shall
specify precise description of the documents and the verbatim text of any
certificates or the form of any documents to be presented by the Beneficiary
which, if presented by the Beneficiary, would require the issuing Documentary
Credit Lender to make payment under the Documentary Credit. The issuing
Documentary Credit Lender may, before the issue of the Documentary Credit and in
consultation with the applicable Documentary Credit Borrower, require changes in
any such document or certificate.

 

Section 4.06 Payments of Amounts Drawn

 

  (1)

On the Business Day of a drawing, the Documentary Credit Lender shall notify the
Documentary Credit Borrower and the Administrative Agent of such drawing. Within
one Business Day following the date of such drawing under a Documentary Credit,
the applicable Documentary Credit Borrower shall pay to such Documentary Credit
Lender an amount in same day funds equal to the amount so drawn in the currency
in which such Documentary Credit is payable.

 

  (2)

If the applicable Documentary Credit Borrower fails to pay to the applicable
Documentary Credit Lender an amount, in same day funds, equal to the amount of
such drawing, then (i) such Documentary Credit Lender shall so notify the

 

- 69 -



--------------------------------------------------------------------------------

 

Administrative Agent, (ii) such Borrower shall be deemed to have given a
Borrowing Notice to the Administrative Agent, requesting an ABR Advance under
the Revolving Credit Facility in an amount equal to the amount of such drawing
(a “Documentary Credit Borrowing”); (iii) the Revolving Credit Lenders shall on
the date of such drawing make such Advance, ratably under the Revolving Credit
Facility; and (iv) the Administrative Agent shall pay the proceeds thereof to
the applicable Documentary Credit Lender as reimbursement for the amount of such
drawing.

 

  (3)

With respect to ABR Advances made pursuant to Section 4.06(2), the interest rate
and Applicable Margin for such advances shall be applied until such advances are
repaid in full.

 

  (4)

Each applicable Revolving Credit Lender shall be required to make the Advances
referred to in Section 4.06(2) notwithstanding (i) the amount of the Advance may
not comply with the minimum amount required for Borrowings hereunder;
(ii) whether any conditions specified in Article 5 are then satisfied;
(iii) whether a Default or Event of Default has occurred and is continuing;
(iv) the date of such Advance; and (v) any reduction in or termination of the
Revolving Credit Commitment.

 

Section 4.07 Risk of Documentary Credits

 

  (1)

In determining whether to pay under a Documentary Credit, a Documentary Credit
Lender shall be responsible only to determine that the documents and
certificates required to be delivered under the Documentary Credit have been
delivered and that they comply on their face with the requirements of the
Documentary Credit.

 

  (2)

The reimbursement obligation of a Documentary Credit Borrower under any
Documentary Credit shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including (i) any lack of validity or enforceability of a Documentary Credit;
(ii) the existence of any claim, set off, defence or other right which any
Person may have at any time against a Beneficiary, the Documentary Credit Lender
or any other Person, whether in connection with the Credit Documents and the
transactions contemplated therein or any other transaction (including any
underlying transaction between a Documentary Credit Borrower and a Beneficiary);
(iii) any certificate or other document presented with a Documentary Credit
proving to be forged, fraudulent or invalid or any statement in it being untrue
or inaccurate; (iv) the existence of any act or omission or any misuse of, a
Documentary Credit or misapplication of proceeds by the Beneficiary, including
any fraud in any certificate or other document presented with a Documentary
Credit unless, with respect to the foregoing provisions of this Section 4.07(2),
before payment of a Documentary Credit, (x) the applicable

 

- 70 -



--------------------------------------------------------------------------------

 

Documentary Credit Borrower has delivered to the Documentary Credit Lender a
written notice of the fraud together with a written request that it refuse to
honour such drawing, (y) the fraud by the Beneficiary has been established to
the knowledge of the Documentary Credit Lender so as to make the fraud clear or
obvious to the Documentary Credit Lender, and (z) in the case of fraud in the
underlying transaction between the Documentary Credit Borrower and the
Beneficiary, the fraud is of such character as to make the demand for payment by
the Beneficiary under the Documentary Credit a fraudulent one; or (v) the
existence of a Default or Event of Default.

 

  (3)

The Documentary Credit Lender shall not be responsible for (i) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Documentary Credit or the rights or benefits under it or
proceeds of it, in whole or in part, which may prove to be invalid or
ineffective for any reason; (ii) errors, omissions, interruptions or delays in
transmission or delivery of any messages by mail, telecopy or otherwise;
(iii) errors in interpretation of technical terms; (iv) any loss or delay in the
transmission of any document required in order to make a drawing; and (v) any
consequences arising from causes beyond the control of the Documentary Credit
Lender, including the acts or omissions, whether rightful or wrongful, of any
Governmental Authority. None of the above shall affect, impair, or prevent the
vesting of any of the Documentary Credit Lenders’ rights or powers under this
Agreement. Any action taken or omitted by the Documentary Credit Lender under or
in connection with any Documentary Credit or the related certificates, if taken
or omitted in good faith, shall not put the Documentary Credit Lender under any
resulting liability to Open Text or any Documentary Credit Borrower provided
that the Documentary Credit Lender acts in accordance with the standards of
reasonable care specified in the Uniform Customs and Practice for Documentary
Credits (1993 Revision), ICC Publication 500 (or any replacement publication).

 

Section 4.08 Repayments

 

  (1)

If a Documentary Credit Borrower is required to repay the Accommodations
Outstanding pursuant to Article 8, then such Borrower shall pay to the
Administrative Agent an amount equal to the Documentary Credit Lender’s
contingent liability in respect of (i) any outstanding Documentary Credit; and
(ii) any Documentary Credit which is the subject matter of any order, judgment,
injunction or other such determination (a “Judicial Order”) restricting payment
under and in accordance with such Documentary Credit or extending the
Documentary Credit Lender’s liability under such Documentary Credit beyond its
stated expiration date.

 

  (2)

The Documentary Credit Lender shall, with respect to any Documentary Credit,
upon the later of:

 

- 71 -



--------------------------------------------------------------------------------

  (a)

the date on which any final and non appealable order, judgment or other such
determination has been rendered or issued either terminating the applicable
Judicial Order or permanently enjoining the Documentary Credit Lender from
paying under such Documentary Credit; and

 

  (b)

the earlier of (i) the date on which either (x) the original counterpart of the
Documentary Credit is returned to the Documentary Credit Lender for
cancellation, or (y) the Documentary Credit Lender is released by the
Beneficiary from any further obligations, and (ii) the expiry (to the extent
permitted by any Law) of the Documentary Credit;

pay to the applicable Documentary Credit Borrower an amount equal to the amount
by which the amount paid to the Administrative Agent pursuant to Section 4.08(1)
exceeds the amounts paid by the Documentary Credit Lender under the Documentary
Credit.

 

Section 4.09 Fees

 

  (1)

The Documentary Credit Borrowers under the Revolving Credit Facility shall pay
to the Administrative Agent, for the account of the Documentary Credit Lenders
under the Revolving Credit Facility, a Documentary Credit Fee with respect to
each Documentary Credit issued under the Revolving Credit Facility calculated on
the basis of the daily average of the undrawn Face Amount of each such
Documentary Credit and a year of 365 or 366 days, as the case may be, and
payable quarterly in arrears on the first Business Day of each Financial Quarter
in respect of the prior Financial Quarter and in the same currency as such
Documentary Credit.

 

  (2)

The Documentary Credit Borrowers under the Revolving Credit Facility shall pay
to each Documentary Credit Lender under the Revolving Credit Facility its
(i) set-up fees, cable charges and other customary miscellaneous charges (as
agreed to by the applicable Documentary Credit Borrowers and the applicable
Documentary Credit Lender in advance) in respect of the issue of Documentary
Credits by it and upon the amendment or transfer of each Documentary Credit and
each drawing made thereunder; and (ii) documentary and administrative charges
for amending, transferring or drawing under, as the case may be, Documentary
Credits of a similar amount, term and risk (as agreed to by the applicable
Documentary Credit Borrowers and the applicable Documentary Credit Lender in
advance).

 

  (3)

Commencing on the date hereof to the Relevant Repayment Date in respect of the
Revolving Credit Facility, each Revolving Credit Borrower shall pay to the
Administrative Agent for the ratable benefit of the Revolving Credit Lenders a
Documentary Credit Participation Fee on each such Revolving Credit Lender’s
Applicable Percentage of the daily average of the undrawn Face Amount of each

 

- 72 -



--------------------------------------------------------------------------------

 

Documentary Credit outstanding under the Revolving Credit Facility as set forth
in Schedule 6. All Documentary Credit Fees will be payable quarterly in arrears
on the first Business Day of each Financial Quarter in respect of the prior
Financial Quarter, and upon any termination of any Commitment under the
Revolving Credit Facility, in each case for the actual number of days elapsed
over a year of 365 or 366 days, as applicable.

 

Section 4.10 Existing Letters of Guarantee

 

  (1)

Notwithstanding the requirements otherwise set forth in this Section 4.10, on
the Effective Date, each letter of guarantee issued and outstanding under the
terms of the Existing Credit Facility shall automatically be deemed to be a
Documentary Credit under the Revolving Credit Facility, to be governed by the
terms hereof, except as to those provisions contained in any such letter of
guarantee as in effect on the Effective Date, if any, that may be inconsistent
with the terms hereof.

ARTICLE 5

CONDITIONS OF LENDING

 

Section 5.01 Conditions Precedent to Effective Date

This Agreement and the amendment and restatement to the Existing Credit
Agreement shall become effective upon the satisfaction of the following
conditions precedent:

(1) the Term Loan Facility, including all principal and accrued interest and
other amounts payable with respect thereto, shall have been paid in full in
cash; and

(2) the Administrative Agent shall have received a reasonably satisfactory
opinion of counsel to the Loan Parties (which may be internal counsel thereof
with respect to corporate matters) in each jurisdiction as is relevant to
confirm that (a) this Agreement constitutes a binding and enforceable agreement
of each Loan Party party hereto and (b) if the Effective Date occurs more than
365 days after the Second Amendment Effective Date, the Encumbrances created by
the Credit Documents continue in force and effect, remain perfected and secure
the Obligations under this Agreement and the other Credit Documents (and, for
purposes of this Section 5.01(2), opinions shall be reasonably satisfactory to
the Administrative Agent if their form and scope on the subject matter described
in (a) and (b) (if applicable) are consistent with the legal opinions previously
delivered by counsel to the Loan Parties in connection with Amendment No. 2).

 

Section 5.02 Conditions Precedent to All Accommodations

 

  (1)

The obligation of each Lender to make Accommodations or otherwise give effect to
any Accommodation Notice hereunder shall be subject to the conditions precedent
that on the date of such Accommodation Notice and Accommodation, and immediately
after giving effect thereto and to the application of any proceeds

 

- 73 -



--------------------------------------------------------------------------------

 

therefrom, (x) the representations and warranties contained in Article 6 are
true and correct in all material respects on and as of such date, all as though
made on and as of such date except for those changes to the representations and
warranties which have been disclosed to and accepted by the Administrative Agent
and the Lenders pursuant to Section 17.01 and any representation and warranty
which is stated to be made as of a certain date (and then as of such date);and
(y) no event or condition has occurred and is continuing, or would result from
such Accommodation or giving effect to such Accommodation Notice, which
constitutes a Default or an Event of Default.

 

  (2)

Each of the giving of any Accommodation Notice by a Borrower and the acceptance
by a Borrower of any Accommodation shall be deemed to constitute a
representation and warranty by such Borrower that, on the date of such
Accommodation Notice or Accommodation, as the case may be, and after giving
effect thereto and to the application of any proceeds therefrom, the statements
set forth in Section 5.02(1) are true and correct.

 

  (3)

For the avoidance of doubt, this Section 5.02 shall not apply to conversions or
elections in respect of Accommodations under Section 3.03 or 3.04.

 

Section 5.03 No Waiver

The making of an Accommodation or otherwise giving effect to any Accommodation
Notice hereunder, without the fulfillment of one or more conditions set forth in
Section 5.02 shall not constitute a waiver of any such condition, and the
Administrative Agent and the Lenders reserve the right to require fulfillment of
such condition in connection with any subsequent Accommodation Notice or
Accommodation.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

 

Section 6.01 Representations and Warranties

The Loan Parties represent and warrant to each Lender, on the Effective Date and
on each date required by Section 5.02, acknowledging and confirming that each
Lender is relying thereon without independent inquiry in entering into this
Agreement and providing Accommodations hereunder, that:

 

  (1)

Incorporation and Qualification. Each Loan Party and each of its Subsidiaries is
duly incorporated or formed, continued or amalgamated as the case may be, and
validly existing under the laws of the jurisdiction of its organization (which,
as of the Second Amendment Effective Date, is set forth in Schedule A ) and each
is duly qualified, licensed or registered to carry on business under the Laws
applicable to it in all jurisdictions in which the nature of its Assets or
business makes such qualification necessary and where failure to be so
qualified, licensed,

 

- 74 -



--------------------------------------------------------------------------------

 

registered, duly incorporated, formed or continued or amalgamated would have a
Material Adverse Effect.

 

  (2)

Corporate Power. Each Loan Party and each of its Subsidiaries (i) has all
requisite corporate or other power and authority to own and operate its
properties and Assets and to carry on the Business carried on by it and any
other business as now being conducted by it, except to the extent that any
failure of the foregoing would not reasonably be expected to have a Material
Adverse Effect; and (ii) has all requisite corporate or other power and
authority to enter into and perform its obligations under this Agreement and the
other Credit Documents to which it is a party.

 

  (3)

Conflict with Other Instruments. The execution and delivery of the Credit
Documents by each Loan Party which is a party thereto and the performance by
each Loan Party of its respective obligations hereunder and compliance with the
terms, conditions and provisions thereof, will not (i) conflict with or result
in a breach of any of the terms, conditions or provisions of (w) its constating
documents or by-laws, (x) any Law, (y) any material contractual restriction
binding on or affecting it or its properties, or (z) any judgment, injunction,
determination or award which is binding on it; or (ii) result in, require or
permit (x) the imposition of any Encumbrance in, on or with respect to the
Assets now owned or hereafter acquired by it (other than pursuant to the
Security Documents or which is a Permitted Encumbrance), (y) the acceleration of
the maturity of any material Debt binding on or affecting it, or (z) any third
party to terminate or acquire any rights materially adverse to the applicable
Loan Party under any Material Agreement except where such conflict, result,
requirement or permission would not reasonably be expected to have a Material
Adverse Effect.

 

  (4)

Authorization, Governmental Approvals, etc. The execution and delivery of each
of the Credit Documents by each Loan Party which is a party thereto and the
performance by each such Loan Party of its respective obligations hereunder and
thereunder have been duly authorized by all necessary corporate, partnership or
analogous action and no Authorization, under any Law, and no registration,
qualification, designation, declaration or filing with any Governmental
Authority, is or was necessary therefor or to perfect the same, except as are in
full force and effect, unamended except for Permitted Exceptions and where
failure to obtain or make such Authorization, qualification, designation,
declaration or filing with any Governmental Authority would not reasonably be
expected to have a Material Adverse Effect.

 

  (5)

Execution and Binding Obligation. This Agreement and the other Credit Documents
have been duly executed and delivered by each Loan Party which is a party
thereto and constitute legal, valid and binding obligations of such Loan Party,
enforceable against it in accordance with their respective terms, subject only
to any limitation under Laws relating to (i) bankruptcy, insolvency,

 

- 75 -



--------------------------------------------------------------------------------

 

reorganization, moratorium or creditors’ rights generally; and (ii) general
equitable principles including the discretion that a court may exercise in the
granting of equitable remedies.

 

  (6)

Financial Condition; No Material Adverse Effect. Open Text has furnished to the
Lenders (i) GAAP audited consolidated balance sheets and related statements of
income, changes in equity and cash flows of Open Text for the three most recent
fiscal years ended at least 90 days prior to the Second Amendment Effective
Date; and (y) GAAP unaudited consolidated balance sheets and related statements
of income, changes in equity and cash flows of Open Text for each subsequent
fiscal quarter after June 30, 2014, ended at least 45 days before the Second
Amendment Effective Date. Except as otherwise publicly disclosed prior to the
Second Amendment Effective Date, since June 30, 2014, there has been no event,
development or circumstance of which any Loan Party is aware that has had or
would reasonably be expected to have a Material Adverse Effect. All information
(including that disclosed in all financial statements) pertaining to the Loan
Parties (other than projections) (the “Information”) that has been or will be
made available to the Lenders or the Administrative Agent by Open Text is or
will be, when furnished, complete and correct in all material respects and does
not or will not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made. The projections that have been or will be made
available to the Lenders or the Administrative Agent by Open Text have been or
will be prepared in good faith based upon reasonable assumptions.

 

  (7)

Litigation. Except as disclosed in Schedule B or I, there are no actions, suits
or proceedings (including any Tax-related matter) by or before any arbitrator or
Governmental Authority or by any elected public official or by any other Person
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any of its Subsidiaries (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or any other Credit Document and
that is not being contested by the Loan Parties in good faith by appropriate
proceedings or that constitutes an Event of Default. Except with respect to the
Disclosed Matter(s) and except any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, none of the Loan Parties or any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
Environmental Permit, (ii) to the knowledge of any Loan Party, has become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability, or (iv) knows of any basis
for any Environmental Liability.

 

- 76 -



--------------------------------------------------------------------------------

  (8)

Location of Business. As of the Second Amendment Effective Date, the only
jurisdictions (or registration districts within such jurisdictions) in which any
Loan Party has any place of business or stores any material tangible personal
property are as set forth in Schedule C.

 

  (9)

Material Permits. Each Loan Party possesses all Material Permits as may be
necessary to properly conduct its respective business. Each such Material Permit
is (i) in full force and effect, (ii) not subject to any dispute, and (iii) is
not in default, except to the extent that the failure to be in full force and
effect, such dispute or such default would not reasonably be expected to have a
Material Adverse Effect. As of the Second Amendment Effective Date, all Material
Permits of the Loan Parties are listed in Schedule G.

 

  (10)

Trademarks, Patents, etc. Other than Intellectual Property owned by customers of
the Loan Parties or licenced by the Loan Parties from third parties, and except
as set forth in Schedule D, each Loan Party is the registered and beneficial
owner of, with good and marketable title, free of all Encumbrances other than
Permitted Encumbrances, to all material patents, patent applications,
trade-marks, trade mark applications, trade names, service marks, copyrights,
industrial designs, integrated circuit topographies, or other analogous rights
with respect to the foregoing and other similar property, used in or necessary
for the present and planned future conduct of its business, without any conflict
with the rights of any other Person, other than as listed on Schedule D, or
other than to the extent that the absence of such title or the existence of such
conflicts would not reasonably be expected to have a Material Adverse Effect. As
of the Second Amendment Effective Date, all material patents, trade-marks, trade
names, service marks, copyrights, industrial designs, integrated circuit
topographies, and other similar rights owned by any Loan Party, are described in
Schedule D (collectively, the “Intellectual Property Rights”). As of the Second
Amendment Effective Date, except as set forth in Schedule D, no claim has been
asserted and is pending by any Person with respect to the use by any Loan Party
of any intellectual property or challenging or questioning the validity,
enforceability or effectiveness of any intellectual property necessary for the
conduct of the business of any Loan Party, except for any such claim that would
not reasonably be expected to have a Material Adverse Effect. Except as
disclosed in Schedule D or except as would not reasonably be expected to have a
Material Adverse Effect, (i) each Loan Party has the right to use the
intellectual property which such Loan Party owns, (ii) all applications and
registrations for such intellectual property are current, and (iii) to the
knowledge of all Loan Parties, the conduct of each Loan Party’s business does
not infringe the intellectual property rights of any other Person.

 

  (11)

Ownership of Property. Each Loan Party owns its Assets, and with respect to any
material immovable or real property of the Loan Parties, with good and
marketable title thereto (excluding any defects in title that do not materially
impair the value of such property to such Loan Party), free and clear of all

 

- 77 -



--------------------------------------------------------------------------------

 

Encumbrances, except for Permitted Encumbrances and except where the failure to
have such title described above could not reasonably be expected to have a
Material Adverse Effect. As of the Second Amendment Effective Date, none of the
Loan Parties owns any immovable or real property other than the Owned Real
Property.

 

  (12)

Leased Properties. As of the Second Amendment Effective Date, each lease of the
Loan Parties (other than any lease which is not material to the operations of
the Loan Parties taken as a whole) is in good standing in all material respects
and all amounts owing thereunder have been paid by the applicable Loan Party
except any such amount the payment obligation in respect of which is in bona
fide dispute.

 

  (13)

Insurance. All policies of fire, liability, workers’ compensation, casualty,
flood, business interruption and other forms of insurance owned or held by each
Loan Party are (a) sufficient for compliance, in all material respects, with all
requirements of Law, and (b) provide adequate insurance coverage in at least
such amounts and against at least such risks (but including in any event public
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business for the assets and operations of such
Loan Party. All such material policies are in full force and effect in all
material respects, and no notice of cancellation or termination has been
received with respect to any such policy, except for any such notice the effect
of which would be that the foregoing provisions of this clause (13) would be
true and correct in all material respects. None of the Loan Parties maintains
any formalized self-insurance or co-insurance program with respect to its assets
or operations or material risks with respect thereto, other than as consented to
by the Majority Lenders, acting reasonably.

 

  (14)

Compliance with Laws. Except with respect to Disclosed Matters, each Loan Party
and each of its Subsidiaries is in compliance with all Laws, except for
non-compliance which would not reasonably be expected to have a Material Adverse
Effect.

 

  (15)

No Default. None of the Loan Parties is in default nor has any event or
circumstance occurred which, but for the passage of time or the giving of
notice, or both, would constitute a default under any loan or credit agreement,
indenture, mortgage, deed of trust, security agreement or other instrument or
agreement evidencing or pertaining to any Debt of any Loan Party, or under any
material agreement or instrument to which any Loan Party is a party or by which
any Loan Party is bound, except where such default would not reasonably be
expected to have a Material Adverse Effect.

 

  (16)

Subsidiaries, etc. Except as set forth in Schedule F, in each case as of the
Second Amendment Effective Date, (i) no Loan Party has any Subsidiaries, (ii)

 

- 78 -



--------------------------------------------------------------------------------

 

Open Text is the direct or indirect beneficial owner of all of the issued and
outstanding shares or partnership interests, as the case may be, of each other
Loan Party, and (iii) no Person (other than a Loan Party) has any right or
option to purchase or otherwise acquire any of the issued and outstanding shares
or partnership interests, as the case may be, of any such Loan Party.

 

  (17)

Canadian Benefit Plans. The Canadian Pension Plans are duly registered under the
Income Tax Act (Canada) (the “ITA”) and any other Laws which require
registration, have been administered in accordance with the ITA and such other
Laws and no event has occurred which would reasonably be expected to cause the
loss of such registered status, except to the extent that any failure to do so
or such loss would not reasonably be expected to have a Material Adverse Effect.
As of the date of this Agreement, no Canadian Pension Plan provides benefits
determined on a defined benefit basis. All material obligations of each Loan
Party and each of its Subsidiaries (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements therefor have been performed
on a timely basis except to the extent that such non-performance would not
reasonably be expected to have a Material Adverse Effect. As of the Second
Amendment Effective Date, there are no outstanding disputes concerning the
assets of any of the Canadian Benefit Plans which would reasonably be expected
to have a Material Adverse Effect. No promises of benefit improvements under any
of the Canadian Benefit Plans have been made except where such improvement would
not reasonably be expected to have a Material Adverse Effect. All employer and
employee payments, contributions or premiums required to be made or paid by each
Loan Party or any of its Subsidiaries to the Canadian Benefit Plans have been
made on a timely basis in accordance with the terms of such plans and all Laws
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect. There have been no improper withdrawals or applications
of the assets of the Canadian Benefit Plans that would reasonably be expected to
have a Material Adverse Effect. There has been no partial or full termination of
any Canadian Pension Plan and no facts or circumstances have occurred or existed
that could result, or be reasonably anticipated to result, in the declaration of
a partial or full termination of any of the Canadian Pension Plans under Law
which would reasonably be expected to have a Material Adverse Effect.

 

  (18)

Material Agreements. As of the Second Amendment Effective Date, none of the Loan
Parties is a party or otherwise subject to or bound or affected by any Material
Agreement, except as set out in Schedule H. Except as set forth in Schedule H or
as otherwise notified to the Administrative Agent in accordance with Section
7.01(1)(c), all Material Agreements are in full force and effect, unamended, and
none of the Loan Parties, or to any Loan Party’s knowledge, any other party to
any such agreement is in default with respect thereto, except to the

 

- 79 -



--------------------------------------------------------------------------------

 

extent that any such failure, amendment or default would not reasonably expected
to have a Material Adverse Effect.

 

  (19)

Books and Records. To and including the Second Amendment Effective Date, all
books and records of each Loan Party and each of its Material Subsidiaries have
been fully, properly and accurately kept and completed in accordance with GAAP
(to the extent applicable) in all material respects, and there are no
inaccuracies or discrepancies of any kind contained or reflected therein that
would, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

 

  (20)

Tax Liability. Each Loan Party and each of its Material Subsidiaries has timely
filed or caused to be filed all returns in respect of material Taxes and has
paid or caused to be paid all material Taxes required to have been paid by it
(including all installments with respect to the current period) and has made
adequate provision for material Taxes for the current period (other than Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Material Subsidiary has, if required, set aside on its
books adequate reserves in accordance with GAAP, or as to which waivers or
extensions have granted by the applicable Governmental Authority) and no tax
liens have been filed and no claims are being asserted in writing with respect
to any such Taxes, except to the extent that (a) any failure to so file or to
make such payment would not reasonably be expected to have a Material Adverse
Effect or (b) in the case of any such tax liens or claims, such liens or the
assertion of such claims do not materially impair the value, validity or the
priority of the security interests of the Lenders in the Collateral.

 

  (21)

Environmental Matters. To the knowledge of any Loan Party, except as disclosed
to the Lenders in Schedule I, neither any property of any Loan Party or any of
its Subsidiaries, nor the operations conducted thereon violate any applicable
order of any Governmental Authority or any Environmental Laws, which violation
would reasonably be expected to result in remedial obligations having a Material
Adverse Effect.

 

  (22)

Margin Stock. None of the Loan Parties engages or intends to engage principally,
or as one of its important activities, in the business of extending credit for
the purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U). No part of the proceeds of
any Accommodation has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to refund indebtedness
originally incurred for such purpose, or for any other purpose, in each case
under circumstances which would result in a violation of or which is
inconsistent with Regulation U.

 

- 80 -



--------------------------------------------------------------------------------

  (23)

Investment Companies; Regulated Entities. None of the Loan Parties is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 as defined in the Investment Company Act of 1940.
None of the Loan Parties are subject to any other Federal or state statute or
regulation limiting its ability to incur Indebtedness for borrowed money.

 

  (24)

Solvency. Open Text and its Subsidiaries, taken as a whole and on a consolidated
basis, are Solvent.

 

  (25)

Plans and Benefit Arrangements.

 

  (a)

Each Loan Party is in compliance with any applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans and Multiemployer Plans except to the
extent that failure to comply would not reasonably be expected to have a
Material Adverse Effect. Each Loan Party has made when due all payments required
to be made under any collective bargaining agreement relating to a Multiemployer
Plan or any Law pertaining thereto. With respect to each Plan and Multiemployer
Plan, each Loan Party and each member of the ERISA Group (i) has fulfilled in
all material respects their obligations under the minimum funding standards of
ERISA, (ii) has not incurred any liability to the PBGC (other than for payment
of premiums), and (iii) has not had asserted against them any excise tax or
civil penalty for failure to fulfill the minimum funding requirements of ERISA.

 

  (b)

The conditions for imposition of a lien under Section 303(k) of ERISA have not
been met with respect to any Plan. No reportable event within the meaning of
Section 4043 of ERISA has occurred with respect to any Plan unless the 30-day
notice requirement has been waived by the PBGC with respect to such event.

 

  (c)

No Loan Party or member of the ERISA Group has instituted or intends to
institute proceedings to terminate any Plan which is materially underfunded. The
PBGC has not instituted proceedings to terminate a Plan pursuant to Section 4042
of ERISA and no conditions exist that are likely to result in the termination
of, or appointment of a trustee to administer, such Plan.

 

  (d)

None of the Loan Parties nor any members of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan. No Loan Party and no other member of the ERISA Group has
been notified by any Multiemployer Plan that such Multiemployer Plan has been
terminated within the meaning of Title IV of ERISA or has been determined to be
insolvent, in “endangered” or “critical” status within the meaning of
Section 432 of the

 

- 81 -



--------------------------------------------------------------------------------

 

Code or Section 305 of ERISA and, to the best knowledge of each Loan Party or
member of the ERISA Group, no Multiemployer Plan is reasonably expected to be
reorganized, insolvent or terminated, within the meaning of Title IV of ERISA.

 

  (e)

No Foreign Plan Event has occurred that would reasonably be expected to have a
Material Adverse Effect.

 

  (26)

Economic Sanctions; Anti-Money Laundering Laws. None of the Loan Parties or any
of their Subsidiaries, nor, to the knowledge of any of them without any
investigation by any of them, any director, officer or employee of any of the
Loan Parties or their Subsidiaries is, or is controlled or majority owned by
Persons: (i) with whom dealings are restricted under any sanctions administered
or enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. State Department, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or Canada (collectively, “Sanctions”), or
(ii) that are located, organized or resident in a country or territory that is,
or whose government is, the subject of Sanctions (currently, Cuba, Iran, North
Korea, Sudan and Syria);

None of the Loan Parties or any of their Subsidiaries (a) is in violation of any
applicable Sanctions or applicable Anti-Terrorism Law, or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or applicable Sanctions or (b) has used the
proceeds of any Accommodation to make any direct or indirect unlawful payment to
any foreign or domestic government official or employee, or “foreign official”
(as defined in the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”), in contravention of
the FCPA, the Bribery Act 2010 of the United Kingdom, as amended, the Corruption
of Foreign Public Officials Act (Canada) (the “CFPOA”) or any other applicable
anti-corruption or anti-bribery laws or statutes.

 

  (27)

Labour Matters. As of the Second Amendment Effective Date, there are no strikes
or other labour disputes pending or, to any Loan Parties’ knowledge, threatened
against any Loan Party. Hours worked and payments made to the employees of the
Loan Parties comply in all respects with all Law dealing with such matters
except where non-compliance would not reasonably be expected to have a Material
Adverse Effect.

 

  (28)

Executive Offices & Collateral Locations. As of the Second Amendment Effective
Date, if applicable, the current location in Canada of (i) each chief executive
office, principal place of business and domicile (within the meaning of

 

- 82 -



--------------------------------------------------------------------------------

 

the Civil Code of Québec) of each Loan Party and their respective Subsidiaries,
and (ii) the warehouses and premises at which any material Assets or Collateral
is located, are as set forth on Schedule A, and none of such locations has
changed within two (2) months preceding the Second Amendment Effective Date.
Each Loan Party that keeps records in the Province of Québec relating to
Collateral, keeps duplicate copies thereof at a location outside the Province of
Québec as designated on Schedule A or otherwise disclosed in writing to the
Administrative Agent, as applicable.

 

  (29)

Domestic Guarantor Security Matters

 

  (a)

Securities and Instruments.

 

  (i)

All Intercompany Securities and Intercompany Instruments owned by the Domestic
Guarantors have been, where applicable, duly and validly issued and acquired
and, in the case of the Intercompany Securities and to the knowledge of the
applicable Domestic Guarantors, are fully paid and non-assessable. As of the
Second Amendment Effective Date, Schedule L sets out, for each class of such
Securities listed in such schedule, the percentage amount that such Securities
represent of all issued and outstanding Securities of that class.

 

  (ii)

Except as described in the applicable issuer’s constating documents, no transfer
restrictions apply to any Intercompany Securities or Intercompany Instruments
listed in Schedule L, which, as of the Second Amendment Effective Date, sets
forth a complete list of Intercompany Securities and Intercompany Instruments.
The Domestic Guarantors have delivered to the Collateral Agent or the
Administrative Agent, copies of all shareholder, partnership, limited liability
company or trust agreements applicable to each issuer of such Securities and
Instruments which are in the Loan Parties’ possession or control.

 

  (iii)

Except as described in the applicable issuer’s constating documents or Schedule
A, as of the Second Amendment Effective Date, no Person has or will have any
written or oral option, warrant, right, call, commitment, conversion right,
right of exchange or other agreement or any right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming an option, warrant, right, call,
commitment, conversion right, right of exchange or other agreement to acquire
any right or interest in any of the Intercompany Securities and Intercompany
Instruments owned by the Domestic Guarantors.

 

  (iv)

The Intercompany Instruments owned by the Domestic Guarantors constitute, where
applicable, the legal, valid and binding obligation of the obligor of such
Instruments, enforceable in accordance with their terms,

 

- 83 -



--------------------------------------------------------------------------------

 

subject only to any limitation under applicable laws relating to (i) bankruptcy,
insolvency, fraudulent conveyance, arrangement, reorganization or creditors’
rights generally, and (ii) the discretion that a court may exercise in the
granting of equitable remedies.

 

  (v)

The grants of security and deliveries to the Collateral Agent or the
Administrative Agent by the Domestic Guarantors in certificated Securities
constituting Collateral pursuant to the Security Documents to which such
Domestic Guarantors are party create valid and perfected security interests in
such certificated Securities, and the proceeds of them. Subject to Permitted
Encumbrances, such Securities and the proceeds from them are not subject to any
prior Encumbrance or any agreement purporting to grant to any third party an
Encumbrance on the property or assets of the Domestic Guarantors which would
include the Securities.

 

Section 6.02 Survival of Representations and Warranties

The representations and warranties herein set forth or contained in any
certificates or notices delivered to the Administrative Agent and the Lenders
pursuant hereto shall not merge in or be prejudiced by and shall survive any
Accommodation hereunder and shall continue in full force and effect (as of the
date when made or deemed to be made) so long as any amounts are owing by any of
the Borrowers to the Lenders hereunder.

ARTICLE 7

COVENANTS OF THE LOAN PARTIES

 

Section 7.01 Affirmative Covenants

So long as any amount owing hereunder remains unpaid or any Lender has any
obligation under this Agreement, and unless consent or waiver is given in
accordance with Section 17.01 hereof, each Loan Party shall:

 

  (1)

Reporting Requirements. During the term of this Agreement, prepare (where
applicable, in accordance with GAAP) and deliver to the Administrative Agent on
behalf of the Lenders, in a form not objected to by the Majority Lenders, acting
reasonably:

 

  (a)

Financial Reporting

 

  (i)

as soon as practicable and in any event within 50 days of the end of each
Financial Quarter of Open Text (excluding the fourth Financial Quarter), the
interim unaudited consolidated financial statements of Open Text as at the end
of such Financial Quarter prepared in accordance with GAAP including, without
limitation, a balance sheet, statement of income and retained earnings and a
statement of changes in financial position in each case as at the end of and for
such Financial Quarter and the then elapsed

 

- 84 -



--------------------------------------------------------------------------------

 

portion of the Financial Year which includes such Financial Quarter, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or in the case of the balance sheet, as at the end of) the
previous Financial Year, in each case subject to year-end adjustments and the
absence of footnotes;

 

  (ii)

as soon as practicable and in any event within 90 days after the end of each
Financial Year of Open Text, the annual audited consolidated financial
statements of Open Text prepared in accordance with GAAP including, without
limitation, a balance sheet, statement of income and retained earnings and a
statement of changes in financial position for such Financial Year (which
financial statements shall be audited by a nationally recognized accounting
firm), setting forth in each case in comparative form the figures for the
previous Financial Year;

 

  (iii)

concurrently with the delivery of the financial statements contemplated in
(i) and (ii) above, a Compliance Certificate in respect of such Financial
Quarter in the form attached hereto as Schedule 7;

 

  (iv)

as soon as available and in any event within 90 days after the end of each
Financial Year (in each case, approved by the board of directors of Open Text)
an Annual Business Plan in respect of Open Text and its Subsidiaries, on a
consolidated basis, in each case, for the current Financial Year, provided that
a preliminary draft of such plan shall have been delivered to the Administrative
Agent not later than 75 days after the end of each Financial Year; and

 

  (v)

the foregoing financial information shall be presented in United States dollars.

Information required to be delivered pursuant to clauses (i) and (ii) above
shall be deemed to have been delivered if such information shall be available on
the website of the Securities and Exchange Commission at http://www.sec.gov and
Open Text shall have notified the Administrative Agent of the availability of
such financial information.

 

  (b)

Environmental Reporting. Promptly, and in any event within 30 days of each
occurrence, (i) notify the Administrative Agent of any proceeding or order
before any Governmental Authority requiring any Loan Party or any of its
Subsidiaries to comply with or take action under any Environmental Laws which
would reasonably be expected to have a Material Adverse Effect if not taken; and
(ii) notify the Administrative Agent of any environmental occurrence of which it
has knowledge which would reasonably be expected to materially and adversely
affect the Loan Parties

 

- 85 -



--------------------------------------------------------------------------------

 

that does not require notification under clause (i) above, together with each
delivery of financial statements pursuant to Section 7.01(1)(a).

 

  (c)

Additional Reporting Requirements. Deliver to the Administrative Agent (with
sufficient copies for each of the Lenders) (i) as soon as possible, and in any
event within five days after any Loan Party becomes aware of the occurrence of
each Default or Event of Default, a statement of Responsible Officer of such
Loan Party or any other officer acceptable to the Administrative Agent setting
forth the details of such Default or Event of Default and the action which such
Loan Party proposes to take or has taken with respect thereto; (ii) from time to
time upon request of the Administrative Agent, acting reasonably, evidence of
maintenance of all insurance required to be maintained by Section 7.01(7),
including such originals or copies as the Administrative Agent may reasonably
request of policies, certificates of insurance and endorsements relating to such
insurance and proof of premium payments; (iii) if the total acquisition cost
(including the purchase price and any assumed indebtedness but excluding any
out-of-pocket expenses) of any Permitted Acquisition is greater than
U.S. $65,000,000, at the reasonable request of the Administrative Agent, the
applicable Borrower shall provide further information regarding such Permitted
Acquisition to the Administrative Agent; and (iv) together with the Compliance
Certificate to be delivered pursuant to Section 7.01(1)(a)(iii), written notice
of any previously undisclosed, (r) Material Subsidiaries of Open Text,
(s) Material Permits which become necessary for the conduct of the Business by
the Loan Parties or any material amendment to, or termination of, any previously
disclosed Material Permit, (t) pension plans of any Loan Party, (u) Material
Agreements of any Loan Party or any material amendment to, termination of or
material default under any previously disclosed Material Agreement, (v) any
acquisition of real or immovable property by any Loan Party (excluding leases
entered into in the ordinary course of business), and (w) any material
Intellectual Property Rights; (x) to the extent necessary for perfection of
security interests in any material amount of tangible personal property under
the PPSA, notice of any new location of such tangible personal property to the
extent located in a jurisdiction within Canada as to which no effective PPSA
financing statement has been filed in favour of the Collateral Agent or the
Administrative Agent over the Assets of the applicable Loan Party; and (y) such
other information respecting the condition or operations, financial or
otherwise, of the business of any of the Loan Parties as the Administrative
Agent, on behalf of the Lenders, may from time to time reasonably request.

 

  (2)

Existence; Conduct of Business. Do and cause each of its Material Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence (subject only to Section 7.02(3)), and
except to

 

- 86 -



--------------------------------------------------------------------------------

 

the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect, obtain, preserve, renew and keep in full force and
effect any and all Material Permits.

 

  (3)

Payment Obligations. Pay and cause each of its Material Subsidiaries to pay all
material Tax liabilities and other obligations that, if not paid, would
reasonably be expected to result in a Material Adverse Effect, in each case,
before the same shall become materially delinquent or in material default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party or such Material Subsidiary has,
if required, set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (c) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect.

 

  (4)

Maintenance of Properties. Keep and maintain, and cause each of its Material
Subsidiaries to keep and maintain, all real and personal property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except to the extent that the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

  (5)

Books and Records; Inspection Rights. Keep, and cause each of its Material
Subsidiaries to keep, proper books of record and account in which entries, that
are full, true and correct in all material respects, are made of all dealings
and transactions in relation to its business and activities. Permit, and cause
each of its Material Subsidiaries to permit, any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice and during
normal business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants; provided that
(a) except during the continuance of an Event of Default, only one such visit,
inspection, examination and discussion (which shall be limited to the
Administrative Agent, the Lenders and their designated representatives,
collectively, and not individually) shall be permitted during a Financial Year
at the expense of Open Text, to be coordinated through the Administrative Agent
upon at least five days’ prior notice, such visit to be limited to the chief
executive office of Open Text and such other locations as may be reasonably
agreed with Open Text and (b) during the continuance of an Event of Default, a
visit or reasonable number of visits shall be permitted to locations other than
the chief executive office that are reasonably related to the applicable Event
of Default at the expense of Open Text.

 

  (6)

Compliance with Laws and Material Contracts. Comply with, and cause each of its
Material Subsidiaries to comply with, all Laws and orders of any Governmental
Authority applicable to it or its property and with all Material Agreements,
except, in each case, where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

- 87 -



--------------------------------------------------------------------------------

  (7)

Insurance. Maintain, and cause each of its Material Subsidiaries to maintain or
cause to be maintained, with financially sound and reputable insurers, insurance
with respect to their respective properties and business against such
liabilities, casualties, risks and contingencies and in such types (including
business interruption insurance) and amounts as is customary in the case of
Persons engaged in the same or similar businesses and similarly situated and in
accordance with any requirement of any Governmental Authority. In the case of
any fire, accident or other casualty causing loss or damage to any properties of
any Loan Party used in generating cash flow or if required by Law, all proceeds
of such policies shall be used promptly to repair or replace any such damaged
properties. Each Loan Party will maintain in effect and deliver to the
Administrative Agent from time to time, when necessary to ensure that they are
current and when otherwise required by the Credit Documents, endorsements to the
policies pertaining to all physical properties in which the Collateral Agent,
the Administrative Agent or the Lenders shall have an Encumbrance under the
Credit Documents, naming the Administrative Agent as a loss payee, as its
interests appear, and evidencing that such policies are subject to the standard
mortgage clause approved by the Insurance Bureau of Canada (as applicable), and
containing provisions that such policies will not be cancelled without 30 days
prior written notice having been given by the insurance company to the
Administrative Agent.

 

  (8)

Operation and Maintenance of Property. Manage and operate, and cause each of its
Material Subsidiaries to manage and operate, its business or cause its business
to be managed and operated (i) in accordance with prudent industry practice in
all material respects and in compliance in all material respects with the terms
and provisions of all Material Permits, and (ii) in compliance with all
applicable Laws of the jurisdiction in which such businesses are carried on, and
all applicable Laws of every other Governmental Authority from time to time
constituted to regulate the ownership, management and operation of such
businesses, except where a failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

  (9)

Status of Accounts and Collateral. With respect to the Collateral, report
immediately to the Administrative Agent any matters materially adversely
affecting the value, enforceability or collectability of any of the Collateral
where such matter would reasonably be expected to have a Material Adverse
Effect.

 

  (10)

Cure Defects. Promptly cure or cause to be cured any material defects in the
execution and delivery of any of the Credit Documents or any of the other
agreements, instruments or documents required to be executed and/or delivered
pursuant thereto or any material defects in the validity or enforceability of
any of the Credit Documents and, at its expense, execute and deliver or cause to
be executed and delivered all such agreements, instruments and other documents
as

 

- 88 -



--------------------------------------------------------------------------------

 

the Administrative Agent, acting reasonably, may consider necessary for the
foregoing purposes.

 

  (11)

Additional Loan Parties/Security. In each case subject to Permitted Exceptions,
if, at any time on or after the Effective Date, any Loan Party creates or
acquires a Subsidiary (other than an Excluded Subsidiary) or in some other
fashion becomes the holder of any Equity Securities of a new Subsidiary (other
than an Excluded Subsidiary), or, if any Excluded Subsidiary of a Loan Party is
designated as, or becomes, a Material Subsidiary:

 

  (a)

To the extent not prohibited or restricted by Law, the applicable Loan Party
will promptly execute and deliver to the Administrative Agent a securities
pledge agreement, in form and substance satisfactory to the Administrative Agent
acting reasonably, granting a security interest in 100% of the Equity Securities
of such new or newly designated Subsidiary owned by such Loan Party;

 

  (b)

To the extent not prohibited or restricted by Law, the applicable Loan Party
will cause such new or newly designated Subsidiary to promptly execute and
deliver to the Administrative Agent a guarantee and security of the nature
contemplated by Section 2.12, all in form and substance satisfactory to the
Administrative Agent, acting reasonably and accompanied by customary legal
opinions of counsel to such Loan Party or such Subsidiary; and

 

  (c)

In connection with the execution and delivery of any guarantee, pledge
agreement, mortgage, security agreement or analogous document pursuant to this
Section, the applicable Loan Party will, or will cause the applicable Subsidiary
to, deliver to the Administrative Agent such corporate resolutions,
certificates, legal opinions and such other related documents, including, in
respect of real property, reasonably satisfactory title insurance or a
reasonably satisfactory title opinion and surveys, as shall be reasonably
requested by the Administrative Agent and consistent with the relevant forms and
types thereof delivered on the Original Closing Date or as shall be otherwise
reasonably acceptable to the Administrative Agent. Each guarantee, pledge
agreement, mortgage, security agreement and any other analogous document
delivered pursuant to this Section shall be deemed to be a Security Document
from and after the date of execution thereof.

 

  (12)

Material Permits. Maintain, and cause all of its Subsidiaries to maintain, all
Material Permits as may be necessary to properly conduct their respective
businesses, the failure of which to maintain would reasonably be expected to
have a Material Adverse Effect.

 

- 89 -



--------------------------------------------------------------------------------

  (13)

[Reserved].

 

  (14)

Notices Regarding Plans and Benefit Arrangements.

 

  (a)

Certain Events. Promptly upon, and in any event within 25 Business Days of
becoming aware of the occurrence thereof, provide notice (including the nature
of the event and, when known, any action taken or threatened by the Internal
Revenue Service or the PBGC with respect thereto) of:

 

  (i)

any reportable event (as defined in Section 4043(c) of ERISA) with respect to
any Loan Party or any other member of the ERISA Group (other than any reportable
event notice of which to the PBGC has been waived),

 

  (ii)

any Prohibited Transaction which could subject any Loan Party to a material
civil penalty assessed pursuant to Section 502(i) of ERISA or a material tax
imposed by Section 4975 of the Internal Revenue Code in connection with any
Plan, any Benefit Arrangement or any trust created thereunder, which would
reasonably be expected to have a Material Adverse Effect,

 

  (iii)

any assertion of withdrawal liability with respect to any Multiemployer Plan
which would reasonably be expected to have a Material Adverse Effect,

 

  (iv)

any partial or complete withdrawal from a Multiemployer Plan by any Loan Party
or any other member of the ERISA Group under Title IV of ERISA (or assertion
thereof), where such withdrawal is likely to result in Material Adverse Effect,

 

  (v)

any cessation of operations at a facility by any Loan Party or any other member
of the ERISA Group as described in Section 4062(e) of ERISA which would
reasonably be expected to have a Material Adverse Effect,

 

  (vi)

withdrawal by any Loan Party or any other member of the ERISA Group from a
Multiple Employer Plan which would reasonably be expected to have a Material
Adverse Effect,

 

  (vii)

a failure by any Loan Party or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 303(k) of
ERISA, if the imposition of such Lien would have a Material Adverse Effect, or

 

  (viii)

any Foreign Plan Event that would reasonably be expected to have a Material
Adverse Effect.

 

- 90 -



--------------------------------------------------------------------------------

  (b)

Notices of Involuntary Termination and Annual Reports. Promptly, and in any
event within 25 Business Days, after receipt thereof, deliver to the
Administrative Agent copies of (a) all notices received by any Loan Party or any
other member of the ERISA Group of the PBGC’s intent to terminate any Plan
administered or maintained by any Loan Party or any member of the ERISA Group,
or to have a trustee appointed to administer any such Plan; and (b) at the
request of the Administrative Agent or any Lender, the most recently filed
annual report (IRS Form 5500 series) and all accompanying schedules for any
Plan, including the most recent required audit maintained by any Loan Party or
any other member of the ERISA Group, and schedules showing the amounts
contributed to each such Plan by or on behalf of any Loan Party or any other
member of the ERISA Group and each Schedule SB (Actuarial Information) to the
annual report filed by any Loan Party or any other member of the ERISA Group
with the Department of Labor with respect to each such Plan.

 

  (c)

Notice of Voluntary Termination. Promptly, and in any event within 25 Business
Days, upon the filing thereof, deliver to the Administrative Agent copies of any
Form 500, or any successor or equivalent form to Form 500, filed with the PBGC
in connection with the termination of any Plan.

 

  (d)

Canadian Benefit Plans. For each existing, or hereafter adopted, Canadian
Benefit Plan, the Borrowers shall cause its Subsidiaries to, in a timely
fashion, comply with and perform in all respects all of its obligations under
and in respect of such Canadian Benefit Plan, including under any funding
agreements and all applicable laws (including any applicable fiduciary, funding,
investment and administration obligations), except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided that all employer or employee payments, contributions or
premiums required to be remitted, paid to or in respect of each Canadian Benefit
Plan shall be paid or remitted by the Borrowers or their Subsidiaries in a
timely fashion in accordance with the terms thereof, any funding agreements and
all Laws.

The Borrowers shall deliver to Administrative Agent (i) if requested by
Administrative Agent, acting reasonably, copies of each annual and other return,
report or valuation with respect to each Canadian Pension Plan as filed by any
Borrower or any of its Subsidiaries (other than Exempt Immaterial Subsidiaries)
with any applicable Governmental Authority and (ii) promptly after receipt
thereof, a copy of any direction, order, notice, ruling or opinion that any
Borrower or any of its Subsidiaries (other than Exempt Immaterial Subsidiaries)
may receive from any applicable Governmental Authority with respect to any
Canadian Pension Plan.

 

- 91 -



--------------------------------------------------------------------------------

  (15)

Domestic Guarantor Security Matters

 

  (a)

Securities and Instruments.

 

  (i)

If any Intercompany Securities or Intercompany Instruments owned by a Domestic
Guarantor are now or at any time become evidenced, in whole or in part, by
uncertificated securities registered or recorded in records maintained by or on
behalf of the issuer thereof in the name of a clearing agency or a custodian or
of a nominee of either, the applicable Domestic Guarantor will notify the
Administrative Agent in writing of such Securities and Instruments and, at the
request and option of the Administrative Agent, (i) to the extent applicable
under Law, cause an appropriate entry to be made in the records of the clearing
agency or custodian (if there is such an agency or Person) or the applicable
securities register, as applicable, to record the interest of the Administrative
Agent or its nominee (if the Administrative Agent or such nominee is a member of
such clearing agency) or otherwise as the Administrative Agent may reasonably
direct in such Securities or Instruments created pursuant to the Security
Documents or (ii) cause the Administrative Agent to have control over such
Securities or Instruments.

 

  (ii)

During the continuance of an Event of Default, if any Securities or Instruments
(other than Intercompany Securities or Intercompany Instruments) owned by a
Domestic Guarantor are evidenced, in whole or in part, by uncertificated
securities registered or recorded in records maintained by or on behalf of the
issuer thereof in the name of a clearing agency or a custodian or of a nominee
of either, the applicable Domestic Guarantor will notify the Administrative
Agent in writing of such Securities and Instruments (unless such notice
previously has been given) and, at the request and option of the Administrative
Agent, (i)cause an appropriate entry to be made in the records of the clearing
agency or custodian, as applicable, to record the interest of the Administrative
Agent or its nominee (if the Administrative Agent or such nominee is a member of
such clearing agency) or otherwise as the Administrative Agent may reasonably
direct in such Securities or Instruments created pursuant to the Security
Documents or (ii) cause the Administrative Agent to have control over such
Securities or Instruments.

 

  (iii)

None of the Domestic Guarantors will, either before or after an Event of
Default, make any entry in the records of a clearing agency or custodian or the
applicable securities register to record any security interest of any Person,
other than the Collateral Agent, the Administrative Agent or any of their
respective agents, in any Securities or Instruments owned by a Domestic
Guarantor, or will grant control to any Person other than the Collateral Agent,
the Administrative Agent or any of their respective

 

- 92 -



--------------------------------------------------------------------------------

 

agents or the agent of a Domestic Guarantor over such Securities or Instruments
so long as such Domestic Guarantor is the owner thereof.

 

  (iv)

If any Domestic Guarantor acquires ownership of any Intercompany Securities or
Intercompany Instruments, such Domestic Guarantor will notify the Administrative
Agent in writing and provide the Administrative Agent with a revised Schedule L
recording the acquisition and particulars of such Instruments or Securities
within 15 days after such acquisition. Upon request by the Administrative Agent,
such Domestic Guarantor will promptly deliver to and deposit with the
Administrative Agent, or cause the Administrative Agent to have control over,
all such Securities or Instruments as security for the Secured Obligations of
the applicable Domestic Guarantor pursuant to this Agreement and the other
Credit Documents to which such Domestic Guarantor is party.

 

  (v)

Forthwith upon the occurrence of an Event of Default that is continuing, each
Domestic Guarantor will provide the Administrative Agent with a list of all
Securities and Instruments (other than Intercompany Securities or Intercompany
Instruments) held by it, and will notify the Administrative Agent of the
acquisition by it of any additional Securities and Instruments (other than
Intercompany Securities or Intercompany Instruments). Upon request by the
Administrative Agent during the continuance of an Event of Default, each
Domestic Guarantor will promptly deliver to and deposit with the Administrative
Agent, or cause the Administrative Agent to have control over, all Securities or
Instruments (other than Intercompany Securities or Intercompany Instruments)
owned or held by such Domestic Guarantor, as security for the Secured
Obligations of the applicable Domestic Guarantor pursuant to this Agreement and
the other Credit Documents to which such Domestic Guarantor is party.

 

  (vi)

Each Domestic Guarantor will ensure that no Person other than itself, its agent
or another Person on its behalf, the Collateral Agent, the Administrative Agent
or any of their respective agents has possession of any certificated Securities
or certificated Instruments owned by such Domestic Guarantor.

 

  (vii)

Each Domestic Guarantor will, with respect to any Securities or Instruments
owned by it, at the request of the Administrative Agent (but, in the case of
Securities or Instruments that are not Intercompany Securities or Intercompany
Instruments, such request shall only be made during the continuance of an Event
of Default) (i) cause the transfer of such Securities or Instruments to the
Administrative Agent (or its nominee (if the Administrative Agent or such
nominee is a member of such clearing agency) or otherwise as the Administrative
Agent may reasonably direct) to be recorded in the records of a clearing agency
or custodian, if and as

 

- 93 -



--------------------------------------------------------------------------------

 

applicable under Law, or on the applicable securities register or (ii) duly
endorse such Securities or Instruments for transfer in blank or register them in
the name of the Administrative Agent or its nominee or otherwise as the
Administrative Agent may reasonably direct, (iii) immediately deliver to the
Administrative Agent any and all consents or other documents which may be
necessary to effect the transfer of such Securities or Instruments to the
Administrative Agent or any third party and (iv) deliver to or otherwise cause
the Administrative Agent to have control over such Securities or Instruments.

 

  (b)

Intellectual Property. Promptly following the request of the Administrative
Agent, each Loan Party will furnish the Administrative Agent in writing the
description of all material Registered Intellectual Property or applications for
material Registered Intellectual Property of such Loan Party. In addition, such
Loan Party will deliver to the Administrative Agent a copy of the certificate of
or other document evidencing registration of, or application for, such
Registered Intellectual Property, or such other form as may be necessary or
appropriate under applicable Law, in respect of such Registered Intellectual
Property confirming the grant of security in such Registered Intellectual
Property to the Collateral Agent or the Administrative Agent, as applicable, and
promptly make all such filings, registrations and recordings as are necessary to
preserve, protect and perfect the Security Interest granted to the Collateral
Agent or the Administrative Agent, as applicable, in such Registered
Intellectual Property.

 

  (c)

Maintaining the Account Collateral. So long as any Accommodation or any other
Secured Obligation secured by the Pledge and Security Agreement (other than
contingent indemnification claims as to which no valid demand has been made,
“Unmatured Surviving Obligations”) of any Loan Party under any Credit Document
shall remain unpaid or shall be outstanding, any Eligible Cash Management
Agreement or Eligible Hedging Agreement shall be in effect or any Lender Party
shall have any Commitment:

 

  (i)

Each U.S. Grantor will maintain deposit accounts only with the financial
institution acting as Administrative Agent or Collateral Agent hereunder or with
a bank (a “Pledged Account Bank”) that has agreed with such U.S. Grantor and the
Administrative Agent or the Collateral Agent, as applicable, to comply with
instructions originated by the Administrative Agent or the Collateral Agent, as
applicable, directing the disposition of funds in such deposit account without
the further consent of such U.S. Grantor, such agreement in form and substance
reasonably satisfactory to the Administrative Agent and such U.S. Grantor (a
“Deposit Account Control Agreement”); provided, however, that this Section
7.01(15)(c)

 

- 94 -



--------------------------------------------------------------------------------

 

shall only apply to accounts maintained in the United States and shall not apply
to deposit accounts (A) used solely as a tax or payroll account, escrow account,
trust account, petty cash account or flexible spending account, in each case
maintained in the ordinary course of business or (B) or other deposit accounts
to the extent that the aggregate amount on deposit with all such other deposit
accounts does not exceed U.S. $10,000,000, or such lower amount as may be
required under the Term B Credit Agreement at any time.

 

  (ii)

The Administrative Agent may (or may request that the Collateral Agent), at any
time during the continuance of an Event of Default, request that each U.S.
Grantor instruct each Person obligated at any time to make any payment to such
U.S. Grantor for any reason (an “Obligor”) to make such payment to a Pledged
Deposit Account or the Collateral Account, except that such U.S. Grantor shall
not be under such obligation with respect to Persons (i) making payments to a
Pledged Deposit Account or Collateral Account as of the date hereof, (ii) making
payments to such U.S. Grantor of less than $250,000 a year in the aggregate, or
(iii) making payments to accounts not purported to be subject to the security of
the Guaranteed Parties in accordance with this Agreement, if any.

 

  (iii)

The Administrative Agent may (or may request that the Collateral Agent), at any
time during the continuance of an Event of Default and without notice to, or
consent from, any U.S. Grantor, transfer, or direct the transfer of, funds from
the Pledged Deposit Accounts to the Collateral Account to satisfy the Secured
Obligations under the Security and Pledge Agreement and other Credit Documents.

 

  (iv)

Upon any termination by a U.S. Grantor of any Pledged Deposit Account, such U.S.
Grantor will promptly (i) to the extent transferred within the United States,
transfer all funds and property held in such terminated Pledged Deposit Account
to another Pledged Deposit Account or the Collateral Account and (ii) notify all
Obligors that were making payments to such Pledged Deposit Account, to the
extent future payments continue to be made within the United States, to make all
future payments to another Pledged Deposit Account or the Collateral Account, in
each case so that the Administrative Agent or the Collateral Agent, as
applicable, shall have a continuously perfected security interest in such
Collateral Account, funds and property.

 

  (d)

Collections on Assigned Agreements and Instruments. Except as otherwise provided
in this Section 7.01(15)(d), each U.S. Grantor will continue to collect, at its
own expense, all amounts due or to become due to such U.S. Grantor under the
Assigned Agreements, Receivables and Related Contracts (each such term being
used herein as defined in the

 

- 95 -



--------------------------------------------------------------------------------

 

Security and Pledge Agreement). In connection with such collections, such U.S.
Grantor may take (and, at the Administrative Agent’s direction upon the
occurrence and during the continuance of an Event of Default, will take) such
action as such U.S. Grantor or the Administrative Agent may deem necessary or
advisable to enforce collection of the Assigned Agreements, Receivables and
Related Contracts; provided, however, that the Administrative Agent shall have
the right at any time, upon the occurrence and during the continuance of an
Event of Default and upon written notice to such U.S. Grantor of its intention
to do so, to notify the Obligors under any Assigned Agreements or Instruments of
the assignment of such Assigned Agreements and Instruments to the Administrative
Agent and to direct such Obligors to make payment of all amounts due or to
become due to such U.S. Grantor thereunder directly to the Administrative Agent
and, upon such notification and at the expense of such U.S. Grantor, to enforce
collection of any such Assigned Agreements and Instruments to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such U.S. Grantor might have done, and to otherwise exercise all
rights with respect to such Assigned Agreements and Instruments, including,
without limitation, those set forth in Section 9-607 of the UCC. After receipt
by any U.S. Grantor of the notice from the Administrative Agent referred to in
the proviso to the preceding sentence upon the occurrence and during the
continuance of an Event of Default, (i) all amounts and proceeds (including,
without limitation, instruments) received by such U.S. Grantor in respect of the
Assigned Agreements and Instruments of such U.S. Grantor shall be deemed to be
received in trust for the benefit of the Administrative Agent hereunder, shall
be segregated from other funds of such U.S. Grantor and shall be forthwith paid
over to the Administrative Agent in the same form as so received (with any
necessary endorsement) to be deposited in the Collateral Account and either
(A) released to such U.S. Grantor on the terms set forth in Section 5 of the
Security and Pledge Agreement so long as no Event of Default shall have occurred
and be continuing or (B) if any Event of Default shall have occurred and be
continuing, applied as provided in Section 14(b) of the Security and Pledge
Agreement and (ii) upon notice from the Administrative Agent in connection with
the enforcement of its rights and remedies under the Credit Documents, such U.S.
Grantor will not adjust, settle or compromise the amount or payment of any
Receivable or amount due on any Instrument, release wholly or partly any Obligor
thereof or allow any credit or discount thereon. No U.S. Grantor will permit or
consent to the subordination of its right to payment under any of the Assigned
Agreements or Instruments to any other indebtedness or obligations of the
Obligor thereof.

 

- 96 -



--------------------------------------------------------------------------------

  (e)

Commercial Tort Claims. Each U.S. Grantor will promptly give notice to the
Administrative Agent of any commercial tort claim of such U.S. Grantor that may
arise after the date hereof with an anticipated recovery of at least $1,000,000
and will immediately execute or otherwise authenticate a supplement to the
Security and Pledge Agreement, and otherwise take all action reasonably
necessary to subject such commercial tort claim to the security interest created
under such Security Document.

 

  (16)

Financial Assistance. Each Loan Party shall comply, in each case in all material
respects, with sections 151 to 158 (inclusive) of the Companies Act 1985 of
England and Wales (if applicable) and all other applicable laws and regulations
relating to financial assistance by a company for the acquisition or
subscription for shares or relating to protection of shareholders’ capital in
other applicable jurisdictions, including in relation to the execution and
performance of the Credit Documents and the payment of amounts due under the
Credit Documents.

 

  (17)

[Reserved].

 

Section 7.02 Negative Covenants

So long as any amount owing hereunder remains unpaid or any Lender has any
obligation under this Agreement, and unless consent or waiver is given in
accordance with Section 17.01 hereof, no Loan Party shall:

 

  (1)

Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to create, incur,
assume or suffer to exist, any Debt other than Permitted Debt.

 

  (2)

Encumbrances. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to create, incur,
assume or suffer to exist, any Encumbrance on any of its or their, as the case
may be, respective Assets, other than Permitted Encumbrances.

 

  (3)

Fundamental Changes. Merge into or amalgamate or consolidate with, or permit any
of its Material Subsidiaries to merge into, amalgamate or consolidate with any
other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, or liquidate, dissolve or be wound up, except that, if at
the time thereof and immediately after giving effect thereto no Default or Event
of Default shall have occurred and be continuing, (i) any Loan Party may merge
into, or amalgamate or consolidate with, any other Loan Party, (ii) any Loan
Party or any of its wholly-owned Subsidiaries may be wound up into any Loan
Party if such Loan Party determines in good faith that such winding up is in the
best interests of such Loan Party, (iii) and any wholly-owned Subsidiary of any
Loan Party may merge into, or amalgamate or consolidate with, any Loan Party, so
long as the surviving or continuing entity is a Loan Party; and (iv) any
Immaterial

 

- 97 -



--------------------------------------------------------------------------------

 

Subsidiary may merge into or amalgamate or consolidate with, any Subsidiary or
liquidate, dissolve or be wound up into any Subsidiary.

 

  (4)

Carry on Business. Engage in any business or permit any of its Subsidiaries
(other than Exempt Immaterial Subsidiaries) to engage in any business, other
than the Business and businesses which are the same as or related, ancillary,
incidental or complementary to the Business.

 

  (5)

Disposal of Assets Generally. Dispose of, or permit any of its Subsidiaries
(other than Exempt Immaterial Subsidiaries) to Dispose of, any Assets to any
Person, other than Permitted Dispositions, so long as (other than in respect of
a Permitted Disposition described in clause (ii) of the definition thereof) no
Event of Default has occurred and is continuing or would result therefrom.

 

  (6)

Transactions with Affiliates. Dispose of, or permit any of its Subsidiaries
(other than Exempt Immaterial Subsidiaries) to Dispose of, any Assets to, or
purchase, lease or otherwise acquire any Assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not more restrictive to
such Loan Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among Loan
Parties not involving any other Affiliate, (c) any Restricted Payments permitted
by Section 7.02(8) or any intercompany Debt and interest thereon expressly
excluded from the definition of Restricted Payment and (d) as otherwise
permitted pursuant to this Agreement and the Credit Documents. The foregoing
restrictions shall not apply to: (i) the payment of reasonable and customary
fees to directors of Open Text who are not employees of Open Text, (ii) any
other transaction with any employee, officer or director of the Loan Parties
pursuant to employee profit sharing and/or benefit plans and compensation and
non-competition arrangements in amounts customary for corporations similarly
situated to the Loan Parties and entered into in the ordinary course of business
and approved by the board of directors of the applicable Loan Party, or
(iii) any reimbursement of reasonable out-of-pocket costs incurred by an
Affiliate of Open Text on behalf of or for the account of Open Text or any of
the Loan Parties.

 

  (7)

Restrictive Agreements. Directly or indirectly enter into, incur or permit to
exist, or permit any of its Subsidiaries (other than Exempt Immaterial
Subsidiaries) to directly or indirectly enter into, incur or permit to exist,
any agreement or other arrangement, that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or such Subsidiary to create,
incur or permit to exist any Encumbrance upon any of its Assets pursuant to the
Credit Documents, (b) the ability of such Loan Party or such Subsidiary to pay
dividends or other distributions with respect to any Equity Securities or with
respect to, or measured by, its profits or to make or repay loans or advances to
any Loan Party or to provide a guarantee of any Debt of any Loan Party pursuant
to the Credit

 

- 98 -



--------------------------------------------------------------------------------

 

Documents, (c) the ability of any Loan Party or any of its Subsidiaries to make
any loan or advance to the Loan Parties, or (d) the ability of any Loan Party or
any of its Subsidiaries to sell, lease or transfer any of its property to any
other Loan Party; provided that the foregoing shall not apply to
(i) restrictions and conditions existing on the Second Amendment Effective Date
identified on Schedule K (but shall apply to any amendment or modification
expanding the scope of, any such restriction or condition), to (ii) customary
restrictions and conditions contained in agreements relating to the sale of a
Loan Party or any of its Subsidiaries or any of their respective Assets pending
such sale and such restrictions and conditions apply only to the Loan Party,
Subsidiary or the Assets that are to be sold and such sale is permitted
hereunder; (iii) restrictions or conditions imposed by any agreement relating to
secured Debt permitted by this Agreement if such restrictions or conditions
apply only to the Assets securing such Debt; and (iv) customary provisions in
leases and other ordinary course contracts restricting the assignment or pledge
thereof or the Assets that are the subject thereof.

 

  (8)

Restricted Payments. Declare, make or pay or agree to declare, make or pay, or
permit any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) to
declare, make or pay, or agree to declare, make or pay, directly or indirectly,
any Restricted Payment, except (a) the declaration and payment of dividends with
respect to the Equity Securities of Open Text payable solely in additional
Equity Securities, (b) Restricted Payments by any Subsidiary of a Loan Party to
its parent entity or entities (so long as, in the case of a non-wholly owned
Subsidiary, such Restricted Payments are made at least ratably to the applicable
parent which is a Loan Party), (c) regularly scheduled payments in respect of
Permitted Debt, (d) Restricted Payments by the Loan Parties pursuant to and in
accordance with stock option plans, profit sharing plans, employment agreements
and/or other benefit plans for the directors or officers of Open Text and its
Subsidiaries, provided that the aggregate amount of cash payments made by the
Loan Parties in any Financial Year pursuant to all such stock option plans,
profit sharing plans and other compensation benefit plans shall not exceed
reasonable commercial amounts, (e) Restricted Payments by the Loan Parties and
their Subsidiaries, in an aggregate amount not to exceed in any Financial Year
35% of Consolidated EBITDA for such Financial Year, (f) Restricted Payments by
the Loan Parties in an aggregate amount not to exceed $100,000,000 in any
Financial Year and (g) the declaration and payment of dividends or other
distributions with respect to, and the purchase, redemption or other acquisition
of the Equity Securities of a Subsidiary of Open Text that is a Loan Party to
another Subsidiary of Open Text that is not a Loan Party, so long as after
giving effect thereto, (x) the Loan Parties would be in compliance with the
financial covenant set forth in Section 7.03 on a pro forma basis and (y) no
Default or Event of Default has occurred and is continuing or would result
therefrom.

 

- 99 -



--------------------------------------------------------------------------------

  (9)

Investments. Purchase, hold or acquire, or permit any of its Subsidiaries (other
than Exempt Immaterial Subsidiaries) to purchase, hold or acquire (including
pursuant to any amalgamation with any Person that was not a wholly-owned
Subsidiary prior to such amalgamation), any Equity Securities, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person, except:

 

  (a)

investments by a Loan Party in the Equity Securities of any other Loan Party;

 

  (b)

loans or advances made by any Loan Party to any other Loan Party;

 

  (c)

at any time that no Default or Event of Default has occurred and is continuing,
or would result therefrom, investments by a Loan Party in the Equity Securities
of an Excluded Subsidiary or loans or advances made by a Loan Party to an
Excluded Subsidiary (other than investments, loans or advances existing as of
the Second Amendment Effective Date), provided that the aggregate amount
outstanding of all such investments, loans or advances made by all Loan Parties
does not at any time exceed U.S. $200,000,000 at any time (plus trade payables
and amounts paid on account of services rendered, in each case, in the ordinary
course of business), such amount to be determined net of Investment Credits
received from Excluded Subsidiaries;

 

  (d)

Permitted Debt;

 

  (e)

Investments acquired pursuant to a Permitted Acquisition;

 

  (f)

Investments existing on the Second Amendment Effective Date in the Equity
Securities listed on Schedule F and any security into which such Equity
Securities or such converted security may be converted from time to time;

 

  (g)

Investments consisting of the repurchase of shares of Open Text to the extent
permitted under Section 7.02(8);

 

  (h)

Permitted Investments; and

 

  (i)

at any time that no Default or Event of Default has occurred and is continuing,
or would result therefrom, other Investments in any Person engaged in a business
that is the same as or related, ancillary, incidental or complementary to any
business carried on by a Loan Party that are not otherwise permitted hereunder
not to exceed U.S. $130,000,000 at any

 

- 100 -



--------------------------------------------------------------------------------

 

time, such amount to be determined net of Investment Credits received from all
such Persons.

 

  (10)

Acquisitions. Make any Acquisition, or permit any of its Subsidiaries (other
than Exempt Immaterial Subsidiaries) to make any Acquisition, other than, and
provided no Default or Event of Default has occurred and is continuing, or would
result therefrom, a Permitted Acquisition.

 

  (11)

Subsidiaries. Create or permit any of its Subsidiaries (other than Exempt
Immaterial Subsidiaries) to create, purchase, hold or acquire (including
pursuant to any amalgamation with any Person that was not a wholly-owned
Subsidiary prior to such amalgamation), any Subsidiary unless, except as
otherwise provided for in this Agreement, such Subsidiary is a wholly-owned
Subsidiary.

 

  (12)

Lease-Backs. Except as otherwise provided for in this Agreement and the
Sale-Leaseback Transaction on market terms involving the Assets located at 5347
West 161st Street, Brook Park, Ohio, enter into, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to enter into, any
arrangement, directly or indirectly, with any Person whereby any such Loan Party
or such Subsidiary shall sell or transfer any property, whether now owned or
hereafter acquired, and whereby any such Loan Party or such Subsidiary shall
then or thereafter rent or lease as lessee such property or any part thereof or
other property which such Loan Party intends to use for substantially the same
purpose or purposes as the property sold or transferred.

 

  (13)

Canadian Pension Plan Compliance. (a) Terminate, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to terminate, any
Canadian Pension Plan in a manner, or take any other action with respect to any
Canadian Pension Plan, which would reasonably be expected to have a Material
Adverse Effect, (b) fail to make, or permit any of its Subsidiaries (other than
Exempt Immaterial Subsidiaries) to fail to make, full payment when due of all
amounts which, under the provisions of any Canadian Pension Plan, agreement
relating thereto or Law, Open Text or any other Loan Party is required to pay as
contributions thereto if such failure would reasonably be expected to have a
Material Adverse Effect, (c) contribute to or assume an obligation to contribute
to, or permit any Loan Party (other than any Loan Party acquired as a result of
a Permitted Acquisition) to contribute to or assume an obligation to contribute
to, any pension plan which provides benefits determined on a defined benefit
basis or, if such Loan Party is liable for funding defined benefits thereunder,
any “multi-employer pension plan” as such terms are defined in the Pension
Benefits Act (Ontario), or (d) acquire, or permit any Loan Party to acquire, an
interest in any Person if such Person sponsors, maintains or contributes to, or,
at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to any pension plan which provides benefits
determined on a defined benefit basis or, if such Person is liable for funding
defined benefits thereunder,

 

- 101 -



--------------------------------------------------------------------------------

 

any “multi-employer pension plan” as such terms are defined in the Pension
Benefits Act (Ontario); provided that, Open Text or any other Loan Party may
acquire an interest in any such Person if such Person is acquired as a Permitted
Acquisition and neither Open Text nor any of the Loan Parties has any legal
liability to perform such Person’s obligations or assume such Person’s
liabilities.

 

  (14)

Amendments. Make (a) any amendments to its or any of its Subsidiaries’ (other
than Exempt Immaterial Subsidiaries) constating documents or by-laws (or other
governing documents) which, taken as a whole, are adverse in any material
respect to the Lenders’ interests, hereunder or the Encumbrances arising under
or created by the Security Documents; (b) any amendments to, or grant any
waivers in respect of, Material Agreements or any guarantee or security in
respect thereof in a manner that would materially and adversely affect the
Lenders’ interests, taken as a whole, under the Credit Documents; or (c) in the
case of the Term B Credit Agreement, without limiting sub-clause (b) of this
Section 7.02(14), any amendments to increase the principal amount of the Debt
thereunder above the sum of U.S. $1,050,000,000 and the amount of Debt that may
be incurred pursuant to clause (o) of the definition of Permitted Debt or
shorten the maturity or weighted average life to maturity thereof or make any
provision thereof more restrictive to the Borrowers in any material respect than
the corresponding provision of this Agreement.

 

  (15)

Change of Auditors. Change its auditors other than to a nationally recognized
accounting firm.

 

  (16)

Plan and Benefit Arrangements. Not and not permit any of its Subsidiaries or any
other member of the ERISA Group to:

 

  (a)

fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan if such failure has a Material Adverse
Effect;

 

  (b)

request a minimum funding waiver from the Internal Revenue Service with respect
to any Plan;

 

  (c)

engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Effect;

 

  (d)

fail to make when due any contribution to any Multiemployer Plan that any Loan
Party or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto,
where any such failure results in a Material Adverse Effect;

 

- 102 -



--------------------------------------------------------------------------------

  (e)

withdraw (completely or partially) from any Multiemployer Plan or withdraw (or
be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple Employer
Plan, where any such withdrawal results in a Material Adverse Effect;

 

  (f)

terminate, or institute proceedings to terminate, any Plan, where such
termination results in a Material Adverse Effect;

 

  (g)

fail to make any contributions to any Plan which gives rise to the conditions
for imposition of a lien under Section 303(k) of ERISA;

 

  (h)

fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code, where such failure
results in a Material Adverse Effect; or

 

  (i)

permit the occurrence of any Foreign Plan Event that would reasonably be
expected to result in a Material Adverse Effect.

 

  (17)

Speculative Transactions. Engage in, or permit any Material Subsidiary to enter
into, any interest rate, currency rate, commodity hedge or similar agreement,
understanding or obligation, except in the normal course of business and not for
speculative purposes.

 

  (18)

Change of Corporate Name or Location. Change or permit any of their Subsidiaries
that are Loan Parties to change (a) its incorporated name, or if not a
corporation, its name as it appears in official filings in the jurisdiction of
its organization, (b) change its chief executive office, principal place of
business, domicile (within the meaning of the Civil Code of Québec) (unless such
change is within the same jurisdiction), (c) change the type of entity that it
is, (d) change its jurisdiction of incorporation or organization or its
corporate or organizational structure, and (e) in the case of any Loan Party
organized under the laws of a jurisdiction within the United States, change its
organizational identification number, in each case, without at least fifteen
(15) days prior written notice to Administrative Agent so that, subject to
Permitted Exceptions, Administrative Agent may take such actions as are
necessary as a result thereof to continue the perfection and, in the case of the
Province of Québec, publication, of any Encumbrances in favour of the Collateral
Agent or Administrative Agent in any Collateral.

 

  (19)

Share Capital. Except in a transaction otherwise permitted under this Agreement,
permit any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) to
issue any shares, or any options, warrants or securities convertible into
shares, to the extent that such issuance would result in a reduction in the
ownership percentage or such Loan Party in such Subsidiary.

 

- 103 -



--------------------------------------------------------------------------------

Section 7.03 Financial Covenants

 

  (1)

So long as any amount owing hereunder remains unpaid or any Lender has any
obligations under this Agreement, and unless consent is given in accordance with
Section 17.01 hereof, Open Text shall:

 

  (a)

Consolidated Net Leverage Ratio. Maintain, as at the end of each Financial
Quarter, a Consolidated Net Leverage Ratio of not greater than 4.00:1.00.

ARTICLE 8

EVENTS OF DEFAULT

 

Section 8.01 Events of Default

 

  (1)

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

 

  (a)

a Borrower shall fail to pay any principal amount of the Accommodations
Outstanding when such amount becomes due and payable;

 

  (b)

a Borrower shall fail to pay any interest or Fees when the same become due and
payable hereunder and such failure shall remain unremedied for five Business
Days;

 

  (c)

any representation or warranty made or deemed to be made by Open Text or any
other Loan Party in this Agreement or any other Credit Document to which it is a
party shall prove to have been incorrect in any material respect when made or
deemed to be made;

 

  (d)

Open Text shall fail to perform, observe or comply with any of the covenants
contained in Section 7.01(2), Section 7.02 or Section 7.03;

 

  (e)

Open Text shall fail to perform, observe or comply with any of the covenants
contained in Section 7.01(1)(a) and such failure shall remain unremedied for
five Business Days;

 

  (f)

Open Text shall fail to perform, observe or comply with any of the covenants
contained in Section 7.01(1)(b) or (c) or Section 7.01(3) and such failure shall
remain unremedied for fifteen Business Days;

 

  (g)

Open Text or any other Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in any Credit Document to which it is a
party (other than a covenant or agreement whose breach or default in performance
is elsewhere in this Section 8.01 specifically dealt with) and such failure
shall remain unremedied for 30 days after Open

 

- 104 -



--------------------------------------------------------------------------------

 

Text has received notice from the Administrative Agent of such failure to
perform or observe;

 

  (h)

a Loan Party or any of its Subsidiaries (other than Exempt Immaterial
Subsidiaries) shall fail to pay the principal of or interest on any Debt
(excluding any Debt hereunder) which is outstanding in an aggregate principal
amount exceeding U.S. $75,000,000 (or the equivalent amount in any other
currency), when such amount becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other breach, default
or failure by a Loan Party shall occur with respect to any other term of such
Debt, and shall continue after the applicable grace period, if any, specified in
any agreement or instrument relating to any such Debt, if the effect of such
breach, default or failure is to cause or (in the case of a breach, default or
failure with respect to a matured term of the applicable Debt) permit the
acceleration of such Debt; provided that no Event of Default under this Section
8.01(1)(h) shall occur or be continuing if such failure, default or breach has
been waived by the holder(s) or trustee or agent on behalf of such holder(s) of
such Debt;

 

  (i)

any writ of execution or similar process is enforced or levied upon material
Assets having a value of U.S. $75,000,000 (or the equivalent amount in any other
currency) or more, net of any amounts covered by an enforceable contract of
insurance, of any Loan Party and remains undischarged, unvacated and unstayed
for a period (for each action) of 60 days and, in any event, later than five
Business Days prior to the date of any proposed sale thereunder, provided that,
during such period, such process is in good faith disputed by such Loan Party;

 

  (j)

any judgment or order for the payment of money in excess of U.S. $75,000,000 (or
the equivalent amount in any other currency), net of any amounts available for
the satisfaction of such judgment or order pursuant to an enforceable contract
of insurance, shall be rendered against any Loan Party or any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) and the same shall
remain undischarged, unvacated, unstayed and unbonded pending appeal for a
period of 60 consecutive days from the entry thereof;

 

  (k)

any non-monetary judgment or order shall be rendered against any Loan Party or
any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) that would
be reasonably likely to have a Material Adverse Effect, and the same shall
remain undischarged, unvacated, unstayed and

 

- 105 -



--------------------------------------------------------------------------------

 

unbonded pending appeal for a period of 60 consecutive days during which
execution shall not be stayed;

 

  (l)

any Loan Party or any of its Subsidiaries (other than Exempt Immaterial
Subsidiaries) (i) fails to generally pay its debts as such debts become due;
(ii) admits in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; (iii) institutes or has
instituted against it any proceeding seeking (w) the possession, foreclosure,
seizure, retention, sale or other disposition of, or other proceedings to
enforce security over, all or any substantial part of the Assets (having a value
in excess of U.S. $75,000,000) of any Loan Party, (x) to adjudicate it a
bankrupt or insolvent, (y) any liquidation, winding-up, reorganization (in each
case, other than as specifically permitted hereunder), arrangement (other than
as specifically permitted hereunder), protection, relief or composition of it or
its debts under any Law relating to bankruptcy, insolvency, reorganization,
incorporation law or relief of debtors including any plan of compromise or
arrangement or other similar corporate proceeding involving or affecting its
creditors, or (z) the entry of an order for relief or the appointment of a
receiver, trustee, interim receiver, receiver and manger, liquidator, custodian,
sequestrate or other similar official for it or for any substantial part of its
Assets (having a value in excess of U.S. $75,000,000), and in the case of any
such proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against it or the appointment of a receiver, trustee, interim receiver,
receiver and manger, liquidator, custodian, sequestrate or other similar
official for it or for any substantial part of its Assets (having a value in
excess of U.S. $75,000,000)) shall occur; or (iv) the board of directors or
other applicable governing body of any Loan Party adopts any resolution or
otherwise authorizes action to approve any of the foregoing actions;

 

  (m)

any Impermissible Qualification of the audited financial statements required to
be delivered pursuant to Section 7.01(1);

 

  (n)

any of the Credit Documents executed and delivered by any Loan Party shall cease
to be in full force and effect in any material respect (taken as a whole) and
such failure (i) relates to a material portion of the Collateral, and (ii) did
not arise from the failure of the Administrative Agent or any Lender to take any
action within its control (without limiting the Loan Parties’ obligations under
Section 2.12(1), 7.01(1)(c) and 7.01(11)) and (iii) shall remain unremedied for
10 Business Days; or

 

- 106 -



--------------------------------------------------------------------------------

  (o)

the validity of any of the Credit Documents or the applicability thereof to the
Accommodations or any other Obligations purported to be secured or guaranteed
thereby or any part thereof shall be contested in writing by any Loan Party;

then, the Administrative Agent may, and shall at the request of the Majority
Lenders, by written notice to the Borrowers (i) terminate the Lenders’
obligations to make further Accommodations under the Revolving Credit Facility;
and (ii) (at the same time or at any time after such termination) declare the
principal amount of all outstanding Advances, an amount equal to the Face Amount
of each issued and outstanding Documentary Credit and all interest and Fees
accrued thereon and all other amounts payable under this Agreement in respect of
the Revolving Credit Facility to be immediately due and payable, without
presentment, demand, protest or further notice of any kind (except as required
by Law), all of which are hereby expressly waived by the Borrowers; provided
that, upon the occurrence of an Event of Default under clause (l) above with
respect to a Borrower, the Lender’s obligations to make further Accommodations
under the Revolving Credit Facility shall automatically terminate and all
outstanding Advances, an amount equal to the Face Amount of each issued and
outstanding Documentary Credit and all interest and Fees accrued thereon and all
other amounts payable under this Agreement in respect of the Revolving Credit
Facility shall become immediately due and payable, with any presentment, demand,
protest or notice of any kind from the Administrative Agent or any Lender.

 

Section 8.02 Remedies Upon Demand and Default

 

  (1)

Upon a declaration that the Accommodations Outstanding under the Revolving
Credit Facility are immediately due and payable pursuant to Section 8.01, the
Administrative Agent shall at the request of, or may with the consent of, the
Majority Lenders, commence such legal action or proceedings as it, in its sole
discretion, may deem expedient, including the commencement of enforcement
proceedings under the Security Documents or any other security granted by Open
Text or any other Loan Party to the Collateral Agent, Administrative Agent or
the Lenders, all without any additional notice, presentation, demand, protest,
notice of dishonour, entering into of possession of any of the Assets, or any
other action or notice (except as required by Law), all of which the Loan
Parties hereby expressly waive (to the extent enforceable under Law).

 

  (2)

The rights and remedies of the Administrative Agent and the Lenders hereunder
and under the other Credit Documents are cumulative and are in addition to and
not in substitution for any other rights or remedies. Nothing contained herein
or in the Security Documents or any other security hereafter held by the
Collateral Agent, Administrative Agent and the Lenders, with respect to the
indebtedness or liability of the Borrowers or any other Loan Party to the
Administrative Agent and the Lenders, or any part thereof, nor any act or
omission of the Administrative

 

- 107 -



--------------------------------------------------------------------------------

 

Agent or the Lenders with respect to the Security Documents, the Collateral or
such other security, shall in any way prejudice or affect the rights, remedies
and powers of the Administrative Agent and the Lenders hereunder or under the
Security Documents or such Collateral.

ARTICLE 9

YIELD PROTECTION

 

Section 9.01 Increased Costs; Reserves on LIBOR Advances

 

  (1)

Increased Costs Generally. If any Change in Law shall:

 

  (a)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender, including,
without limitation, LIBOR funds or deposits;

 

  (b)

subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Accommodations made by it, or change the basis of taxation of
payments to such Lender in respect thereof, except for (i) Indemnified Taxes or
Other Taxes covered by Section 9.02 and (ii) the imposition, or any change in
the rate, of any Excluded Tax payable by such Lender; or

 

  (c)

impose on any Lender or the London applicable interbank market any other
condition, cost or expense affecting this Agreement or Accommodations made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, or maintaining any Accommodation (or of maintaining its
obligation to make any such Accommodation), or to increase the cost to such
Lender, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then upon
request of such Lender, the applicable Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

  (2)

Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense (excluding any loss, cost or expense arising from Taxes) incurred by it
as a result of:

 

  (a)

any continuation, conversion, payment or prepayment of any Advance other than an
ABR Advance on a day other than the last day of the Interest

 

- 108 -



--------------------------------------------------------------------------------

 

Period for such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

  (b)

any failure by the applicable Borrower (for a reason other than the failure of
such Lender to make an Advance) to prepay, borrow, continue or convert any
Advance other than an ABR Advance on the date or in the amount notified by the
applicable Borrower; or

 

  (c)

any assignment of a LIBOR Advance on a day other than the last day of the
Interest Period therefor as a result of a request by the applicable Borrower
pursuant to Section 9.03;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Advance or from fees payable to terminate
the deposits from which such funds were obtained; provided that, for the
avoidance of doubt, the applicable Borrower shall not be obligated to compensate
any Lender under this Section for any loss of anticipated profits in respect of
any of the foregoing. For purposes of calculating amounts payable by the
applicable Borrower to the Lenders under this Section, each Lender shall be
deemed to have funded each LIBOR Advance made by it at the Eurodollar Rate
excluding the impact of the last sentence of the “Eurodollar Rate” definition
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such LIBOR Advance was in fact so funded.

For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 9.01(2), each Lender shall be deemed to have funded
each LIBOR Advance made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such LIBOR Advance was in
fact so funded.

 

  (3)

Liquidity or Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding liquidity or capital requirements has or
would have the effect of reducing the rate of return on such Lender’s liquidity
or capital or on the liquidity or capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Accommodations made by such Lender, to a level below that which such Lender or
its holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of its holding company
with respect to liquidity or capital adequacy), then from time to time the
applicable Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or its holding company for any such reduction
suffered.

 

- 109 -



--------------------------------------------------------------------------------

  (4)

Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (1), (2) or (3) of this Section
(“Additional Compensation”), including a description of the event by reason of
which it believes it is entitled to such compensation, and supplying reasonable
supporting evidence and reasonable detail of the basis of calculation of the
amount or amounts, and delivered to the applicable Borrower shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof. In
the event the Lender subsequently recovers all or part of the Additional
Compensation paid by the applicable Borrower, it shall promptly repay an equal
amount to the applicable Borrower. The obligation to pay such Additional
Compensation for subsequent periods will continue until the earlier of
termination of the Accommodation or the Commitment affected by the Change in
Law, change in capital or liquidity requirement or the lapse or cessation of the
Change in Law giving rise to the initial Additional Compensation. A Lender shall
make reasonable efforts to limit the incidence of any such Additional
Compensation and seek recovery for the account of the applicable Borrower upon
such Borrower’s reasonable request at such Borrower’s expense, provided such
Lender in its reasonable determination suffers no appreciable economic, legal,
regulatory or other disadvantage. Notwithstanding the foregoing provisions, a
Lender shall only be entitled to rely upon the provisions of this Section 9.01
if and for so long as it is generally making corresponding demands for similar
amounts for similarly situated borrowers pursuant to provisions similar to the
foregoing provisions of this Section 9.01 in other loan documents to which such
Lender is party.

 

  (5)

Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the applicable Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the applicable Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefore, unless the Change in Law giving rise to such
increased costs or reductions is retroactive, in which case the nine-month
period referred to above shall be extended to include the period of retroactive
effect thereof.

All of the Borrowers’ obligations under this Section 9.01 shall survive the
payment in full of the other obligations hereunder and the termination of this
Agreement.

 

Section 9.02 Taxes

 

  (1)

Payments Subject to Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any Credit Document shall be

 

- 110 -



--------------------------------------------------------------------------------

 

made free and clear and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that, if any Loan Party, the Administrative Agent
or any Lender is required by Law to deduct or pay any Indemnified Taxes or Other
Taxes in respect of any payment by or on account of any obligation of a Loan
Party hereunder or under any other Credit Document, then (i) the sum payable
shall be increased by that Loan Party when payable as necessary so that after
making or allowing for all required deductions and payments (including
deductions and payments applicable to additional sums payable under this
Section) the Administrative Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
payments been required, (ii) the Loan Party shall make any such deductions
required to be made by it under Law and (iii) the Loan Party shall timely pay
the full amount required to be deducted to the relevant Governmental Authority
in accordance with Law.

 

  (2)

Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (1) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Law.

 

  (3)

Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent and each Lender, within 15 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender in respect of any payment by or on account of any obligation of a Loan
Party hereunder or under any other Credit Document and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the applicable Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
In the event the Lender subsequently recovers by obtaining a refund, credit or
otherwise, all or part of the payment made under this Section paid by the
applicable Borrower, it shall promptly repay an equal amount to the applicable
Borrower. A Lender shall make reasonable efforts to limit the incidence of any
payments under this Section and seek recovery for the account of the applicable
Borrower upon such Borrower’s reasonable request at such Borrower’s expense,
provided such Lender in its reasonable determination suffers no appreciable
economic, legal, regulatory or other disadvantage and further provided that
nothing in this Section shall require a Lender to disclose any Tax returns of
such Lender or any other Tax information which such Lender deems to be
confidential.

 

  (4)

Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by a Loan Party to a Governmental Authority, the Loan

 

- 111 -



--------------------------------------------------------------------------------

 

Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

  (5)

Status of Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Borrower is resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall, at the request of the applicable Borrower, deliver to the
applicable Borrower (with a copy to the Administrative Agent), at the time or
times prescribed by Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by Law as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if requested by the
applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Law or reasonably requested by the applicable
Borrower or the Administrative Agent as will enable the applicable Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
withholding or information reporting requirements.

Without limiting the generality of the foregoing,

 

  (a)

any Lender that is a “United States Person” as defined in Section 7701(a)(30) of
the Code shall deliver to the applicable Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
applicable Borrower or the Administrative Agent), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;

 

  (b)

any Foreign Lender shall deliver to the applicable Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
applicable Borrower or the Administrative Agent), but only if such Foreign
Lender is legally entitled to do so, whichever of the following is applicable:

 

  (i)

executed originals of, as appropriate, Internal Revenue Service (“IRS”) Form
W-8BEN or IRS Form W-8BEN-E (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States is a party;

 

  (ii)

executed originals of IRS Form W-8ECI (or any successor form), or

 

- 112 -



--------------------------------------------------------------------------------

  (iii)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E and/or other certification documents from each beneficial owner, as
applicable;

 

  (iv)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor
forms); and

 

  (v)

executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

  (6)

If a payment made by any Borrower hereunder or under any other Credit Document
would be subject to United States federal withholding tax imposed pursuant to
FATCA if any Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to such Borrower and the
Administrative Agent, at the time or times prescribed by applicable Law or as
reasonably requested by such Borrower or the Administrative Agent, any
documentation prescribed by applicable Law (including documentation prescribed
by Section 1471(b)(3)(c)(i) of the Code or such additional documentation
reasonably requested by such Borrower or the Administrative Agent for such
Borrower or the Administrative Agent to comply with its obligations under
FATCA), to determine the amount to withhold or deduct from such payment and to
determine that such Lender has complied with such applicable reporting and other
requirements of FATCA.

 

  (7)

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Second Amendment Effective Date, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Revolving Credit Facility as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
This section 9.02(7) shall not affect the FATCA status of any other borrowing or
facility under this Agreement, including the Term Loan Facility and borrowings
thereunder.

 

- 113 -



--------------------------------------------------------------------------------

  (8)

Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 16.01(8) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (8).

All of the Borrowers’ obligations under this Section 9.02 shall survive the
payment in full of the other obligations hereunder and the termination of this
Agreement.

 

Section 9.03 Mitigation Obligations: Replacement of Lenders

 

  (1)

Designation of a Different Lending Office. If any Lender requests compensation
under Section 9.01, or requires the applicable Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 9.02, then such Lender shall (at the request of the
applicable Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Accommodations hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender (with the prior consent of the
applicable Borrower), such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 9.01 or 9.02, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The
applicable Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

  (2)

Replacement of Lenders. If any Lender requests compensation under Section 9.01,
if the applicable Borrower is required to pay any material additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 9.02, if any Lender’s obligations are suspended pursuant to Section
9.04, if any Lender becomes a Defaulting Lender or if any Lender defaults in its
obligation to fund Accommodations hereunder, then the applicable

 

- 114 -



--------------------------------------------------------------------------------

 

Borrower may either, at its sole expense and effort, upon 10 days’ notice to
such Lender and the Administrative Agent (i) repay all outstanding amounts due
to such affected Lender (or such portion which has not been acquired pursuant to
clause (ii) below) and thereupon such Commitment of the affected Lender shall be
permanently cancelled and the aggregate Commitment shall be permanently reduced
by the same amount and the Commitment of each of the other Lenders shall remain
the same; or (ii) require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 16.01), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

  (a)

The applicable Borrower pays the Administrative Agent the assignment fee
specified in Section 16.01(2)(e);

 

  (b)

the assigning Lender receives payment of an amount equal to the outstanding
principal of its Accommodations Outstanding and participations in disbursements
under Documentary Credits, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any breakage costs and amounts required to be paid under this Agreement as a
result of prepayment to a Lender) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable Borrower
(in the case of all other amounts);

 

  (c)

in the case of any such assignment resulting from a claim for compensation under
Section 9.01 or payments required to be made pursuant to Section 9.02, such
assignment will result in a reduction in such compensation or payments
thereafter; and

 

  (d)

such assignment does not conflict with Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.

 

Section 9.04 Illegality; Inability to Determine Rates

 

  (1)

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Accommodations, or to
determine or charge interest rates based upon any particular rate (other than
any applicable default rate to the extent the same is not chargeable under Law)
or any

 

- 115 -



--------------------------------------------------------------------------------

 

Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits as U.S. Dollars in the
London interbank market (other than any applicable default rate to the extent
the same is not chargeable under Law), then, on notice thereof by such Lender to
the applicable Borrower through the Administrative Agent, any obligation of such
Lender with respect to the activity that is unlawful shall be suspended until
such Lender notifies the Administrative Agent and the applicable Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the applicable Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if conversion would
avoid the activity that is unlawful, convert any Accommodations, or take any
necessary steps with respect to any Documentary Credit in order to avoid the
activity that is unlawful. Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted. Each Lender agrees to designate a different lending office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
If any Lender determines, acting reasonably, that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from an Encumbrance over real property
pursuant to any Law of the United States or any state thereof, such Lender may
notify the Administrative Agent and disclaim any benefit of such security
interest to the extent of such illegality; provided, that such determination or
disclaimer shall not invalidate or render unenforceable such Encumbrance for the
benefit of any other Lender.

 

  (2)

If the Majority Lenders or Administrative Agent determine that for any reason in
connection with any request for a LIBOR Advance or a conversion to or
continuation thereof that (a) U.S. Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBOR Advance, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed LIBOR Advance, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed LIBOR Advance does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the applicable Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Advances
shall be suspended until the Administrative Agent (upon the instruction of the
Majority Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Advances or, failing that, will be deemed
to have converted such request into a request for a Borrowing of ABR Advances in
the amount specified therein.

 

- 116 -



--------------------------------------------------------------------------------

ARTICLE 10

RIGHT OF SETOFF

 

Section 10.01 Right of Setoff.

If an Event of Default has occurred and is continuing, each of the Lenders and
each of their respective Affiliates hereby authorized at any time and from time
to time to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the Obligations of the applicable Borrower, any Domestic Guarantor or any
Foreign Guarantor now or hereafter existing under this Agreement or any other
Credit Document to such Lender, irrespective of whether or not such Lender has
made any demand under this Agreement or any other Credit Document and although
such Obligations of the Loan Party may be contingent or unmatured or are owed to
a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.13 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Documentary Credit Lender, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each Documentary
Credit Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff, consolidation of
accounts and bankers’ lien) that such Lender, such Documentary Credit Lender or
their respective Affiliates may have. Each Lender agrees to promptly notify the
applicable Borrower and the Administrative Agent after any such setoff and
application, but the failure to give such notice shall not affect the validity
of such setoff and application. If any Affiliate of a Lender exercises any
rights under this Section 10.01, it shall share the benefit received in
accordance with Section 11.01 as if the benefit had been received by the Lender
of which it is an Affiliate.

ARTICLE 11

SHARING OF PAYMENTS BY LENDERS

 

Section 11.01 Sharing of Payments by Lenders

 

  (1)

If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Accommodations and accrued interest thereon or other obligations under a
Facility greater than its pro rata share of such Facility as provided herein,
then the Lender receiving such payment or other reduction shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Accommodations Outstanding and such other obligations of

 

- 117 -



--------------------------------------------------------------------------------

 

the other Lenders under such Facility, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Accommodations Outstanding and other
amounts owing them under such Facility, provided that:

 

  (a)

if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest;

 

  (b)

the provisions of this Section shall not be construed to apply to (x) any
payment made by any Loan Party pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Accommodations or
participations in disbursements under Documentary Credits to any assignee or
participant, other than to any Loan Party or any Affiliate of a Loan Party (as
to which the provisions of this Section shall apply); and

 

  (c)

the provisions of this Section shall not be construed to apply to (w) any
payment made while no Event of Default has occurred and is continuing in respect
of obligations of the applicable Borrower to such Lender that do not arise under
or in connection with the Credit Documents, (x) any payment made in respect of
an obligation that is secured by a Permitted Encumbrance or that is otherwise
entitled to priority over the applicable Borrower’s Obligations under or in
connection with the Credit Documents, (y) any reduction arising from an amount
owing to a Loan Party upon the termination of derivatives entered into between
the Loan Party and such Lender, or (z) any payment to which such Lender is
entitled as a result of any form of credit protection obtained by such Lender.

 

  (2)

The Loan Parties consent to the foregoing and agree, to the extent they may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Loan Party rights of
setoff and counterclaim and similar rights of Lenders with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.

 

- 118 -



--------------------------------------------------------------------------------

ARTICLE 12

ADMINISTRATIVE AGENT’S CLAWBACK

 

Section 12.01 Administrative Agent’s Claw back

 

  (1)

Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any advance of funds that such Lender will not make available
to the Administrative Agent such Lender’s share of such advance, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with the provisions of this Agreement concerning
funding by Lenders and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable advance available to the
Administrative Agent, then the applicable Lender shall pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at a rate determined by the Administrative Agent in accordance with
prevailing banking industry practice on interbank compensation. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Accommodation included in such advance. If the Lender does not do
so forthwith, the applicable Borrower shall pay to the Administrative Agent
forthwith on written demand such corresponding amount with interest thereon at
the interest rate applicable to the advance in question. Any payment by the
applicable Borrower shall be without prejudice to any claim the applicable
Borrower may have against a Lender that has failed to make such payment to the
Administrative Agent.

 

  (2)

Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lender hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that the applicable Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute the amount due to the Lenders. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with prevailing banking industry
practice on interbank compensation.

 

- 119 -



--------------------------------------------------------------------------------

ARTICLE 13

AGENCY

 

Section 13.01 Appointment and Authority

 

 

(1)

 

(a)

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent to act
on its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.

 

  (b)

The Administrative Agent and each of the Lenders hereby further irrevocably
appoints Barclays Bank PLC to act on its behalf as a Collateral Agent hereunder
and under the other Credit Documents and authorizes the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, including acting as the agent
of the Lenders for purposes of acquiring, holding and enforcing any and all
Encumbrances on Collateral, together with such actions and powers as are
reasonably incidental thereto. The Collateral Agent shall act on behalf of the
Administrative Agent and the Lenders and shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article 13 with
respect to any acts taken or omissions suffered by the Collateral Agent in
connection with its activities in such capacity as fully as if the term
“Administrative Agent” as used in this Article 13 included the Collateral Agent
with respect to such acts or omissions, and (ii) as additionally provided herein
with respect to the Collateral Agent.

 

  (2)

Without prejudice to the foregoing, each Lender, for itself and for all present
and future Affiliates of such Lender that are Cash Management Banks and/or Hedge
Lenders, hereby irrevocably appoints and authorizes each of the Administrative
Agent (and any successor acting as Administrative Agent) and the Collateral
Agent (and any successor acting as the Collateral Agent) to act, individually or
collectively, as the Person holding the power of attorney (fondé de pouvoir) (in
such capacity, the “Attorney”) of the Lenders, Cash Management Banks and Hedge
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on their behalf, and for their benefit, any
hypothec, and to exercise such powers and duties which are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the Person holding the power of attorney as aforesaid,
each Lender, for itself and for all present and future Affiliates of such Lender
that

 

- 120 -



--------------------------------------------------------------------------------

 

are Cash Management Banks and/or Hedge Lenders, hereby irrevocably appoints and
authorizes each of the Administrative Agent (and any successor acting as
Administrative Agent) and the Collateral Agent (and any successor acting as the
Collateral Agent) to act, individually or collectively, as agent and custodian
(in such capacity, the “Custodian”) for and on behalf of the Lenders, Cash
Management Banks and Hedge Lenders to hold and to be the sole registered holder
of any bond which may be issued under or secured by any hypothec, the whole
notwithstanding Section 32 of the Act respecting the special powers of legal
Persons (Québec) or any other applicable law. In this respect: (i) the Custodian
shall keep a record indicating the names and addresses of, and the pro rata
portion of the obligations and indebtedness secured by any pledge of any such
bond and owing to each Lender, Cash Management Bank and Hedge Lender, and
(ii) each Lender, Cash Management Bank and Hedge Lender will be entitled to the
benefits of any charged property covered by any hypothec and will participate in
the proceeds of realization of any such charged property, the whole in
accordance with the terms hereof. The Administrative Agent hereby accepts its
appointment as Attorney and Custodian.

Each of the Attorney and the Custodian shall: (a) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Attorney
and the Custodian (as applicable)pursuant to any hypothec, bond, pledge,
applicable laws or otherwise, (b) benefit from and be subject to all provisions
hereof with respect to the Administrative Agent mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Lenders, and (c) be entitled to
delegate from time to time any of its powers or duties under any hypothec, bond,
or pledge on such terms and conditions as it may determine from time to time.
Any Person who becomes a Lender shall be deemed to have consented to and
confirmed: (i) the Attorney as the Person holding the power of attorney as
aforesaid and to have ratified, as of the date it becomes a Lender, all actions
taken by the Attorney in such capacity, and (ii) the Custodian as the agent and
custodian as aforesaid and to have ratified, as of the date it becomes a Lender,
all actions taken by the Custodian in such capacity.

 

  (3)

UK Security Trust. With respect to the security interests granted under the UK
Security Documents:

 

  (a)

each Lender appoints each of the Administrative Agent and the Collateral Agent
to act as its trustee and representative in connection with this Agreement and
authorizes each of the Administrative Agent and the Collateral Agent to exercise
such rights, powers and discretions as are specifically delegated to the
Administrative Agent and the Collateral Agent by the terms hereof together with
all rights, powers and discretions as are necessary to give effect to the trusts
hereby created;

 

  (b)

in the event of any inconsistency between the provisions of this Section
13.01(3) and any other provision of Article 13 of this Agreement, this

 

- 121 -



--------------------------------------------------------------------------------

 

Section 13.01(3) shall prevail with respect to any issue arising under or in
connection with the UK Security Documents;

 

  (c)

each of the Administrative Agent and the Collateral Agent declares that it shall
hold the benefit of the UK Security Documents on trust for the Lenders on the
terms contained in this Agreement and in the UK Security Documents;

 

  (d)

the rights, powers and discretions conferred upon the Administrative Agent and
the Collateral Agent by this Agreement shall be supplemental to the Trustee Act
1925 (UK) and the Trustee Act 2000 (UK) and in addition to any which may be
vested in the Administrative Agent or the Collateral Agent by general law or
otherwise;

 

  (e)

in acting as trustee for the Lenders, each of the Administrative Agent and the
Collateral Agent shall be regarded as acting through its trustee division which
shall be treated as a separate entity from any of its other divisions or
departments and any information received by any other division or department of
the Administrative Agent or the Collateral Agent, as applicable, may be treated
as confidential and shall not be regarded as having been given to the
Administrative Agent’s or the Collateral Agent’s, as applicable, trustee
division;

 

  (f)

Section 1 of the Trustee Act 2000 (UK) shall not apply to the duties of the
Administrative Agent and the Collateral Agent in relation to the trusts
constituted by this Agreement. Where there are any inconsistencies between the
Trustee Act 1925 (UK) or the Trustee Act 2000 (UK) and the provisions of this
Agreement, the provisions of this Agreement shall, to the extent allowed by Law,
prevail and, in the case of any inconsistency with the Trustee Act 2000 (UK),
the provisions of this Agreement shall constitute a restriction or exclusion for
the purposes of that Act;

 

  (g)

if (a) all of the Secured Liabilities (as defined in the UK Security Documents)
and all other Obligations secured by the UK Security Documents have been fully
and finally discharged (other than contingent Obligations which survive payment
in full of the Accommodations Outstanding and termination or expiration of the
Lender’s Commitments) and (b) none of the Lenders is under any commitment,
obligation or liability (whether actual or contingent) to make advances or
provide other financial accommodation to any Loan Party under the Credit
Documents, the trusts set out in this Agreement shall be wound up. At that time
the Administrative Agent and the Collateral Agent shall release, without
recourse or warranty, all of the Encumbrances created under the UK Security
Documents then held by it and the rights of the Administrative Agent and the
Collateral Agent under this Agreement; and

 

- 122 -



--------------------------------------------------------------------------------

  (h)

the perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of eighty years from the date of this Agreement.

 

  (4)

German Security Trust.

 

  (a)

each Lender hereby irrevocably authorizes and grants power of attorney
(Vollmacht) to each of the Administrative Agent and the Collateral Agent to:

 

  (i)

accept as its representative (Stellvertreter) any pledge or other creation of
any accessory German Security or a German Guarantee granted to it in relation to
the Credit Documents and to execute and amend for and on its behalf any and all
German Security Documents to which it is a party and any other agreements
related to the German Security Documents;

 

  (ii)

execute on behalf of itself and the other Lenders, where relevant, without the
need for any further referral to, or authority from, any other Person all
necessary releases of any German Security in relation to the disposal of any
asset which is permitted under the German Security Documents or consented to or
agreed upon in accordance with the Credit Documents;

 

  (iii)

make and receive all declarations and statements which are necessary in
connection with the German Security or any of the German Security Documents;

 

  (iv)

appear before any public notaries, registrars, public officers, courts and
governmental authorities to file any necessary documents in connection with the
German Security or any of the German Security Documents; and

 

  (v)

undertake all other actions and measure in connection with the German Security
or any of the German Security Documents.

 

  (b)

For the purpose of this paragraph (4), each Lender, for itself and for all
present and future Affiliates of such Lender that are Cash Management Banks
and/or Hedge Lenders, hereby releases each of the Administrative Agent and the
Collateral Agent from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch), i.e., the restrictions of self-contracting and of
representing several parties at the same time under German law, as well as
comparable rules restricting self-contracting and/or representing several
parties at the same time in any other jurisdiction.

 

  (c)

Each of the Administrative Agent and the Collateral Agent shall be authorized to
delegate this power of attorney (Untervollmacht), including the exemption from
the restrictions of Section 181 of the German Civil

 

- 123 -



--------------------------------------------------------------------------------

 

Code (Bürgerliches Gesetzbuch) and comparable rules restricting self-contracting
and/or representing several parties at the same time in any other jurisdiction
as described above.

 

  (d)

Each Lender hereby approves and ratifies any declaration made or action taken by
either the Administrative Agent or the Collateral Agent on such Lender’s behalf
(including, for the avoidance of doubt, any declaration made by either the
Administrative Agent or the Collateral Agent as representative without power of
attorney (Vertreter ohne Vertretungsmacht) in relation to the creation of any
pledge (Pfandrecht) or other any German Security on behalf and for the benefit
of any Lender).

 

  (e)

Each of the Administrative Agent and the Collateral Agent shall and is, where
necessary, hereby empowered to:

 

  (i)

hold, administer and realize any German Security, that is or will be transferred
or assigned by way of security (Sicherungsübereignung/Sicherungsabtretung) or
otherwise granted to it under any German Security Document creating or
evidencing a non-accessory security (nicht akzessorische Sicherheit) in its own
name as trustee (Treuhänder) for the benefit of the Lenders; and

 

  (ii)

administer and realize any German Security that is pledged (Verpfändung) or
otherwise granted to the Administrative Agent, the Collateral Agent and/or any
Lender under any German Security Document creating or evidencing an accessory
security (akzessorische Sicherheit).

 

  (f)

In the event of any inconsistency between the provisions of this Section
13.01(4) and any other provision of Article 13 of this Agreement, this Section
13.01(4) shall prevail with respect to any issue arising under or in connection
with the German Security Documents.

 

Section 13.02 Rights as a Lender

The Persons serving as the Administrative Agent and the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, respectively, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Persons serving as the Administrative
Agent and the Collateral Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Affiliate thereof as if such Person were
not the Administrative Agent or the Collateral Agent and without any duty to
account to the Lenders.

 

- 124 -



--------------------------------------------------------------------------------

Section 13.03 Exculpatory Provisions

 

  (1)

Each of the Administrative Agent and the Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, each of the
Administrative Agent and the Collateral Agent:

 

  (a)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

  (b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent or the Collateral Agent, as applicable, is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for in the Credit Documents), but
the Administrative Agent and the Collateral Agent, as applicable, shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or the Collateral Agent, as applicable, to
liability or that is contrary to any Credit Document or Law; and

 

  (c)

shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.

 

  (2)

The Administrative Agent and the Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as is
necessary, or as the Administrative Agent believes in good faith is necessary,
under the provisions of the Credit Documents) or (ii) in the absence of its own
gross negligence or wilful misconduct as determined by a court of competent
jurisdiction by a final non-appealable judgment. The Administrative Agent and
the Collateral Agent shall be deemed not to have knowledge of any Default unless
and until notice describing the Default is given to the Administrative Agent or
the Collateral Agent, as applicable, by any Loan Party or a Lender.

 

  (3)

Except as otherwise expressly specified in this Agreement, the Administrative
Agent and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or

 

- 125 -



--------------------------------------------------------------------------------

 

in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
specified in this Agreement, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Collateral Agent, as
applicable.

 

  (4)

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, any duty, role, responsibility, action or inaction contemplated or
required on the part of the Administrative Agent or the Collateral Agent in any
Credit Document is expressly subject to the terms and conditions of the
intercreditor agreement contemplated by clause (o) of the definition of
Permitted Debt and Barclays Bank PLC, in its capacity as an “intercreditor
agent” thereunder, (a) shall be entitled to the rights, powers, benefits,
protections, immunities and indemnities provided and afforded to the
Administrative Agent or the Collateral Agent in any Credit Document and (b) is
intended to be a third party beneficiary of this Section 13.03(4) with full
rights and powers to enforce this Section 13.03(4) as if a party hereto.

 

Section 13.04 Reliance by Administrative Agent

The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of an Accommodation that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Accommodation or the issuance of such Documentary Credit. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

Section 13.05 Indemnification of Agents

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro

 

- 126 -



--------------------------------------------------------------------------------

rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or wilful misconduct; provided,
however, that no action taken in accordance with the directions of the Majority
Lenders shall be deemed to constitute gross negligence or wilful misconduct for
purposes of this Section 13.05; and provided, further, that to the extent any
Documentary Credit Lender is entitled to indemnification under this
Section 13.05 solely in its capacity and role as Documentary Credit Lender, only
the Revolving Credit Lenders shall be required to indemnify such Documentary
Credit Lender in accordance with this Section 13.05. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 13.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person regardless
of whether any Indemnified Person is a party to such investigation, litigation
or proceeding. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent or the Collateral Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including the fees, disbursements
and other charges of counsel) incurred by the Administrative Agent or Collateral
Agent, as applicable, in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Credit Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent or Collateral Agent is not reimbursed for such expenses by
or on behalf of the applicable Borrower. The undertaking in this Section 13.05
shall survive termination of the Commitments, the payment of all other
Accommodations and the resignation of the Administrative Agent or the Collateral
Agent, as applicable.

 

Section 13.06 Delegation of Duties

The Administrative Agent or the Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-Administrative Agents or
sub-Collateral Agents appointed by the Administrative Agent from among the
Lenders (including the Persons serving as Administrative Agent and Collateral
Agent) and their respective Affiliates. The Administrative Agent, the Collateral
Agent and any such sub-Administrative Agent or sub-Collateral Agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The provisions of this Article and other provisions
of this Agreement for the benefit of the Administrative Agent or the Collateral
Agent shall apply to any such sub-Administrative Agent or sub-Collateral Agent
and to the Related Parties of the Administrative Agent, the Collateral Agent and
any such sub-Administrative Agent or sub-Collateral Agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any
sub-Administrative Agent or sub-Collateral Agent that it selects in the absence
of gross negligence or willful misconduct (as determined in the final judgment
of a court of competent jurisdiction).

 

- 127 -



--------------------------------------------------------------------------------

Section 13.07 Replacement of Administrative Agent or Collateral Agent

 

  (1)

The Administrative Agent or the Collateral Agent may resign at any time upon 30
days’ notice to the Lenders and the Borrowers. Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right, with the prior
consent of Open Text (except during the occurrence or continuation of an Event
of Default, during which no consent shall be required), to appoint a successor,
which, in the case of the Administrative Agent, shall be a Lender having a
Revolving Credit Commitment and having an office in Toronto, Ontario or an
Affiliate of any such Lender with an office in Toronto.

 

  (2)

If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent or the retiring Collateral Agent, as applicable, gives
notice of its resignation, then the retiring Administrative Agent or the
retiring Collateral Agent, as applicable, may, but shall not be required to,
with the prior consent of Open Text (such consent not to be unreasonably
withheld or delayed), on behalf of the Lenders, appoint a successor
Administrative Agent or successor Collateral Agent, respectively, meeting the
qualifications specified in Section 13.07(1), provided that if the
Administrative Agent or the Collateral Agent, as applicable, shall notify Open
Text and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or the retiring Collateral
Agent, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent or the Collateral Agent, as
applicable, on behalf of the Lenders under any of the Credit Documents, the
retiring Administrative Agent or the retiring Collateral Agent, as applicable,
shall continue to hold such collateral security until such time as a successor
Administrative Agent or successor Collateral Agent, respectively, is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent or the Collateral Agent, as applicable,
shall instead be made by or to each Lender directly, until such time as the
Majority Lenders appoint a successor Administrative Agent or the successor
Collateral Agent, respectively, as provided for above in the preceding
paragraph.

Upon a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, as applicable, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the former Administrative
Agent or the former Collateral Agent, as applicable, and the former
Administrative Agent or the former Collateral Agent, respectively, shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided in the
preceding paragraph). The fees payable by the Borrowers to a successor
Administrative Agent or successor Collateral Agent, as applicable, shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the termination of the service of the

 

- 128 -



--------------------------------------------------------------------------------

former Administrative Agent or former Collateral Agent, as applicable, the
provisions of this Article 13 and of Article 15 shall continue in effect for the
benefit of such former Administrative Agent or former Collateral Agent, its
sub-Administrative Agents or sub-Collateral Agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the former Administrative Agent or Collateral Agent, as applicable, was
acting as Administrative Agent or Collateral Agent, respectively.

 

Section 13.08 Non-Reliance on Agents and Other Lenders

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 13.09 Collective Action of the Lenders

Each of the Lenders hereby acknowledges that to the extent permitted by Law, any
collateral security and the remedies provided under the Credit Documents to the
Lenders are for the benefit of the Lenders (including the Cash Management Banks
and Hedge Lenders) collectively and acting together and not severally and
further acknowledges that its rights hereunder and under any collateral security
are to be exercised not severally, but by the Administrative Agent or the
Collateral Agent upon the decision of the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for in the Credit
Documents). Accordingly, notwithstanding any of the provisions contained herein
or in any collateral security, each of the Lenders hereby covenants and agrees
that it shall not be entitled to take any action hereunder or thereunder
including, without limitation, any declaration of default hereunder or
thereunder but that any such action shall be taken only by the Administrative
Agent or the Collateral Agent with the prior written agreement of the Majority
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for in the Credit Documents). Each of the Lenders hereby further
covenants and agrees that upon any such written agreement being given, it shall
co-operate fully with the Administrative Agent and the Collateral Agent to the
extent requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, in the absence of instructions from the Lenders
and where in the sole opinion of the Administrative Agent, acting reasonably and
in good faith, the exigencies of the situation warrant such action, the
Administrative Agent may without notice to or consent of the Lenders take such
action (or direct the Collateral Agent to take such action) on behalf of the
Lenders as it deems appropriate or desirable in the interest of the Lenders.

 

- 129 -



--------------------------------------------------------------------------------

Section 13.10 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Lead Arranger or
holders of similar titles, if any, specified in this Agreement shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent or a Lender hereunder.

 

Section 13.11 Administrative Agent May File Proofs of Claim

In case of the pendency of any proceeding under any Debtor Relief Law relating
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Borrowing or Documentary Credit obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Borrowings or Documentary Credit Borrowings
and all other Obligations hereunder that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Documentary Credit Lenders, the Collateral Agent and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Documentary Credit
Lenders, the Collateral Agent and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Documentary Credit
Lenders, the Collateral Agent and the Administrative Agent under Sections 2.08,
2.09, 3.05 and 15.01) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Collateral Agent and the Lenders and the Documentary Credit
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent under Sections 2.08, 2.09, 3.05 and 15.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Documentary Credit Lender any plan of reorganization, arrangement, adjustment or
composition affecting the obligations hereunder or the rights of any Lender or
any Documentary Credit Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender or any Documentary Credit Lender in any such
proceeding.

 

- 130 -



--------------------------------------------------------------------------------

ARTICLE 14

NOTICES: EFFECTIVENESS; ELECTRONIC COMMUNICATION

 

Section 14.01 Notices, etc.

 

  (1)

Notices Generally. Except as provided in paragraph (2) below, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the addresses or telecopier numbers
specified elsewhere in this Agreement or, if to a Lender, to it at its address
or telecopier number specified in the Register or, if to a Loan Party other than
Open Text, in care of Open Text.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given on a Business Day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (2) below, shall be effective
as provided in said paragraph (2).

 

  (2)

Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including SyndTrak) pursuant to
procedures approved by the Administrative Agent and, in the case of the use of
any web platform (such as SyndTrak) reasonably acceptable to Open Text, provided
that the foregoing shall not apply to notices to any Lender if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing

 

- 131 -



--------------------------------------------------------------------------------

clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the Documentary Credit
Lenders materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the
Borrowers or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arranger, Documentary Credit Lenders and the Lenders to treat
the Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to such Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
information governed by Section 21.01, they shall be treated as set forth
therein); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT-RELATED PERSONS
DO NOT WARRANT THE ACCURACY OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any Agent-Related
Person have any liability to the Borrowers, any Lender, any Documentary Credit
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or

 

- 132 -



--------------------------------------------------------------------------------

otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of Borrower Materials through the Platform, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final non-appealable judgment to have
resulted from the gross negligence or wilful misconduct of such Agent-Related
Person; provided that in no event shall any Agent-Related Person have any
liability to the Borrowers, any Lender, any Documentary Credit Lender or any
other Person for indirect, special, incidental, consequential damages or
punitive damages (as opposed to direct or actual damages).

 

  (3)

Change of Address, Etc. Each Loan Party, the Administrative Agent, the
Collateral Agent and the Lead Arranger may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto and each Lender hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the Borrowers
and Administrative Agent.

ARTICLE 15

EXPENSES; INDEMNITY: DAMAGE WAIVER

 

Section 15.01 Expenses; Indemnity: Damage Waiver

 

  (1)

Costs and Expenses. Each Loan Party shall pay (i) all reasonable out-of-pocket
expenses incurred by each of the Administrative Agent, the Collateral Agent and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Collateral Agent
(limited to one U.S. counsel, one Canadian counsel and appropriate local counsel
and in the case of any actual or perceived conflict of interest, one additional
counsel to each affected Indemnitee and its related persons in each of Canada
and the United States and, if necessary, appropriate local counsel), in
connection with the syndication of the Revolving Credit Facility provided for
herein and the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Credit Documents or of any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by each of the Administrative Agent,
the Collateral Agent or any Lender, including the reasonable fees, charges and
disbursements of counsel, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or in connection with the
Accommodations issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Accommodations. Except as expressly provided in this Section 15.01(1) or as
otherwise provided in this Agreement, none of the Loan Parties shall be
obligated to pay any out-of-pocket costs and expenses of the

 

- 133 -



--------------------------------------------------------------------------------

 

Administrative Agent, the Collateral Agent, the Lead Arranger, the Lenders or
any Related Person of the foregoing Persons.

 

  (2)

Indemnification by the Loan Parties. Subject to the limitations contained in
Section 15.01(1), each Loan Party shall indemnify, jointly and severally, each
of the Administrative Agent, the Collateral Agent, the Lead Arranger, each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable costs and fees of any counsel for any Indemnitee, incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance or non-performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation or non-consummation of the transactions contemplated hereby or
thereby, (ii) any Accommodation or the use or proposed use of the proceeds
therefrom (including any refusal by the Documentary Credit Lender to honour a
demand for payment under a Documentary Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such
Documentary Credit), (iii) any actual or alleged presence or Release of
Hazardous Substances on or from any property owned or operated by any Loan
Party, or any Environmental Liabilities related in any way to any Loan Party, or
(iv) any actual claim, litigation, investigation or proceeding relating to any
of the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by a Loan Party and regardless of whether any
Indemnitee is a party thereto (the foregoing collectively being the “Indemnified
Liabilities”), provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by a final
non-appealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This Section 15.01(2) shall not apply with
respect to Taxes other than Taxes that represent losses, claims, damages,
liabilities and related expenses arising from any non-Tax Indemnified Liability.

 

  (3)

Reimbursement by Lenders. To the extent that a Borrower for any reason fails to
indefeasibly pay any amount required under paragraph (1) or (2) of this Section
to be paid by it to the Administrative Agent (or any sub-Administrative Agent
thereof), the Collateral Agent (or any sub-Collateral Agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-Administrative Agent), the Collateral
Agent (or any such sub-Collateral Agent) or such Related Party, such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-Administrative Agent)

 

- 134 -



--------------------------------------------------------------------------------

 

or the Collateral Agent (or any such sub-Collateral Agent), as applicable, in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-Administrative Agent) or
the Collateral Agent (or any such sub-Collateral Agent), as applicable, in
connection with such capacity.

 

  (4)

Waiver of Consequential Damages, Etc. To the fullest extent permitted by Law,
the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for indirect, consequential, punitive,
aggravated or exemplary damages (as opposed to direct damages) arising out of,
in connection with, or as a result of, this Agreement, any other Credit Document
or any agreement or instrument contemplated hereby (or any breach thereof), the
transactions contemplated hereby or thereby, any Accommodation or the use of the
proceeds thereof.

 

  (5)

Payments. All amounts due under this Section shall be payable promptly after
demand therefor. A certificate of the Administrative Agent, the Collateral Agent
or a Lender setting forth the amount or amounts owing to the Administrative
Agent, the Collateral Agent, Lender or a sub-Administrative Agent, a
sub-Collateral Agent or Related Party, as the case may be, as specified in this
Section, including reasonable detail of the basis of calculation of the amount
or amounts, and delivered to the Borrower shall be conclusive absent manifest
error.

All of the Loan Parties’ Obligations under this Section 15.01 shall survive the
payment in full of the other Obligations hereunder and the termination of this
Agreement.

ARTICLE 16

SUCCESSORS AND ASSIGNS

 

Section 16.01 Successors and Assigns

 

  (1)

Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and the Majority Lenders and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (2) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (6) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of paragraph
(8) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (6)

 

- 135 -



--------------------------------------------------------------------------------

 

of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

  (2)

Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Accommodations
Outstanding at the time owing to it); provided that:

 

  (a)

except if an Event of Default has occurred and is continuing or in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Accommodations Outstanding at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment being
assigned (which for this purpose includes Accommodations Outstanding hereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Accommodations Outstanding of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than U.S. $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the applicable Borrower otherwise consents to a lower amount (each
such consent not to be unreasonably withheld or delayed);

 

  (b)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Accommodations Outstanding or the Commitment assigned, except
that this clause Section 16.01(2)(b) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate credits
on a non-pro rata basis;

 

  (c)

any assignment of a Revolving Credit Commitment must be approved by the
Documentary Credit Lenders (such approval not to be unreasonably withheld or
delayed) unless the Person that is the proposed assignee is itself already a
Lender with a Revolving Credit Commitment;

 

  (d)

any assignment must be approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) unless the proposed assignee is itself
already a Lender, an Affiliate of a Lender or an Approved Fund;

 

- 136 -



--------------------------------------------------------------------------------

  (e)

any assignment must be approved by each applicable Borrower, such approval not
to be unreasonably withheld or delayed (provided that the applicable Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof), unless the proposed assignee is itself
already a Lender with the same type of Commitment or an Affiliate of a Lender or
an Approved Fund or if an Event of Default has occurred and is continuing; and
if the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S. $3,500 (other than in the case of multiple
contemporaneous assignments by a Lender to affiliate funds or Approved Funds, in
which case only one such fee shall be payable), which fee shall not be for the
account of the Loan Parties, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

 

  (f)

in connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the applicable Borrower and the Administrative Agent, the applicable
pro rata share of Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), and to (x) pay and satisfy in full all payment liabilities then owed
by such Defaulting Lender to the Administrative Agent or any Lender hereunder
(and interest accrued thereon) and (y) acquire (and fund as appropriate) its
full pro rata share of all Advances and participations in Documentary Credits
and Swing Line Advances in accordance with its pro rata share; provided that
notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (3) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and

 

- 137 -



--------------------------------------------------------------------------------

obligations of a Lender under this Agreement and the other Credit Documents,
including any collateral security, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Article 9 and Article 15,
and shall continue to be liable for any breach of this Agreement by such Lender,
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any payment by an assignee to an assigning Lender in connection
with an assignment or transfer shall not be or be deemed to be a repayment by
any Borrower or a new Accommodation to any Borrower.

 

  (3)

Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
New York, New York a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Accommodations Outstanding
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
or any Lender (but, only in the case of a Lender, at the Administrative Agent’s
office and with respect to any entry relating to such Lender’s Commitments,
Advances, Documentary Credit obligations and their Obligations), at any
reasonable time and from time to time upon reasonable prior notice. Upon written
request by Open Text, the Administrative Agent shall deliver a copy of the
Register to Open Text within 5 Business Days after any such request.

 

  (4)

Limitations upon Assignee Rights. Except in the case of an assignment made
during the continuance of an Event of Default, no assignee shall be entitled to
receive any greater payment under Section 9.01 and 9.02 than the applicable
Lender would have been entitled to receive with respect to the Commitments and
Accommodations assigned to such assignee, unless such assignment is made with
each applicable Borrower’s prior written consent.

 

  (5)

Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Loan Party or any Affiliate of a Loan Party)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Accommodations Outstanding owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall

 

- 138 -



--------------------------------------------------------------------------------

 

remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Credit Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Credit
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clause (2) of Section 17.01 that
directly affects such Participant. Any payment by a Participant to a Lender in
connection with a sale of a participation shall not be or be deemed to be a
repayment by any Borrower or a new Accommodation to any Borrower.

Subject to paragraph (7) of this Section, and to the extent permitted by Law,
each Participant shall be entitled to the benefits of Article 9 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (2) of this Section, provided such Participant agrees to
be subject to Article 11 as though it were a Lender.

 

  (6)

Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 9.01 and 9.02, and in respect of any
breakage costs payable hereunder, than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with each
applicable Borrower’s prior written consent.

 

  (7)

Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

  (8)

Participant Register. The applicable Lender, acting solely for this purpose as a
non-fiduciary agent of each Borrower (solely for tax purposes), shall maintain a
register on which it enters the name and address of each Participant, and the
amount of each such Participant’s interest in such Lender’s rights and/or
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the applicable rights and/or obligations of such Lender
under this Agreement. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or

 

- 139 -



--------------------------------------------------------------------------------

 

any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

ARTICLE 17

AMENDMENTS AND WAIVERS

 

Section 17.01 Amendments and Waivers

 

  (1)

Subject to Sections 17.01(2), (3) and (7) (in which cases, for clarification,
those subsections shall exclusively apply and this subsection shall not apply),
no acceptance, amendment or waiver of any provision of any of the Credit
Documents, nor consent to any departure by the Borrowers or any other Person
from such provisions, shall be effective unless in writing and approved by the
Majority Lenders. Any acceptance, amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

  (2)

Only written acceptances, amendments, waivers or consents signed by all affected
Lenders shall (i) increase a Lender’s Commitment or subject any Lender to any
additional obligation; (ii) reduce the principal or amount of, or interest on,
directly or indirectly, any Accommodation Outstanding or any Fees;
(iii) postpone any date fixed for any payment of principal of, or interest on,
any Accommodation Outstanding or any Fees; (iv) change the percentage of the
Commitments or the number or percentage of Lenders required for the Lenders, or
any of them, or the Administrative Agent to take any action; (v) other than in
connection with a Disposition permitted hereunder, permit any termination of any
of the guarantees required hereunder or the Security Documents or release any of
the guarantees or the Collateral subject to the Security Documents; (vi) change
the definition of Majority Lenders; (vii) amend Section 2.10; (viii) amend this
Section 17.01(2); or (ix) amend the definition of “Interest Period” so as to
permit intervals in excess of six months without regard to the availability of
all affected Lenders.

 

  (3)

Only written acceptances, amendments, waivers or consents signed by the
Administrative Agent, in addition to the Majority Lenders, shall affect the
rights or duties of the Administrative Agent under the Credit Documents.

 

  (4)

Only written acceptances, amendments, waivers or consents signed by the
Documentary Credit Lenders or Swing Line Lenders, as the case may be, in
addition to the Majority Lenders, shall affect the rights or duties of such
Lenders in their capacities as Documentary Credit Lenders or Swing Line Lenders,
respectively, under the Credit Documents.

 

- 140 -



--------------------------------------------------------------------------------

  (5)

No Defaulting Lender or Affiliate thereof shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders or Affiliates thereof), except that (x) the Commitment
of any Defaulting Lender or Affiliate may not be increased or extended, the
maturity of any of its Advances may not be extended, the rate of interest on any
of its Advances may not be reduced and the principal amount of any of its
Borrowings may not be forgiven, in each case without the consent of such
Defaulting Lender or Affiliate and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender or Affiliate in its capacity as a Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender or Affiliate.

 

  (6)

In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of this Section, the
Borrowers shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Majority Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (i) such replacement does not conflict with any Law, (ii) the
replacement financial institution shall purchase, at par, all Accommodations and
other amounts owing to the Non-Consenting Lender pursuant to the Credit
Documents on or prior to the date of replacement, (iii) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent, (iv) the Borrowers shall be liable to the
Non-Consenting Lender for any breakage costs if any LIBOR Advance owing to the
Non-Consenting Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (v) the Non-Consenting Lender shall be
obligated to make such replacement in accordance with the provisions of Section
16.01 (provided that the Borrowers shall be obligated to pay the registration
and processing fee referred to in Section 16.01(2)(e)), (vi) until such time as
such replacement shall be consummated, the Borrowers shall pay to the
Non-Consenting Lender all additional amounts (if any) required pursuant to
Article 10, as the case may be, (vii) the Borrowers shall provide at least three
(3) Business Days’ prior notice to the Non-Consenting Lender, and (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrowers, the Administrative Agent or any other Lender shall have against the
Non-Consenting Lender. In the event any Non-Consenting Lender fails to execute
the agreements required under Section 16.01 in connection with an assignment
pursuant to this Section, the Borrowers may, upon two (2) Business Days’ prior
notice to the Non-Consenting Lender, execute such agreements on behalf of the
Non-Consenting Lender, and each such

 

- 141 -



--------------------------------------------------------------------------------

 

Lender hereby grants to the Borrowers (and to any of them) an irrevocable power
of attorney (which shall be coupled with an interest) for such purpose.

 

  (7)

Only written acceptances, amendments, waivers or consents signed by the
Administrative Agent and the Collateral Agent, in addition to the Majority
Lenders, shall affect the rights or duties of the Collateral Agent under the
Credit Documents.

 

  (8)

Reserved.

 

  (9)

Notwithstanding anything to the contrary contained in Section 17.01, if at any
time after the Effective Date, the Administrative Agent and the Borrowers shall
have jointly identified an obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents,
then the Administrative Agent and the Borrowers shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Document.

 

  (10)

Notwithstanding anything to the contrary contained in this Section 17.01, the
Administrative Agent and the Borrower may, without consent of any other Lender,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of Section 2.01(4), including
any amendments necessary to establish Commitments made by a new tranche of
Revolving Credit Commitments and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranche, in
each case on terms consistent with Section 2.01(4).

 

Section 17.02 Judgment Currency.

 

  (1)

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due to a Lender in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, such Lender could
purchase the Original Currency with the Other Currency on the Business Day
preceding the day on which final judgment is given or, if permitted by Law, on
the day on which the judgment is paid or satisfied.

 

  (2)

The obligations of the Borrowers in respect of any sum due in the Original
Currency from it to any Lender under any of the Credit Documents shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in the Other Currency, the Lender may, in accordance with

 

- 142 -



--------------------------------------------------------------------------------

 

normal banking procedures, purchase the Original Currency with such Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to the Lender in the Original Currency, the Borrowers agree,
as a separate obligation and notwithstanding the judgment, to indemnify the
Lender, against any loss, and, if the amount of the Original Currency so
purchased exceeds the sum originally due to the Lender in the Original Currency,
the Lender shall remit such excess to the applicable Borrower.

 

Section 17.03 Releases.

Upon the Disposition of any item of Collateral of any Loan Party in accordance
with the terms of the Credit Documents, the Administrative Agent and the
Collateral Agent will, at the applicable Loan Party’s expense, execute and
deliver to such Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the Encumbrances
granted under the Security Documents in accordance with the terms of the Credit
Documents, and, in the case of any Disposition involving the sale of any
Domestic Guarantor or any Foreign Guarantor (to the extent permitted by the
Credit Documents), a release of such Loan Party from its obligations under the
Domestic Guarantee or its Foreign Guarantee, as the case may be, and all other
Credit Documents to which it is bound or subject.

ARTICLE 18

GOVERNING LAW; JURISDICTION; ETC.

 

Section 18.01 Governing Law; Jurisdiction; Etc.

 

  (1)

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Ontario and the laws of Canada applicable in
that Province.

 

  (2)

Submission to Jurisdiction. Each Loan Party irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Province of Ontario, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Credit Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

- 143 -



--------------------------------------------------------------------------------

  (3)

Waiver of Venue. Each Loan Party irrevocably and unconditionally waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
paragraph (2) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defence of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

ARTICLE 19

WAIVER OF JURY TRIAL

 

Section 19.01 Waiver of Jury Trial

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

ARTICLE 20

MISCELLANEOUS

 

Section 20.01 Counterparts; Integration; Effectiveness; Electronic Execution

 

  (1)

Counterparts; Integration; Effectiveness. This Agreement shall become effective
pursuant to Section 25.01 of the Existing Credit Agreement when the conditions
in Section 5.01 of this Agreement have been satisfied.

 

  (2)

Electronic Execution of Assignments. The words “execution,” “signed,”
“signature, “and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
record keeping system, as the case may be, to the extent and as provided for in
any Law, including Parts 2 and 3 of the Personal Information Protection and
Electronic Documents Act (Canada), the Electronic Commerce Act, 2000 (Ontario)
and other similar federal

 

- 144 -



--------------------------------------------------------------------------------

 

or provincial laws based on the Uniform Electronic Commerce Act of the Uniform
Law Conference of Canada or its Uniform Electronic Evidence Act, as the case may
be.

 

Section 20.02 Severability

If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Credit Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 20.02, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Law, as determined in good faith by the Administrative Agent or
the Documentary Credit Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

 

Section 20.03 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, to the Documentary Credit Lender or any Lender, or the
Administrative Agent, Documentary Credit Lender or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Documentary Credit Lender or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and Documentary Credit Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and Documentary Credit Lender under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations
hereunder and the termination of this Agreement.

 

Section 20.04 No Waiver; Remedies Cumulative; Enforcement.

No failure or delay by the Administrative Agent, any Documentary Credit Lender
or any Lender in exercising any right, remedy, power or privilege hereunder or
under any other Credit Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege, or any
abandonment or discontinuance of steps to enforce such a right remedy, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right remedy, power or privilege. The rights, remedies remedy, powers and
privileges of the Administrative Agent, the Documentary Credit Lenders and the
Lenders

 

- 145 -



--------------------------------------------------------------------------------

hereunder and under the Credit Documents are cumulative and are not exclusive of
any rights, remedies, powers or privileges that any such Person would otherwise
have.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrowers shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article 13 for the benefit of all the Lenders and the Documentary Credit
Lenders; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Credit Documents, (ii) each Documentary Credit Lender or each Swing
Line Lender from exercising on its own behalf the rights and remedies that inure
to its benefit (solely in its capacity as a Documentary Credit Lender or a Swing
Line Lender, as applicable) hereunder and under the other Credit Documents,
(iii) any Lender from exercising setoff rights in accordance with Section 10.01
(subject to the terms of Section 2.13) or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrowers under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Credit Documents, then (x) the Majority Lenders
shall have the rights otherwise provided to the Administrative Agent pursuant to
Section 13.01 and (y) in addition to the matters set forth in clauses (ii), and
(iii) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Majority Lenders, enforce any rights or remedies available to
it and as authorized by the Majority Lenders.

 

Section 20.05 Affiliate Activities.

The Borrowers acknowledge that the Administrative Agent, the Collateral Agent
and the Lead Arranger (and each of their respective Affiliates) is a full
service securities firm engaged, either directly or through affiliates, in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments. Such investment and other activities may involve
securities and instruments of the Borrowers and their respective affiliates, as
well as of other entities and persons and their Affiliates which may (i) be
involved in transactions arising from or relating to the engagement contemplated
hereby and by the other Credit Documents (ii) be customers or competitors of the
Borrowers and their respective Affiliates, or (iii) have other relationships
with the Borrowers and their respective Affiliates. In addition, it may provide
investment banking, underwriting and financial advisory services to such other
entities and persons. It may also co-invest with, make direct investments in,
and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or

 

- 146 -



--------------------------------------------------------------------------------

make investments in securities of the Borrowers and their respective Affiliates
or such other entities. The transactions contemplated hereby and by the other
Credit Documents may have a direct or indirect impact on the investments,
securities or instruments referred to in this paragraph.

 

Section 20.06 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Borrowers acknowledges and agrees,
and acknowledges and agrees that it has informed its other Affiliates, that:
(i) (A) no fiduciary, advisory or agency relationship between any of the
Borrowers and their respective Subsidiaries and the Administrative Agent, the
Collateral Agent or the Lead Arranger is intended to be or has been created in
respect of any of the transactions contemplated hereby and by the other Credit
Documents, irrespective of whether the Administrative Agent, the Collateral
Agent or the Lead Arranger has advised or is advising any of the Borrowers their
respective Subsidiaries on other matters, (B) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Collateral
Agent and the Lead Arranger are arm’s-length commercial transactions between the
Borrowers and their respective Subsidiaries, on the one hand, and the
Administrative Agent, the Collateral Agent and the Lead Arranger, on the other
hand, (C) each of the Borrowers has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(D) each of the Borrowers is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents; (ii) (A) the Administrative Agent, the Collateral
Agent and the Lead Arranger each are and have been acting solely as principal
and, except as may otherwise be expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, the Collateral Agent or any
Lead Arranger has any obligation to the Borrowers or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Collateral Agent and Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, the Collateral Agent nor any
Lead Arranger has any obligation to disclose any of such interests and
transactions to the Borrowers or any of their respective Affiliates. To the
fullest extent permitted by Law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Collateral Agent and Lead Arranger with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

- 147 -



--------------------------------------------------------------------------------

ARTICLE 21

TREATMENT OF CERTAIN INFORMATION: CONFIDENTIALITY

 

Section 21.01 Treatment of Certain Information: Confidentiality

 

  (1)

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to it, its Affiliates and its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (in each of the foregoing cases, to the extent necessary to
administer or enforce this Agreement and the other Credit Documents) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential; provided that the Administrative Agent or any such
Lender shall be responsible for compliance with this Section 21.01(1) by any of
its Controlled Affiliates or its or any such Controlled Affiliates’ directors,
officers or employees to the extent that any such Controlled Affiliate or its or
any such Controlled Affiliates’ directors, officers or employees receives any
Information), (b) to the extent requested by any regulatory authority having
jurisdiction over it (including any self-regulatory authority), (c) to the
extent required by Laws or similar legal process, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Credit Document or any action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(t) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative, credit-linked note or similar transaction
relating to any Borrower and its obligations, (g) (i) to a Person that is an
investor or prospective investor in a Securitization that agrees that its access
to information regarding the Loan Parties and the Accommodations is solely for
purposes of evaluating an investment in such Securitization and who agrees to
otherwise be bound by the provisions of this clause (1), (ii) to a Person that
is a trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization and who agrees to
otherwise be bound by the provisions of this clause (1); (iii) to a nationally
recognized rating agency that requires access to information regarding the Loan
Parties, the Accommodations and Credit Documents in connection with ratings
issued with respect to a securitization facility collateralized, in part, by the
Accommodations (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and shall
agree to keep such Information confidential on the terms set forth in this
clause (1)); (h) with the prior written consent of the applicable Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section by such Person or

 

- 148 -



--------------------------------------------------------------------------------

 

actually known to such Person or (y) becomes available to the Administrative
Agent or any Lender on a non-confidential basis from a source other than a Loan
Party. If the Administrative Agent or any Lender is requested or required to
disclose any Information (other than by any bank examiner) pursuant to or as
required by Laws or by a subpoena or similar legal process, the Administrative
Agent or such Lender, as applicable, shall, if practicable and unless prohibited
by Law, use its reasonable commercial efforts to provide the applicable Borrower
with notice of such requests or obligation in sufficient time so that the
applicable Borrower may seek an appropriate protective order or waive the
Administrative Agent’s, or such Lender’s, as applicable, compliance with the
provisions of this Section, and the Administrative Agent and such Lender, as
applicable, shall, to the extent reasonable, co-operate with the applicable
Borrower in such Borrower obtaining any such protective order.

 

  (2)

For purposes of this Section, “Information” means all information received from
any Loan Party relating to any Loan Party or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
such receipt or that was already in the possession of the Administrative Agent
or any Lender prior to such receipt. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information in accordance with its
internal policies. In addition, the Administrative Agent may disclose to any
agency or organization that assigns standard identification numbers to loan
facilities such basic information describing the facilities provided hereunder
as is necessary to assign unique identifiers (and, if requested, supply a copy
of this Agreement), it being understood that the Person to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to make available to the public only such Information as such Person
normally makes available in the course of its business of assigning
identification numbers.

 

  (3)

In addition, and notwithstanding anything herein to the contrary, the
Administrative Agent may provide to Loan Pricing Corporation and/or other
recognized trade publishers information concerning the Borrowers and the
Revolving Credit Facility established herein of the nature customarily provided
to Loan Pricing Corporation and/or other recognized trade publishers of such
information for general circulation in the loan market.

 

  (4)

Each Lender that is subject to the requirements of the USA PATRIOT Act hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers

 

- 149 -



--------------------------------------------------------------------------------

 

and other information that will allow such Lender to identify the Borrowers in
accordance with the Act.

ARTICLE 22

DOMESTIC GUARANTEE

 

Section 22.01 Domestic Guarantee.

To induce the Administrative Agent, the Collateral Agent and the Lenders to
execute and deliver this Agreement and to make or maintain the Accommodations,
and in consideration thereof, each Domestic Guarantor hereby, jointly and
severally, and irrevocably and unconditionally, guarantees to the Administrative
Agent, the Collateral Agent, the Lenders, the Cash Management Banks and the
Hedge Lenders (the Administrative Agent, the Collateral Agent, the Lenders, the
Cash Management Banks and the Hedge Lenders are collectively, the “Guaranteed
Parties” and each a “Guaranteed Party”), due and punctual payment and
performance to the Guaranteed Parties upon written demand made in accordance
with the terms of this Agreement of all debts, liabilities and obligations of or
owing (a) by each Borrower under this Agreement or any other Credit Document and
(b) by any other Loan Party under any Eligible Cash Management Agreement or any
Eligible Hedging Agreement, in each case, to any Guaranteed Party at any time,
present and future, direct or indirect, absolute and contingent, matured or not,
and all amendments, restatements, renewals, extensions or supplements and
continuations thereof, and whether as principal or surety, and including,
without limitation, all liabilities of each Borrower arising as a consequence of
its failure to pay or fulfil any of such debts, liabilities and obligations,
excluding for all purposes of the foregoing for each Domestic Guarantor, all
Hedging Obligations that constitute Excluded Hedging Obligations for such
Domestic Guarantor (collectively, the “Guaranteed Obligations” or the “Secured
Obligations”).

Each Domestic Guarantor which is incorporated or formed under the laws of a
jurisdiction located within the United States, and by its acceptance of this
Guarantee, the Administrative Agent and each Lender, hereby confirms that it is
the intention of all such Persons that this Guarantee and the Obligations of
such Domestic Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of U.S. bankruptcy laws, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guarantee and the
Guaranteed Obligations of such Domestic Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and such Domestic
Guarantors hereby irrevocably agree that the Guaranteed Obligations of such
Domestic Guarantor under this Guarantee at any time shall be limited to the
maximum amount as will not result in the Guaranteed Obligations of such Domestic
Guarantor under this guarantee constituting a fraudulent transfer or conveyance.

Each Domestic Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Lender under this
Guarantee or any other guarantee, such Domestic Guarantor will contribute, to
the maximum extent permitted by Law, such amounts to each other Domestic
Guarantor and each other guarantor so as to maximize the

 

- 150 -



--------------------------------------------------------------------------------

aggregate amount paid to the Administrative Agent and the Lenders under or in
respect of the Credit Documents.

 

Section 22.02 Indemnity.

In addition to the guarantee specified in Section 22.01, each Domestic Guarantor
agrees to, jointly and severally, indemnify and save each Guaranteed Party
harmless from and against all costs, losses, expenses and damages it may suffer
as a result or consequence of any Borrower’s default in the performance of any
of the Guaranteed Obligations, any of the Guaranteed Obligations being or
becoming void, voidable or unenforceable or ineffective against any Borrower, or
any inability by any Guaranteed Party to recover the ultimate balance due or
remaining unpaid to such Guaranteed Party in respect of the Guaranteed
Obligations, including without limitation, reasonable legal fees incurred by or
on behalf of any Guaranteed Party resulting from any action instituted on the
basis of this Guarantee, provided that such indemnity shall not, as to any
Guaranteed Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by a final non-appealable judgment to have resulted from the gross
negligence or wilful misconduct of such Guaranteed Party.

 

Section 22.03 Payment and Performance.

 

  (1)

If any Borrower fails or refuses to punctually make any payment or perform its
Guaranteed Obligations, each Domestic Guarantor shall unconditionally render any
such payment or performance upon demand in accordance with the terms of this
Guarantee.

 

  (2)

Nothing but payment and satisfaction in full of the Guaranteed Obligations shall
release any Domestic Guarantor from its obligations under this Guarantee, except
for the disposition of such Domestic Guarantor in a transaction permitted by
this Agreement.

 

Section 22.04 Continuing Obligation.

The only condition (and no other document, proof or action other than as
specifically provided in this Guarantee is) necessary as a condition of each
Domestic Guarantor honouring its obligations under this Guarantee shall be a
written demand by the Administrative Agent following the occurrence of an Event
of Default which is continuing. This Guarantee shall be a continuing guarantee,
shall cover all the Guaranteed Obligations, and shall apply to and secure any
ultimate balance due or remaining unpaid to any Guaranteed Party. This Guarantee
shall continue to be binding regardless of:

 

  (1)

whether any other Person or Persons (an “Additional Guarantor”) shall become in
any other way responsible to any Guaranteed Party for, or in respect of all or
any part of the Guaranteed Obligations;

 

  (2)

whether any such Additional Guarantor shall cease to be so liable;

 

- 151 -



--------------------------------------------------------------------------------

  (3)

the enforceability, validity, perfection or effect of perfection or
non-perfection of any security interest securing the Guaranteed Obligations, or
the validity or enforceability of any of the Guaranteed Obligations; or

 

  (4)

whether any payment of any of the Guaranteed Obligations has been made and where
such payment is rescinded or must otherwise be returned upon the occurrence of
any action or event, including the insolvency or bankruptcy of any Loan Party or
otherwise, all as though such payment had not been made.

 

Section 22.05 Guarantee Unaffected.

This Guarantee shall not be determined or affected, or the Guaranteed Parties’
rights under this Guarantee prejudiced by, the termination of any Guaranteed
Obligations by operation of law or otherwise, including without limitation, the
bankruptcy, insolvency, dissolution or liquidation of any Loan Party, any change
in the name, business, powers, capital structure, constitution, objects,
organization, directors or management of any Loan Party, with respect to
transactions occurring either before or after such change. This Guarantee is to
extend to the liabilities of the Person or Persons for the time being and from
time to time carrying on the business now carried on by any Loan Party,
notwithstanding any reorganization of any Loan Party or any Additional Guarantor
or the amalgamation of any Loan Party or any Additional Guarantor with one or
more other corporations (in this case, this Guarantee shall extend to the
liabilities of the resulting corporation and the terms “Domestic Guarantor”, and
“Additional Guarantor” shall include such resulting corporation) or any sale or
disposal of any Loan Party’s or the Additional Guarantor’s business in whole or
in part to one or more other Persons and all of such liabilities shall be
included in the Guaranteed Obligations. Each Domestic Guarantor agrees that the
manner in which the Guaranteed Parties may now or subsequently deal with any
other Loan Party or any Additional Guarantor or any security (or any collateral
subject to the security) or other guarantee in respect of the Guaranteed
Obligations shall have no effect on any Domestic Guarantor’s continuing
liability under this Guarantee and such Domestic Guarantor irrevocably waives
any rights it may have in respect of any of the above.

 

Section 22.06 Waivers.

Each Domestic Guarantor waives each of the following, to the fullest extent
permitted by Law:

 

  (1)

any defence based upon:

 

  (a)

the unenforceability or invalidity of all or any part of the Guaranteed
Obligations, or any security or other guarantee for the Guaranteed Obligations
or any failure of any Guaranteed Party to take proper care or act in a
commercially reasonable manner in respect of any security for the Guaranteed
Obligations or any collateral subject to the security, including in respect of
any disposition of the Collateral or any set-off of any Loan Party’s bank
deposits against the Guaranteed Obligations;

 

- 152 -



--------------------------------------------------------------------------------

  (b)

any act or omission of a Loan Party or any other Person, including the
Guaranteed Parties, that directly or indirectly results in the discharge or
release of a Loan Party or any other Person or any of the Guaranteed Obligations
or any security for the Guaranteed Obligations; or

 

  (c)

any Guaranteed Party’s present or future method of dealing with any Loan Party,
any Additional Guarantor or any security (or any collateral subject to the
security) or other guarantee for the Guaranteed Obligations;

 

  (2)

any right (whether now or hereafter existing) to require any Guaranteed Party,
as a condition to the enforcement of this Guarantee including, without
limitation, any indemnity provided for herein:

 

  (a)

to accelerate any of the Guaranteed Obligations or proceed and exhaust any
recourse against a Loan Party or any other Person;

 

  (b)

to realize on any security that it holds;

 

  (c)

to marshall the assets of such Domestic Guarantor or any other Loan Party; or

 

  (d)

to pursue any other remedy that such Domestic Guarantor may not be able to
pursue itself and that might limit or reduce such Domestic Guarantor’s burden;

 

  (3)

presentment, demand, protest and notice of any kind including, without
limitation, notices of default and notice of acceptance of this Guarantee;

 

  (4)

all suretyship defences and rights of every nature otherwise available under
Ontario law and the laws of any other jurisdiction; and

 

  (5)

all other rights and defences (legal or equitable) the assertion or exercise of
which would in any way diminish the liability of such Domestic Guarantor under
this Guarantee.

 

Section 22.07 Guaranteed Parties’ Right to Act.

Each Guaranteed Party has the right to deal with any Domestic Guarantor, the
documents creating or evidencing the Guaranteed Obligations and the security (or
any collateral subject to the security) now or subsequently held by any
Guaranteed Party (including without limitation, all modifications, extensions,
replacements, amendments, renewals, restatements, and supplements to such
documents or security) as such Guaranteed Party may see fit, without notice to
any Domestic Guarantor or any Additional Guarantor and without in any way
affecting, relieving, limiting or lessening such Domestic Guarantor’s or any
Additional Guarantor’s liability under this Guarantee. Without limitation, each
Guaranteed Party may:

 

- 153 -



--------------------------------------------------------------------------------

  (1)

grant time, renewals, extensions, indulgences, releases and discharges to any
Domestic Guarantor;

 

  (2)

take new or additional security (including without limitation, other guarantees)
from any Domestic Guarantor;

 

  (3)

discharge or partially discharge any or all existing security;

 

  (4)

elect not to take security from any Domestic Guarantor or not to perfect
security;

 

  (5)

cease or refrain from, or continuing to, giving credit or making loans or
advances to any Domestic Guarantor;

 

  (6)

accept partial payment or performance from any Domestic Guarantor or otherwise
waive compliance by any Domestic Guarantor with the terms of any of the
documents or security;

 

  (7)

assign any such document or security to any Person or Persons;

 

  (8)

deal or dispose in any manner (whether commercially reasonably or not) with any
security (or any collateral subject to the security) or other guarantee for the
Guaranteed Obligations; or

 

  (9)

apply all dividends, compositions and moneys at any time received from any
Domestic Guarantor or others or from the security upon such part of the
Guaranteed Obligations as each Guaranteed Party deems appropriate.

 

Section 22.08 Assignment and Postponement.

All indebtedness and liability, present and future, of each Loan Party to each
Domestic Guarantor are hereby assigned to the Administrative Agent on behalf and
for the benefit of the Guaranteed Parties and postponed to the Guaranteed
Obligations, and, following the occurrence of an Event of Default that is
continuing, all monies received by any Domestic Guarantor in respect thereof
shall be received in trust for the Guaranteed Parties and forthwith upon receipt
thereof shall be paid over to the Administrative Agent on behalf and for the
ratable benefit of the Guaranteed Parties; provided that, for the avoidance of
doubt, absent the continuance of an Event of Default, this Section 22.08 shall
not prohibit or restrict payments and repayments by or to any Domestic Guarantor
to the extent otherwise permitted by this Agreement.

 

Section 22.09 Action or Inaction.

Except as otherwise provided at Law, no action or omission on the part of any
Guaranteed Party in exercising or failing to exercise its rights under this
Section or in connection with or arising from all or part of the Guaranteed
Obligations shall make any Guaranteed Party liable to any Domestic Guarantor for
any loss occasioned to such Domestic Guarantor. No loss of or in respect of any
securities received by any Guaranteed Party from any other Loan Party or others,

 

- 154 -



--------------------------------------------------------------------------------

whether occasioned by any Guaranteed Party’s fault or otherwise, shall in any
way affect, relieve, limit or lessen any Domestic Guarantor’s liability under
this Guarantee.

 

Section 22.10 Guaranteed Parties’ Rights.

The rights and remedies provided in this Section are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by Law.

 

Section 22.11 Demand.

The Administrative Agent may make demand in writing to any Domestic Guarantor at
any time and from time to time after the occurrence of and during the
continuance of an Event of Default, each such written demand to be accepted by
such Domestic Guarantor as complete and satisfactory evidence of the amount of
the Guaranteed Obligations to be paid by such Domestic Guarantor absent manifest
error. Each Domestic Guarantor shall pay to the Administrative Agent such amount
or amounts payable under this Guarantee immediately upon such written demand.

 

Section 22.12 No Representations.

Each Domestic Guarantor acknowledges that this Guarantee has been delivered free
of any conditions and that there are no representations which have been made to
such Domestic Guarantor affecting such Domestic Guarantor’s liability under this
Guarantee except as may be specifically embodied in this Guarantee and agrees
that this Guarantee is in addition to and not in substitution for any other
guarantee(s) held or which may subsequently be held by or for the benefit of any
Guaranteed Party.

 

Section 22.13 Keepwell.

Each Domestic Guarantor that is a Qualified ECP Guarantor at the time of the
Guarantee made by such Domestic Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder (a “Specified Loan Party”) or the grant of a security interest under
the Credit Documents by any such Specified Loan Party, in either case, becomes
effective with respect to any Hedging Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Hedging
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its Obligations under the Credit Documents in respect of such
Hedging Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s Obligations and undertakings under this Section 22.13, or otherwise
under this Agreement or any other Credit Document, voidable under applicable
Debtor Relief Laws, and not for any greater amount). The Obligations and
undertakings of each applicable Domestic Guarantor under this Article shall
remain in full force and effect until the Guaranteed Obligations have been paid
in full and the commitments relating thereto have expired or been terminated.
Each Domestic Guarantor intends this Section 22.13 to constitute, and this
Section 22.13 shall be deemed to constitute, a guarantee of the Obligations of,
and a “keepwell, support,

 

- 155 -



--------------------------------------------------------------------------------

or other agreement” for the benefit of, each Specified Loan Party for all
purposes of the Commodity Exchange Act.

 

Section 22.14 Intercreditor Agreement.

Each Lender hereby approves the Intercreditor Agreement and authorizes the
Administrative Agent to execute the Intercreditor Agreement on its behalf.
Without limiting the foregoing and notwithstanding any other provision of this
Agreement or any other Credit Document, any requirement under this Agreement or
under any other Credit Document providing for Collateral to be delivered to the
Administrative Agent or the Collateral Agent shall be satisfied upon the
delivery of such Collateral to the Authorized Representative (as defined in the
Intercreditor Agreement) for the applicable Secured Parties.

ARTICLE 23

AFFIRMATION OF GUARANTEES AND SECURITY DOCUMENTS

 

Section 23.01 Affirmation.

The obligations of the Loan Parties and each Domestic Guarantor contained in the
Domestic Guarantees shall remain in full force and effect and are hereby
confirmed, renewed, affirmed and continued by this Agreement and are enforceable
against the Loan Parties and each of the Domestic Guarantors. All rights,
benefits, interests, duties, liabilities and obligations of the parties to the
Security Documents (excluding any Security Documents entered into by Foreign
Guarantors), as amended below, are hereby confirmed, renewed, affirmed and
continued by this Agreement and continue to secure, apply and extend to all
debts, liabilities and obligations, present or future, direct or indirect,
absolute or contingent, matured or unmatured, at any time or from time to time
due or accruing due and owing by or otherwise payable by the Loan Parties and
each Domestic Guarantor to the Collateral Agent (as defined in the Original
Credit Agreement) for the benefit of the Secured Creditors (as defined in the
Security Documents), or any one or more of them, in any currency, under, in
connection with or pursuant to the Domestic Guarantees and any other Credit
Document to which the Loan Parties and each Domestic Guarantor is a party.
Without limitation of the foregoing, all security interests, pledges,
assignments and other Encumbrances previously granted by any Domestic Guarantor,
as a Grantor, pursuant to the Security Documents are confirmed, renewed,
affirmed and continued by this Agreement, and all such security interests,
pledges, assignments and other Encumbrances shall remain in full force and
effect as security for all obligations thereunder with no change in the priority
applicable thereto, in each case, subject only to Encumbrances permitted under
the Credit Documents, to the extent provided therein.

References in the Security Documents to which each of the Loan Parties and each
Domestic Guarantor is a party are hereby amended to (i) refer to the credit
facility being made to Open Text ULC and Open Text Holdings, Inc. in addition to
Open Text Corporation, (ii) refer to the Administrative Agent as Barclays Bank
PLC, (iii) refer to the Collateral Agent as Barclays Bank PLC; and (iv) replace
the definition of Credit Agreement with the following:

 

- 156 -



--------------------------------------------------------------------------------

““Credit Agreement” means the credit agreement dated as of October 2, 2006, as
Amended as of February 15, 2007, and as of September 24, 2009, and as Amended
and Restated as of November 9, 2011, as amended as of December 16, 2013 and as
of December 22 2014, and as further Amended and Restated as of the Effective
Date as defined in the Second Amended and Restated Credit Agreement, among Open
Text ULC, Open Text Corporation and Open Text Holdings, Inc., as Borrowers, the
Domestic Guarantors party thereto, the financial institutions named therein as
Lenders, the Administrative Agent and the Collateral Agent, as the same may be
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time and includes any agreement extending the maturity
of, refinancing or restructuring all or any portion of, the indebtedness under
such agreement or any successor agreements, whether or not with the same
Collateral Agent or Lenders.”

ARTICLE 24

PARALLEL DEBT

 

Section 24.01 Definitions.

In this Article 24:

“Corresponding Debt” means the Accommodations Outstanding and any unused
Commitments in effect.

“Parallel Debt” means any amount which a Borrower owes to the Administrative
Agent under this Article 24.

 

Section 24.02 Undertaking.

Each Loan Party irrevocably and unconditionally undertakes to pay to the
Administrative Agent amounts equal to, and in the currency or currencies of, its
Corresponding Debt.

 

Section 24.03 Characteristics.

The Parallel Debt of each Loan Party:

(1) shall become due and payable at the same time as its Corresponding Debt; and

(2) is independent and separate from, and without prejudice to, its
Corresponding Debt.

 

Section 24.04 Administrative Agent.

For purposes of this Article 24, the Administrative Agent:

 

- 157 -



--------------------------------------------------------------------------------

(1) is the independent and separate creditor of each Parallel Debt;

(2) acts in its own name and not as agent, representative or trustee of the
Lenders and its claims in respect of each Parallel Debt shall not be held on
trust; and

(3) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).

 

Section 24.05 Payments of Parallel Debt.

The Parallel Debt of a Loan Party shall be (a) decreased to the extent that its
Corresponding Debt has been irrevocably and unconditionally paid or discharged,
and (b) increased to the extent to that its Corresponding Debt has increased,
and the Corresponding Debt of a Loan Party shall be (x) decreased to the extent
that its Parallel Debt has been irrevocably and unconditionally paid or
discharged, and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Loan Party shall
never exceed its Corresponding Debt.

 

Section 24.06 Application of Payments of Parallel Debt.

All amounts received or recovered by the Agent in connection with this Article
24, to the extent permitted by applicable law, shall be applied in accordance
with Section 2.10.

 

Section 24.07 Application to German Security Only.

Notwithstanding anything to the contrary contained herein, this Article 24 shall
only apply to Loan Parties incorporated or formed under the law of Germany in
connection with the Credit Documents governed by German law.

[Remainder of this page intentionally left blank.]

 

- 158 -



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF BORROWING NOTICE

[Date]

Barclays Bank PLC, as Administrative Agent

1301 Avenue of the Americas

New York, New York 10019

Attention: Hapreet Kaur

Email: hapreet.kaur@barclayscapital.com

Phone: (212) 320 - 7741

Fax: (917) 522 – 0569

Group Email: XraUSLoanOps5@barcap.com

Ladies and Gentlemen:

The undersigned, [NAME OF APPLICABLE BORROWER], refers to the second amended and
restated credit agreement dated as of [            ], 20[    ] (as further
amended, supplemented, replaced or restated from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined)
among Open Text ULC, Open Text Holdings, Inc. and Open Text Corporation, as
initial borrowers and certain Subsidiaries of Open Text Corporation and Lenders
party thereto, Barclays Bank PLC, as sole administrative agent, Barclays Bank
PLC, as collateral agent and Royal Bank of Canada, as documentary credit lender,
and hereby gives you notice pursuant to Section 3.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement,
and, in that connection sets forth below the information relating to such
Borrowing as required by Section 3.02 of the Credit Agreement:

 

  (a)

The date of the Borrowing, being a Business Day, is —.

 

  (b)

The aggregate amount of the Borrowing is —.

 

  (c)

The Type of Advance requested is — [specify Type of Advance].

 

  (d)

The initial Interest Period applicable to the Borrowing is — [for LIBOR
Advances].

The undersigned hereby certifies and confirms that on the date of this
Accommodation Notice and the date of the corresponding Accommodation, and
immediately after giving effect thereto and to the application of any proceeds
therefrom, (x) the representations and warranties contained in Article 6 of the
Credit Agreement are true and correct in all material respects on and as of each
such date, all as though made on and as of each such date, except for those
changes to the representations and warranties which have been disclosed to and
accepted by the



--------------------------------------------------------------------------------

Administrative Agent and the Lenders pursuant to Section 17.01 and any
representation and warranty which is stated to be made as of a certain date (and
then as of such date), and (y) no event or condition has occurred and is
continuing, or would result from such Accommodation or giving effect to this
Accommodation Notice, which constitutes a Default or an Event of Default. The
undersigned further confirms and certifies to each Lender that the proceeds of
the proposed Borrowing will be used solely for the purposes permitted by the
Credit Agreement.

 

Yours truly,

[NAME OF APPLICABLE BORROWER]

Per:

 

 

 

Authorized Signatory

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF INTEREST RATE ELECTION NOTICE

[Date]

Barclays Bank PLC, as Administrative Agent

1301 Avenue of the Americas

New York, New York 10019

Attention: Hapreet Kaur

Email: hapreet.kaur@barclayscapital.com

Phone: (212) 320 - 7741

Fax: (917) 522 - 0569

Group Email: XraUSLoanOps5@barcap.com

Ladies and Gentlemen:

The undersigned, [NAME OF APPLICABLE BORROWER], refers to the second amended and
restated credit agreement dated as of [            ], 20[    ] (as further
amended, supplemented, replaced or restated from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined)
among Open Text ULC, Open Text Holdings, Inc. and Open Text Corporation, as
initial borrowers and certain Subsidiaries of Open Text Corporation and Lenders
party thereto, Barclays Bank PLC, as sole administrative agent, Barclays Bank
PLC, as collateral agent and Royal Bank of Canada, as documentary credit lender,
and hereby gives you notice pursuant to Section 3.03(3) of the Credit Agreement
that the undersigned hereby elects to [change one Type of Advance to another
Type ·of Advance or Type of Accommodation under the Credit Agreement] [continue
a LIBOR Advance for an additional Interest Period], and in that connection sets
forth below the information relating to such election as required by
Section 3.03(3) of the Credit Agreement:

 

  (a)

If the Type of Advance is to be changed:

 

  (i)

the Type of Advance to be changed is — ;

 

  (ii)

the new Type of Advance or Type of Accommodation is — ;

 

  (iii)

the date of such change, being a Business Day, is — ; and

 

  (iv)

the initial Interest Period applicable to such Advance is — months [if
applicable].

 

  (b)

If the Advance is a LIBOR Advance which is to continue as a LIBOR Advance for an
additional Interest Period, the subsequent Interest Period applicable to such
LIBOR Advance is — months.



--------------------------------------------------------------------------------

Yours truly,

[NAME OF APPLICABLE BORROWER]

Per:

 

 

 

Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 3

REVOLVING CREDIT COMMITMENTS/ SWING LINE LENDER’S COMMITMENT/ DOCUMENTARY CREDIT
COMMITMENTS

 

Lender

   Revolving Credit
Commitment      Documentary
Credit
Commitment      Swing Line
Lender’s
Commitment  

Barclays PLC

   $ 55,000,000          $ 5,000,000   

Morgan Stanley Bank, N.A.

   $ 42,500,000         

HSBC Bank Canada

   $ 30,000,000         

Royal Bank of Canada

   $ 30,000,000       $ 35,000,000      

Citibank, N.A., Canadian branch

   $ 30,000,000         

Bank of Tokyo-Mitsubishi UFJ (Canada)

   $ 20,000,000         

National Bank of Canada

   $ 14,500,000         

Bank of Montreal

   $ 10,000,000         

Export Development Canada

   $ 10,000,000         

ICICI Bank Canada

   $ 10,000,000         

Bank of America, N.A., Canada Branch

   $ 8,000,000         

Canadian Imperial Bank of Commerce

   $ 8,000,000         

JPMorgan Chase Bank, N.A.

   $ 8,000,000         

PNC Bank Canada Branch

   $ 8,000,000         

The Bank of Nova Scotia

   $ 8,000,000         

State Bank of India (Canada)

   $ 4,000,000         

Wells Fargo Capital Finance, LLC

   $ 4,000,000            

 

 

       

Total Revolving Credit Commitments

   $ 300,000,000            

 

 

       



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF ISSUE NOTICE

[Date]

Royal Bank of Canada, as Sub-Collateral Agent

20 King Street West, 4th Floor

Toronto, Ontario

Attention: Moshira Abdel-Aziz

Email: moshira.abdel-aziz@rbc.com

Phone: (416) 974-6107

with a copy to:

Barclays Bank PLC, as Administrative Agent

1301 Avenue of the Americas

New York, New York 10019

Attention: Hapreet Kaur

Email: hapreet.kaur@barclayscapital.com

Phone: (212) 320 - 7741

Fax: (917) 522 - 0569

Group Email: XraUSLoanOps5@barcap.com

Ladies and Gentlemen:

The undersigned, [NAME OF APPLICABLE DOCUMENTARY CREDIT BORROWER], refers to the
second amended and restated credit agreement dated as of [            ],
20[    ] (as further amended, supplemented, replaced or restated from time to
time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined) among Open Text ULC, Open Text Holdings, Inc. and Open Text
Corporation, as initial borrowers and certain Subsidiaries of Open Text
Corporation and Lenders party thereto, Barclays Bank PLC, as sole administrative
agent, Barclays Bank PLC, as collateral agent and Royal Bank of Canada, as
documentary credit lender, and hereby gives you notice pursuant to
Section 4.02(1) of the Credit Agreement that the undersigned hereby requests an
Issue under the Credit Agreement, and, in that connection, sets forth below the
information relating to such Issue (the “Proposed Issue”) as required by
Section 4.02 of the Credit Agreement:

 

  (c)

The date of the Issue is —, which is a Business Day.

 

  (d)

The Type of Documentary Credit is —.

 

  (e)

The aggregate Face Amount of such Documentary Credit is — [insert amount and
currency].

 

  (f)

The expiration date of such Documentary Credit is —, which is a Business Day.



--------------------------------------------------------------------------------

  (g)

The name and address of the Beneficiary of the Documentary Credit is —.

The undersigned hereby certifies and confirms that on the date of this Issue
Notice and the date of the corresponding Accommodation, and immediately after
giving effect thereto, (x) the representations and warranties contained in
Article 6 of the Credit Agreement are true and correct in all material respects
on and as of each such date, all as though made on and as of each such date,
except for those changes to the representations and warranties which have been
disclosed to and accepted by the Administrative Agent and the Lenders pursuant
to Section 17.01 and any representation and warranty which is stated to be made
as of a certain date (and then as of such date), and (y) no event or condition
has occurred and is continuing, or would result from such Accommodation or
giving effect to this Issue Notice, which constitutes a Default or an Event of
Default.

The undersigned further confirms and certifies to the Documentary Credit Lender
that the Documentary Credit is being issued for a purpose permitted by the
Credit Agreement.

 

Yours truly,

[NAME OF APPLICABLE DOCUMENTARY CREDIT BORROWER]

Per:

 

 

 

Authorized Signatory

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 5

NOTICE PERIODS AND AMOUNTS

 

Type of

Accommodation

  

Borrowing Notice or Issue

Notice (Sections 3.02(1) and 4.02(1))

  

Change

(Section 3.03(3))

  

Prepayment

Section 2.07

ABR Advance    l Business Day    1 Business Day    3 Business Days LIBOR Advance
   3 Business Days    3 Business Days    3 Business Days Documentary Credits   
3 Business Days    -    - Swing Line Advance    Same Business Day    Same
Business Day    Same Business Day

In the case of change, the notice period applicable to the other Type of
Accommodation or Advance into which an Accommodation is to be changed must also
be observed. The day on which any notice is given is included and the day on
which the specified action is to occur is excluded in calculating the notice
period.



--------------------------------------------------------------------------------

SCHEDULE 6

APPLICABLE MARGINS/UNUSED FACILITY FEE

 

Consolidated Net Leverage Ratio

   LIBOR Advances
(per annum);
Documentary Credit
Participation Fee     ABR Advances
(per annum)     Facility Fee     Documentary
Credit Fee  

Greater than or equal to 1.50:1.00

     2.25 %      1.25 %      0.30 %      0.25 % 

Less than 1.50:1.00 and greater than or equal to 1.00:1.00

     2.00 %      1.00 %      0.25 %      0.25 % 

Less than 1.00:1.00

     1.75 %      0.75 %      0.15 %      0.25 % 



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF COMPLIANCE CERTIFICATE

[Date]

Barclays Bank PLC, as Administrative Agent

Barclays Bank PLC Bank Debt Management Group

745 Seventh Avenue

New York, New York 10019

 

Attention:

Telephone:

Facsimile:

  

Christopher R. Lee, Portfolio Manager

(212) 526-0732

(212) 220-9646

Email: christopher.r.lee@barclays.com

Ladies and Gentlemen:

The undersigned, [NAME OF APPLICABLE BORROWER], refers to the second amended and
restated credit agreement dated as of [            ], 20[    ] (as further
amended, supplemented, replaced or restated from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined)
among Open Text ULC, Open Text Holdings, Inc. and Open Text Corporation, as
initial borrowers and certain Subsidiaries of Open Text Corporation and Lenders
party thereto, Barclays Bank PLC, as sole administrative agent, Barclays Bank
PLC, as collateral agent, Royal Bank of Canada, as documentary credit lender,
and Barclays Capital and RBC Capital Markets, as joint lead arrangers and joint
bookrunners. This Compliance Certificate is delivered pursuant to
Section 7.01(1)(a)(iii) of the Credit Agreement for the Financial Quarter ending
on [—] (the “Period”).

I,                                         , the [Chief Executive Officer],
[Chief Financial Officer] [a senior officer] of Open Text Corporation, in such
capacity and not personally, hereby certify that:

 

2.

I am the duly appointed [Chief Executive Officer] [Chief Financial Officer] of
Open Text Corporation and as such I am providing this certificate for and on
behalf of Open Text Corporation pursuant to the Credit Agreement.

 

3.

I am familiar with and have examined the provisions of the Credit Agreement.

 

4.

The financial statements most recently delivered pursuant to
Section 7.01(l)(a)(i) or Section 7.01(l)(a)(ii), as applicable, of the Credit
Agreement present fairly the financial position, results of operations and
changes in financial position of the persons specified therein in accordance
with GAAP (subject to normal year-end adjustments and the absence of any
required notes to such financial statements).

 

5.

The representations and warranties contained in Section 6.01 of the Credit
Agreement are true and correct in all material respects as though made on the
date hereof, except for    



--------------------------------------------------------------------------------

 

those changes to the representations and warranties which have been disclosed to
and accepted by the Administrative Agent and the Lenders pursuant to
Section 17.01 and any representation and warranty. which is stated to be made as
of a certain date (and then as of such date).

 

6.

As of the date hereof, no Default or Event of Default has occurred and is
continuing.

 

7.

As at the last day of the Period, the following ratio was as follows:

 

  (a)

Consolidated Net Leverage Ratio (7.03(1)(a)):                     

Schedule A hereto sets forth details of the calculation of the above ratio.

Dated this      day of             .

 

 

(Signature)

 

(Name – please print)

[Title]

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 9

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee) (the
“Assignee”). Capitalized terms used but not dermed herein shall have the
meanings given to them in the Credit Agreement (as defined below), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any Documentary Credits and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under Applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the
loan-transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

8.

 

Assignor:

  

 

  

9.

 

Assignee:

  

 

    

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

10.

Administrative Agent: , as the administrative agent under the Credit Agreement

 

11.

Credit Agreement: means the second amended and restated credit agreement dated
as of [            ], 20[    ] (as further amended, supplemented, replaced or
restated from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined) among Open Text ULC, Open Text Holdings,
Inc. and Open Text Corporation, as initial borrowers and certain Subsidiaries of
Open Text Corporation and Lenders party

 

1 

Select as applicable.



--------------------------------------------------------------------------------

 

thereto, Barclays Bank PLC, as sole administrative agent, Barclays Bank PLC, as
collateral agent and Royal Bank of Canada, as documentary credit lender.

 

12.

Assigned Interest:

 

Aggregate Amount of

Commitment/Advances for all

Lenders2

  Amount of
Commitment/Advances
Assigned3   Percentage Assigned of
Commitment / Advances4     CUSIP Number $               $                
             %    $               $                              %   
$               $                              %   

[7. Trade Date:                     ]5

            , 20     [the “Effective Date”] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

Consented to:

 

2 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

5 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

- 2 -



--------------------------------------------------------------------------------

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

By

 

 

 

Title:

Consented to:

[NAME OF APPLICABLE BORROWER]

By

 

 

 

Title:

[Consented to:6] [NAME OF DOCUMENTARY CREDIT LENDER]

By

 

 

 

Title:

 

6 

To be added only if the consent of the Documentary Credit Lender is required by
the terms of the Credit Agreement.

 

- 3 -



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by the Loan Parties or any other Person of
any of their respective obligations under any Credit Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01(1) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender. Each Assignee
under the Revolving Credit Facility certifies that it complies with
Section 9.02(5) of the Credit Agreement to the extent applicable.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued prior to the Effective Date, and to the Assignee for amount which
have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law governing the Credit Agreement.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE “A”

 

Lender   

Assigned Lender’s

Commitment

    

Assigned Accommodations

Outstanding

 

—

   $ —       $ —   



--------------------------------------------------------------------------------

SCHEDULE 10

DESIGNATED BORROWER REQUEST

AND ASSUMPTION AGREEMENT

[Date]

Barclays Bank PLC, as Administrative Agent

Barclays Bank PLC Bank Debt Management Group

745 Seventh Avenue

New York, New York 10019

 

Attention:

Telephone:

Facsimile:

  

Christopher R. Lee, Portfolio Manager

(212) 526-0732

(212) 220-9646

Email: christopher.r.lee@barclays.com

Ladies and Gentlemen:

Reference is made to that certain second amended and restated credit agreement
dated as of [            ], 20[    ] (as further amended, supplemented, replaced
or restated from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined) among Open Text ULC, Open Text Holdings,
Inc. and Open Text Corporation, as initial borrowers and certain Subsidiaries of
Open Text Corporation and Lenders party thereto, Barclays Bank PLC, as sole
administrative agent, Barclays Bank PLC, as collateral agent, Royal Bank of
Canada, as documentary credit lender, and Barclays Capital and RBC Capital
Markets, as joint lead arrangers and joint bookrunners.

Please be advised that, pursuant to Section 2.03(2) of the Credit Agreement,
Open Text Corporation hereby designates the undersigned Subsidiary,
                    , a              (the “Designated Borrower”), as a
“Designated Borrower” in the capacity as a Revolving Credit Borrower under and
for all purposes of the Credit Agreement.

The Designated Borrower, in consideration of the agreement of each applicable
Revolving Credit Lender to extend credit to it from time to time under, and on
the terms and conditions set forth in, the Credit Agreement under the Revolving
Credit Facility does hereby assume each of the obligations imposed upon a
Designated Borrower and a Revolving Credit Borrower under the Credit Agreement
and agrees to be bound by all of the terms and conditions of the Credit
Agreement.

In furtherance of the foregoing, the Designated Borrower hereby represents and
warrants to the Administrative Agent and each of the applicable Revolving Credit
Lenders that each of the representations and warranties set forth in Article 6
of the Credit Agreement are true and correct in all material respects as of the
date hereof, except for those changes to the



--------------------------------------------------------------------------------

representations and warranties which have been disclosed to and accepted by the
Administrative Agent and Lenders pursuant to Section 17.01 and any
representation and warranty which is stated to be made as of a certain date (and
then as of such date), and that the proceeds of any Accommodation will only be
used for purposes permitted under the Credit Agreement.

The Designated Borrower hereby irrevocably appoints Open Text Corporation as its
authorized agent to receive and deliver notices in accordance with
Section 2.03(3) of the Credit Agreement.

The Designated Borrower hereby agrees that prior to becoming entitled to utilize
the Credit Facilities provided for in the Credit Agreement the Administrative
Agent and the Lenders under the applicable Facility or Facilities shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information (including, without limitation, all
such documents or information required to comply with the Patriot Act), in each
case consistent with the documents and information required to be delivered
thereunder with respect to the Borrowers on the Closing Date (but with such
differences as may be appropriate in light of applicable local law), and
promissory notes signed by such Designated Borrower to the extent any Lenders
under the applicable Facility so require.

[Remainder of Page Intentionally Left Blank]

 

- 2 -



--------------------------------------------------------------------------------

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION
AGREEMENT AND THE CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO AND THE
FEDERAL LAWS OF CANADA APPLICABLE IN THAT PROVINCE.

 

Very truly yours,

OPEN TEXT CORPORATION

By

 

 

 

Name:

 

Title:

[THE DESIGNATED BORROWER]

By

 

 

 

Name:

 

Title:

 

Acknowledged and Agreed to

as of the date first above written:

Barclays Bank PLC, as Administrative Agent

By

 

 

 

Name:

 

Title:

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 11

DESIGNATED BORROWER NOTICE

[date]

To each of the Lenders party

to the Credit Agreement

referred to below, and

Open Text ULC

[ADDRESS]

Attn: [RESPONSIBLE OFFICER OF OPEN TEXT]

Ladies and Gentlemen:

Reference is made to that certain certain second amended and restated credit
agreement dated as of [            ], 20[    ] (as further amended,
supplemented, replaced or restated from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined) among Open Text
ULC, Open Text Holdings, Inc. and Open Text Corporation, as initial borrowers
and certain Subsidiaries of Open Text Corporation and Lenders party thereto,
Barclays Bank PLC, as sole administrative agent, Barclays Bank PLC, as
collateral agent, Royal Bank of Canada, as documentary credit lender, and
Barclays Capital and RBC Capital Markets, as joint lead arrangers and joint
bookrunners.

Please be advised that, pursuant to Section 2.03(2) of the Credit Agreement,
Open Text Corporation hereby gives notice that as of             , 20    , the
[Applicant Borrower] shall constitute a Designated Borrower for purposes of the
Credit Agreement under the Revolving Credit Facility.

 

Very truly yours,

Barclays Bank PLC, as Administrative Agent

By

 

 

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE 12

DESIGNATED BORROWERS

Open Text ULC

Open Text Corporation

Open Text Holdings, Inc.



--------------------------------------------------------------------------------

SCHEDULE 13

FORM OF INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

Jurisdiction of Incorporation; Equity Securities; Locations; Etc.

 

1.

Jurisdictions of Incorporation, Etc.

 

Party

  

Jurisdiction of Incorporation

Borrowers:

1.        Open Text ULC

   Nova Scotia, Canada

2.        Open Text Holdings, Inc.

   Delaware, USA

3.        Open Text Corporation

   Canada Domestic Guarantors:

4.        Vignette Partnership, LP

   Delaware, USA

5.        Open Text Inc.

   Delaware, USA

6.        Easylink Services International Corporation

   Delaware, USA

7.        Open Text Canada Ltd.

   Canada

8.        EasyLink Services USA, Inc.

   Delaware, USA

9.        Xpedite Systems, LLC

   Delaware, USA

10.      GXS, Inc.

   Delaware, USA

11.      GXS International, Inc.

   Delaware, USA Foreign Guarantors:

12.      Open Text Coöperatief U.A.

   Netherlands

13.      Open Text SA

   Luxembourg

14.      Open Text Software GmbH

   Germany

15.      Open Text UK Limited

   United Kingdom

16.      Open Text Finance Sarl

   Luxembourg with Ireland branch

17.      Sysgenics Limited

   England & Wales Subsidiaries:

18.      2016090 Ontario Inc.

   Ontario

19.      2016091 Ontario Inc.

   Ontario

20.      8493642 Canada Inc.

   Canada

21.      Acquisition U.K. Limited

   England & Wales

22.      Cordys (Beijing) Co. Ltd.

   China

23.      Cordys Australia Pty. Ltd.

   Australia

24.      Cordys Deutschland Service GmbH

   Germany

25.      Cordys Hong Kong Ltd.

   Hong Kong

26.      Cordys Information Systems B.V. - China Representation Office

   China

27.      Cordys Israel Ltd.

   Israel

28.      Cordys Nordics AB

   Sweden

29.      Cordys Shanghai Co. Ltd.

   China

30.      Cordys Singapore Pte. Ltd.

   Singapore

31.      Cordys Software India Pvt. Ltd.

   India

32.      Cordys UK Ltd.

   England & Wales



--------------------------------------------------------------------------------

33.      Easylink Do Brasil Comunicacoes Ltda

   Brazil

34.      Easylink Services (Deutschland) GMBH

   Germany

35.      Easylink Services (France) S.A.R.L.

   France

36.      Easylink Services (Hong Kong) Limited

   Hong Kong

37.      Easylink Services Australia Pty Limited

   Australia

38.      Easylink Services Corp. Pte Ltd

   Singapore

39.      Easylink Services Corporation India Private Limited

   India

40.      Easylink Services International Limited

   England & Wales

41.      Easylink Services International Limited - Ireland Branch

   Ireland

42.      Easylink Services K.K.

   Japan

43.      Easylink Services Korea Corporation

   Republic of Korea

44.      EC1 Pte. Ltd.

   Singapore

45.      Global 360 (Australia) Pty Limited

   Australia

46.      Global 360 China Limited

   Hong Kong

47.      Global 360 China Limited - China Branch

   China

48.      Global 360 Spain S.L.U.

   Spain

49.      GXS (ANZ) Pty Ltd.

   Australia

50.      GXS (ANZ) Pty Ltd. – NEW ZEALAND Branch

   New Zealand

51.      GXS (HK) Limited

   Hong Kong

52.      GXS (Shanghai) Software Software Development Limited

   China

53.      GXS AG

   Switzerland

54.      GXS B.V.

   Netherlands

55.      GXS Canada, Inc.

   Canada

56.      GXS Co. Ltd.

   Japan

57.      GXS de Mexico S. de R.L. de C.V.

   Mexico

58.      GXS GmbH

   Germany

59.      GXS Inc.

   South Korea

60.      GXS India Technology Centre Private Limited

   India

61.      GXS International, Inc. – HONG KONG BRANCH

   Delaware

62.      GXS International, Inc. – NETHERLANDS BRANCH

   Delaware

63.      GXS International, Inc. – SINGAPORE BRANCH

   Delaware

64.      GXS Limited

   England & Wales

65.      GXS Ltd.

   Thailand

66.      GXS Philippines, Inc.

   Philippines

67.      GXS S.A.

   Belgium

68.      GXS S.A. – LUXEMBOURG Branch

   Luxembourg

69.      GXS S.A.S.

   France

70.      GXS S.p.A.

   Italy

71.      Open Text Technologia Da Informacao (Brasil) Ltda.

   Brazil

72.      GXS UK Holding Limited

   England & Wales



--------------------------------------------------------------------------------

73.      Harbinger de Mexico S. de R.L. de C.V.

   Mexico

74.      ICCM Professional Services Ltd.

   England & Wales

75.      InterCommerce Gateway, Inc.

   Philippines

76.      Metastorm Limited

   England & Wales

77.      Metastorm UK Limited

   England & Wales

78.      Nstein Technologies Inc.

   Quebec

79.      Open Text (Asia) Pte Limited

   Singapore

80.      Open Text (Hong Kong) Limited

   Hong Kong

81.      Open Text A/S

   Denmark

82.      Open Text AB

   Sweden

83.      Open Text AG

   Switzerland

84.      Open Text Brasil Comercio De Software LTDA

   Brazil

85.      Open Text Conseil Inc.

   Canada

86.      Open Text Coöperatief U.A. – BELGIUM Branch

   Belgium

87.      Open Text Corporation India Private Limited

   India

88.      Open Text Document Technologies GmbH

   Germany

89.      Open Text Finance SARL - IRELAND Place of Business

   Ireland

90.      Open Text Ireland Limited

   Ireland

91.      Open Text K.K.

   Japan

92.      Open Text LLC

   Russian Federation

93.      Open Text Middle East (Open Text Inc. - United Arab Emirates  Branch)

   United Arab Emirates

94.      Open Text New Zealand Limited

   New Zealand

95.      Open Text OY

   Finland

96.      Open Text Pty Limited

   Australia

97.      Open Text Public Sector Solutions, Inc

   Virginia

98.      Open Text S.r.l.

   Italy

99.      Open Text s.r.o.

   Czech Republic

100.    Open Text SA - IRELAND Place of Business

   Ireland

101.    Open Text SARL

   France

102.    Open Text Software Austria GmbH

   Austria

103.    Open Text Software S.L.U.

   Spain

104.    Open Text Software S.L.U. - Portugal Branch

   Portugal

105.    Open Text Software Technology (Shanghai) Co., Limited

   China

106.    Open Text Software Technology (Shanghai) Co., Limited – BEIJING  BRANCH

   China

107.    Open Text South Africa Pty Limited

   South Africa

108.    Open Text Sp.z.o.o.

   Poland

109.    Open Text Technologies India Private Limited

   India

110.    Open Text Venture Capital Investment Limited Partnership

   Ontario

111.    Open Text, S. de R.L. de C.V.

   Mexico

112.    Resonate KT Ltd.

   England & Wales

113.    StreamServe S.a.r.l. B.V.

   Netherlands - Luxembourg



--------------------------------------------------------------------------------

114.    The Easylink Services Corporation SDN. BHD.

   Malaysia

115.    Vignette India Private Limited

   India

116.    Xpedite Inc.

   Japan

117.    Xpedite Systems (UK) Limited

   England & Wales

118.    Xpedite Systems AG

   Switzerland

119.    Xpedite Systems GmbH

   Germany

120.    Xpedite Systems Incorporated (Malaysia) SDN. BHD.

   Malaysia

121.    Xpedite Systems Limited

   New Zealand

122.    Xpedite Systems Limited

   Hong Kong

123.    Xpedite Systems Participations SARL

   France

124.    Xpedite Systems Pte Ltd

   Singapore

125.    Xpedite Systems Pty Limited

   Australia

126.    Xpedite Systems S.r.l.

   Italy

127.    Xpedite Systems SA

   France

128.    Xpedite Systems Spain, SA

   Spain

129.    Xpedite, Ltd.

   Republic of Korea

See also Schedule F for full Open Text organization charts.

 

2.

Current Canadian Chief Executive Office and Principal Place of Business and
Domicile

Open Text Corporation

275 Frank Tompa Drive

Waterloo, Ontario

N2L 0A1

Open Text ULC

1959 Upper Water Street

Suite 900

Halifax, Nova Scotia

B3J 3N2

Open Text Canada Ltd.

275 Frank Tompa

Drive Waterloo, Ontario

N2L 0A1

Vignette Partnership, LP; Open Text Inc.; Open Text Holdings, Inc.; Easylink
Services International Corporation; EasyLink Services USA, Inc.; Xpedite
Systems, LLC; GXS, Inc.; GXS International, Inc.; Open Text Coöperatief U.A.;
Open Text SA; Open Text Software GmbH; Open Text UK Limited; Open Text Finance
Sarl - Located outside of Canada

 

3.

Canadian Warehouses and Premises of Assets and Collateral



--------------------------------------------------------------------------------

38 Leek Crescent

Richmond Hill, Ontario

L4B 4N8

10 Rideau Street

Ottawa, Ontario

K1N 9J1

2680 Skymark Avenue, Suite 500

Mississauga, Ontario

L4W 5L6

See also Schedule C referenced herein.

 

4.

Locations of Duplicate Copies of Records re: Collateral Records kept in Quebec

Not Applicable

 

5.

Securities and Instruments

Securities owned by Domestic Guarantors:

 

  (a)

Open Text Corporation

Open Text Corporation holds 100% of the issued and outstanding shares of the
following:

 

  1.

2016090 Ontario Inc. (Ontario, Canada)

 

  2.

2016091 Ontario Inc. (Ontario, Canada)

 

  3.

Open Text (Hong Kong) Limited (Hong Kong)

 

  4.

8493642 Canada Inc. (Canada)

 

  5.

Nstein Technologies Inc. (Quebec, Canada)

 

  6.

Open Text (Asia) Pte Ltd. (Singapore)

 

  7.

Open Text K.K. (Japan)

 

  8.

Open Text Pty Ltd. (Australia)

 

  9.

Easylink Services K.K. (Japan)

 

  10.

GXS, Inc. (Delaware, USA)

 

  11.

Open Text Holdings, Inc. (Delaware, USA)

Additional Securities held:



--------------------------------------------------------------------------------

  12.

Open Text Brasil Comercio de Software Ltda. (Brazil) – 99%

 

  13.

Vignette Partnership, LP (Delaware, USA) – Limited Partner – 100% of Limited
Partner Units

 

  14.

Open Text Coöperatief U.A. (Netherlands) – 99%

 

  15.

Easylink Services Corporation India Private Limited (India) – 99%

 

  16.

Open Text Canada Ltd. (Canada) – 89.7%

 

  17.

Open Text Corporation India Private Limited (India) – 99.9967%

 

  18.

Open Text S. de R.L. de C.V. (Mexico) – 99%

 

  19.

Open Text Venture Capital Investment Limited Partnership (Ontario) – Limited
Partner - 100% of Limited Partner Units

 

  20.

Cordys Software India Pvt. Ltd. – 99.9999%

 

  21.

Open Text Technologies India Private Limited – 99.99%

 

  22.

Vignette India Private Limited – 99.9999%

 

  (b)

Vignette Partnership, LP

Vignette Partnership, LP holds 100% of the issued and outstanding shares of the
following:

 

  1.

EasyLink Services International Corporation (Delaware, USA)

 

  2.

Open Text ULC (Nova Scotia, Canada)

 

  (c)

Open Text Holdings, Inc. (Delaware, USA)

Open Text Holdings, Inc. holds 100% of the issued and outstanding shares of the
following:

 

  1.

Open Text Inc. (Delaware, USA)

 

  2.

Open Text Public Sector Solutions, Inc. (Virginia, USA)

 

  (d)

EasyLink Services International Corporation (Delaware, USA)

EasyLink Services International Corporation holds 100% of the issued and
outstanding shares of the following:

 

  1.

EasyLink Services USA, Inc. (Delaware, USA)

 

  2.

Xpedite Systems, LLC (Delaware, USA)



--------------------------------------------------------------------------------

  (e)

Open Text ULC (Nova Scotia, Canada)

Open Text ULC holds 100% of the issued and outstanding shares of the following:

 

  1.

Open Text SA (Luxembourg)

 

  2.

Sysgenics Limited (England & Wales)

 

  3.

ICCM Professional Services Ltd. (England & Wales)

Additional Securities held:

 

  4.

Open Text Finance S.a.r.l. (Luxembourg) – 0.0028%

 

  (f)

Open Text Inc. (Delaware, USA)

 

  1.

Open Text Middle East (Open Text Inc. – United Arab Emirates Branch)

 

  (g)

Open Text Canada Ltd. (Canada)

Securities held:

 

  1.

Vignette Partnership, LP (Delaware, USA) – general partner - 100% of general
partner units

 

  2.

Open Text Coöperatief U.A. (Netherlands) – 1%

 

  3.

Cordys Software India Pvt. Ltd. – 0.0001%

 

  4.

Open Text Brasil Comercio De Software LTDA – 0.0001%

 

  5.

Open Text Corporation India Private Limited – 0.0033%

 

  6.

Open Text Technologies India Private Limited – 0.01%

 

  7.

Open Text, S. de R.L. de C.V. – 1%

 

  8.

Easylink Services Corporation India Private Limited – 0.01%

 

  9.

Easylink Do Brasil Comunicacoes Ltda – 0.2%

 

  (h)

EasyLink Services USA, Inc. (Delaware, USA)

None.



--------------------------------------------------------------------------------

  (i)

Xpedite Systems, LLC (Delaware, USA)

Xpedite Sysems, LLC holds 100% of the issued and outstanding shares of the
following:

 

  1.

Xpedite Inc. (Japan)

 

  2.

Xpedite, Ltd (Republic of Korea)

 

  (j)

GXS, Inc. (Delaware, USA)

GXS, Inc. holds 100% of the issued and outstanding shares of the following:

 

  1.

GXS S.A. (Belgium)

 

  2.

GXS SpA (Italy)

 

  3.

Harbinger de Mexico, S. de C.V. de R.L. (dormant) (Mexico)

 

  4.

GXS AG (Switzerland)

 

  5.

GXS International, Inc. (Delaware, USA)

 

  6.

GXS Ltd. (Thailand)

 

  7.

GXS S.A.S. (France)

Additional Securities held:

 

  8.

Open Text Tecnologia da Informaco (Brasil) Ltda – 99.99% (Brazil)

 

  9.

GXS Co. Ltd. – 50% (Japan)

 

  10.

GXS Inc. – 85% (Korea)

 

  11.

GXS de Mexico S de R.L. de C.V. – 99% (Mexico)

 

  12.

GXS India Technology Centre Private Limited (India) – 0.01%

 

  (k)

GXS International, Inc. (Delaware, USA)

GXS International, Inc. holds 100% of the issued and outstanding shares of the
following:

 

  1.

GXS (ANZ) Pty Limited (Australia)

 

  2.

GXS Canada, Inc. (Canada)

 

  3.

GXS GmbH (Germany)

 

  4.

GXS (HK) Limited (Hong Kong)



--------------------------------------------------------------------------------

  5.

GXS B.V. (Netherlands)

 

  6.

GXS UK Holding Limited (United Kingdom)

Additional Securities held:

 

  7.

GXS India Technology Centre Private Limited – 99.99% (India)

 

  8.

GXS Co. Ltd. – 50% (Japan)

 

  9.

GXS de Mexico S de R.L. de C.V. (Mexico) – 1%

 

  10.

GXS Philippines, Inc. – 99.98% (Philippines)

 

  11.

EC1 Pte Ltd – 81% (Singapore)

 

  12.

Open Text Tecnologia da Informaco (Brasil) Ltda (Brazil) – 0.01%



--------------------------------------------------------------------------------

SCHEDULE B

Litigation

The United States Internal Revenue Service is examining certain of Open Text’s
tax returns for fiscal year 2010 through fiscal year 2012, and in connection
with those examinations is reviewing Open Text’s internal reorganization in
fiscal year 2010 to consolidate certain intellectual property ownership in
Luxembourg and Canada and Open Text’s integration of certain acquisitions into
the resulting structure. These examinations may lead to proposed adjustments to
Open Text’s taxes, which may be material, individually or in the aggregate.



--------------------------------------------------------------------------------

SCHEDULE C

Location of Business

Places of Business / Locations of Material Tangible Personal Property of Loan
Parties

 

Waterloo, Ontario

   275 Frank Tompa Drive, Waterloo, Ontario N2L 0A1

Brookpark, OH

   5347 West 161st Street, Brook Park, OH 44142

Richmond Hill, Ontario

   38 Leek Crescent, Richmond Hill, Ontario L4B 4N8

Tinton Falls, NJ

   100 Tormee Drive

Gaithersburg, MD

   9711 Washingtonian Blvd., Ste. 700, Gaithersburg, MD 20878

Makati City, Philippines

   Tower 2, RCBC Plaza 6819 Ayala Avenue corner Sen. Gil Puyat Avenue 1200
Makati City

Bellevue, WA

   301, 116th Avenue SE, Suite 500, Bellevue, WA 98004

Alpharetta, GA

   11720 AmberPark Drive Suite 200 Alpharetta, GA 30009

Amstelveen, NL

   Prof. E. M. Meijerslaan 1, 1183 AV, Amstelveen

Ottawa, Ontario

   10 Rideau Street, Ottawa, Ontario K1N 9J1

Austin, TX

   Four Barton Skyway, 1301 S Mopac Expressway, Ste 100

Putten, Netherlands

   Vanenburgerallee 3 and 4, 3882 RH - Putten

Bangalore, IN

   No.2, Prestige Emerald, 2nd Floor, Madras Bank Road, Lavelle Road Junction,
Bangalore 560 001

Konstanz, DE

   Max-Stromeyer-Strasse 116, 78467 Konstanz

Dallas, TX

   One Lincoln Centre, 5400 LBJ Freeway, Dallas, TX 75240 Suite 300



--------------------------------------------------------------------------------

Tucson, AZ

   155 North Rosemont Blvd, 1st floor, Tucson, Arizona 85711

Additional locations of material tangible personal property by non-Loan Parties:

Technopark2

Werner-von-Siemens- Ring 20, D-85630

Grasbrunn, Germany

Thames Valley Park

420 Thames Valley Park Drive

Reading, UK

RG6 1PU

Unit No. 301, 3rd Floor, Building No. 14 & Unit 4, 9th Floor

Building No. 20

MindSpace IT Park, Hi-Tec City, Madhapur

Hyderabad AP 500 081 India

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE D

Trademarks / Patents, Etc.

Nil.



--------------------------------------------------------------------------------

SCHEDULE E

Owned Real Property

 

•  

275 Frank Tompa Drive

Waterloo, Ontario

N2L 0A1

Note: Building on this location is owned. However, land that building is
situated on is leased.

 

•  

5347 West 161st Street

Brook Park, OH

44142



--------------------------------------------------------------------------------

SCHEDULE F

Subsidiaries

Open Text Organization Chart as of December 16, 2014 is reproduced below.



--------------------------------------------------------------------------------

LOGO [g841878ex10_1pg245.jpg]

 

Page 1 of 5



--------------------------------------------------------------------------------

LOGO [g841878ex10_1pg246.jpg]

 

Page 2 of 5



--------------------------------------------------------------------------------

LOGO [g841878ex10_1pg247.jpg]

 

Page 3 of 5



--------------------------------------------------------------------------------

LOGO [g841878ex10_1pg248.jpg]

 

Page 4 of 5



--------------------------------------------------------------------------------

LOGO [g841878ex10_1pg249.jpg]

 

Page 5 of 5



--------------------------------------------------------------------------------

SCHEDULE G

Material Permits

Nil.



--------------------------------------------------------------------------------

SCHEDULE H

Material Agreements

Nil.



--------------------------------------------------------------------------------

SCHEDULE I

Environmental Matters

Nil.



--------------------------------------------------------------------------------

SCHEDULE J

Exempt Immaterial Subsidiaries

 

No.

 

Business Entity

  

Jurisdiction

1.       2016090 Ontario Inc.    Ontario 2.       2016091 Ontario Inc.   
Ontario 3.       8493642 Canada Inc.    Canada 4.       Acquisition U.K. Limited
   England & Wales 5.       Cordys (Beijing) Co. Ltd.    China 6.       Cordys
Australia Pty. Ltd.    Australia 7.       Cordys Deutschland Service GmbH   
Germany 8.       Cordys Hong Kong Ltd.    Hong Kong 9.       Cordys Information
Systems B.V. - China Representation Office    China 10.     Cordys Israel Ltd.
   Israel 11.     Cordys Nordics AB    Sweden 12.     Cordys Shanghai Co. Ltd.
   China 13.     Cordys Singapore Pte. Ltd.    Singapore 14.     Cordys Software
India Pvt. Ltd.    India 15.     Cordys UK Ltd.    England & Wales 16.    
Easylink Do Brasil Comunicacoes Ltda    Brazil 17.     Easylink Services
(Deutschland) GMBH    Germany 18.     Easylink Services (France) S.A.R.L.   
France 19.     Easylink Services (Hong Kong) Limited    Hong Kong 20.    
Easylink Services Australia Pty Limited    Australia 21.     Easylink Services
Corp. Pte Ltd.    Singapore 22.     Easylink Services Corporation India Private
Limited    India 23.     Easylink Services International Limited    England &
Wales 24.     Easylink Services International Limited - Ireland Branch   
Ireland 25.     Easylink Services K.K.    Japan 26.     Easylink Services Korea
Corporation    Republic of Korea 27.     EC1 Pte. Ltd.    Singapore



--------------------------------------------------------------------------------

No.

 

Business Entity

  

Jurisdiction

28.     Global 360 (Australia) Pty Limited    Australia 29.     Global 360 China
Limited    Hong Kong 30.     Global 360 China Limited - China Branch    China
31.     Global 360 Spain S.L.U.    Spain 32.     GXS (ANZ) Pty Ltd.    Australia
33.     GXS (ANZ) Pty Ltd. – NEW ZEALAND Branch    New Zealand 34.     GXS (HK)
Limited    Hong Kong 35.     GXS (Shanghai) Software Software Development
Limited    China 36.     GXS AG    Switzerland 37.     GXS B.V.    Netherlands
38.     GXS Canada, Inc.    Canada 39.     GXS Co. Ltd.    Japan 40.     GXS de
Mexico S. de R.L. de C.V.    Mexico 41.     GXS GmbH    Germany 42.     GXS Inc.
   South Korea 43.     GXS India Technology Centre Private Limited    India
44.     GXS International, Inc. – HONG KONG BRANCH    Delaware 45.     GXS
International, Inc. – NETHERLANDS BRANCH    Delaware 46.     GXS International,
Inc. – SINGAPORE BRANCH    Delaware 47.     GXS Limited    England & Wales 48.  
  GXS Ltd.    Thailand 49.     GXS Philippines, Inc.    Philippines 50.     GXS
S.A.    Belgium 51.     GXS S.A. – LUXEMBOURG Branch    Luxembourg 52.     GXS
S.A.S.    France 53.     GXS S.p.A.    Italy 54.     Open Text Technologia Da
Informacao (Brasil) Ltda.    Brazil 55.     GXS UK Holding Limited    England &
Wales 56.     Harbinger de Mexico S. de R.L. de C.V.    Mexico



--------------------------------------------------------------------------------

No.

 

Business Entity

  

Jurisdiction

57.     ICCM Professional Services Ltd.    England & Wales 58.     InterCommerce
Gateway, Inc.    Philippines 59.     Metastorm Limited    England & Wales 60.  
  Metastorm UK Limited    England & Wales 61.     Nstein Technologies Inc.   
Quebec 62.     Open Text (Asia) Pte Limited    Singapore 63.     Open Text (Hong
Kong) Limited    Hong Kong 64.     Open Text A/S    Denmark 65.     Open Text AB
   Sweden 66.     Open Text AG    Switzerland 67.     Open Text Brasil Comercio
De Software LTDA    Brazil 68.     Open Text Conseil Inc.    Canada 69.     Open
Text Coöperatief U.A. – BELGIUM Branch    Belgium 70.     Open Text Corporation
India Private Limited    India 71.     Open Text Document Technologies GmbH   
Germany 72.     Open Text Finance SARL - IRELAND Place of Business    Ireland
73.     Open Text Ireland Limited    Ireland 74.     Open Text K.K.    Japan
75.     Open Text LLC    Russian Federation 76.     Open Text Middle East (Open
Text Inc. - United Arab Emirates Branch)    United Arab Emirates 77.     Open
Text New Zealand Limited    New Zealand 78.     Open Text OY    Finland 79.    
Open Text Pty Limited    Australia 80.     Open Text Public Sector Solutions,
Inc.    Virginia 81.     Open Text S.r.l.    Italy 82.     Open Text s.r.o.   
Czech Republic 83.     Open Text SA - IRELAND Place of Business    Ireland 84.  
  Open Text SARL    France 85.     Open Text Software Austria GmbH    Austria
86.     Open Text Software S.L.U.    Spain



--------------------------------------------------------------------------------

No.

 

Business Entity

  

Jurisdiction

87.     Open Text Software S.L.U. - Portugal Branch    Portugal 88.     Open
Text Software Technology (Shanghai) Co., Limited    China 89.     Open Text
Software Technology (Shanghai) Co., Limited – BEIJING BRANCH    China 90.    
Open Text South Africa Pty Limited    South Africa 91.     Open Text Sp.z.o.o.
   Poland 92.     Open Text Technologies India Private Limited    India 93.    
Open Text Venture Capital Investment Limited Partnership    Ontario 94.     Open
Text, S. de R.L. de C.V.    Mexico 95.     Resonate KT Ltd.    England & Wales
96.     StreamServe S.a.r.l. B.V.    Netherlands - Luxembourg 97.     The
Easylink Services Corporation SDN. BHD.    Malaysia 98.     Vignette India
Private Limited    India 99.     Xpedite Inc.    Japan 100.   Xpedite Systems
(UK) Limited    England & Wales 101.   Xpedite Systems AG    Switzerland 102.  
Xpedite Systems GmbH    Germany 103.   Xpedite Systems Incorporated (Malaysia)
SDN. BHD.    Malaysia 104.   Xpedite Systems Limited    New Zealand 105.  
Xpedite Systems Limited    Hong Kong 106.   Xpedite Systems Participations SARL
   France 107.   Xpedite Systems Pte Ltd.    Singapore 108.   Xpedite Systems
Pty Limited    Australia 109.   Xpedite Systems S.r.l.    Italy 110.   Xpedite
Systems SA    France 111.   Xpedite Systems Spain, SA    Spain 112.   Xpedite,
Ltd.    Republic of Korea



--------------------------------------------------------------------------------

SCHEDULE K

Existing Debt / Liens / Restrictions

Existing Debt

 

  1.

Debt under the Term B Credit Agreement

Existing Liens

 

  1.

Encumbrances securing Debt in a principal amount of up to U.S. $1,050,000,000
under the Term B Credit Agreement (or any Refinancing Debt in respect thereof)

 

  2.

Encumbrances securing Debt referred to in clause (j) of the definition of
Permitted Debt (or any Refinancing Debt in respect thereof)

Existing Restrictions

 

  1.

EC1 Pte Ltd: Shareholders Agreement for Commerce Network Singapore Pte Ltd by
and among GEIS International, Inc., ST Computer Systems & Services Ltd, and
Commerce Network Singapore Ltd., dated September 29, 1998 (Restrictions on EC1
Pte. Ltd. (Singapore) to pay dividends, enter certain transactions with
affiliates or take certain other actions without approval of minority
shareholder)

 

  2.

GXS Ltd. (Korea): Stock Purchase Agreement, dated as of December 12, 1997, by
and between the Digital Management Inc. Shareholders and GE Information
Services, Inc. (Restrictions on GXS Inc. (Korea) to pay dividends, enter certain
transactions with affiliates or take certain other actions without approval of
minority shareholder)

 

  3.

The Term B Credit Agreement and the credit documents relating thereto

Open Text Intercompany Loans:

 

Borrower

  

Lender

   Amount USD$  

Open Text sp. Z.o.o.

   Open Text Software GmbH      440,852   

Open Text sp. Z.o.o.

   Open Text Software GmbH      29,879   

Open Text (Hong Kong) Ltd

   Open Text Inc. (Delaware)      1,685,770   

Open Text Corporation

   Open Text Document Technologies GmbH      22,548,102   

Open Text Pty Ltd

   Open Text SA      6,241,352   

Open Text Conseil Inc

   Open Text SA      692,637   



--------------------------------------------------------------------------------

Open Text SA

   Open Text Software GmbH      10,788,132   

Open Text Cooperatief U.A.

   Open Text AG      19,217,586   

Open Text Corporation

   Open Text A/S      5,695,258   

Open Text South Africa (Pty) Ltd.

   Open Text Cooperatief U.A.      820,454   

Open Text Cooperatief U.A.

   Open Text SA      2,415,777   

Open Text SA

   StreamServe Sarl B.V.      29,967,101   

Open Text UK Limited.

   Metastorm Ltd      7,383,030   

Open Text Inc. (Delaware)

   Open Text Finance SARL (Place of Business - Ireland)      31,792,745   

Open Text (Hong Kong) Ltd

   Global 360 China Ltd      478,251   

Open Text SA

   Open Text SA (Place of Business - Ireland)      525,000,000   

Xpedite Systems SA

   Xpedite Systems Spain, S.A.      3,243,230   

EasyLink Services International Corporation

   Vignette Partnership, LP      48,349,014   

Xpedite Systems AG

   Xpedite Systems (UK) Limited      585,349   

Xpedite Systems Participations E.U.R.L.

   EasyLink Services (France) S.A.R.L.      5,838,899   

Xpedite Systems Participations E.U.R.L.

   Open Text Cooperatief U.A.      12,996,259   

Xpedite Systems Participations E.U.R.L.

   EasyLink Services (France) S.A.R.L.      335,814   

Xpedite Systems Participations E.U.R.L.

   Open Text Cooperatief U.A.      747,456   

Xpedite Systems, LLC

   Xpedite Systems, LLC      1,788,077   

Xpedite Systems, LLC

   Xpedite Systems, LLC      1,323,594   

Open Text (Asia) Pte. Ltd.

   Xpedite Systems, LLC      2,064,000   

Open Text UK Limited.

   EasyLink Services USA, Inc.      21,132,000   

Open Text Pty Ltd

   Xpedite Systems, LLC      3,600,000   

Open Text Pty Ltd

   Xpedite Systems SA      1,299,000   

Open Text S.R.L.

   Xpedite Systems, LLC      1,600,000   



--------------------------------------------------------------------------------

Open Text (Hong Kong) Ltd

   Xpedite Systems, LLC      5,609,000   

Open Text (Hong Kong) Ltd

   EasyLink Services International Limited      1,572,472   

EasyLink Services (France) S.A.R.L.

   Xpedite Systems, LLC      2,109,962   

Open Text Cooperatief U.A.

   Xpedite Systems, LLC      8,028,121   

Open Text Cooperatief U.A.

   Metastorm Ltd      1,497,970   

Open Text UK Limited.

   Resonate KT Ltd.      2,683,991   

Sysgenics Ltd

   Open Text UK Limited.      3,528,646   

Open Text UK Limited.

   ICCM Professional Services Lts      7,995,664   

Open Text Corporation

   Open Text SA      27,500,000   

EasyLink DO Brasil Comunicações LTDA.

   Open Text Brasil Comerico de Software Ltda.      788,939   

Open Text Software Technology (Shanghai) Co., Limited

   Open Text (Asia) Pte. Ltd.      400,000   

Open Text Corporation

   Open Text Cooperatief U.A.      12,800,000   

Open Text Corporation

   EasyLink Services International Corporation      43,000,000   

Open Text LLC (Russia)

   Open Text Cooperatief U.A.      122,229   

GXS intercompany loans:

 

Borrower

  

Lender

   Amount US$  

GXS, Inc.

   GXS International Branch      141,193,706   

GXS, Inc.

   GXS International, Inc. - Amstelveen Branch      83,389,418   

Acquisition UK Limited

   GXS International Branch      41,582,025   

Acquisition UK Limited

   GXS Limited      7,720,762   

GXS, Inc.

   GXS (ANZ) Pty Limited      6,104,148   

GXS Tecnologia da Informaco (Brasil) Ltda

   GXS, Inc.      4,647,328   

GXS, Inc.

   GXS GmbH      4,116,407   

GXS, Inc.

   GXS SAS      3,507,215   

GXS, Inc.

   GXS Tecnologia da Informaco (Brasil) Ltda      3,477,381   

GXS, Inc.

   GXS Limited      3,298,800   

GXS UK Holding Limited

   GXS Limited      2,962,462   

GXS UK Holding Limited

   GXS Limited      2,902,933   



--------------------------------------------------------------------------------

GXS, Inc.

   GXS S.A.      2,494,792   

GXS, Inc.

   GXS Limited      1,413,771   

GXS Co Ltd

   GXS, Inc.      1,176,356   

GXS, Inc.

   GXS GmbH      989,603   

GXS, Inc.

   GXS S.A.      816,893   



--------------------------------------------------------------------------------

SCHEDULE L

A) Open Text Corporation - Intercompany Securities

 

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

OPEN TEXT CORPORATION

1.   2016090 Ontario Inc. (Canada)    Securities: 100 Common Shares   

100%

  

All

2.   2016091 Ontario Inc. (Canada)    Securities: 100 Common Shares   

100%

  

All

3.   Open Text (Hong Kong) Limited (Hong Kong)    Securities: 2 Ordinary Shares
  

100%

  

All

4.   8493642 Canada Inc. (Canada)    Securities: 1 Common Share   

100%

  

All

5.   Nstein Technologies Inc. (Quebec, Canada)    Securities: 1,101 Common
Shares   

100%

  

All

6.   Open Text (Asia) Pte. Ltd. (Singapore)   
Securities: 13,850,000 Ordinary Shares   

100%

  

All

7.   Open Text K.K. (Japan)    Securities: 400 Common Shares   

100%

  

All

8.   EasyLink Services K.K. (Japan)    Securities: 710 Common Shares   

100%

  

All

9.   Open Text Pty Ltd. (Australia)    Securities: 100 Ordinary Shares   

100%

  

All

10.   Open Text Holdings, Inc. (Delaware, USA)    Securities: 1,000 Common
Shares   

100%

  

All

11.   Open Text Brasil Comerico de Software Ltda. (Brazil)    Securities:
984,150 Quota   

99%

  

All

12.   Vignette Partnership, LP (Delaware, USA)    Securities: Limited Partner
Units   

92.41%

  

All

13.   Open Text Coöperatief U.A. (Netherlands)    Securities: 99 Ordinary Shares
  

99%

  

All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

14.   Open Text Canada Ltd. (Canada)    Securities: 2,027 Common Shares   

89,69%

  

All

15.   Easylink Services Corporation India Private Limited (India)    Securities:
9,999 Common Shares   

99.99%

  

All

16.   Open Text Technologies India Private Limited (India)    Securities: 9,999
Ordinary Shares   

99.99%

  

All

17.   Open Text Corporation India Private Limited (India)    Securities: 30,735
Common Shares   

99.9967%

  

All

18.   Vignette India Pvt Ltd. (India)    Securities: 1,664,600 Common Shares   

99.9999%

  

All

19.   Cordys Software India Pvt. Ltd. (India)    Securities: 1,065,361 Common
Shares   

99.9999%

  

All

20.   Open Text S. de R.L. de C.V. (Mexico)    Securities: 99,000 Mexico Pesos
Equity Parts   

99%

  

All

21.   Open Text Venture Capital Investment Limited Partnership (Ontario, Canada)
   Securities: 5,250,001 Limited Partner Units   

100% (of LP Units)

  

All

22.   GXS, Inc. (Delaware)    Securities: 700 shares Class A Common Stock; 175
shares Class A Common Stock   

100%

  

All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

EASYLINK SERVICES USA, INC.

 

Nil.

  

VIGNETTE PARTNERSHIP, LP

1.   EasyLink Services International Corporation (Delaware, USA)    Securities:
100 common shares   

100%

  

All

2.   Open Text ULC (Nova Scotia, Canada)    Securities: 9,238 common shares   

100%

  

All

OPEN TEXT INC.

1.   Open Text Middle East – DUBAI, UAE Branch of Open Text Inc.    Securities:
No securities issued   

N/A

  

N/A

OPEN TEXT ULC

1.   Open Text SA (Luxembourg)   

Securities: 25,150,000 MRP A Shares

 

12,500,000 MRP C Shares

 

473,067,418 MRP B Shares

 

564,724,050 Ordinary Shares

  

97.94%

  

All

2.   Sysgenics Ltd. (United Kingdom)    Securities: 320,250 Ordinary Shares and
140,000 Ordinary A Series Shares   

100%

  

All

3.   ICCM Professional Services Ltd. (United Kingdom)    Securities: 50 Ordinary
Shares   

100%

  

All

4.   Open Text Finance Sarl (Luxembourg)    Securities: 1 Common Share   

0.0028%

  

All

OPEN TEXT HOLDINGS, INC.

1.   Open Text Inc. (Delaware, USA)    Securities: 1,100 Common Shares   

100%

  

All

2.   Open Text Public Sector Solutions, Inc. (Virginia, USA)    Securities:
1,000 Common Shares   

100%

  

All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

EASYLINK SERVICES INTERNATIONAL CORPORATION

1.   EasyLink Services USA, Inc. (Delaware, USA)    Securities: 1 common share
  

100%

  

All

2.   Xpedite Systems LLC (Delaware, USA)    Securities: 100 units   

100%

  

All

OPEN TEXT CANADA LTD.

1.   Vignette Partnership, LP (Delaware, USA)    Securities: General Partner   

7.59%

  

All

2.   Open Text Coöperatief U.A. (Netherlands)    Securities: 1 Ordinary Shares
  

1%

  

All

3.   Easylink Services Corporation India Private Limited (India)    Securities:
1 Common Share   

0.01%

  

All

4.   Open Text Technologies India Private Limited (India)    Securities: 1
Ordinary Share   

0.01%

  

All

5.   Open Text Corporation India Private Limited (India)    Securities: 1 Common
Share   

0.0033%

  

All

6.   Cordys Software India Pvt. Ltd. (India)    Securities: 1 Share   

0.0001%

  

All

7.   Open Text S. de R.L. de C.V. (Mexico)    Securities: 1,000 Mexico Pesos
Equity Parts   

1%

  

All

8.   EasyLink Do Brasil Communicacoes Ltda. (Brazil)    Securities: 1,000 Common
Shares   

0.2%

  

All

9.   Open Text Brasil Comerico de Software Ltda. (Brazil)    Securities: 1 Quota
  

0.0001%

  

All

XPEDITE SYSTEMS, LLC

1.   Xpedite Ltd. (South Korea)1    Securities: 450,000 Common Shares   

100%

  

65%

2.   Xpedite Inc. (Japan)    Securities: 1900 Ordinary Shares   

100%

  

65%

 

1 

In process of being dissolved; dissolution expected to be completed in January
2015 effective as of October 31, 2014.



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

GXS, INC.

1.   GXS International, Inc.    Securities: 100 shares Common Stock   

100%

  

All

2.   GXS S.A.    Securities: All   

100%

  

None

3.   GXS SpA    Securities: All   

100%

  

None

4.   Harbinger de Mexico, S. de C.V. de R.L. (dormant)    Securities: All   

100%

  

None

5.   GXS AG    Securities: All   

100%

  

None

6.   Open Text Tecnologia da Informaco (Brasil) Ltda    Securities: 99.9%   

99.9%

  

85%

7.   GXS SAS    Securities: 99.9%   

99.9%

  

None

8.   GXS Co. Ltd.    Securities: 200 shares   

50%

  

None

9.   GXS Inc. (Korea)    Securities: 85%   

85%

  

None

10.   GXS Mexico S de R.L. de C.V.    Securities: 2,970 pesos   

99%

  

None

11.   GXS (Thailand) Ltd.    Securities: 149,994 shares   

99.99%

  

None

12.   GXS India Technology Centre Private Limited    Securities: 1 share   

0.01%

  

None

GXS INTERNATIONAL, INC.

1.   GXS (ANZ) Pty Limited    Securities: 9,000,000 shares   

100%

  

None

2.   GXS Canada Inc.    Securities: 22,100 common shares   

100%

  

None

3.   GXS GmbH    Securities: All   

100%

  

100%

4.   GXS (HK) Limited    Securities: 3,864,903 shares   

100%

  

None

5.   GXS B.V.    Securities: All   

100%

  

None

6.   GXS UK Holding Limited    Securities: All   

100%

  

None



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

7.   GXS India Technology Centre Private Limited    Securities: 999,999 shares
  

99.99%

  

None

8.   GXS Co. Ltd.    Securities: 200 shares   

50%

  

None

9.   GXS Mexico S de R.L. de C.V.    Securities: 30 pesos   

1%

  

None

10.   GXS Philippines, Inc.    Securities: 99.88%   

99.88%

  

None

11.   EC1 Pte Ltd    Securities: 81%   

81%

  

None

12.   Open Text Tecnologia da Informaco (Brasil) Ltda    Securities: 1 quota   

0.01%

  

None

OPEN TEXT COÖPERATIEF U.A.

1.   Open Text South Africa Pty. Ltd. (South Africa)    Securities: 90 Ordinary
Shares   

90%

  

All

2.   Open Text S.r.o. (Czech Republic)    Securities: CZK 200,000   

100%

  

All

3.   Open Text SARL (France)    Securities: 6,003 Ordinary Shares   

100%

  

All

4.   Open Text Software S.L.U. (Spain)    Securities: EURO 4,025   

100%

  

All

5.   Open Text New Zealand Limited (New Zealand)    Securities: 100 Ordinary
Shares   

100%

  

All

6.   Open Text Oy (Finland)    Securities: 100 Shares   

100%

  

All

7.   Open Text S.R.L. (Italy)    Securities: EURO 100,000   

100%

  

All

8.   EasyLink Services France SARL    Securities: 1,054,532 Shares   

100%

  

All

9.   Xpedite Systems Participations E.U.R.L. (France)    Securities: 646,434
Shares   

69%

  

All

10.   Open Text AG (Switzerland)    Securities: 1,100,000 Ordinary Shares   

100%

  

All

11.   Open Text UK Limited (UK)    Securities: 8,600,100 Ordinary Shares   

100%

  

All

12.   Open Text Ireland Limited (Ireland)    Securities: 60,003 Ordinary Shares
  

100%

  

All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

13.   Open Text A/S (Denmark)    Securities: 5,000 Shares    100%    All 14.  
Open Text AB (Sweden)    Securities: 100,000 Shares    100%    All 15.   Open
Text Sp. Z.o.o. (Poland)    Securities: PLN 100,000    100%    All 16.  
Metastorm UK Ltd. (UK)    Securities: 1,000 Ordinary Shares    100%    All 17.  
Open Text Coöperatief U.A. – BELGIUM Branch    Securities: No securities issued
   N/A    N/A 18.   Open Text LLC (Russia)    Securities: RUR 5,600,000    100%
   All 19.   Cordys Information Systems B.V. – CHINA Representative Office   
Securities: No securities issued    N/A    N/A

OPEN TEXT SA

1.   StreamServe S.a.r.l. B.V. (Luxembourg/Netherlands)    Securities: 41
Ordinary Shares    100%    All 2.   Open Text Finance SARL (Luxembourg)   
Securities: 35,819,999 Ordinary Shares    99.9972%    All 3.   Global 360 Spain
S.L.U. (Spain)    Securities: 3,200 Shares    100%    All 4.   Open Text SA –
IRELAND PLACE OF BUSINESS (Ireland)    Securities: No securities issued    N/A
   N/A

OPEN TEXT SOFTWARE GMBH

1.   Open Text Software Austria GmbH (Austria)    Securities: 1 Share    100%   
All 2.   Open Text Document Technologies GmbH (Germany)    Securities: Euro
25,000    100%    All

OPEN TEXT UK LIMITED

1.   Cordys UK Ltd. (United Kingdom)    Securities: 10,225,141 Ordinary Shares
   100%    All 2.   Xpedite Systems (UK) Limited    Securities: 6,351,711   
100%    All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

  (United Kingdom)    Ordinary Shares       3.   EasyLink Services International
Limited (United Kingdom)    Securities: 100 Ordinary Shares    100%    All

OPEN TEXT FINANCE S.A.R.L.

1.   Open Text Finance SARL– IRELAND PLACE OF BUSINESS (Ireland)    Securities:
No securities issued    N/A    N/A

SYSGENICS LIMITED

1.   Resonate KT Ltd. (United Kingdom)    Securities: 600 Ordinary Shares   
100%    All 2.   Open Text SA (Luxembourg)    Securities: 16,359,483 MRP B
Shares    1.49%    All



--------------------------------------------------------------------------------

EXHIBIT C

REVISED SCHEDULES TO THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

Jurisdiction of Incorporation; Equity Securities; Locations; Etc.

 

1.

Jurisdictions of Incorporation, Etc.

 

Party

  

Jurisdiction of Incorporation

Borrowers: 1.   Open Text ULC    Nova Scotia, Canada 2.   Open Text Holdings,
Inc.    Delaware, USA 3.   Open Text Corporation    Canada Domestic Guarantors:
4.   Vignette Partnership, LP    Delaware, USA 5.   Open Text Inc.    Delaware,
USA 6.   Easylink Services International Corporation    Delaware, USA 7.   Open
Text Canada Ltd.    Canada 8.   EasyLink Services USA, Inc.    Delaware, USA 9.
  Xpedite Systems, LLC    Delaware, USA 10.   GXS, Inc.    Delaware, USA 11.  
GXS International, Inc.    Delaware, USA Foreign Guarantors: 12.   Open Text
Coöperatief U.A.    Netherlands 13.   Open Text SA    Luxembourg 14.   Open Text
Software GmbH    Germany 15.   Open Text UK Limited    United Kingdom 16.   Open
Text Finance Sarl    Luxembourg with Ireland branch 17.   Sysgenics Limited   
England & Wales Subsidiaries: 18.   2016090 Ontario Inc.    Ontario 19.  
2016091 Ontario Inc.    Ontario 20.   8493642 Canada Inc.    Canada 21.  
Acquisition U.K. Limited    England & Wales 22.   Cordys (Beijing) Co. Ltd.   
China 23.   Cordys Australia Pty. Ltd.    Australia 24.   Cordys Deutschland
Service GmbH    Germany 25.   Cordys Hong Kong Ltd.    Hong Kong 26.   Cordys
Information Systems B.V. - China Representation Office    China 27.   Cordys
Israel Ltd.    Israel 28.   Cordys Nordics AB    Sweden 29.   Cordys Shanghai
Co. Ltd.    China 30.   Cordys Singapore Pte. Ltd.    Singapore 31.   Cordys
Software India Pvt. Ltd.    India 32.   Cordys UK Ltd.    England & Wales



--------------------------------------------------------------------------------

33.   Easylink Do Brasil Comunicacoes Ltda    Brazil 34.   Easylink Services
(Deutschland) GMBH    Germany 35.   Easylink Services (France) S.A.R.L.   
France 36.   Easylink Services (Hong Kong) Limited    Hong Kong 37.   Easylink
Services Australia Pty Limited    Australia 38.   Easylink Services Corp. Pte
Ltd    Singapore 39.   Easylink Services Corporation India Private Limited   
India 40.   Easylink Services International Limited    England & Wales 41.  
Easylink Services International Limited - Ireland Branch    Ireland 42.  
Easylink Services K.K.    Japan 43.   Easylink Services Korea Corporation   
Republic of Korea 44.   EC1 Pte. Ltd.    Singapore 45.   Global 360 (Australia)
Pty Limited    Australia 46.   Global 360 China Limited    Hong Kong 47.  
Global 360 China Limited - China Branch    China 48.   Global 360 Spain S.L.U.
   Spain 49.   GXS (ANZ) Pty Ltd.    Australia 50.   GXS (ANZ) Pty Ltd. – NEW
ZEALAND Branch    New Zealand 51.   GXS (HK) Limited    Hong Kong 52.   GXS
(Shanghai) Software Software Development Limited    China 53.   GXS AG   
Switzerland 54.   GXS B.V.    Netherlands 55.   GXS Canada, Inc.    Canada 56.  
GXS Co. Ltd.    Japan 57.   GXS de Mexico S. de R.L. de C.V.    Mexico 58.   GXS
GmbH    Germany 59.   GXS Inc.    South Korea 60.   GXS India Technology Centre
Private Limited    India 61.   GXS International, Inc. – HONG KONG BRANCH   
Delaware 62.   GXS International, Inc. – NETHERLANDS BRANCH    Delaware 63.  
GXS International, Inc. – SINGAPORE BRANCH    Delaware 64.   GXS Limited   
England & Wales 65.   GXS Ltd.    Thailand 66.   GXS Philippines, Inc.   
Philippines 67.   GXS S.A.    Belgium 68.   GXS S.A. – LUXEMBOURG Branch   
Luxembourg 69.   GXS S.A.S.    France 70.   GXS S.p.A.    Italy 71.   Open Text
Technologia Da Informacao (Brasil) Ltda.    Brazil 72.   GXS UK Holding Limited
   England & Wales



--------------------------------------------------------------------------------

73.   Harbinger de Mexico S. de R.L. de C.V.    Mexico 74.   ICCM Professional
Services Ltd.    England & Wales 75.   InterCommerce Gateway, Inc.   
Philippines 76.   Metastorm Limited    England & Wales 77.   Metastorm UK
Limited    England & Wales 78.   Nstein Technologies Inc.    Quebec 79.   Open
Text (Asia) Pte Limited    Singapore 80.   Open Text (Hong Kong) Limited    Hong
Kong 81.   Open Text A/S    Denmark 82.   Open Text AB    Sweden 83.   Open Text
AG    Switzerland 84.   Open Text Brasil Comercio De Software LTDA    Brazil 85.
  Open Text Conseil Inc.    Canada 86.   Open Text Coöperatief U.A. – BELGIUM
Branch    Belgium 87.   Open Text Corporation India Private Limited    India 88.
  Open Text Document Technologies GmbH    Germany 89.   Open Text Finance SARL -
IRELAND Place of Business    Ireland 90.   Open Text Ireland Limited    Ireland
91.   Open Text K.K.    Japan 92.   Open Text LLC    Russian Federation 93.  
Open Text Middle East (Open Text Inc. - United Arab Emirates Branch)    United
Arab Emirates 94.   Open Text New Zealand Limited    New Zealand 95.   Open Text
OY    Finland 96.   Open Text Pty Limited    Australia 97.   Open Text Public
Sector Solutions, Inc    Virginia 98.   Open Text S.r.l.    Italy 99.   Open
Text s.r.o.    Czech Republic 100.   Open Text SA - IRELAND Place of Business   
Ireland 101.   Open Text SARL    France 102.   Open Text Software Austria GmbH
   Austria 103.   Open Text Software S.L.U.    Spain 104.   Open Text Software
S.L.U. - Portugal Branch    Portugal 105.   Open Text Software Technology
(Shanghai) Co., Limited    China 106.   Open Text Software Technology (Shanghai)
Co., Limited – BEIJING BRANCH    China 107.   Open Text South Africa Pty Limited
   South Africa 108.   Open Text Sp.z.o.o.    Poland 109.   Open Text
Technologies India Private Limited    India 110.   Open Text Venture Capital
Investment Limited Partnership    Ontario 111.   Open Text, S. de R.L. de C.V.
   Mexico 112.   Resonate KT Ltd.    England & Wales 113.   StreamServe S.a.r.l.
B.V.    Netherlands - Luxembourg



--------------------------------------------------------------------------------

114.   The Easylink Services Corporation SDN. BHD.    Malaysia 115.   Vignette
India Private Limited    India 116.   Xpedite Inc.    Japan 117.   Xpedite
Systems (UK) Limited    England & Wales 118.   Xpedite Systems AG    Switzerland
119.   Xpedite Systems GmbH    Germany 120.   Xpedite Systems Incorporated
(Malaysia) SDN. BHD.    Malaysia 121.   Xpedite Systems Limited    New Zealand
122.   Xpedite Systems Limited    Hong Kong 123.   Xpedite Systems
Participations SARL    France 124.   Xpedite Systems Pte Ltd    Singapore 125.  
Xpedite Systems Pty Limited    Australia 126.   Xpedite Systems S.r.l.    Italy
127.   Xpedite Systems SA    France 128.   Xpedite Systems Spain, SA    Spain
129.   Xpedite, Ltd    Republic of Korea

See also Schedule F for full Open Text organization charts.

 

2.

Current Canadian Chief Executive Office and Principal Place of Business and
Domicile

Open Text Corporation

275 Frank Tompa Drive

Waterloo, Ontario

N2L 0A1

Open Text ULC

1959 Upper Water Street

Suite 900

Halifax, Nova Scotia

B3J 3N2

Open Text Canada Ltd.

275 Frank Tompa Drive

Waterloo, Ontario

N2L 0A1

Vignette Partnership, LP; Open Text Inc.; Open Text Holdings, Inc.; Easylink
Services International Corporation; EasyLink Services USA, Inc.; Xpedite
Systems, LLC; GXS, Inc.; GXS International, Inc.; Open Text Coöperatief U.A.;
Open Text SA; Open Text Software GmbH; Open Text UK Limited; Open Text Finance
Sarl - Located outside of Canada

 

3.

Canadian Warehouses and Premises of Assets and Collateral



--------------------------------------------------------------------------------

38 Leek Crescent

Richmond Hill, Ontario

L4B 4N8

10 Rideau Street

Ottawa, Ontario

K1N 9J1

2680 Skymark Avenue, Suite 500

Mississauga, Ontario

L4W 5L6

See also Schedule C referenced herein.

 

4.

Locations of Duplicate Copies of Records re: Collateral Records kept in Quebec

Not Applicable

 

5.

Securities and Instruments

Securities owned by Domestic Guarantors:

 

  (a)

Open Text Corporation

Open Text Corporation holds 100% of the issued and outstanding shares of the
following:

 

  1.

2016090 Ontario Inc. (Ontario, Canada)

 

  2.

2016091 Ontario Inc. (Ontario, Canada)

 

  3.

Open Text (Hong Kong) Limited (Hong Kong)

 

  4.

8493642 Canada Inc. (Canada)

 

  5.

Nstein Technologies Inc. (Quebec, Canada)

 

  6.

Open Text (Asia) Pte Ltd. (Singapore)

 

  7.

Open Text K.K. (Japan)

 

  8.

Open Text Pty Ltd. (Australia)

 

  9.

Easylink Services K.K. (Japan)

 

  10.

GXS, Inc. (Delaware, USA)

 

  11.

Open Text Holdings, Inc. (Delaware, USA)

Additional Securities held:



--------------------------------------------------------------------------------

  12.

Open Text Brasil Comercio de Software Ltda. (Brazil) – 99%

 

  13.

Vignette Partnership, LP (Delaware, USA) – Limited Partner - 100% of Limited
Partner Units

 

  14.

Open Text Coöperatief U.A. (Netherlands) – 99%

 

  15.

Easylink Services Corporation India Private Limited (India) – 99%

 

  16.

Open Text Canada Ltd. (Canada) – 89.7%

 

  17.

Open Text Corporation India Private Limited (India) – 99.9967%

 

  18.

Open Text S. de R.L. de C.V. (Mexico) – 99%

 

  19.

Open Text Venture Capital Investment Limited Partnership (Ontario) – Limited
Partner - 100% of Limited Partner Units

 

  20.

Cordys Software India Pvt. Ltd. – 99.9999%

 

  21.

Open Text Technologies India Private Limited – 99.99%

 

  22.

Vignette India Private Limited – 99.9999%

 

  (b)

Vignette Partnership, LP

Vignette Partnership, LP holds 100% of the issued and outstanding shares of the
following:

 

  1.

EasyLink Services International Corporation (Delaware, USA)

 

  2.

Open Text ULC (Nova Scotia, Canada)

 

  (c)

Open Text Holdings, Inc. (Delaware, USA)

Open Text Holdings, Inc. holds 100% of the issued and outstanding shares of the
following:

 

  1.

Open Text Inc. (Delaware, USA)

 

  2.

Open Text Public Sector Solutions, Inc. (Virginia, USA)

 

  (d)

EasyLink Services International Corporation (Delaware, USA)

EasyLink Services International Corporation holds 100% of the issued and
outstanding shares of the following:

 

  1.

EasyLink Services USA, Inc. (Delaware, USA)

 

  2.

Xpedite Systems, LLC (Delaware, USA)



--------------------------------------------------------------------------------

  (e)

Open Text ULC (Nova Scotia, Canada)

Open Text ULC holds 100% of the issued and outstanding shares of the following:

 

  1.

Open Text SA (Luxembourg)

 

  2.

Sysgenics Limited (England & Wales)

 

  3.

ICCM Professional Services Ltd. (England & Wales)

Additional Securities held:

 

  4.

Open Text Finance S.a.r.l. (Luxembourg) – 0.0028%

 

  (f)

Open Text Inc. (Delaware, USA)

 

  1.

Open Text Middle East (Open Text Inc. - United Arab Emirates Branch)

 

  (g)

Open Text Canada Ltd. (Canada)

Securities held:

 

  1.

Vignette Partnership, LP (Delaware, USA) – general partner - 100% of general
partner units

 

  2.

Open Text Coöperatief U.A. (Netherlands) – 1%

 

  3.

Cordys Software India Pvt. Ltd. – 0.0001%

 

  4.

Open Text Brasil Comercio De Software LTDA – 0.0001%

 

  5.

Open Text Corporation India Private Limited – 0.0033%

 

  6.

Open Text Technologies India Private Limited – 0.01%

 

  7.

Open Text, S. de R.L. de C.V. – 1%

 

  8.

Easylink Services Corporation India Private Limited – 0.01%

 

  9.

Easylink Do Brasil Comunicacoes Ltda – 0.2%

 

  (h)

EasyLink Services USA, Inc. (Delaware, USA)

None.



--------------------------------------------------------------------------------

  (i)

Xpedite Systems, LLC (Delaware, USA)

Xpedite Sysems, LLC holds 100% of the issued and outstanding shares of the
following:

 

  1.

Xpedite Inc. (Japan)

 

  2.

Xpedite, Ltd (Republic of Korea)

 

  (j)

GXS, Inc. (Delaware, USA)

GXS, Inc. holds 100% of the issued and outstanding shares of the following:

 

  1.

GXS S.A. (Belgium)

 

  2.

GXS SpA (Italy)

 

  3.

Harbinger de Mexico, S. de C.V. de R.L. (dormant) (Mexico)

 

  4.

GXS AG (Switzerland)

 

  5.

GXS International, Inc. (Delaware, USA)

 

  6.

GXS Ltd. (Thailand)

 

  7.

GXS S.A.S. (France)

Additional Securities held:

 

  8.

Open Text Tecnologia da Informaco (Brasil) Ltda – 99.99% (Brazil)

 

  9.

GXS Co. Ltd. – 50% (Japan)

 

  10.

GXS Inc. – 85% (Korea)

 

  11.

GXS de Mexico S de R.L. de C.V. – 99% (Mexico)

 

  12.

GXS India Technology Centre Private Limited (India) – 0.01%

 

  (k)

GXS International, Inc. (Delaware, USA)

GXS International, Inc. holds 100% of the issued and outstanding shares of the
following:

 

  1.

GXS (ANZ) Pty Limited (Australia)

 

  2.

GXS Canada, Inc. (Canada)

 

  3.

GXS GmbH (Germany)

 

  4.

GXS (HK) Limited (Hong Kong)



--------------------------------------------------------------------------------

  5.

GXS B.V. (Netherlands)

 

  6.

GXS UK Holding Limited (United Kingdom)

Additional Securities held:

 

  7.

GXS India Technology Centre Private Limited – 99.99% (India)

 

  8.

GXS Co. Ltd. – 50% (Japan)

 

  9.

GXS de Mexico S de R.L. de C.V. (Mexico) – 1%

 

  10.

GXS Philippines, Inc. – 99.98% (Philippines)

 

  11.

EC1 Pte Ltd – 81% (Singapore)

 

  12.

Open Text Tecnologia da Informaco (Brasil) Ltda (Brazil) – 0.01%



--------------------------------------------------------------------------------

SCHEDULE B

Litigation

The United States Internal Revenue Service is examining certain of Open Text’s
tax returns for fiscal year 2010 through fiscal year 2012, and in connection
with those examinations is reviewing Open Text’s internal reorganization in
fiscal year 2010 to consolidate certain intellectual property ownership in
Luxembourg and Canada and Open Text’s integration of certain acquisitions into
the resulting structure. These examinations may lead to proposed adjustments to
Open Text’s taxes, which may be material, individually or in the aggregate.



--------------------------------------------------------------------------------

SCHEDULE C

Location of Business

Places of Business / Locations of Material Tangible Personal Property of Loan
Parties

 

Waterloo, Ontario    275 Frank Tompa Drive, Waterloo, Ontario N2L 0A1 Brookpark,
OH    5347 West 161st Street, Brook Park, OH 44142 Richmond Hill, Ontario    38
Leek Crescent, Richmond Hill, Ontario L4B 4N8 Tinton Falls, NJ    100 Tormee
Drive Gaithersburg, MD    9711 Washingtonian Blvd., Ste. 700, Gaithersburg, MD
20878 Makati City, Philippines    Tower 2, RCBC Plaza 6819 Ayala Avenue corner
Sen. Gil Puyat Avenue 1200 Makati City Bellevue, WA    301, 116th Avenue SE,
Suite 500, Bellevue, WA 98004 Alpharetta, GA    11720 AmberPark Drive Suite 200
Alpharetta, GA 30009 Amstelveen, NL    Prof. E. M. Meijerslaan 1, 1183 AV,
Amstelveen Ottawa, Ontario    10 Rideau Street, Ottawa, Ontario K1N 9J1 Austin,
TX    Four Barton Skyway, 1301 S Mopac Expressway, Ste 100 Putten, Netherlands
   Vanenburgerallee 3 and 4, 3882 RH - Putten Bangalore, IN    No.2, Prestige
Emerald, 2nd Floor, Madras Bank Road, Lavelle Road Junction, Bangalore 560 001
Konstanz, DE    Max-Stromeyer-Strasse 116, 78467 Konstanz Dallas, TX    One
Lincoln Centre, 5400 LBJ Freeway, Dallas, TX 75240 Suite 300



--------------------------------------------------------------------------------

Tucson, AZ    155 North Rosemont Blvd, 1st floor, Tucson, Arizona 85711

Additional locations of material tangible personal property by non-Loan Parties:

Technopark2

Werner-von-Siemens- Ring 20, D-85630

Grasbrunn, Germany

Thames Valley Park

420 Thames Valley Park Drive

Reading, UK

RG6 1PU

Unit No. 301, 3rd Floor, Building No. 14 & Unit 4, 9th Floor

Building No. 20

MindSpace IT Park, Hi-Tec City, Madhapur

Hyderabad AP 500 081 India

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE D

Trademarks / Patents, Etc.

Nil.



--------------------------------------------------------------------------------

SCHEDULE E

Owned Real Property

 

•  

275 Frank Tompa Drive

Waterloo, Ontario

N2L 0A1

Note: Building on this location is owned. However, land that building is
situated on is leased.

 

•  

5347 West 161st Street

Brook Park, OH

44142



--------------------------------------------------------------------------------

SCHEDULE F

Subsidiaries

Open Text Organization Chart as of December 16, 2014 is reproduced below.



--------------------------------------------------------------------------------

 

LOGO [g841878ex10_1pg285.jpg]

 

Page 1 of 5



--------------------------------------------------------------------------------

 

LOGO [g841878ex10_1pg286.jpg]

 

Page 2 of 5



--------------------------------------------------------------------------------

 

LOGO [g841878ex10_1pg287.jpg]

 

Page 3 of 5



--------------------------------------------------------------------------------

 

LOGO [g841878ex10_1pg288.jpg]

 

Page 4 of 5



--------------------------------------------------------------------------------

 

LOGO [g841878ex10_1pg289.jpg]

 

Page 5 of 5



--------------------------------------------------------------------------------

SCHEDULE G

Material Permits

Nil.



--------------------------------------------------------------------------------

SCHEDULE H

Material Agreements

Nil.



--------------------------------------------------------------------------------

SCHEDULE I

Environmental Matters

Nil.



--------------------------------------------------------------------------------

SCHEDULE J

Exempt Immaterial Subsidiaries

 

No.

 

Business Entity

  

Jurisdiction

1.      

2016090 Ontario Inc.

  

Ontario

2.      

2016091 Ontario Inc.

  

Ontario

3.      

8493642 Canada Inc.

  

Canada

4.      

Acquisition U.K. Limited

  

England & Wales

5.      

Cordys (Beijing) Co. Ltd.

  

China

6.      

Cordys Australia Pty. Ltd.

  

Australia

7.      

Cordys Deutschland Service GmbH

  

Germany

8.      

Cordys Hong Kong Ltd.

  

Hong Kong

9.      

Cordys Information Systems B.V. - China Representation Office

  

China

10.    

Cordys Israel Ltd.

  

Israel

11.    

Cordys Nordics AB

  

Sweden

12.    

Cordys Shanghai Co. Ltd.

  

China

13.    

Cordys Singapore Pte. Ltd.

  

Singapore

14.    

Cordys Software India Pvt. Ltd.

  

India

15.    

Cordys UK Ltd.

  

England & Wales

16.    

Easylink Do Brasil Comunicacoes Ltda

  

Brazil

17.    

Easylink Services (Deutschland) GMBH

  

Germany

18.    

Easylink Services (France) S.A.R.L.

  

France

19.    

Easylink Services (Hong Kong) Limited

  

Hong Kong

20.    

Easylink Services Australia Pty Limited

  

Australia

21.    

Easylink Services Corp. Pte Ltd

  

Singapore

22.    

Easylink Services Corporation India Private Limited

  

India

23.    

Easylink Services International Limited

  

England & Wales

24.    

Easylink Services International Limited - Ireland Branch

  

Ireland

25.    

Easylink Services K.K.

  

Japan

26.    

Easylink Services Korea Corporation

  

Republic of Korea

27.    

EC1 Pte. Ltd.

  

Singapore



--------------------------------------------------------------------------------

No.

 

Business Entity

  

Jurisdiction

28.    

Global 360 (Australia) Pty Limited

  

Australia

29.    

Global 360 China Limited

  

Hong Kong

30.    

Global 360 China Limited - China Branch

  

China

31.    

Global 360 Spain S.L.U.

  

Spain

32.    

GXS (ANZ) Pty Ltd.

  

Australia

33.    

GXS (ANZ) Pty Ltd. – NEW ZEALAND Branch

  

New Zealand

34.    

GXS (HK) Limited

  

Hong Kong

35.    

GXS (Shanghai) Software Software Development Limited

  

China

36.    

GXS AG

  

Switzerland

37.    

GXS B.V.

  

Netherlands

38.    

GXS Canada, Inc.

  

Canada

39.    

GXS Co. Ltd.

  

Japan

40.    

GXS de Mexico S. de R.L. de C.V.

  

Mexico

41.    

GXS GmbH

  

Germany

42.    

GXS Inc.

  

South Korea

43.    

GXS India Technology Centre Private Limited

  

India

44.    

GXS International, Inc. – HONG KONG BRANCH

  

Delaware

45.    

GXS International, Inc. – NETHERLANDS BRANCH

  

Delaware

46.    

GXS International, Inc. – SINGAPORE BRANCH

  

Delaware

47.    

GXS Limited

  

England & Wales

48.    

GXS Ltd.

  

Thailand

49.    

GXS Philippines, Inc.

  

Philippines

50.    

GXS S.A.

  

Belgium

51.    

GXS S.A. – LUXEMBOURG Branch

  

Luxembourg

52.    

GXS S.A.S.

  

France

53.    

GXS S.p.A.

  

Italy

54.    

Open Text Technologia Da Informacao (Brasil) Ltda.

  

Brazil

55.    

GXS UK Holding Limited

  

England & Wales

56.    

Harbinger de Mexico S. de R.L. de C.V.

  

Mexico



--------------------------------------------------------------------------------

No.

 

Business Entity

  

Jurisdiction

57.    

ICCM Professional Services Ltd.

  

England & Wales

58.    

InterCommerce Gateway, Inc.

  

Philippines

59.    

Metastorm Limited

  

England & Wales

60.    

Metastorm UK Limited

  

England & Wales

61.    

Nstein Technologies Inc.

  

Quebec

62.    

Open Text (Asia) Pte Limited

  

Singapore

63.    

Open Text (Hong Kong) Limited

  

Hong Kong

64.    

Open Text A/S

  

Denmark

65.    

Open Text AB

  

Sweden

66.    

Open Text AG

  

Switzerland

67.    

Open Text Brasil Comercio De Software LTDA

  

Brazil

68.    

Open Text Conseil Inc.

  

Canada

69.    

Open Text Coöperatief U.A. – BELGIUM Branch

  

Belgium

70.    

Open Text Corporation India Private Limited

  

India

71.    

Open Text Document Technologies GmbH

  

Germany

72.    

Open Text Finance SARL - IRELAND Place of Business

  

Ireland

73.    

Open Text Ireland Limited

  

Ireland

74.    

Open Text K.K.

  

Japan

75.    

Open Text LLC

  

Russian Federation

76.    

Open Text Middle East (Open Text Inc. - United Arab Emirates Branch)

  

United Arab Emirates

77.    

Open Text New Zealand Limited

  

New Zealand

78.    

Open Text OY

  

Finland

79.    

Open Text Pty Limited

  

Australia

80.    

Open Text Public Sector Solutions, Inc

  

Virginia

81.    

Open Text S.r.l.

  

Italy

82.    

Open Text s.r.o.

  

Czech Republic

83.    

Open Text SA - IRELAND Place of Business

  

Ireland

84.    

Open Text SARL

  

France

85.    

Open Text Software Austria GmbH

  

Austria

86.    

Open Text Software S.L.U.

  

Spain



--------------------------------------------------------------------------------

No.

 

Business Entity

  

Jurisdiction

87.    

Open Text Software S.L.U. - Portugal Branch

  

Portugal

88.    

Open Text Software Technology (Shanghai) Co., Limited

  

China

89.    

Open Text Software Technology (Shanghai) Co., Limited – BEIJING BRANCH

  

China

90.    

Open Text South Africa Pty Limited

  

South Africa

91.    

Open Text Sp.z.o.o.

  

Poland

92.    

Open Text Technologies India Private Limited

  

India

93.    

Open Text Venture Capital Investment Limited Partnership

  

Ontario

94.    

Open Text, S. de R.L. de C.V.

  

Mexico

95.    

Resonate KT Ltd.

  

England & Wales

96.    

StreamServe S.a.r.l. B.V.

  

Netherlands - Luxembourg

97.    

The Easylink Services Corporation SDN. BHD.

  

Malaysia

98.    

Vignette India Private Limited

  

India

99.    

Xpedite Inc.

  

Japan

100.  

Xpedite Systems (UK) Limited

  

England & Wales

101.  

Xpedite Systems AG

  

Switzerland

102.  

Xpedite Systems GmbH

  

Germany

103.  

Xpedite Systems Incorporated (Malaysia) SDN. BHD.

  

Malaysia

104.  

Xpedite Systems Limited

  

New Zealand

105.  

Xpedite Systems Limited

  

Hong Kong

106.  

Xpedite Systems Participations SARL

  

France

107.  

Xpedite Systems Pte Ltd

  

Singapore

108.  

Xpedite Systems Pty Limited

  

Australia

109.  

Xpedite Systems S.r.l.

  

Italy

110.  

Xpedite Systems SA

  

France

111.  

Xpedite Systems Spain, SA

  

Spain

112.  

Xpedite, Ltd

  

Republic of Korea



--------------------------------------------------------------------------------

SCHEDULE K

Existing Debt / Liens / Restrictions

Existing Debt

 

  1.

Debt under the Term B Credit Agreement

Existing Liens

 

  1.

Encumbrances securing Debt in a principal amount of up to U.S. $1,050,000,000
under the Term B Credit Agreement (or any Refinancing Debt in respect thereof)

 

  2.

Encumbrances securing Debt referred to in clause (j) of the definition of
Permitted Debt (or any Refinancing Debt in respect thereof)

Existing Restrictions

 

  1.

EC1 Pte Ltd: Shareholders Agreement for Commerce Network Singapore Pte Ltd by
and among GEIS International, Inc., ST Computer Systems & Services Ltd, and
Commerce Network Singapore Ltd., dated September 29, 1998 (Restrictions on EC1
Pte. Ltd. (Singapore) to pay dividends, enter certain transactions with
affiliates or take certain other actions without approval of minority
shareholder)

 

  2.

GXS Ltd. (Korea): Stock Purchase Agreement, dated as of December 12, 1997, by
and between the Digital Management Inc. Shareholders and GE Information
Services, Inc. (Restrictions on GXS Inc. (Korea) to pay dividends, enter certain
transactions with affiliates or take certain other actions without approval of
minority shareholder)

 

  3.

The Term B Credit Agreement and the credit documents relating thereto

Open Text Intercompany Loans:

 

Borrower

  

Lender

   Amount USD$  

Open Text sp. Z.o.o.

   Open Text Software GmbH      440,852   

Open Text sp. Z.o.o.

   Open Text Software GmbH      29,879   

Open Text (Hong Kong) Ltd

   Open Text Inc. (Delaware)      1,685,770   

Open Text Corporation

   Open Text Document Technologies GmbH      22,548,102   

Open Text Pty Ltd

   Open Text SA      6,241,352   

Open Text Conseil Inc

   Open Text SA      692,637   



--------------------------------------------------------------------------------

Open Text SA

   Open Text Software GmbH      10,788,132   

Open Text Cooperatief U.A.

   Open Text AG      19,217,586   

Open Text Corporation

   Open Text A/S      5,695,258   

Open Text South Africa (Pty) Ltd.

   Open Text Cooperatief U.A.      820,454   

Open Text Cooperatief U.A.

   Open Text SA      2,415,777   

Open Text SA

   StreamServe Sarl B.V.      29,967,101   

Open Text UK Limited.

   Metastorm Ltd      7,383,030   

Open Text Inc. (Delaware)

   Open Text Finance SARL (Place of Business - Ireland)      31,792,745   

Open Text (Hong Kong) Ltd

   Global 360 China Ltd      478,251   

Open Text SA

   Open Text SA (Place of Business - Ireland)      525,000,000   

Xpedite Systems SA

   Xpedite Systems Spain, S.A.      3,243,230   

EasyLink Services International Corporation

   Vignette Partnership, LP      48,349,014   

Xpedite Systems AG

   Xpedite Systems (UK) Limited      585,349   

Xpedite Systems Participations E.U.R.L.

   EasyLink Services (France) S.A.R.L.      5,838,899   

Xpedite Systems Participations E.U.R.L.

   Open Text Cooperatief U.A.      12,996,259   

Xpedite Systems Participations E.U.R.L.

   EasyLink Services (France) S.A.R.L.      335,814   

Xpedite Systems Participations E.U.R.L.

   Open Text Cooperatief U.A.      747,456   

Xpedite Systems, LLC

   Xpedite Systems, LLC      1,788,077   

Xpedite Systems, LLC

   Xpedite Systems, LLC      1,323,594   

Open Text (Asia) Pte. Ltd.

   Xpedite Systems, LLC      2,064,000   

Open Text UK Limited.

   EasyLink Services USA, Inc.      21,132,000   

Open Text Pty Ltd

   Xpedite Systems, LLC      3,600,000   

Open Text Pty Ltd

   Xpedite Systems SA      1,299,000   

Open Text S.R.L.

   Xpedite Systems, LLC      1,600,000   



--------------------------------------------------------------------------------

Open Text (Hong Kong) Ltd

   Xpedite Systems, LLC      5,609,000   

Open Text (Hong Kong) Ltd

   EasyLink Services International Limited      1,572,472   

EasyLink Services (France) S.A.R.L.

   Xpedite Systems, LLC      2,109,962   

Open Text Cooperatief U.A.

   Xpedite Systems, LLC      8,028,121   

Open Text Cooperatief U.A.

   Metastorm Ltd      1,497,970   

Open Text UK Limited.

   Resonate KT Ltd.      2,683,991   

Sysgenics Ltd

   Open Text UK Limited.      3,528,646   

Open Text UK Limited.

   ICCM Professional Services Lts      7,995,664   

Open Text Corporation

   Open Text SA      27,500,000   

EasyLink DO Brasil Comunicações LTDA.

   Open Text Brasil Comerico de Software Ltda.      788,939   

Open Text Software Technology (Shanghai) Co., Limited

   Open Text (Asia) Pte. Ltd.      400,000   

Open Text Corporation

   Open Text Cooperatief U.A.      12,800,000   

Open Text Corporation

   EasyLink Services International Corporation      43,000,000   

Open Text LLC (Russia)

   Open Text Cooperatief U.A.      122,229   

GXS intercompany loans:

 

Borrower

  

Lender

   Amount US$  

GXS, Inc.

   GXS International Branch      141,193,706   

GXS, Inc.

   GXS International, Inc. - Amstelveen Branch      83,389,418   

Acquisition UK Limited

   GXS International Branch      41,582,025   

Acquisition UK Limited

   GXS Limited      7,720,762   

GXS, Inc.

   GXS (ANZ) Pty Limited      6,104,148   

GXS Tecnologia da Informaco (Brasil) Ltda

   GXS, Inc.      4,647,328   

GXS, Inc.

   GXS GmbH      4,116,407   

GXS, Inc.

   GXS SAS      3,507,215   

GXS, Inc.

   GXS Tecnologia da Informaco (Brasil) Ltda      3,477,381   

GXS, Inc.

   GXS Limited      3,298,800   

GXS UK Holding Limited

   GXS Limited      2,962,462   

GXS UK Holding Limited

   GXS Limited      2,902,933   



--------------------------------------------------------------------------------

GXS, Inc.

   GXS S.A.      2,494,792   

GXS, Inc.

   GXS Limited      1,413,771   

GXS Co Ltd

   GXS, Inc.      1,176,356   

GXS, Inc.

   GXS GmbH      989,603   

GXS, Inc.

   GXS S.A.      816,893   



--------------------------------------------------------------------------------

SCHEDULE L

A) Open Text Corporation - Intercompany Securities

 

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

OPEN TEXT CORPORATION

1.

  2016090 Ontario Inc. (Canada)    Securities: 100 Common Shares    100%    All

2.

  2016091 Ontario Inc. (Canada)    Securities: 100 Common Shares    100%    All

3.

  Open Text (Hong Kong) Limited (Hong Kong)    Securities: 2 Ordinary Shares   
100%    All

4.

  8493642 Canada Inc. (Canada)    Securities: 1 Common Share    100%    All

5.

  Nstein Technologies Inc. (Quebec, Canada)    Securities: 1,101 Common Shares
   100%    All

6.

  Open Text (Asia) Pte. Ltd. (Singapore)    Securities: 13,850,000 Ordinary
Shares    100%    All

7.

  Open Text K.K. (Japan)    Securities: 400 Common Shares    100%    All

8.

  EasyLink Services K.K. (Japan)    Securities: 710 Common Shares    100%    All

9.

  Open Text Pty Ltd. (Australia)    Securities: 100 Ordinary Shares    100%   
All

10.

  Open Text Holdings, Inc. (Delaware, USA)    Securities: 1,000 Common Shares   
100%    All

11.

  Open Text Brasil Comerico de Software Ltda. (Brazil)    Securities: 984,150
Quota    99%    All

12.

  Vignette Partnership, LP (Delaware, USA)    Securities: Limited Partner Units
   92.41%    All

13.

  Open Text Coöperatief U.A. (Netherlands)    Securities: 99 Ordinary Shares   
99%    All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

14.

  Open Text Canada Ltd. (Canada)    Securities: 2,027 Common Shares    89,69%   
All

15.

  Easylink Services Corporation India Private Limited (India)    Securities:
9,999 Common Shares    99.99%    All

16.

  Open Text Technologies India Private Limited (India)    Securities: 9,999
Ordinary Shares    99.99%    All

17.

  Open Text Corporation India Private Limited (India)    Securities: 30,735
Common Shares    99.9967%    All

18.

  Vignette India Pvt Ltd. (India)    Securities: 1,664,600 Common Shares   
99.9999%    All

19.

  Cordys Software India Pvt. Ltd. (India)    Securities: 1,065,361 Common Shares
   99.9999%    All

20.

  Open Text S. de R.L. de C.V. (Mexico)    Securities: 99,000 Mexico Pesos
Equity Parts    99%    All

21.

  Open Text Venture Capital Investment Limited Partnership (Ontario, Canada)   
Securities: 5,250,001 Limited Partner Units    100% (of LP Units)    All

22.

  GXS, Inc. (Delaware)    Securities: 700 shares Class A Common Stock; 175
shares Class A Common Stock    100%    All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

EASYLINK SERVICES USA, INC.

 

Nil.

  

VIGNETTE PARTNERSHIP, LP

1.

  EasyLink Services International Corporation (Delaware, USA)    Securities: 100
common shares    100%    All

2.

  Open Text ULC (Nova Scotia, Canada)    Securities: 9,238 common shares    100%
   All

OPEN TEXT INC.

1.

  Open Text Middle East – DUBAI, UAE Branch of Open Text Inc.    Securities: No
securities issued    N/A    N/A

OPEN TEXT ULC

1.

  Open Text SA (Luxembourg)   

Securities: 25,150,000 MRP A Shares

 

12,500,000 MRP C Shares

 

473,067,418 MRP B Shares

 

564,724,050 Ordinary Shares

   97.94%    All

2.

  Sysgenics Ltd. (United Kingdom)    Securities: 320,250 Ordinary Shares and
140,000 Ordinary A Series Shares    100%    All

3.

  ICCM Professional Services Ltd. (United Kingdom)    Securities: 50 Ordinary
Shares    100%    All

4.

  Open Text Finance Sarl (Luxembourg)    Securities: 1 Common Share    0.0028%
   All

OPEN TEXT HOLDINGS, INC.

1.

  Open Text Inc. (Delaware, USA)    Securities: 1,100 Common Shares    100%   
All

2.

  Open Text Public Sector Solutions, Inc. (Virginia, USA)    Securities: 1,000
Common Shares    100%    All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

EASYLINK SERVICES INTERNATIONAL CORPORATION

1.

  EasyLink Services USA, Inc. (Delaware, USA)    Securities: 1 common share   
100%    All

2.

  Xpedite Systems LLC (Delaware, USA)    Securities: 100 units    100%    All

OPEN TEXT CANADA LTD.

1.

  Vignette Partnership, LP (Delaware, USA)    Securities: General Partner   
7.59%    All

2.

  Open Text Coöperatief U.A. (Netherlands)    Securities: 1 Ordinary Shares   
1%    All

3.

  Easylink Services Corporation India Private Limited (India)    Securities: 1
Common Share    0.01%    All

4.

  Open Text Technologies India Private Limited (India)    Securities: 1 Ordinary
Share    0.01%    All

5.

  Open Text Corporation India Private Limited (India)    Securities: 1 Common
Share    0.0033%    All

6.

  Cordys Software India Pvt. Ltd. (India)    Securities: 1 Share    0.0001%   
All

7.

  Open Text S. de R.L. de C.V. (Mexico)    Securities: 1,000 Mexico Pesos Equity
Parts    1%    All

8.

  EasyLink Do Brasil Communicacoes Ltda. (Brazil)    Securities: 1,000 Common
Shares    0.2%    All

9.

  Open Text Brasil Comerico de Software Ltda. (Brazil)    Securities: 1 Quota   
0.0001%    All

XPEDITE SYSTEMS, LLC

1.

  Xpedite Ltd. (South Korea)1    Securities: 450,000 Common Shares    100%   
65%

2.

  Xpedite Inc. (Japan)    Securities: 1900 Ordinary Shares    100%    65%

 

1 

In process of being dissolved; dissolution expected to be completed in January
2015 effective as of October 31, 2014.



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

GXS, INC.

1.

  GXS International, Inc.    Securities: 100 shares Common Stock    100%    All

2.

  GXS S.A.    Securities: All    100%    None

3.

  GXS SpA    Securities: All    100%    None

4.

  Harbinger de Mexico, S. de C.V. de R.L. (dormant)    Securities: All    100%
   None

5.

  GXS AG    Securities: All    100%    None

6.

  Open Text Tecnologia da Informaco (Brasil) Ltda    Securities: 99.9%    99.9%
   85%

7.

  GXS SAS    Securities: 99.9%    99.9%    None

8.

  GXS Co. Ltd.    Securities: 200 shares    50%    None

9.

  GXS Inc. (Korea)    Securities: 85%    85%    None

10.

  GXS Mexico S de R.L. de C.V.    Securities: 2,970 pesos    99%    None

11.

  GXS (Thailand) Ltd.    Securities: 149,994 shares    99.99%    None

12.

  GXS India Technology Centre Private Limited    Securities: 1 share    0.01%   
None

GXS INTERNATIONAL, INC.

1.

  GXS (ANZ) Pty Limited    Securities: 9,000,000 shares    100%    None

2.

  GXS Canada Inc.    Securities: 22,100 common shares    100%    None

3.

  GXS GmbH    Securities: All    100%    100%

4.

  GXS (HK) Limited    Securities: 3,864,903 shares    100%    None

5.

  GXS B.V.    Securities: All    100%    None

6.

  GXS UK Holding Limited    Securities: All    100%    None



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

7.

  GXS India Technology Centre Private Limited    Securities: 999,999 shares   
99.99%    None

8.

  GXS Co. Ltd.    Securities: 200 shares    50%    None

9.

  GXS Mexico S de R.L. de C.V.    Securities: 30 pesos    1%    None

10.

  GXS Philippines, Inc.    Securities: 99.88%    99.88%    None

11.

  EC1 Pte Ltd    Securities: 81%    81%    None

12.

  Open Text Tecnologia da Informaco (Brasil) Ltda    Securities: 1 quota   
0.01%    None

OPEN TEXT COÖPERATIEF U.A.

1.

  Open Text South Africa Pty. Ltd. (South Africa)    Securities: 90 Ordinary
Shares    90%    All

2.

  Open Text S.r.o. (Czech Republic)    Securities: CZK 200,000    100%    All

3.

  Open Text SARL (France)    Securities: 6,003 Ordinary Shares    100%    All

4.

  Open Text Software S.L.U. (Spain)    Securities: EURO 4,025    100%    All

5.

  Open Text New Zealand Limited (New Zealand)    Securities: 100 Ordinary Shares
   100%    All

6.

  Open Text Oy (Finland)    Securities: 100 Shares    100%    All

7.

  Open Text S.R.L. (Italy)    Securities: EURO 100,000    100%    All

8.

  EasyLink Services France SARL    Securities: 1,054,532 Shares    100%    All

9.

  Xpedite Systems Participations E.U.R.L. (France)    Securities: 646,434 Shares
   69%    All

10.

  Open Text AG (Switzerland)    Securities: 1,100,000 Ordinary Shares    100%   
All

11.

  Open Text UK Limited (UK)    Securities: 8,600,100 Ordinary Shares    100%   
All

12.

  Open Text Ireland Limited (Ireland)    Securities: 60,003 Ordinary Shares   
100%    All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

13.

  Open Text A/S (Denmark)    Securities: 5,000 Shares    100%    All

14.

  Open Text AB (Sweden)    Securities: 100,000 Shares    100%    All

15.

  Open Text Sp. Z.o.o. (Poland)    Securities: PLN 100,000    100%    All

16.

  Metastorm UK Ltd. (UK)    Securities: 1,000 Ordinary Shares    100%    All

17.

  Open Text Coöperatief U.A. – BELGIUM Branch    Securities: No securities
issued    N/A    N/A

18.

  Open Text LLC (Russia)    Securities: RUR 5,600,000    100%    All

19.

  Cordys Information Systems B.V. – CHINA Representative Office    Securities:
No securities issued    N/A    N/A

OPEN TEXT SA

1.

  StreamServe S.a.r.l. B.V. (Luxembourg/Netherlands)    Securities: 41 Ordinary
Shares    100%    All

2.

  Open Text Finance SARL (Luxembourg)    Securities: 35,819,999 Ordinary Shares
   99.9972%    All

3.

  Global 360 Spain S.L.U. (Spain)    Securities: 3,200 Shares    100%    All

4.

  Open Text SA – IRELAND PLACE OF BUSINESS (Ireland)    Securities: No
securities issued    N/A    N/A

OPEN TEXT SOFTWARE GMBH

1.

  Open Text Software Austria GmbH (Austria)    Securities: 1 Share    100%   
All

2.

  Open Text Document Technologies GmbH (Germany)    Securities: Euro 25,000   
100%    All

OPEN TEXT UK LIMITED

1.

  Cordys UK Ltd. (United Kingdom)    Securities: 10,225,141 Ordinary Shares   
100%    All

2.

  Xpedite Systems (UK) Limited    Securities: 6,351,711    100%    All



--------------------------------------------------------------------------------

Loan Party

  

Securities

  

% of Issued

and

Outstanding
Securities

  

% of
interest
PLEDGED

  (United Kingdom)    Ordinary Shares      

3.

  EasyLink Services International Limited (United Kingdom)    Securities: 100
Ordinary Shares    100%    All

OPEN TEXT FINANCE S.A.R.L.

1.

  Open Text Finance SARL– IRELAND PLACE OF BUSINESS (Ireland)    Securities: No
securities issued    N/A    N/A

SYSGENICS LIMITED

1.

  Resonate KT Ltd. (United Kingdom)    Securities: 600 Ordinary Shares    100%
   All

2.

  Open Text SA (Luxembourg)    Securities: 16,359,483 MRP B Shares    1.49%   
All